Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 1 of 127 PageID #:
                                    3694



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION


ROGER TODD,                                           )       CASE No: 2:19-cv-0085-JMS-DLP
               Plaintiff                              )
v.                                                    )
OCWEN LOAN SERVICING, INC., and                       )
DEUTSCHE BANK NATIONAL TRUST CO.,                     )
as Trustee for NovaStar Mortgage Funding              )
Trust, Series 2007-1,                                 )
               Defendant.                             )
                                                      )


                 DECLARATION OF BERNARD JAY PATTERSON, CFE

1.     My name is Bernard Jay Patterson, CFE.
2.       I have personal knowledge of the matters set forth in this declaration and am prepared to
testify about the matters set forth herein.

3      I am the owner of Full Disclosure, LLC.
4.    My business address is 646 Quapaw Ave., Hot Springs, Arkansas 71901 and my telephone
number is 501-276-1108.

5.     I am a Certified Fraud Examiner and Forensic Accountant. My Curriculum Vitae is
attached as Exhibit #1.
6.     I am being paid at my usual and customary rate of $275.00 per hour plus expenses.

7.      I have specialized knowledge and experience in forensic and investigative accounting,
auditing, and data analytics specifically related to mortgage loan servicing transactions, structured
finance transactions and mortgage loan/servicer document forensics. I have practiced as a forensic
accountant since 2007 and hold a Certified Fraud Examiner credential since November 2009. I
hold a Bachelor of Science degree in Accounting from the University of Arkansas at Little Rock.
I have testified and/or been admitted as an expert witness in a variety of jurisdictions, including
federal courts, state courts, and legislative bodies around the country. I have developed
methodologies used in the investigation, examination and analyses of mortgage loan servicing
transactions, structured finance transactions, loan delivery processes/procedures and document
forensics. I am nationally recognized in these areas and regularly teach attorneys, state attorneys




                                                                                   Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 2 of 127 PageID #:
                                    3695



general, county recorders, judges, and bankruptcy trustees concerning these subjects throughout
the country. My primary job function is to evaluate assertions made by others based on the
evidence presented and discovered. Thereafter, I report and testify as to my analyses and findings.
These investigations, examinations, and analyses include mortgage loan servicer accounting
analyses at the loan level and investor level, processes and procedures regarding the sale, transfer
and conveyance of mortgage loan documents as well as the mortgage loan servicing process in its
entirety.
8.      A forensic accountant and auditor such as me, must possess certain characteristics,
including objectivity, independence, and uphold ethical standards. More specifically, a forensic
accountant and auditor must have adequate training and proficiency gained through formal
education, continuing education and experience as well as staying current with the latest
accounting, auditing, and industry pronouncements and developments. My qualifications
substantially meet and exceed these standards especially since my practice is limited to one
particular industry segment.
9. I have examined the following documents:
a.     History #1.      (Ocwen 002375-002405) (Exhibit #2)
b.     History #2.     (Ocwen 000709-000723) (Exhibit #3)
c.     History #2b. (Ocwen 000043-000049) (Exhibit #4)
10. Counsel has requested examination of Ocwen History #1 for accuracy (2375-2405). In
addition to an overall investigation, examination and analysis, Counsel has request heightened
scrutiny of the “Last Chg Date” field and the data populated into this field.
11. History #1 is untitled and does not show the date it was created. The following general
information is shown in the table below regarding this data:
 Data Field #    Data                                         Data Type
 1               Last Chg Date                                mm/dd/yyyy
 2               Tran DateN                                   mm/dd/yyyy hh:mm:ss AM/PM
 3               Field                                        Alpha
 4               Loan Number                                  Numeric
 5               Amount                                       Numeric


12. I observed the following after my examination of the data shown in this document:
       a. All data in the “Last Chg Date” field shown an interval of exactly one (1) day after the
“Tran DateN” field’s data except for the first six (6) records which are show a four (4) day interval.
       b. The time data in the “Tran DateN” fields all contain the same time of 12:00:00 AM.
        c. The “Amount” field contains numeric data, all of which is rounded up and with only
one (1) digit visible to the right of the decimal point.




                                                                                     Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 3 of 127 PageID #:
                                    3696




13. History #2 will be used in my investigation, examination and analysis of the data in #1. History
#2 is a payment history report containing mortgage loan data generated from Ocwen’s
RealServicing system. This history contains fifteen (15) data fields as follows:
 Data Field #    Data Field Name:                            Data Field type:
 1               LOANNUMBER                                  Numeric
 2               EFFECTIVE                                   Mm/dd/yyyy
 3               RV                                          Alpha
 4               TRN                                         Alpha
 5               DESCRIPTION                                 Alpha
 6               NXT DUE/REF                                 Alpha or date
 7               REVERSED                                    Date
 8               PRINCIPAL                                   Numeric
 9               ESCROW                                      Numeric
 10              AMOUNT                                      Numeric
 11              PRINCIPAL                                   Numeric
 12              INTEREST                                    Numeric
 13              ESCROW                                      Numeric
 14              SUSPENSE                                    Numeric
 15              OTHER                                       Numeric


14. The “Last Chg Date” field in #1 typically denotes if any attributes of a corresponding
transaction have changed over time.
15. In order to determine if discrepancies exist in this data field in #1, I examined History #2 to
find evidence of transactions that have changed over time. I found eighty-seven (87) transactions
in #2 that were reversed. Based upon my extensive experience in database analytics, accounting
transactions, and Ocwen’s RealServicing output, a transaction that was originally entered on one
date and subsequently reversed on another date would indicate a change in the attribute for that
transaction. Thus, a transaction that was reversed on a later date logically would populate the
“Last Chg Date” field with the late date it was reversed.
For example, Reversed transaction #1 in Ocwen 713-history #2 shows the original transaction
effective date was 05/08/2015. (see page 1 of Exhibit #3) Transaction #1 also shows it was later
reversed on 07/06/2015. Since it was later reversed, the “Last Chg Date” for this transaction should
be 07/06/2015.
16. As stated above, history #2 contains eighty-seven (87) transactions whereby the original
transaction was reversed. These transactions are apparent if a date is populated in the
“REVERSED” data field. These transactions are numbered in the actual document and attached
as Exhibit #3.




                                                                                   Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 4 of 127 PageID #:
                                    3697



17. I extracted the transaction date (Tran DateN) and Last Change Date (Last Chg Date) fields
from History #1. I extracted the “Effective” Date and “Reversed” date fields from History #2.
The table below shows the correlation of these fields between the two (2) sets of data:
 History #1                        History #2
 Tran DateN                        Effective
 Last Chg Date                     Reversed


18. The complete dataset of my audit is attached as Exhibit #5. This audit shows variances on
three (3) different metrics:
Metric #1 – Do Last Chg Date on History #1 match or later than “Reversed” date on History #2?
(Exhibit #6)
Metric #2 – Do transactions dates on History #1 and History #2 match? (Exhibit #6)
Metric #3 – Are History #1 transactions present on History #2? (Exhibit #7)
19. Analysis of Metric #1: This analysis compares the Last Change Date fields in #1 to the
Reversed transaction in #2. All eighty-seven (87) transactions found contain different transactions
dates and reversed dates.
For example, the first transaction in History #2 in my analysis show the transaction was reversed
on 07/06/2015 however the same transaction in History #1 shows the “Last Chg Date” was
05/12/2015.
This example (and all 87 of them) contradict one another. If a transaction is reversed on a particular
date, the last change date for that transaction cannot be earlier than the reversed date. This is
however how the data in #1 is shown, all Last Change Date transactions are earlier dates than the
reversed dates in #2.
20. Analysis of Metric #2: This analysis compares the transaction dates in both sets of data for
the same transactions.
For example, the first transaction in History #2 in my analysis show the transaction/effective date
of 05/08/2015 as compared to the transaction/effective date in History #1 of 05/11/2015.
Thirty-four (34) out of eighty-seven (87) transactions examined show different transactions dates
in history #1 and history #2.
OTHER RESULTS:
21. Analysis of Metric #3: This analysis compares whether transactions that are present in #1 are
present in #2. 300 transactions found in #1 cannot be found in #2.
22. Payment History #2b (OCWEN 43-49) is titled “Detail Transaction History” showing a run
date of 03/14/2019 and containing thirteen (13) data fields. This payment history is incomplete in
that it includes transactions from 02/20/2012 to 07/08/2015 then skips to 04/08/2017 to




                                                                                     Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 5 of 127 PageID #:
                                    3698




03/08/2019. This history will not be used in the analysis however it was one of two payment
histories provided by Ocwen in document production. (See Exhibit #4)
23. The transaction dates in 34 of the reversed transaction in #1 conflict significantly with the
transaction dates for the same transactions in #2.
24. The last change date data in #1 conflicts significantly with other data produced by Ocwen for
the same transactions in #2.


I certify under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.


Executed this 6th day of February 2020, at Hot Springs National Park, Arkansas.


       __________________________________
       Bernard Jay Patterson, CFE




                                                                                   Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 6 of 127 PageID #:
                                    3699




                              EXHIBIT “1”




                                                               Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 7 of 127 PageID #:
                                    3700




 Bernard Jay Patterson, CFE
 Full Disclosure, LLC
 646 Quapaw Ave., Hot Springs, Ar. 71901   501-276-1108   jay@fulldisclosurellc.com


                               Curriculum Vitae
 Bernard Jay Patterson, owner of Full Disclosure, LLC provides forensic and investigative
 accounting, auditing and data analytics specific to the mortgage loan servicing, structured
 finance and document forensic areas.

     •   Expert witness appearances in numerous state and federal court jurisdictions
     •   Development of methodologies used in the forensic investigation, examination and
         analyses of mortgage loan servicing transactions, securitization processes, document
         forensics, and standing issues.
     •   Development of methodologies used in the reconstruction of mortgage servicing
         accounting data and transactions extracted from proprietary and third party systems of
         record.
     •   Specialized knowledge of the data output and functions of most major mortgage
         servicing systems of record including Loansphere MSP, LSAMS, RealServicing, and
         Fiserve.
     •   Development of methodologies used in the analyses of mortgage servicing transactions
         in the bankruptcy context including bifurcation of funds to pre and post petition
         segments for analyses.
     •   Development of escrow analysis software programs specialized for application in the
         bankruptcy area.
     •   Nationally recognized in the area of forensic and investigative accounting in the
         mortgage loan servicing and securitization segment including various speaking and
         teaching engagements.
     •   Previous experience: Civil and criminal cases including expert witness testimony,
         deposition testimony, consulting engagements and mediation presentations.
     •   Clients – Attorneys, Attorneys General, Bankruptcy Trustees, County Recording Offices,
         MBS Investors, other governmental entities.
     •   Co-Author – “Foreclosure in California, A Crisis of Compliance” – Results of a study
         completed for the Office of the Assessor-Recorder, San Francisco County, California.




                                                                               Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 8 of 127 PageID #:
                                    3701




 Expert Witness Appearances/Admittances:

    •   United States Bankruptcy Court, Eastern District of Arkansas
    •   United States Bankruptcy Court, Western District of Arkansas
    •   United States Bankruptcy Court, Northern District of Florida.
    •   United States Bankruptcy Court, Eastern District of Kentucky, Lexington Division.
    •   United States Bankruptcy Court, Central District of California.
    •   United States Bankruptcy Court, Southern District of New York.
    •   United States Bankruptcy Court, Southern District of Texas.
    •   United States District Court, District of Oregon
    •   United States District Court, Southern District of Mississippi
    •   United States District Court, Northern District of Illinois
    •   Superior Court, State of California, County of Orange.
    •   Supreme Court, State of New York-Kings, Nassau, & Suffolk Counties.
    •   District Court, Clark County, State of Nevada.
    •   Court of Common Pleas, Cuyahoga County, State of Ohio.
    •   Circuit Court, Eleventh Judicial Circuit, Miami-Dade County, State of Florida.
    •   Circuit Court, Fifteenth Judicial Circuit, Palm Beach County, State of Florida
    •   Circuit Court, County of Jackson, State of Missouri.
    •   State Court, County of Cumberland, State of Maine.



 Credentials:

    •   Certified Fraud Examiner – November, 2009



 Education:

 University of Arkansas Little Rock – Bachelor of Science degree in Accounting.
 Scholastic Honors – Lifetime member – Beta Gamma Sigma Honor Society & Phi Kappa Phi.



 Current Business:

 Full Disclosure, LLC – Owner since October, 2007.




                                                                             Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 9 of 127 PageID #:
                                    3702



Instructor/Speaking Engagements:

   •   Instructor/Speaker – Securitization and Servicing Seminar – Shelby, NC – September
       2010.
   •   Instructor/Speaker – Securitization and Servicing Seminar – Las Vegas, NV – February
       2011.
   •   Instructor/Speaker – UCC and Securitization Seminar – Ontario, CA. – September 2011.
   •   Speaker – Debtor/Creditor Fall Legal Institute-Arkansas Bar Association – Fayetteville,
       AR. – November 2011.
   •   Instructor/Speaker – UCC and Securitization Seminar – New York, NY – November
       2011.
   •   Instructor/Speaker – UCC and Securitization Seminar – Orlando, FL – March 2012.
   •   Instructor/Speaker – Advanced Bankruptcy Seminar, Max Gardner – Shelby, NC – April
       2012.
   •   Instructor/Speaker – Bankruptcy Seminar, Max Gardner – Shelby, NC. – August 2012
   •   Instructor/Speaker – Foreclosure Securitization and Servicing Seminar – Max Gardner –
       Charlotte, NC. – October 2012.
   •   Instructor/Speaker – Bankruptcy Seminar, Max Gardner – Shelby, NC. – January 2013
   •   Instructor/Speaker – Bankruptcy Seminar, Max Gardner – Shelby, NC. – September 2013
   •   Instructor/Speaker – Regulation X and Z Seminar, Max Gardner-Shelby, NC. – February
       2014
   •   Instructor/Speaker – Bankruptcy Seminar, Max Gardner – Shelby, NC. – March 2014
   •   Speaker-Foreclosure Seminar – Suffolk County New York Bar Association – May 2014
   •   Instructor/Speaker-Bankruptcy, Regulation X and Z Seminar, Max Gardner-Shelby, NC –
       November 2014.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner-Chicago, IL. May 2015.
   •   Instructor/Speaker-Advanced Bankruptcy Seminar, Max Gardner-Chicago, IL. July
       2015.
   •   Instructor/Speaker-Regulation X and Z Seminar, Max Gardner-New York, NY. August
       2015.
   •   Speaker-National Consumer Law Center (NCLC)-2015 Summer Mortgage Conference.
       August 2015. Washington DC.
   •   Instructor/Speaker-Advanced Bankruptcy Seminar, Max Gardner-Charlotte, NC.
       November 2015.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner-Shelby North Carolina. May
       2016
   •   Speaker – Legal Aid Services of Oklahoma- Foreclosure Defense and Bankruptcy
       Conference. Oklahoma City, Oklahoma. July 2016.
   •   Instructor/Speaker – Webinar Series – NACA – Mortgage Servicing Loan Accounting.
       January 2017.



                                                                             Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 10 of 127 PageID #:
                                    3703



   •   Co-Presenter – Webinar - Max Gardner. Bankruptcy Escrow Analyses. February 2017.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner-Charlotte North Carolina. August
       2017
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner-Shelby North Carolina. February
       2018.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner-Shelby North Carolina. July
       2018.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner – Shelby North Carolina. October
       2018.
   •   Instructor/Speaker-Bankruptcy Seminar, Max Gardner – Shelby North Carolina.
       December 2018.
   •   Instructor/speaker-Bankruptcy Seminar, Max Gardner-Shelby North Carolina. July 2019.




Publications/Papers:

“Foreclosure in California, A Crisis of Compliance” – Results of a study completed for the
Office of the Assessor-Recorder, San Francisco County, California. Co-author

“Mortgage Loan Document Custodians, Their Roles, Functions, and Issues”. July, 2014. Not
published. Not Published.

“Accounting Treatment of Mortgage Loans, It is all about control”. November 2014. Not
published.




Organizations:

   •   Association of Certified Fraud Examiners
   •   American Institute of Certified Public Accountants
   •   Arkansas Society of Certified Public Accountants
   •   UALR Accounting Society




Testimony and Case List:
Please see attached.




                                                                               Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 11 of 127 PageID #:
                                                        3704

                                                                   Bernard Jay Patterson, CFE
                                                                           Case Listing

Date     Case No.       Case Name                                             Court                                     Type

 10/2009 09‐03045       Kirkley v. GMAC Mortgage, et al                       US Bankruptcy Court, Texas Northern       Expert Report
                                                                                                                        Mediation Testimony
                                                                                                                        Deposition
 11/2009 05‐75240       Elder v. U.S. Bank                                    US Bankruptcy Court, Arkansas Eastern     Expert Report

 12/2009 03‐70592       Bullard v. GMAC                                       US Bankruptcy Court, Arkansas Eastern     Expert Report

  5/2010 07‐01054       Moffitt v. America's Servicing Company                US Bankruptcy Court, Arkansas Eastern  Expert Report
                                                                                                                     Mediation Testimony
  6/2010 09‐01244       Bateman v. Southern Development                       US Bankruptcy Court, Arkansas Eastern Expert Report
                                                                                                                     Trial Testimony
  9/2010 09‐CI‐00116    Bank of NY Mellon v. Thomas Sexton                    Circuit Court, Bourbon County Kentucky Consultant Report
                                                                                                                     Affidavit of Testimony
  9/2010 09‐75455       Ford v. US Bank, as Trustee                           US Bankruptcy Court, Arkansas Western Consultant Report
                                                                                                                     Affidavit of Testimony
 10/2010 09‐12663       Jackson v. Citimortgage                               US Bankruptcy Court, Arkansas Eastern Expert Report

 11/2010 CV‐2010‐6972   Rasberry v. Aurora Loan Services, LLC                 Circuit Court, Jefferson County Arkansas Affidavit of Testimony

 12/2010 10‐73345       Creel v. Chase Home Finance, et al                    US Bankruptcy Court, Arkansas Western Consultant Report
                                                                                                                    Consultant Report
  1/2011 07‐51925       Mattox v. Wells Fargo Bank                            US Bankruptcy Court, Kentucky Eastern Expert Report

  1/2011 10‐37569       Mausbach v. Aurora Loan Services                      US Bankruptcy Court, California Central   Consultant Report
                                                                                                                        Affidavit of Testimony
  1/2011 10‐14600       In Re: Landmark Utilities, Inc.                       US Bankruptcy Court, Arkansas Eastern     Expert‐Named

  2/2011 08‐11442       Aurora Loan Svcs v. Rick Phillips, et al              US Bankruptcy Court, Alabama Southern Expert Report

  2/2011 08‐11442       Aurora Loan Svcs v. Rick Phillips, et al              US Bankruptcy Court, Alabama Southern Expert Report

  2/2011 10‐19328       In Re: Amal S. Tadros                                 US Bankruptcy Court, California Southern Consultant Report
                                                                                                                       Affidavit of Testimony
  2/2011 10‐52208       Suedkamp v. BAC Home Loans Servicing LP               US Bankruptcy Court, Kentucky Eastern Affidavit of Testimony




                                                                                                                                            Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 12 of 127 PageID #:
                                                        3705


                                                                 Bernard Jay Patterson, CFE
                                                                             Case Listing

Date     Case No.       Case Name                                               Court                                  Type
  4/2011 07‐51925       Mattox v. Wells Fargo Bank                              US Bankruptcy Court, Kentucky Eastern  Deposition Testimony
                                                                                                                       Deposition Testimony
  4/2011 08‐68896       HSBC Bank USA as Trustee v. Blanco                      Circuit Court, 11th Dist, Florida      Affidavit of Testimony
  4/2011 10‐22652       Taylor v. HSBC Bank USA as Trustee                      US Bankruptcy Court, New York Southern Consultant Reports

  5/2011 11‐00466       Lopez v. GMAC Mortgage                                  US Bankruptcy Court, California Southern Affidavit of Testimony

  5/2011 11‐00466       Lopez v. GMAC Mortgage                                  US Bankruptcy Court, California Southern Consultant Report

  5/2011 08‐03017       Fitzpatrick v. Countrywide Home Loans                   US Bankruptcy Court, Florida Northern    Expert Report

  5/2011 CV2009‐        Wells Fargo Bank v. Wendell Nichols et al               Circuit Court, Jefferson County Alabama Affidavit of Testimony
         902747
  5/2011 86043505       Deutsche Bank et al v. Chia Ling Chow Watson            Circuit Court, 17th Dist, Broward Cty,   Affidavit of Testimony
                                                                                Florida
  6/2011 CV‐08‐90056    Scott v Ocwen Loan Servicing, et al                     Circuit Court, Clarke County Alabama     Affidavit of Testimony
  6/2011 10‐01249       Walter Lacey v. BAC Home Loans Servicing, et al         US Bankruptcy Court, Massachusetts,      Expert Report
                                                                                Eastern
  7/2011 CV‐09‐600339‐ Aurora Loan Services v. Basak‐Smith                      Superior Court, J.D. of Fairfield, CT  Consultant Report
         S                                                                                                             Affidavit of Testimony
  7/2011 10‐22652      Taylor v. HSBC Bank USA as Trustee                       US Bankruptcy Court, New York Southern Affidavit of Testimony

  8/2011 08‐03017       Fitzpatrick v. Countrywide Home Loans                   US Bankruptcy Court, Florida Northern    Deposition Testimony

  8/2011 06‐17053       In Re: Roselle Tyson                                    US Bankruptcy Court, New Jersey          Expert Report
  8/2011 CIV507589      Lancaster v. JP Morgan Chase                            Superior Court, California, San Mateo    Affidavit of Testimony

  8/2011 10‐73345       Creel v. Chase Home Finance, et al                      US Bankruptcy Court, Arkansas Western Expert Report
                                                                                                                      Expert Report
 11/2011 10‐01158       Cummings v. EMC Mortgage Corp                           US Bankruptcy Court, Arkansas Eastern Expert Report

 12/2011 10CV00982      Norman Ziccardi, et al v. BAC Home Loan Svc LP          US District Court, Ohio Northern         Expert Report

 12/2011 11AP00027      Rick A Phillips v. Aurora Loan Services LLC, et al      US Bankruptcy Court, Alabama Southern Affidavit of Testimony




                                                                                                                                             Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 13 of 127 PageID #:
                                                        3706

                                                                 Bernard Jay Patterson, CFE
                                                                            Case Listing

Date     Case No.        Case Name                                             Court                                      Type
  1/2012 11CV0392        Citimortgage v. William Gibbs, et al                  District Court, Sedgwick County, Kansas    Expert Report

  2/2012 10‐12856        In re: George S. Bevins, Debtor                       US Bankruptcy Court, Northern Dist.,       Expert Report
                                                                               New York
  3/2012 11‐00415        Oberg v. Bank of America, et al                       US District Court, Mississippi, Southern   Expert Report

  3/2012 11‐00419        Hopkins v. Bank of America, et al                     US District Court, Mississippi, Southern   Expert Report

  3/2012 30‐2011‐        Aurora Loan Services v. Daryoush M. Jahromi           Superior Court, Orange County,             Affidavit of Testimony
         00497899                                                              California
  4/2012 SACV111877      Daniel Tarver v. OneWest Bank fsb, et al              US District Court, Central District,       Affidavit of Testimony
                                                                               California
  5/2012 BC452571        Alla Furman v. Bank of America, et al                 Superior Court, Los Angeles County,        Affidavit of Testimony
                                                                               California
  5/2012 10‐73345        Jackie Creel, et al v. Chase Home Finance, et al      US Bankruptcy Court, Western Dist.,        Trial Testimony
                                                                               Arkansas
  6/2012 2011CA015437 Regions Bank, et al v. Alvin and Saundra Karp            Circuit Court, Miami Dade County,          Expert Report
                                                                               Florida
  6/2012 2011CA015437 Regions Bank, et al v. Alvin and Saundra Karp            Circuit Court, Miami Dade County,          Deposition Testimony
                                                                               Florida
  6/2012 2011100CV11     Carolyn Sims v. Wells Fargo Bank as Trustee, et al    Circuit Court, Jones County, Mississippi   Expert Report

  6/2012 1188SU20       Bank of America NA v. Policarpo Dacruz, et al          Trial Court, Commonwealth of Mass.         Affidavit of Testimony
  6/2012 11CV2540       Mark Sanders, et al v. CitiMortgage Inc.               US District Court, Kansas                  Expert Report
  7/2012 11CV395SB      James P. Scheider Jr. et al v. Deutsche Bank NTC as    US District Court, South Carolina          Consultant Report
                        Trustee                                                                                           Affidavit of Testimony
  8/2012 10‐28392‐ca‐24 Bank of New York as Trustee v. Bishan Seneviratne,     Circuit Court, Miami Dade County,          Consultant report
                        et al                                                  Florida                                    Affidavit of Testimony
  8/2012 104580         Bethany Moura v. OneWest Bank, FSB                     Superior Court, State of Rhode Island      Consultant Report
                                                                                                                          Affidavit of Testimony ‐ Securitization
  9/2012 30‐2011‐      Donald Distefano v. HSBC Bank USA as Trustee, et        Superior Court, Orange County,             Trial Testimony
         00451386      al                                                      California
  9/2012 1‐11‐cv‐00420 Gloria Patton v. American Home Mtg Servicing, et        US District Court, Mississippi, Southern   Expert Report ‐ Securitization
                       al
 10/2012 111826        William Bernardino, et al v. OneWest Bank FSB, et       Superior Court, State of Rhode Island      Consultant Report ‐ Securitization
                       al                                                                                                 Affidavit of Testimony ‐ Securitization



                                                                                                                                               Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 14 of 127 PageID #:
                                                      3707


                                                                  Bernard Jay Patterson, CFE
                                                                                Case Listing

Date     Case No.         Case Name                                                Court                                       Type
 11/2012 CV‐2009‐         GMAC Mtg LLC, et al v. Derrius E. Silmon, et al          Circuit Court, Jefferson County, State of   Affidavit of Testimony ‐ Securitization
         902322                                                                    Alabama
 11/2012 09045276CA       BONY et atl v. Efren Garcia, et al                       Circuit Court, Miami Dade County,           Expert Report ‐ Securitization
                                                                                   Florida
 12/2012 12‐656686J       Jeffrey LaPour et al v. OneWest Bank FSB, et al          District Court, Clark County Nevada         Expert Report ‐ Securitization

  1/2013 CV2010‐732       David Corey v. BAC Home Loans Servicing LP        Circuit Court, Jefferson County, State of          Affidavit of Testimony ‐ Securitization
                                                                            Alabama
  1/2013 CV2010‐      BONY Mellon as Trustee, et al v. John M. Ziegler III, Circuit Court, Mobile County, State of             Affidavit of Testimony ‐ Servicing
         901266       et al                                                 Alabama
  1/2013 30‐2012‐     Paul Hoffman v. JPMorgan Chase Bank, NA, et al        Superior Court, Orange County,                     Affidavit of Testimony ‐ Securitization
         00584366                                                           California
  1/2013 CV2012‐00480 Edwin Justin v USBank NA as Trustee for LXS 2006‐ Superior Court, Coconino County,                       Expert Report ‐ Securitization
                      14N                                                   Arizona
  2/2013 11‐CV‐2540   Mark Sanders, et al v. CitiMortgage Inc.              US District Court, District of Kansas              Expert Report ‐ Supplemental
                                                                                                                               Deposition Testimony ‐ Servicing
  3/2013 09‐44280‐CA‐     Detusche Bank NTC as Trustee et al v. E                  Circuit Court, Miami Dade County,           Expert Report ‐ Securitization
         10               Caballeriro, et al                                       Florida
  3/2013 09‐74910‐CA‐     Deutsche Bank Trust Co et al v. Jason Savitz, et al      Circuit Court, Miami Dade County,           Expert Report ‐ Securitization
         10                                                                        Florida
  4/2013 11‐CV‐0392       CitiMortgage v Williams Gibbs, et al                     District Court, Sedgwick County, Kansas     Deposition Testimony ‐ Servicing

  4/2013 2011‐CA‐13862 Bank of America, et al v. Hender R. Bermudez, et al Circuit Court, Orange County, Florida               Expert Report ‐ Securitization

  4/2013 PC 2010‐5902     Rafael Genao v. Litton Loan Services, et al              Superior Court, State of Rhode Island       Expert Report ‐ Securitization

  5/2013 12‐656686‐J      Lapour, et al v. Onewest Bank, FSB, et al                District Court, Clark County Nevada         Trial Testimony ‐ Securitization
  5/2013 CACE1121448      Bank of NY Mellon et al v. Vicki Lee Grusby, et al       Circuit Court, Broward County, Florida      Expert Report ‐ Securitization

  6/2013 12‐30614‐RAG Jeffrey V Howes v. Wells Fargo Bank NA                       US Bankruptcy Court, Maryland               Expert Report ‐ Servicing

  6/2013 12‐CV‐311‐HSO Charles Neel et al v. Fannie Mae, et al                     US District Court, Mississippi, Southern    Expert Report ‐ Servicing

  6/2013 10‐11643‐SMB In Re: Marcelino Kassiano, et al                             US Bankruptcy Court, New York Southern Affidavit of Testimony ‐ Securitization




                                                                                                                                                  Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 15 of 127 PageID #:
                                                      3708

                                                                 Bernard Jay Patterson, CFE
                                                                            Case Listing

Date     Case No.         Case Name                                            Court                                     Type
  7/2013 41386/2009       US Bank NA et al v. Edward A Christensen, et al      Supreme Court, County of Suffolk, New     Expert Report ‐ Securitization
                                                                               York
  7/2013 N11L‐03‐097      Deutsche Bank et al, v. Eugene Moss, et al           Superior Court, County of New Castle,     Expert Report ‐ Securitization
                                                                               Maryland
  7/2013 F‐013537‐12      Wells Fargo Bank v. Cory Friedman, et al             Superior Court, Monmouth County, New      Affidavit of Testimony ‐ Securitization
                                                                               Jersey
  7/2013 RE‐09‐00056      BONY as Trustee, et al v. Robert J. McKenna, et al   District Court, State of Maine            Affidavit of Testimony ‐ Securitization

  8/2013 07‐23468CA22 Citigroup Global Markets v Melvin Brooks, Priority Circuit Court, Miami Dade County,               Affidavit of Testimony ‐ Servicing
                       One CU                                            Florida
  8/2013 10‐32353CA23 BONYM as Trustee et al v. Melissa M. Fung, et al   Circuit Court, Miami Dade County,               Expert Report ‐ Securitization
                                                                         Florida                                         Deposition Testimony ‐ Securitization
  8/2013 08‐31733      BONY as Trustee, et al v. Richard Von Houtman, et Circuit Court, Broward County, Florida          Expert Report ‐ Securitization
                       al
  9/2013 12‐CV‐311‐HSO Charles Neel et al v. Fannie Mae, et al           US District Court, Mississippi, Southern        Deposition Testimony ‐ Servicing

 10/2013 2009‐CA‐10636 Deutsche Bank et al, v. Lori A. Pheasant, et al         Circuit Court, Collier County, State of   Expert Report ‐ Securitization
                                                                               Florida
 10/2013 12‐00313         Bank of America NA v. Fulcrum Enterprises LLC        US District Court, Texas, Southern        Expert Report ‐ Securitization

 10/2013 12054‐08         HSBC Bank USA NA et al v. Anibal Nieves, et al       Supreme Court, County of Nassau, New      Expert Report ‐ Securitization
                                                                               York
 10/2013 SPRDC‐RE‐12‐     US Bank NA v. Angie and Daniel Axelsen               District Court, State of Maine            Affidavit of Testimony ‐ Securitization
         79
 10/2013 08‐31733      BONY as Trustee, et al v. Richard Von Houtman, et Circuit Court, Broward County, Florida          Deposition Testimony ‐ Securitization
                       al
 11/2013 131881/09     Deutsche Bank, et al v. Lale Karakus, et al          Supreme Court, County of Richmond,           Expert Report ‐ Securitization
                                                                            New York
 12/2013 10‐12490‐shl In re: America Sanchez                                US Bankruptcy Court, New York,               Expert Report ‐ Securitization
                                                                            Southern Dist
 12/2013 12H77SP00342 Fannie Mae v. Debra Brown                             Housing Court, Commonwealth of               Affidavit of Testimony ‐ Securitization
         2                                                                  Massachusetts
  1/2014 001686/2006 JPMorgan Chase Bank et al v. Frederick W Butler, Supreme Court, County of Kings, New                Trial Testimony ‐ Securitization
                       et al                                                York
  1/2014       9054350 Wells Fargo Bank NA et al, v. Robert A Kusher, et al Circuit Court, Broward County, Florida       Expert Report ‐ Securitization




                                                                                                                                             Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 16 of 127 PageID #:
                                                      3709


                                                                    Bernard Jay Patterson, CFE
                                                                              Case Listing

Date     Case No.        Case Name                                               Court                                      Type
  2/2014                 CitiMortgage et al, v. Gary R Parker, et al             Circuit Court, County of Kane, Illinois    Affidavit of Testimony ‐ Securitization
  3/2014 32528/2012      US Bank NA v. Luc A Fednard, et al                      Supreme Court, County of Suffolk, New      Expert Report ‐ Securitization
                                                                                 York
  3/2014 13‐20436        In re: Thomas Chennadu, Debtor                          US District Court, Connecticut, Southern   Affidavit of Testimony ‐ Securitization

  4/2014 12‐CV‐311‐HSO Charles Neel et al v. Fannie Mae, et al                   US District Court, Mississippi, Southern   Trial Testimony ‐ Servicing

  4/2014 CV2012‐         Wells Fargo Bank na v. Geraldine W Smith                Circuit Court, County of Jefferson,        Affidavit of Testimony ‐ Securitization
         903199                                                                  Alabama
  5/2014 12CV012528      RBS Citizens NA v. Peter J Kondos, et al                Circuit Court, County of Milwaukee,        Expert Report ‐ Servicing
                                                                                 Wisconsin
  5/2014 2012CV01230     Deutsche Bank et al v. Melanie Fresch, et al            Court of Common Pleas, County of           Affidavit of Testimony ‐ Securitization
                                                                                 Portage, Ohio
  5/2014 F‐010318‐13     US Bank as Trustee v Ira A Newman et al                 Superior Court, New Jersey, Monmouth       Expert Report ‐ Securitization
                                                                                 County
  5/2014 13CIV0436       US Bank as Trustee et al, v. James E Davis, et al       Court of Common Pleas, County of           Affidavit of Testimony ‐ Securitization
                                                                                 Medina, Ohio
  5/2014 010087/2010     HSBC Bank USA NA et al v. John Clemente, et al          Supreme Court, New York, Suffolk           Affidavit of Testimony ‐ Securitization
                                                                                 County
  5/2014 2012‐CV‐1282‐ Leslie Epps v. Bank of America, NA, et al                 Superior Court, Massachusetts              Affidavit of Testimony ‐ Securitization
         G
  5/2014 09‐23239‐RDD In Re: Vincent Tavaglione                                  US Bankruptcy Court, New York,             Expert Report ‐ Servicing
                                                                                 Southern Dist
  5/2014 02‐54927        Victor Faverty v Ocwen Loan Servicing                   US Bankruptcy Court, Ohio, Northern        Expert Report ‐ Servicing
                                                                                 District
  6/2014 SUCV2013‐    FV‐1 Inc et al v. Alison B Marlow, et al                   Superior Court, Massachusetts              Affidavit of Testimony ‐ Securitization
         04546B
  7/2014 12‐01877‐MJP Penny Stafford v Suntrust Mortgage Inc et al               US District Court, Washington, Seattle     Expert Report ‐ Securitization

  7/2014 10‐2‐24157‐     Kevin J Selkowitz v Litton Loan Servicing LP et al      Superior Court, Washington, King County Expert Report ‐ Securitization
         4KNT
  7/2014 13‐00234        Ishee v Federal National Mtg Association et al          US District Court, Mississippi, Southern   Expert Report ‐ Servicing
                                                                                                                            Deposition Testimony ‐ Servicing
  8/2014 150285/2014     Adam Plotch v Wells Fargo Bank NA et al                 Supreme Court, New York, Ricmond           Affidavit of Testimony ‐ Securitization
                                                                                 County



                                                                                                                                                Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 17 of 127 PageID #:
                                                      3710


                                                                Bernard Jay Patterson, CFE
                                                                         Case Listing

Date     Case No.     Case Name                                              Court                                       Type
  8/2014 2013‐CA‐1346 Wells Fargo Bank v Lee Rohe and Susan Rohe             Circuit Court, Florida, Monroe County       Affidavit of Testimony ‐ Securitization

  8/2014 2013‐CA‐626‐K Deutsche Bank et al v. Cynthia Widmaier, et al        Circuit Court, Monroe County, Florida       Expert Report ‐ Securitization

  9/2014 13‐42762MSH Bello v Cenlar FSB                                    US Bankruptcy Court, Massachusetts,           Expert Report ‐ Servicing
                                                                           Central
  9/2014 12‐CV‐3736‐B     Dennis Farmer v Federal National Mtg Association Superior Court, Massachusetts                 Affidavit of Testimony ‐ Securitization
                          et al
  9/2014 CV‐2012‐         Fletcher D Turner v CitiMortgage Inc             Circuit Court, Alabama, Mobile County         Affidavit of Testimony ‐ Securitization
         902854
  9/2014 9039/2009        Aurora Loan Services LLC v Manuel Ang, et al       Supreme Court, New York, Queens       Affidavit of Testimony ‐ Securitization
                                                                             County
  9/2014 380369‐2009     HSBC Bank USA NA as Trustee et al vs. Mario         Supreme Court, New York, Bronx County Expert Report ‐ Securitization
                         Costanz, et al
 10/2014   13SBQ2791311‐ Oliver Hendricks vs Fannie Mae                      Land Court, Commonwealth of             Affidavit of Testimony ‐ Securitization
           001                                                               Massachusetts
 10/2014   CV110085      David S Baumwohl v JPMorgan Chase Bank NA, et       Superior Court, California, Mono County Expert Report ‐ Securitization
                         al
 10/2014   CV12‐901839‐ Bank of New York Mellon, et al v Douglas E Arnold,   Circuit Court, Jefferson County, State of   Affidavit of Testimony ‐ Securitization
           EAF           et al                                               Alabama
 10/2014                 Karen L Amundsen v Deutsche Bank National, et al    Superior Court, Commonwealth of             Expert Report ‐ Securitization
                                                                             Massachusetts
 10/2014 12‐20033         PHH Mortgage Corp v. Douglas M Brame               US Bankruptcy Court, District of Maine      Expert Report ‐ Servicing

 10/2014 BA11E0068QC Lisa Jordan, Administrator v Aurora Loan Services       Trial Court, Commonwealth of Mass.          Affidavit of Testimony ‐ Securitization
                      LLC
 10/2014 09‐2‐09456‐8 Walker v Quality Loan Service Corp, et al              Superior Court, State of Washington         Expert Report ‐ Securitization
 11/2014 F‐938466013 Wells Fargo Bank as Trustee v Ernest Byers, et al       Superior Court, State of New Jersey,        Expert Report ‐ Securitization
                                                                             Essex County
 11/2014 95294            Brian Stone et al v MERS, et al                    Superior Court, State of Rhode Island       Affidavit of Testimony ‐ Securitization

 11/2014 13‐1‐239K        BONY as Trustee v Wilber Kum Yet Hehukai Chang, Circuit Court, State of Hawaii, Third          Expert Report ‐ Securitization
                          et al                                           Circuit
 12/2014 F‐015924‐14      BONY as Trustee et al v Anil Narang, et al      Superior Court, State of New Jersey,           Expert Report ‐ Securitization
                                                                          Essex County



                                                                                                                                            Exhibit H
                Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 18 of 127 PageID #:
                                                    3711

                                                               Bernard Jay Patterson, CFE
                                                                          Case Listing

Date     Case No.      Case Name                                             Court                                        Type
 12/2014 2014‐CA‐      Wells Fargo Bank as Trustee et al v Alan S Klasfeld,  Circuit Court, State of Florida, County of   Expert Report
         012353        et al                                                 Palm Beach
 12/2014 7758/2008     BONY as Trustee, et al v Jade McQueen, et al          Supreme Court, State of New York,            Affidavit of Testimony
                                                                             County of Kings
 12/2014 12‐900416     Jonathan Sparkman, et al v Wells Fargo Bank, N.A., Circuit Court, State of Alabama, County         Affidavit of Testimony
                       et al                                                 of Morgan
 12/2014 350/2012      US Bank NA as Trustee, et al v Hugh Duthie, et al Supreme Court, State of New York,                Trial Testimony
                                                                             County of Kings
 12/2014 14‐80672      Novell, et al v Bank of America Corporation           United States District Court, Southern       Expert Report
                                                                             District of Florida
 12/2014 14‐80672      Novell, et al v Bank of America Corporation           United States District Court, Southern       Deposition Testimony
                                                                             District of Florida
  1/2015 18463‐2013    Ofelia Merino v HSBC Bank USA NA as Trustee, et Supreme Court, State of New York,                  Expert Report
                       al                                                    County of Queens
  1/2015 010527/2012   Wells Fargo Bank NA v Niles Webster, et al            Supreme Court, State of New York,            Trial Testimony
                                                                             County of Nassau
  2/2015 14‐06038      Summerlin Asset Management et al v. Daniolo P         United States District Court, Eastern        Expert Report
                       Orolfo et al                                          District of New York
  2/2015 F‐018731‐14   US Bank as Trustee et al, v Jin Choi, et al           Superior Court, State of New Jersey,         Expert Report
                                                                             Bergen County
  3/2015 26418/2007    Deutsche Bank as Trustee et al, v Amy Dostaly, et Supreme Court, State of New York,                Expert Report
                       al                                                    County of Kings
  3/2015 50023/2009    JPMorgan Chase Bank et al v. Louis Corti, et al       Supreme Court, State of New York,            Affidavit of Testimony
                                                                             County of Suffolk
  3/2015 14630/2013    Nationstsar Mortgage LLC v Christopher Wong           Supreme Court, State of New York,            Affidavit of Testimony
                                                                             County of Nassau
  3/2015 14‐62137      Robert Burdick v. Bank of America, NA, et al          United States District Court, Southern       Expert Report
                                                                             District of Florida
  4/2015 12492/12      US Bank NA as Trustee, et al v Soledad Murillo, et Supreme Court, State of New York,               Trial Testimony
                       al                                                    County of Nassau
  4/2015 32749/2013    US Bank Bank as Trustee, et al v. Joseph Raise, et al Supreme Court, State of New York,            Expert Report
                                                                             County of Rockland
  4/2015 5676/10       Aurora Loan Services LLC v Salomon Cabessa et al Supreme Court, State of New York,                 Expert Report
                                                                             County of Rockland
  4/2015 CV2013‐       Deutsche Bank as Trustee, et al v Christopher         Circuit Court, State of Alabama, County      Affidavit of Testimony
         9000061       Baxter, et al                                         of Blount



                                                                                                                                             Exhibit H
                 Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 19 of 127 PageID #:
                                                     3712


                                                                 Bernard Jay Patterson, CFE
                                                                             Case Listing

Date     Case No.        Case Name                                              Court                                      Type
  5/2015 13‐00543        John W Howard, et al v CitiMortgage Inc., et al        United States District Court, Southern     Expert Report
                                                                                District of Mississippi
  5/2015 13‐00602        Leticia Lucero v Cenlar FSB et al                      United States District Court, Western      Affidavit of Testimony
                                                                                District of Washington
  5/2015 14‐62137        Robert Burdick v. Bank of America, NA, et al           United States District Court, Southern     Deposition Testimony
                                                                                District of Florida
  6/2015 CV2013‐         Wells Fargo Bank NA v. Michael Garber                  Circuit Court, State of Alabama, Winston   Affidavit of Testimony
         900104                                                                 Cty
  6/2015 13‐2008‐        BONY as Trustee et al v. Donny Marin, et al            Circuit Court, State of Florida, Miami‐    Affidavit of Testimony
         067540                                                                 Dade
  6/2015 12‐469212       Heather Campbell et al v. FNMA, et al                  Land Court, Commonwealth of                Affidavit of Testimony
                                                                                Massachusetts
  7/2015 CV14090621   PennyMac Corp v Corbett                                   Circuit Court, State of Oregon             Affidavit of Testimony
  7/2015 1302‐02516   Wilmington Trust Co et al, v Derek Cox, et al             Circuit Court, State of Oregon             Affidavit of Testimony
  7/2015 CV13030476   HSBC Bank USA NA as Trustee v Richard Grow, et            Circuit Court, State of Oregon             Affidavit of Testimony
                      al
  7/2015 CV13030009   US Bank NA et al v. Dean Phillips, et al                  Circuit Court, State of Oregon             Affidavit of Testimony
  8/2015 2014CA000703 US Bank NA, et al v SEB Enterprice, LLC, et al            Circuite Court, State of Florida, Miami‐   Expert Report
                                                                                Dade
  8/2015 63CV20149014 Capital Income et al v. Daryl Spencer, et al              Circuit Court, State of Alabama,           Affidavit of Testimony
         12                                                                     Tuscaloosa
  9/2015 CV‐2013‐1881 WGB LLC v Philip Bowling, et al                           United States District Court, Northern     Expert Report
                                                                                District of Alabama                        Deposition Testimony
  9/2015 14CV16406       HSBC Bank USA NA as Trustee et al v. Huse Fazlic,      Circuit Court, County of Multnomah,        Affidavit of Testimony
                         et al                                                  Oregon
 10/2015 15‐06021        Randolph et al v Greentree Servicing LLC               United States Bankruptcy Court, Western    Expert Report
                                                                                District of Virginia
 12/2015 32528/2012      US Bank as Trustee v Luc A Fednard, et al              Supreme Court, County of Suffolk, New      Affidavit of Testimony
                                                                                York
 12/2015 1212‐16328      County of Multnomah Oregon v MERS                      Circuit Court, County of Multnomah,        Expert Engagement
                                                                                Oregon
 12/2015 8097/2008       Chase Home Finance v Kevin Loomis et al                Supreme Court, County of Suffolk, New      Affidavit of Testimony
                                                                                York
  1/2016 CV 14 834511    Fifth Third Mortgage Co v Cynthia V Hunter, et al      Court of Common Pleas, Cuyahoga            Trial Testimony
                                                                                County, State of Ohio



                                                                                                                                              Exhibit H
                 Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 20 of 127 PageID #:
                                                     3713

                                                               Bernard Jay Patterson, CFE
                                                                         Case Listing

Date     Case No.        Case Name                                        Court                                        Type
  1/2016 13 2008 CA      BONY as Trustee et al, v SSG Worldwide &         Circuit Court, Miami Dade County,            Deposition Testimony
         059791          Nathalian Malo                                   Florida                                      Trial Testimony
  1/2016 20344/2012      JPMorgan Chase v Kellan Waverly, et al           Supreme Court, County of Kings, New          Affidavit of Testimony
                                                                          York
  1/2016 15‐01374     Candace Ironhawk et al v Bank2 & Dovenmuehle United States District Court, District of           Affidavit of Testimony
                                                                          Oregon
  1/2016 CIV 531332   John Thurrell et al v Wells Fargo Bank NA, et al    Superior Court, County of San Mateo,         Affidavit of Testimony
                                                                          State of California
  2/2016 12CV012528   RBS Citizens NA v. Peter J Kondos, et al            Circuit Court, Milwaukee County, State       Expert Report ‐ Updated
                                                                          of Wisconsin
  2/2016 15CV11356    Federal National Mortgage Association v Timonty Circuit Court, County of Columbia, State         Affidavit of Testimony
                      Colfelt; RENX Group LLC, et al.                     of Oregon
  2/2016 F‐0224030‐14 Wells Fargo Bank NA v. Naresh G Gidwani, et al      Superior Court, County of Middlesex,         Expert Report
                                                                          State of New Jersey
  3/2016 501557/2015 Wells Fargo Bank NA as Trustee, et al vs Cecilia     Supreme Court, County of Kings, New          Affidavit of Testimony
                      Adebola, et al                                      York
  3/2016 8974/2009    Federal National Mortgage Association v Karl        Supreme Court, County of Nassau, New         Affidavit of Testimony
                      Seper, et al                                        York
  4/2016 30‐2015‐     Maria Christine Jose v Carrington Mortgage          Superior Court, County of Orange, State      Affidavit of Testimony
         00827200     Services LLC                                        of California
  4/2016 1307‐10642   Nationstar Mortgage LLC v Lisa K Stonebridge        Circuit Court, County of Yamhill, State of   Affidavit of Testimony
                                                                          Oregon
  4/2016 146/2010     GMAC Mortgage LLC v Sheila B Shalmoni, et al        Supreme Court, County of Kings, New          Affidavit of Testimony
                                                                          York
  5/2016 15CV00280    Stephen A Penner, et al v. Wells Fargo Bank, NA, et Superior Court, County of Santa Barbara,     Affidavit of Testimony
                      al                                                  State of California
  5/2016 1416‐CV06988 James Levitt, et al v. Citimortgage Inc., et al     Circuit Court, County of Jackson, State of   Deposition Testimony
                                                                          Missouri
  6/2016 14‐23184     In Re: Francine Silva, Debtor                       United States Bankruptcy Court,              Affidavit of Testimony
                                                                          Southern District of New York
  7/2016 SC123563     Stephen H Powers v PHH Mortgage Corporation, et Superior Court, County of Los Angeles,           Affidavit of Testimony
                      al                                                  State of California
  7/2016 15‐05139     Michael Paul Free, et al v. Deutsche Bank Trust     United States District Court, Western        Expert Report
                      Company Americas, as Trustee, et al                 District of Washington
  7/2016 031319/2016 Malka Neustadt v Bayview Loan Servicing et al        Supreme Court, County of Rockland,           Affidavit of Testimony
                                                                          State of New York



                                                                                                                                          Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 21 of 127 PageID #:
                                                      3714


                                                                Bernard Jay Patterson, CFE
                                                                         Case Listing

Date     Case No.         Case Name                                        Court                                        Type
  7/2016 15‐04842         Fannie Mae et al v. Roxann Reynolds Cheek, et al United States Bankruptcy Court,              Affidavit of Testimony
                                                                           Northern District of Alabama
  8/2016 CV‐2015‐     Ventures Capital Trust 2013‐I‐NH v. Fred David       Circuit Court, Mobile County, State of       Affidavit of Testimony
         900218       Hall, et al                                          Alabama
  8/2016 CIV 531332   John Thurrell et al v Wells Fargo Bank NA, et al     Superior Court, County of San Mateo,         Deposition Testimony
                                                                           State of California
  8/2016 8030/2012    Bank of America et al v. Judah Liberman, et al       Supreme Court, County of Kings, State of     Affidavit of Testimony
                                                                           New York
  9/2016 CV2015‐      BGK Investments Inc v Elaine Martin                  Circuit Court, County of Jefferson, State    Affidavit of Testimony
         902808                                                            of Alabama
  9/2016              Christopher Turner v Huntington National Bank        Court of Common Pleas, County of             Affidavit of Testimony
                                                                           Mahoning, State of Ohio
 10/2016 16‐cv‐00101  Stephen Yuszczak et al v. DLJ Mortgage Capital Inc, United States District Court, District of     Affidavit of Testimony
                      et al                                                Rhode Island
 10/2016 14‐CA‐741    US Bank NA, et al v. C. David Peacock, et al         Circuit Court, County of Walton, State of    Expert Report
                                                                           Florida
 10/2016 15‐CV‐2430   Peter A Bayer, et al v. Nationstar Mortgage LLC, et United States District Court, District of     Expert Report
                      al                                                   Arizona
 10/2016 CV‐14‐000275 Pamela J. Shedd v. Wells Fargo Bank NA, et al        United States District Court, Southern       Expert Report
                                                                           District of Alabama
 11/2016 1416‐CV06988 James Levitt, et al v. Citimortgage Inc., et al      Circuit Court, County of Jackson, State of   Trial Testimony
                                                                           Missouri
 11/2016 16‐cv‐00195  Mark A Bowen v Ditech Financial LLC, et al           United States District Court, District of    Expert Report
                                                                           Maine
 11/2016 RE‐11‐20     US Bank NA as Trustee for RASC2005‐KS9 v             State Court, County of Cumberland,           Affidavit of Testimony
                      Thomas Manning                                       State of Maine
 11/2016 CV‐15070620 Wells Fargo Bank NA v. Todd Tomlinson, et al          Circuit Court, County of Clackamas, State    Affidavit of Testimony
                                                                           of Oregon
 12/2016 16‐cv‐00120  Nick P Allen, et al V Ocwen Loan Servicing LLC et al United States District Court, Western        Expert Report
                                                                           District of Missouri
 12/2016 14‐23209     Maria Williams, Debtor                               United States Bankruptcy Court,              Expert Report
                                                                           Southern District of New York
 12/2016 12‐38811‐CA‐ HSBC Bank USA NA as Trustee, et al v. Joseph T       Circuit Court, Eleventh Judicial Circuit,    Affidavit of Testimony
         01           Buset, et al.                                        Count of Miami‐Dade, State of Florida




                                                                                                                                           Exhibit H
                   Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 22 of 127 PageID #:
                                                       3715

                                                                  Bernard Jay Patterson, CFE
                                                                            Case Listing

Date     Case No.          Case Name                                        Court                                       Type
  1/2017 850116/2014       US Bank NA as Trustee, et al V Nilufar Hossain, et
                                                                            Supreme Court, County of New York,          Affidavit of Testimony
                           al                                               State of New York
  1/2017   15‐00114‐5‐     Sofia Alvarez, et al v. PNC Bank NA, et al.      United States Bankruptcy Court, Eastern     Expert Report
           SWH                                                              District of North Carolina
  1/2017   14‐23209       Maria Williams, Debtor                            United States Bankruptcy Court,             Deposition Testimony
                                                                            Southern District of New York
  2/2017   15‐cv‐1164     Monette E Saccameno v Ocwen Loan Servicing, et United States District Court, Northern         Expert Report
                          al                                                District of Illionois
  2/2017   16‐cv‐00970    Sakorn Sumedhatip v Bayview Loan Servicing, et al United States District Court, District of   Expert Report
                                                                            Nevada
  3/2017   14‐cv‐00479    Sandy Smith v Bank of America, et al              United State District Court, Southern       Expert Report
                                                                            District of Texas
  3/2017   15‐cv‐1164     Monette E Saccameno v Ocwen Loan Servicing, et United States District Court, Northern         Deposition Testimony
                          al                                                District of Illionois
  3/2017   16‐cv‐1754     Noel Goble, et al v Carrington Mortgage Services United States District Court, Northern       Expert Report
                          LLC                                               District of Ohio
  3/2017   02‐CV‐2014‐    NRS Pass Through Trust I et al vs. Jacquelyn L    Circuit Court, State of Alabama, County     Affidavit of Testimony
           903236         Patronas, et al                                   of Mobile
  3/2017   63‐CV‐2014‐    Capital Income et al v. Daryl Spencer, et al      Circuit Court, State of Alabama, County     Affidavit of Testimony
           901412                                                           of Tuscaloosa
  3/2017   14‐12954‐jlg   In Re: Victoria Garrido                           United States Bankruptcy Court,             Affidavit of Testimony
                                                                            Southern District of New York
  4/2017   13‐01069       Allana Baroni v. Nationstar Mortgage LLC et al    United State Bankruptcy Court, Central      Expert Report
                                                                            District of California
  5/2017   CJ‐2007‐1364 LSF9 Master Participation Trust v Mark Paul Hall, District Court, State of Oklahoma, County     Affidavit of Testimony
                          et al                                             of Oklahoma
  6/2017   PORSC‐RE‐2016‐ US Bank NA v John S. Menz, et al                  Superior Court, State of Maine              Affidavit of Testimony
           221
  6/2017   16‐cv‐00970    Sakorn Sumedhatip v Bayview Loan Servicing, et al United States District Court, District of   Deposition Testimony
                                                                            Nevada
  6/2017   62‐CV‐13‐5336 JP Morgan Chase Bank v Am Trust Bank, et al        District Court, State of Minnesota,         Expert Report
                                                                            County of Ramsey
  8/2017   15‐CV‐24585    United States of America et al v. Bank of America United States District Court, Southern      Expert Report
                          Corporation                                       District, State of Florida
  8/2017   15‐CV‐24585    United States of America et al v. Bank of America United States District Court, Southern      Expert Report‐Rebuttal
                          Corporation                                       District, State of Florida



                                                                                                                                           Exhibit H
                Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 23 of 127 PageID #:
                                                    3716


                                                                Bernard Jay Patterson, CFE
                                                                         Case Listing

Date     Case No.       Case Name                                           Court                                        Type
  9/2017 17‐00022       Remington v Ditech Financial, LLC                   United States Bankruptcy Court, District     Expert Report
                                                                            of Maryland
  9/2017 15‐CV‐24585    United States of America et al v. Bank of America   United States District Court, Southern       Deposition Testimony
                        Corporation                                         District, State of Florida
 10/2017 2014‐CA‐       Wells Fargo Bank NA as trustee, et al vs Alan S.    Circuit Court, Fifteenth Judicial Circuit,   Trial Testimony
         012353         Klasfeld, et al                                     Palm Beach County, State of Florida

 10/2017 32806/2016E    The Bank of New York Mellon et al v. Mark           Supreme Court, County of Bronx, State        Affidavit of Testimony
                        Johnson, et al                                      of New York
 12/2017 15‐22408       In re: Kemone Francis                               United States Bankruptcy Court,              Affidavit of Testimony
                                                                            Southern District of New York
 12/2017 15‐28519‐JDL   In re: Thomas Rickey Dailey, Debtor                 United States Bankruptcy Court, Western      Expert Report
                                                                            District of Tennessee
 12/2017 12‐04642       In Re: Jerry Michael Tramell, et al, Debtors        United States Bankruptcy Court,              Expert Report
                                                                            Northern District of Alabama
 12/2017 2016‐030551‐   Pennymac Holdings LLC v Martha Valencia, et al      Circuit Court, Eleventh Judicial Circuit,    Expert Report
         CA‐01                                                              Count of Miami‐Dade, State of Florida

 12/2017 17‐08277       Heing Gonzalez v. Nationstar Mortgage LLC           United States Bankruptcy Court, Eastern      Affidavit of Testimony
                                                                            District of New York
  1/2018 16‐ap‐07078    Jerry W Musteen et al v Carrington Mortgage         United States Bankruptcy Court, Western      Affidavit of Testimony
                        Services LLC                                        District of Arkansas
  2/2018 RE‐11‐20       US Bank NA as Trustee for RASC2005‐KS9 v            State Court, County of Cumberland,           TRIAL TESTIMONY
                        Thomas Manning                                      State of Maine
  2/2018 16‐CV‐00219    Walter mcGahey v. Federal National Mortgage         United States District Court, District of    Expert Report
                        Association and PHH Mortgage corp                   Maine

  3/2018 17‐40457       In re: Arthur L Fisher and Pamela L Fisher, Debtors United States Bankruptcy Court,              Expert Report
                                                                            Northern District of Ohio
  4/2018 15‐CV‐1164     Monette E Saccameno v Ocwen Loan Servicing, et United States District Court, Northern            Trial Testimony‐Jury
                        al                                                  District of Illionois
  5/2018 N15L‐03‐108    The Bank of New York Mellon et al v. J. M.          Superior Court, State of Delaware            Expert Report
         CLS            Shrewsbury, et al
  5/2018 34954/2012     US Bank NA as Trustee, et al v. Joshua L. Gottlieb Supreme Court, County of Suffolk, New         Expert Affidavit
                                                                            York



                                                                                                                                            Exhibit H
                Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 24 of 127 PageID #:
                                                    3717

                                                             Bernard Jay Patterson, CFE
                                                                       Case Listing

Date     Case No.     Case Name                                          Court                                        Type
  5/2018 CJ‐17‐61     Uban Financial REO, LLC v. Betty Atwood, et al     District Court, County of Nowata, State      Expert Affidavit
                                                                         of Oklahoma
  8/2018 17‐01807     Matthew J Kallin v JPMorgan Chase Bank NA          United States District Court, Eastern        Expert Report
                                                                         District of Wisconsin
  8/2018 13‐07031     Jose Trevino et al v. Caliber Home Loans, Inc.     United States Bankruptcy Court,              Expert Report
                                                                         Southern District of Texas
  8/2018 34954/2012   US Bank NA as Trustee, et al v. Joshua L. Gottlieb Supreme Court, County of Suffolk, New        Trial Testimony
                                                                         York
  8/2018 12‐10986     Allana Baroni v. Nationstar Mortgage LLC et al     United States Bankruptcy Court,              Deposition
                                                                         California, Central District
 10/2018 18‐00143     Marion F Egler v. US Bank NA as Trustee, et al     United States District Court, Eastern        Expert Report
                                                                         District of North Carolina
 10/2018 17CV00876    Michael T. Bennett v. US Bank NA as Trustee, et al Superior Court, County of Santa Barbara,     Expert Affidavit
                                                                         State of California
 10/2018 12‐10986     Allana Baroni v. Nationstar Mortgage LLC et al     United States Bankruptcy Court,              Trial Testimony
                                                                         California, Central District
 11/2018 2017 CA      Nationstar Mortgage v Michael F. Flood, et al      Superior Court, District of Columbia         Expert Report
         004333
 12/2018 12‐03536     Richard J Miles III v. Rounpoint Mortgage Servicing United States Bankruptcy Court,             Expert Report
                      Corp., et al                                        Southern District of Alabama
  1/2019 17‐00969     County of Clackamas et al v MERS, et al             United States District Court, District of   Expert Declaration
                                                                          Oregon
  1/2019 17‐00969     County of Clackamas et al v MERS, et al             United States District Court, District of   Expert Report
                                                                          Oregon
  1/2019 18CA013901   HSBC Bank USA NA as Trustee, et al v. Kathleen A. Circuit Court, County of Palm Beach,          Expert Report
                      Ryan, et al                                         State of Florida
  1/2019 18‐75904     In Re: Joann Kolnberger                             United States Bankruptcy Court, Eastern     Expert Declaration
                                                                          District of New York
  2/2019 13‐15527     In Re: Marshall Sylver                              United States Bankruptcy Court, District    Expert Report
                                                                          of Nevada
  2/2019 16‐07078     Musteen v. Carrington Mortgage Services             United States Bankruptcy Court, Western     Expert Report
                                                                          District of Arkansas                        Trial Testimony
  3/2019 18‐14025     In Re: Carl M. Dickson                              United States Bankruptcy Court, Western     Expert Affidavit
                                                                          District of Wisconsin
  4/2019 17‐00466     Polanco v. HSBC Bank USA NA, et al.                 United States District Court, Western       Expert Report
                                                                          District of North Carolina



                                                                                                                                           Exhibit H
                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 25 of 127 PageID #:
                                                      3718




                                                             Bernard Jay Patterson, CFE
                                                                       Case Listing

Date     Case No.      Case Name                                          Court                                      Type
  4/2019 19CV44032     Christopher Dufresne, et al v. JPMorgan Chase      Superior Court, County of Calaveras,       Expert Declaration
                       Bank NA, et al                                     State of California
  5/2019 17‐00466      Polanco v. HSBC Bank USA NA, et al.                United States District Court, Western      Deposition
                                                                          District of North Carolina
  5/2019 2018 CA       FNMA v. George Stephen Lakner                      Superior Court, District of Columbia       Expert Report
         000158
  6/2019 C17‐01031     Saviour Azzopardi v. Deutsche Bank as Trustee, et Superior Court, County of Contra Costa,     Expert Report
                       al                                                 State of California
  7/2019 18‐420        Karl L Granzow v. Wilmington Trust, et al          United States Bankruptcy Court, District   Expert Report
                                                                          of Maryland
  7/2019 SCV 264221    Linda J. Moore v Ocwen Loan Servicing, et al       Superior Court, County of Sonoma, State    Expert Declaration
                                                                          of California
  7/2019 18‐00254      David St. Amour v. Federal Home Loan Mortgage United States District Court, District of       Expert Declaration
                       Corp, et al.                                       Rhode Island
  8/2019 13‐07031      Jose Trevino et al v. Caliber Home Loans, Inc.     United States Bankruptcy Court,            Trial Testimony
                                                                          Southern District of Texas
  9/2019 16‐03148      Cristina Angelina Neria v. Wells Fargo Bank, N.A., United States Bankruptcy Court,            Expert Report
                       et al.                                             Northern District of Texas
 12/2019 14‐32911      Cristina Angelina Neria v. Wells Fargo Bank, N.A., United States Bankruptcy Court,            Expert Declaration
                       et al.                                             Northern District of Texas
 12/2019 14‐41923      In Re: Thomas Hoffman                              United States Bankruptcy Court,            Expert Declaration
                                                                          Northern District of Ohio




                                                                                                                                          Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 26 of 127 PageID #:
                                    3719




                               EXHIBIT “2”




                                                                Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 27 of 127 PageID #:
                                    3720
 Last Chg     Tran DateN                  Field         Loan Number
 Date                                                                   Amount
 04/10/2012   4/6/2012 12:00:00 AM        PRE SUSPN     7110452443          394.5
 04/10/2012   4/6/2012 12:00:00 AM        POST SUSPN    7110452443          242.1
 04/10/2012   4/6/2012 12:00:00 AM        OTHER ADV     7110452443        -2,631.9
 04/10/2012   4/6/2012 12:00:00 AM        PRINCIPAL     7110452443       -56,163.9
 04/10/2012   4/6/2012 12:00:00 AM        ESCROW        7110452443        -4,765.6
 04/10/2012   4/6/2012 12:00:00 AM        ESCROW ADV    7110452443        -4,765.6
 04/18/2012   4/17/2012 12:00:00 AM       ESCROW        7110452443         -391.9
 04/18/2012   4/17/2012 12:00:00 AM       ESCROW        7110452443           -60.4
 04/18/2012   4/17/2012 12:00:00 AM       ESCROW ADV    7110452443           -60.4
 04/18/2012   4/17/2012 12:00:00 AM       ESCROW ADV    7110452443         -391.9
 05/10/2012   5/9/2012 12:00:00 AM        PMT AMOUNT    7110452443              85.6
 05/10/2012   5/9/2012 12:00:00 AM        PMT SUSPN     7110452443              85.6
 05/11/2012   5/10/2012 12:00:00 AM       PMT AMOUNT    7110452443          972.1
 05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
 05/11/2012   5/10/2012 12:00:00 AM       ESCROW        7110452443               0.0
 05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
 05/11/2012   5/10/2012 12:00:00 AM       INTEREST      7110452443          420.8
 05/11/2012   5/10/2012 12:00:00 AM       PRINCIPAL     7110452443              65.3
 05/11/2012   5/10/2012 12:00:00 AM       INV FEES      7110452443              23.4
 05/11/2012   5/10/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
 05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
 05/11/2012   5/10/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
 05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
 05/11/2012   5/10/2012 12:00:00 AM       ESCROW        7110452443               0.0
 05/11/2012   5/10/2012 12:00:00 AM       PRINCIPAL     7110452443              65.8
 05/11/2012   5/10/2012 12:00:00 AM       INTEREST      7110452443          420.3
 05/11/2012   5/10/2012 12:00:00 AM       INV FEES      7110452443              23.4
 07/12/2012   7/11/2012 12:00:00 AM       ESCROW        7110452443               0.0
 07/12/2012   7/11/2012 12:00:00 AM       PRE SUSPN     7110452443              81.9
 07/12/2012   7/11/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
 07/12/2012   7/11/2012 12:00:00 AM       PRINCIPAL     7110452443              66.8
 07/12/2012   7/11/2012 12:00:00 AM       INTEREST      7110452443          419.3
 07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/12/2012   7/11/2012 12:00:00 AM       INV FEES      7110452443              23.3
 07/12/2012   7/11/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
 07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/12/2012   7/11/2012 12:00:00 AM       PRINCIPAL     7110452443              66.3
 07/12/2012   7/11/2012 12:00:00 AM       INTEREST      7110452443          419.8
 07/12/2012   7/11/2012 12:00:00 AM       INV FEES      7110452443              23.4
 07/12/2012   7/11/2012 12:00:00 AM       ESCROW        7110452443               0.0
 07/12/2012   7/11/2012 12:00:00 AM       PMT AMOUNT    7110452443          972.1
 07/12/2012   7/11/2012 12:00:00 AM       PMT AMOUNT    7110452443              81.9
 10/17/2012   10/16/2012 12:00:00 AM      ESCROW        7110452443           -60.4
 10/17/2012   10/16/2012 12:00:00 AM      ESCROW ADV    7110452443           -60.4
 10/17/2012   10/16/2012 12:00:00 AM      ESCROW ADV    7110452443         -391.9
 10/17/2012   10/16/2012 12:00:00 AM      ESCROW        7110452443         -391.9
 11/08/2012   11/7/2012 12:00:00 AM       PMT AMOUNT    7110452443         2,099.7
 11/08/2012   11/7/2012 12:00:00 AM       PMT SUSPN     7110452443         2,430.2
 11/08/2012   11/7/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
 11/08/2012   11/7/2012 12:00:00 AM       PRE SUSPN     7110452443        -2,430.2


                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002375


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 28 of 127 PageID #:
                                    3721
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.3
 11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              67.8
 11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          418.3
 11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              68.8
 11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          417.3
 11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              67.3
 11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          418.8
 11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.3
 11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              68.3
 11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              69.3
 11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          416.7
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    PRE SUSPN     7110452443         2,099.7
 11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          417.8
 11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
 11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
 11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
 11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              71.4
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              70.9
 11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          414.7
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW        7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/09/2012   11/8/2012 12:00:00 AM    PMT AMOUNT    7110452443         1,944.2
 11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          415.2
 11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              70.3
 11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
 11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          415.7
 11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
 11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW        7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              69.8



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002376


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 29 of 127 PageID #:
                                    3722
 11/09/2012   11/8/2012 12:00:00 AM       INV FEES      7110452443              23.2
 11/09/2012   11/8/2012 12:00:00 AM       INTEREST      7110452443          416.2
 11/09/2012   11/8/2012 12:00:00 AM       ESCROW        7110452443               0.0
 11/09/2012   11/8/2012 12:00:00 AM       ESCROW        7110452443               0.0
 03/16/2013   3/15/2013 12:00:00 AM       OTHER ADV     7110452443         -150.0
 03/21/2013   3/20/2013 12:00:00 AM       ESCROW ADV    7110452443         -833.0
 03/21/2013   3/20/2013 12:00:00 AM       ESCROW        7110452443         -833.0
 04/02/2013   4/1/2013 12:00:00 AM        PMT AMOUNT    7110452443         1,066.3
 04/02/2013   4/1/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/02/2013   4/1/2013 12:00:00 AM        ESCROW        7110452443          163.6
 04/02/2013   4/1/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 04/02/2013   4/1/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/02/2013   4/1/2013 12:00:00 AM        PRINCIPAL     7110452443              71.9
 04/02/2013   4/1/2013 12:00:00 AM        INTEREST      7110452443          414.1
 04/02/2013   4/1/2013 12:00:00 AM        INV FEES      7110452443              23.0
 04/02/2013   4/1/2013 12:00:00 AM        PMT SUSPN     7110452443          416.6
 05/02/2013   5/1/2013 12:00:00 AM        ESCROW ADV    7110452443           -60.4
 05/02/2013   5/1/2013 12:00:00 AM        ESCROW        7110452443         -850.0
 05/02/2013   5/1/2013 12:00:00 AM        ESCROW ADV    7110452443         -850.0
 05/02/2013   5/1/2013 12:00:00 AM        ESCROW        7110452443           -60.4
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          601.0
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 05/08/2013   5/7/2013 12:00:00 AM        PMT SUSPN     7110452443           -99.1
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              73.6
 05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          412.5
 05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              22.9
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 05/08/2013   5/7/2013 12:00:00 AM        PMT SUSPN     7110452443         4,374.3
 05/08/2013   5/7/2013 12:00:00 AM        PRE SUSPN     7110452443        -4,374.3
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              73.0
 05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          413.0
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              23.0
 05/08/2013   5/7/2013 12:00:00 AM        PRE SUSPN     7110452443         4,472.3
 05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              23.0
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 05/08/2013   5/7/2013 12:00:00 AM        PMT AMOUNT    7110452443         1,849.9
 05/08/2013   5/7/2013 12:00:00 AM        PMT AMOUNT    7110452443         5,073.3
 05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          601.0
 05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              72.5
 05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          413.6
 05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -17.5
 05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -27.0
 05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -35.0
 05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -85.5
 05/29/2013   5/28/2013 12:00:00 AM       ESCROW ADV    7110452443         -967.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002377


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 30 of 127 PageID #:
                                    3723
 05/29/2013   5/28/2013 12:00:00 AM       ESCROW        7110452443         -967.0
 06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              21.5
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          387.1
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          522.8
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        OTHER ADV     7110452443          150.0
 06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          411.9
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443         3,164.4
 06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              22.9
 06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          411.4
 06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              98.9
 06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              74.7
 06/07/2013   6/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          522.8
 06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              74.1
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        PMT SUSPN     7110452443        -4,777.4
 06/07/2013   6/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          522.8
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              22.9
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/06/2013   7/5/2013 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/06/2013   7/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          529.6
 07/06/2013   7/5/2013 12:00:00 AM        ESCROW ADV    7110452443          529.6
 07/06/2013   7/5/2013 12:00:00 AM        ESCROW        7110452443          529.6
 07/06/2013   7/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 08/06/2013   8/5/2013 12:00:00 AM        ESCROW        7110452443          163.6
 08/06/2013   8/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 08/06/2013   8/5/2013 12:00:00 AM        PMT SUSPN     7110452443         -163.6
 08/06/2013   8/5/2013 12:00:00 AM        PRINCIPAL     7110452443              99.7
 08/06/2013   8/5/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 08/06/2013   8/5/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 08/06/2013   8/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          518.5
 08/06/2013   8/5/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 08/06/2013   8/5/2013 12:00:00 AM        INV FEES      7110452443              21.5
 08/06/2013   8/5/2013 12:00:00 AM        ESCROW ADV    7110452443          518.5
 08/06/2013   8/5/2013 12:00:00 AM        INTEREST      7110452443          386.4
 08/06/2013   8/5/2013 12:00:00 AM        ESCROW        7110452443          518.5
 09/07/2013   9/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          529.3
 09/07/2013   9/6/2013 12:00:00 AM        ESCROW ADV    7110452443          529.3
 09/07/2013   9/6/2013 12:00:00 AM        ESCROW        7110452443          529.3
 09/10/2013   9/9/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
 09/10/2013   9/9/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
 09/10/2013   9/9/2013 12:00:00 AM        ESCROW        7110452443          163.6
 09/10/2013   9/9/2013 12:00:00 AM        PMT SUSPN     7110452443              34.0
 09/10/2013   9/9/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002378


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 31 of 127 PageID #:
                                    3724
 09/10/2013   9/9/2013 12:00:00 AM        PMT SUSPN     7110452443         -163.6
 09/10/2013   9/9/2013 12:00:00 AM        PRINCIPAL     7110452443          100.4
 09/10/2013   9/9/2013 12:00:00 AM        PMT AMOUNT    7110452443              34.0
 09/10/2013   9/9/2013 12:00:00 AM        INTEREST      7110452443          385.6
 09/10/2013   9/9/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
 09/10/2013   9/9/2013 12:00:00 AM        INV FEES      7110452443              21.5
 09/21/2013   9/20/2013 12:00:00 AM       MISC AMT      7110452443        -1,877.1
 10/09/2013   10/8/2013 12:00:00 AM       ESCROW ADV    7110452443          163.6
 10/09/2013   10/8/2013 12:00:00 AM       PMT SUSPN     7110452443         -163.6
 10/09/2013   10/8/2013 12:00:00 AM       INV FEES      7110452443              21.4
 10/09/2013   10/8/2013 12:00:00 AM       ESCROW        7110452443          163.6
 10/09/2013   10/8/2013 12:00:00 AM       ESCROW        7110452443          528.9
 10/09/2013   10/8/2013 12:00:00 AM       PMT AMOUNT    7110452443          528.9
 10/09/2013   10/8/2013 12:00:00 AM       BK SUSPN      7110452443         -486.0
 10/09/2013   10/8/2013 12:00:00 AM       PRINCIPAL     7110452443          101.2
 10/09/2013   10/8/2013 12:00:00 AM       INTEREST      7110452443          384.9
 10/09/2013   10/8/2013 12:00:00 AM       ESCROW ADV    7110452443          528.9
 10/09/2013   10/8/2013 12:00:00 AM       BK SUSPN      7110452443          486.0
 10/09/2013   10/8/2013 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 10/26/2013   10/25/2013 12:00:00 AM      ESCROW        7110452443           -60.4
 10/26/2013   10/25/2013 12:00:00 AM      ESCROW ADV    7110452443           -60.4
 10/26/2013   10/25/2013 12:00:00 AM      ESCROW        7110452443         -850.0
 10/26/2013   10/25/2013 12:00:00 AM      ESCROW ADV    7110452443         -850.0
 12/14/2013   12/13/2013 12:00:00 AM      INV FEES      7110452443              21.4
 12/14/2013   12/13/2013 12:00:00 AM      PRINCIPAL     7110452443          101.9
 12/14/2013   12/13/2013 12:00:00 AM      ESCROW ADV    7110452443              67.3
 12/14/2013   12/13/2013 12:00:00 AM      PMT SUSPN     7110452443          322.4
 12/14/2013   12/13/2013 12:00:00 AM      BK SUSPN      7110452443          486.0
 12/14/2013   12/13/2013 12:00:00 AM      BK SUSPN      7110452443         -486.0
 12/14/2013   12/13/2013 12:00:00 AM      ESCROW        7110452443              67.3
 12/14/2013   12/13/2013 12:00:00 AM      ESCROW        7110452443          163.6
 12/14/2013   12/13/2013 12:00:00 AM      ESCROW ADV    7110452443          163.6
 12/14/2013   12/13/2013 12:00:00 AM      PMT AMOUNT    7110452443          972.1
 12/14/2013   12/13/2013 12:00:00 AM      PMT AMOUNT    7110452443              67.3
 12/14/2013   12/13/2013 12:00:00 AM      INTEREST      7110452443          384.1
 03/12/2014   3/11/2014 12:00:00 AM       PMT AMOUNT    7110452443         1,066.3
 03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443          486.0
 03/12/2014   3/11/2014 12:00:00 AM       PMT SUSPN     7110452443         -196.9
 03/12/2014   3/11/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
 03/12/2014   3/11/2014 12:00:00 AM       ESCROW        7110452443          163.6
 03/12/2014   3/11/2014 12:00:00 AM       INTEREST      7110452443          383.4
 03/12/2014   3/11/2014 12:00:00 AM       PRINCIPAL     7110452443          102.7
 03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
 03/12/2014   3/11/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
 03/12/2014   3/11/2014 12:00:00 AM       ESCROW        7110452443          163.6
 03/12/2014   3/11/2014 12:00:00 AM       INV FEES      7110452443              21.3
 03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
 04/09/2014   4/8/2014 12:00:00 AM        PRE SUSPN     7110452443         -242.1
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443           -58.8
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443         1,468.4
 04/10/2014   4/9/2014 12:00:00 AM        PMT SUSPN     7110452443          264.3
 04/10/2014   4/9/2014 12:00:00 AM        PRE SUSPN     7110452443          150.0
 04/10/2014   4/9/2014 12:00:00 AM        PRINCIPAL     7110452443          103.5



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002379


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 32 of 127 PageID #:
                                    3725
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443         -555.2
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443         -555.2
 04/10/2014   4/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          877.9
 04/10/2014   4/9/2014 12:00:00 AM        INTEREST      7110452443          382.6
 04/10/2014   4/9/2014 12:00:00 AM        LATE CHGS     7110452443          420.5
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443         1,468.4
 04/10/2014   4/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443           -58.8
 04/10/2014   4/9/2014 12:00:00 AM        PMT AMOUNT    7110452443         2,038.9
 04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/10/2014   4/9/2014 12:00:00 AM        INV FEES      7110452443              21.3
 04/10/2014   4/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
 04/11/2014   4/10/2014 12:00:00 AM       PMT SUSPN     7110452443          242.1
 05/08/2014   5/7/2014 12:00:00 AM        ESCROW        7110452443         -982.0
 05/08/2014   5/7/2014 12:00:00 AM        MISC AMT      7110452443        -1,172.5
 05/08/2014   5/7/2014 12:00:00 AM        ESCROW ADV    7110452443         -982.0
 06/10/2014   6/9/2014 12:00:00 AM        INTEREST      7110452443          381.8
 06/10/2014   6/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -255.1
 06/10/2014   6/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          972.1
 06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/10/2014   6/9/2014 12:00:00 AM        OTHER ADV     7110452443         1,471.2
 06/10/2014   6/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 06/10/2014   6/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
 06/10/2014   6/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
 06/10/2014   6/9/2014 12:00:00 AM        LATE CHGS     7110452443          528.6
 06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
 06/10/2014   6/9/2014 12:00:00 AM        PMT AMOUNT    7110452443         1,999.7
 06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
 06/10/2014   6/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 06/10/2014   6/9/2014 12:00:00 AM        PRINCIPAL     7110452443          105.0
 06/10/2014   6/9/2014 12:00:00 AM        INTEREST      7110452443          381.0
 06/10/2014   6/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/10/2014   6/9/2014 12:00:00 AM        PRINCIPAL     7110452443          104.2
 06/10/2014   6/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 07/10/2014   7/9/2014 12:00:00 AM        OTHER ADV     7110452443          519.8
 07/10/2014   7/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 07/10/2014   7/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          519.8
 07/10/2014   7/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 07/10/2014   7/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/10/2014   7/9/2014 12:00:00 AM        INTEREST      7110452443          380.2
 07/10/2014   7/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -127.5
 07/10/2014   7/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 07/10/2014   7/9/2014 12:00:00 AM        PRINCIPAL     7110452443          105.8
 07/10/2014   7/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
 07/10/2014   7/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
 08/02/2014   8/1/2014 12:00:00 AM        MISC AMT      7110452443        -1,272.5
 08/23/2014   8/22/2014 12:00:00 AM       PMT SUSPN     7110452443          305.5
 08/23/2014   8/22/2014 12:00:00 AM       BK SUSPN      7110452443         -305.5
 09/09/2014   9/9/2014 12:00:00 AM        PMT AMOUNT    7110452443              68.8
 09/09/2014   9/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 09/09/2014   9/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
 09/09/2014   9/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002380


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 33 of 127 PageID #:
                                    3726
 09/09/2014   9/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
 09/09/2014   9/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          972.1
 09/09/2014   9/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -255.1
 09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
 09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
 09/09/2014   9/9/2014 12:00:00 AM        OTHER ADV     7110452443              68.8
 09/09/2014   9/9/2014 12:00:00 AM        PRINCIPAL     7110452443          106.6
 09/09/2014   9/9/2014 12:00:00 AM        INTEREST      7110452443          379.4
 09/09/2014   9/9/2014 12:00:00 AM        INV FEES      7110452443              21.1
 09/16/2014   9/15/2014 12:00:00 AM       POST SUSPN    7110452443         -242.1
 09/16/2014   9/15/2014 12:00:00 AM       PMT SUSPN     7110452443          242.1
 09/17/2014   9/16/2014 12:00:00 AM       PRE SUSPN     7110452443         -151.9
 09/17/2014   9/16/2014 12:00:00 AM       PMT SUSPN     7110452443          151.9
 09/18/2014   9/17/2014 12:00:00 AM       PMT SUSPN     7110452443          413.8
 09/18/2014   9/17/2014 12:00:00 AM       BK SUSPN      7110452443         -413.8
 09/27/2014   9/26/2014 12:00:00 AM       PMT SUSPN     7110452443         -151.9
 09/27/2014   9/26/2014 12:00:00 AM       PRE SUSPN     7110452443          151.9
 10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443          449.9
 10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443         -486.0
 10/17/2014   10/16/2014 12:00:00 AM      INV FEES      7110452443              21.1
 10/17/2014   10/16/2014 12:00:00 AM      PMT AMOUNT    7110452443          520.0
 10/17/2014   10/16/2014 12:00:00 AM      PMT SUSPN     7110452443         -741.1
 10/17/2014   10/16/2014 12:00:00 AM      PMT AMOUNT    7110452443          486.0
 10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443          449.9
 10/17/2014   10/16/2014 12:00:00 AM      INTEREST      7110452443          378.7
 10/17/2014   10/16/2014 12:00:00 AM      ESCROW        7110452443          163.6
 10/17/2014   10/16/2014 12:00:00 AM      PRINCIPAL     7110452443          107.4
 10/17/2014   10/16/2014 12:00:00 AM      ESCROW ADV    7110452443          163.6
 10/17/2014   10/16/2014 12:00:00 AM      ESCROW        7110452443          163.6
 10/17/2014   10/16/2014 12:00:00 AM      ESCROW ADV    7110452443          163.6
 10/17/2014   10/16/2014 12:00:00 AM      OTHER ADV     7110452443          520.0
 10/18/2014   10/17/2014 12:00:00 AM      MISC AMT      7110452443         -578.9
 10/23/2014   10/23/2014 12:00:00 AM      ESCROW ADV    7110452443          -58.8
 10/23/2014   10/23/2014 12:00:00 AM      ESCROW ADV    7110452443         -555.2
 10/23/2014   10/23/2014 12:00:00 AM      ESCROW        7110452443          -58.8
 10/23/2014   10/23/2014 12:00:00 AM      ESCROW        7110452443         -555.2
 10/29/2014   10/29/2014 12:00:00 AM      MISC AMT      7110452443         -121.0
 12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
 12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
 12/09/2014   12/9/2014 12:00:00 AM       INV FEES      7110452443              21.0
 12/09/2014   12/9/2014 12:00:00 AM       PRE SUSPN     7110452443          984.1
 12/09/2014   12/9/2014 12:00:00 AM       PMT SUSPN     7110452443          972.1
 12/09/2014   12/9/2014 12:00:00 AM       PRE SUSPN     7110452443         -972.1
 12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
 12/09/2014   12/9/2014 12:00:00 AM       ESCROW        7110452443          152.2
 12/09/2014   12/9/2014 12:00:00 AM       PRINCIPAL     7110452443          109.0
 12/09/2014   12/9/2014 12:00:00 AM       OTHER ADV     7110452443              52.2
 12/09/2014   12/9/2014 12:00:00 AM       INV FEES      7110452443              21.0
 12/09/2014   12/9/2014 12:00:00 AM       PRINCIPAL     7110452443          108.2
 12/09/2014   12/9/2014 12:00:00 AM       ESCROW        7110452443          163.6
 12/09/2014   12/9/2014 12:00:00 AM       PMT SUSPN     7110452443         -243.6
 12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
 12/09/2014   12/9/2014 12:00:00 AM       INTEREST      7110452443          377.0
 12/10/2014   12/9/2014 12:00:00 AM       PMT AMOUNT    7110452443          972.1



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002381


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 34 of 127 PageID #:
                                    3727
 12/10/2014   12/9/2014 12:00:00 AM       PMT AMOUNT    7110452443         1,036.3
 12/09/2014   12/9/2014 12:00:00 AM       INTEREST      7110452443          377.8
 12/09/2014   12/9/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
 12/09/2014   12/9/2014 12:00:00 AM       ESCROW ADV    7110452443          152.2
 12/16/2014   12/15/2014 12:00:00 AM      MISC AMT      7110452443         -721.8
 01/14/2015   1/13/2015 12:00:00 AM       INTEREST      7110452443          376.2
 01/14/2015   1/13/2015 12:00:00 AM       ESCROW        7110452443          163.6
 01/14/2015   1/13/2015 12:00:00 AM       INV FEES      7110452443              20.9
 01/14/2015   1/13/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 01/14/2015   1/13/2015 12:00:00 AM       ESCROW        7110452443          163.6
 01/14/2015   1/13/2015 12:00:00 AM       PRE SUSPN     7110452443         1,469.9
 01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
 01/14/2015   1/13/2015 12:00:00 AM       PMT AMOUNT    7110452443         1,469.9
 01/14/2015   1/13/2015 12:00:00 AM       PMT SUSPN     7110452443         -741.1
 01/14/2015   1/13/2015 12:00:00 AM       PRINCIPAL     7110452443          110.6
 01/14/2015   1/13/2015 12:00:00 AM       PRE SUSPN     7110452443        -1,458.1
 01/14/2015   1/13/2015 12:00:00 AM       INTEREST      7110452443          375.4
 01/14/2015   1/13/2015 12:00:00 AM       INV FEES      7110452443              20.9
 01/14/2015   1/13/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
 01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
 01/14/2015   1/13/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
 01/14/2015   1/13/2015 12:00:00 AM       PRINCIPAL     7110452443          109.8
 01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 01/14/2015   1/13/2015 12:00:00 AM       PMT SUSPN     7110452443         1,458.1
 01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 02/19/2015   2/18/2015 12:00:00 AM       MISC AMT      7110452443         -944.8
 02/24/2015   2/24/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 02/24/2015   2/24/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 02/24/2015   2/24/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 02/24/2015   2/24/2015 12:00:00 AM       PRE SUSPN     7110452443          517.3
 02/24/2015   2/24/2015 12:00:00 AM       PMT AMOUNT    7110452443          517.3
 02/24/2015   2/24/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 03/09/2015   3/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          516.9
 03/09/2015   3/9/2015 12:00:00 AM        INTEREST      7110452443          374.6
 03/09/2015   3/9/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 03/09/2015   3/9/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 03/09/2015   3/9/2015 12:00:00 AM        PRE SUSPN     7110452443          516.9
 03/09/2015   3/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 03/09/2015   3/9/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 03/09/2015   3/9/2015 12:00:00 AM        PRINCIPAL     7110452443          111.5
 03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 03/09/2015   3/9/2015 12:00:00 AM        INV FEES      7110452443              20.8
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443         1,178.9
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        PRE SUSPN     7110452443          516.5
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          113.1
 04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.1



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002382


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 35 of 127 PageID #:
                                    3728
 04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.7
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.7
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.6
 04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          361.5
 04/09/2015   4/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 04/09/2015   4/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          516.5
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          372.0
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          371.2
 04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          124.5
 04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443        -3,147.2
 04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.8
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          114.0
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          114.9
 04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          373.7
 04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
 04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          372.9
 04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          112.3
 04/14/2015   4/13/2015 12:00:00 AM       MISC AMT      7110452443         -900.3
 04/23/2015   4/22/2015 12:00:00 AM       ESCROW        7110452443           -57.3
 04/23/2015   4/22/2015 12:00:00 AM       ESCROW        7110452443         -589.6
 04/23/2015   4/22/2015 12:00:00 AM       ESCROW ADV    7110452443         -589.6
 04/23/2015   4/22/2015 12:00:00 AM       ESCROW ADV    7110452443           -57.3
 05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       INV FEES      7110452443              20.0
 05/12/2015   5/11/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       INV FEES      7110452443              20.1
 05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443          516.1
 05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 05/12/2015   5/11/2015 12:00:00 AM       INTEREST      7110452443          360.6
 05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       INTEREST      7110452443          359.6
 05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 05/12/2015   5/11/2015 12:00:00 AM       PMT AMOUNT    7110452443          516.1
 05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002383


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 36 of 127 PageID #:
                                    3729
 05/12/2015   5/11/2015 12:00:00 AM       PRINCIPAL     7110452443          125.5
 05/12/2015   5/11/2015 12:00:00 AM       PRINCIPAL     7110452443          126.4
 05/21/2015   5/20/2015 12:00:00 AM       MISC AMT      7110452443              -7.7
 06/09/2015   6/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          489.3
 06/09/2015   6/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        PRINCIPAL     7110452443          127.4
 06/09/2015   6/8/2015 12:00:00 AM        PRINCIPAL     7110452443          128.3
 06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443          489.3
 06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        INTEREST      7110452443          358.7
 06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 06/09/2015   6/8/2015 12:00:00 AM        INV FEES      7110452443              19.9
 06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 06/09/2015   6/8/2015 12:00:00 AM        INTEREST      7110452443          357.7
 06/09/2015   6/8/2015 12:00:00 AM        INV FEES      7110452443              20.0
 06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443          125.5
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443              20.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 07/07/2015   7/6/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443          126.4
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        ESCROW        7110452443          163.6
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.0
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -125.5
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -358.7
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -359.6
 07/07/2015   7/6/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 07/07/2015   7/6/2015 12:00:00 AM        ESCROW        7110452443          163.6
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -128.3
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -516.1
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443          360.6
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -126.4
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002384


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 37 of 127 PageID #:
                                    3730
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.0
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -489.3
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443              20.1
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          489.3
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -19.9
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          516.1
 07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -741.1
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -360.6
 07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -127.4
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.1
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443          359.6
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -357.7
 07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
 07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
 07/08/2015   7/7/2015 12:00:00 AM        ESCROW ADV    7110452443         -695.0
 07/08/2015   7/7/2015 12:00:00 AM        ESCROW        7110452443         -695.0
 07/09/2015   7/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 07/09/2015   7/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
 07/09/2015   7/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 07/09/2015   7/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 07/09/2015   7/8/2015 12:00:00 AM        INV FEES      7110452443              20.0
 07/09/2015   7/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -613.6
 07/09/2015   7/8/2015 12:00:00 AM        PRINCIPAL     7110452443          127.4
 07/09/2015   7/8/2015 12:00:00 AM        INTEREST      7110452443          358.7
 07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
 07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       INTEREST      7110452443          356.8
 07/11/2015   7/10/2015 12:00:00 AM       PRINCIPAL     7110452443          128.3
 07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 07/11/2015   7/10/2015 12:00:00 AM       PRINCIPAL     7110452443          129.3
 07/11/2015   7/10/2015 12:00:00 AM       INTEREST      7110452443          357.7
 07/11/2015   7/10/2015 12:00:00 AM       INV FEES      7110452443              19.9
 07/11/2015   7/10/2015 12:00:00 AM       INV FEES      7110452443              19.8
 07/11/2015   7/10/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 07/11/2015   7/10/2015 12:00:00 AM       PMT AMOUNT    7110452443          410.0
 07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443          410.0
 07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002385


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 38 of 127 PageID #:
                                    3731
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443          357.7
 07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443          -19.8
 07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443         -356.8
 07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443          -19.9
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443              19.9
 07/23/2015   7/22/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
 07/23/2015   7/22/2015 12:00:00 AM       ESCROW        7110452443          163.6
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443         -129.3
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443         -128.3
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -410.0
 07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443          128.3
 07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -127.5
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
 07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          410.0
 07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443         -357.7
 08/08/2015   8/7/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 08/08/2015   8/7/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
 09/10/2015   9/9/2015 12:00:00 AM        INTEREST      7110452443          356.8
 09/10/2015   9/9/2015 12:00:00 AM        ESCROW        7110452443          163.6
 09/10/2015   9/9/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
 09/10/2015   9/9/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
 09/10/2015   9/9/2015 12:00:00 AM        INV FEES      7110452443              19.8
 09/10/2015   9/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 09/10/2015   9/9/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
 09/10/2015   9/9/2015 12:00:00 AM        PRINCIPAL     7110452443          129.3
 09/10/2015   9/9/2015 12:00:00 AM        PMT SUSPN     7110452443         -127.5
 10/09/2015   10/8/2015 12:00:00 AM       PRINCIPAL     7110452443          130.2
 10/09/2015   10/8/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
 10/09/2015   10/8/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
 10/09/2015   10/8/2015 12:00:00 AM       ESCROW        7110452443          163.6
 10/09/2015   10/8/2015 12:00:00 AM       INTEREST      7110452443          355.8
 10/09/2015   10/8/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
 10/09/2015   10/8/2015 12:00:00 AM       INV FEES      7110452443              19.8
 10/09/2015   10/8/2015 12:00:00 AM       PMT SUSPN     7110452443         -127.5
 10/09/2015   10/8/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 10/22/2015   10/21/2015 12:00:00 AM      ESCROW ADV    7110452443          -57.3
 10/22/2015   10/21/2015 12:00:00 AM      ESCROW        7110452443         -589.6
 10/22/2015   10/21/2015 12:00:00 AM      ESCROW        7110452443          -57.3
 10/22/2015   10/21/2015 12:00:00 AM      ESCROW ADV    7110452443         -589.6



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002386


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 39 of 127 PageID #:
                                    3732
 11/07/2015   11/6/2015 12:00:00 AM       MISC AMT      7110452443          -25.0
 11/12/2015   11/11/2015 12:00:00 AM      PMT AMOUNT    7110452443          486.0
 11/12/2015   11/11/2015 12:00:00 AM      ESCROW ADV    7110452443              97.5
 11/12/2015   11/11/2015 12:00:00 AM      BK SUSPN      7110452443          449.9
 11/12/2015   11/11/2015 12:00:00 AM      INV FEES      7110452443              19.7
 11/12/2015   11/11/2015 12:00:00 AM      PRINCIPAL     7110452443              95.1
 11/12/2015   11/11/2015 12:00:00 AM      PMT SUSPN     7110452443          -61.4
 11/12/2015   11/11/2015 12:00:00 AM      BK SUSPN      7110452443         -449.9
 11/12/2015   11/11/2015 12:00:00 AM      INTEREST      7110452443          354.8
 11/12/2015   11/11/2015 12:00:00 AM      ESCROW        7110452443              97.5
 11/24/2015   11/23/2015 12:00:00 AM      MIR SUSPN     7110452443               2.8
 11/24/2015   11/23/2015 12:00:00 AM      PMT AMOUNT    7110452443               2.8
 11/25/2015   11/24/2015 12:00:00 AM      MISC AMT      7110452443         -110.0
 12/12/2015   12/11/2015 12:00:00 AM      PMT SUSPN     7110452443         -486.0
 12/12/2015   12/11/2015 12:00:00 AM      BK SUSPN      7110452443          486.0
 12/12/2015   12/11/2015 12:00:00 AM      BK SUSPN      7110452443         -449.9
 12/12/2015   12/11/2015 12:00:00 AM      INTEREST      7110452443          354.1
 12/12/2015   12/11/2015 12:00:00 AM      INV FEES      7110452443              19.7
 12/12/2015   12/11/2015 12:00:00 AM      PMT AMOUNT    7110452443          486.0
 12/12/2015   12/11/2015 12:00:00 AM      PMT SUSPN     7110452443          486.0
 12/12/2015   12/11/2015 12:00:00 AM      PRE SUSPN     7110452443         -486.0
 12/12/2015   12/11/2015 12:00:00 AM      PRE SUSPN     7110452443          486.0
 12/12/2015   12/11/2015 12:00:00 AM      PRINCIPAL     7110452443              95.8
 01/15/2016   1/14/2016 12:00:00 AM       INTEREST      7110452443          353.4
 01/15/2016   1/14/2016 12:00:00 AM       PMT SUSPN     7110452443          -47.0
 01/15/2016   1/14/2016 12:00:00 AM       PRINCIPAL     7110452443              96.6
 01/15/2016   1/14/2016 12:00:00 AM       INV FEES      7110452443              19.7
 01/15/2016   1/14/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 01/15/2016   1/14/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 01/15/2016   1/14/2016 12:00:00 AM       BK SUSPN      7110452443          435.5
 01/15/2016   1/14/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 01/15/2016   1/14/2016 12:00:00 AM       ESCROW        7110452443              97.5
 02/09/2016   2/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
 02/09/2016   2/8/2016 12:00:00 AM        BK SUSPN      7110452443          435.5
 02/09/2016   2/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 02/09/2016   2/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 02/09/2016   2/8/2016 12:00:00 AM        PMT SUSPN     7110452443          -47.0
 02/09/2016   2/8/2016 12:00:00 AM        PMT AMOUNT    7110452443          486.0
 02/09/2016   2/8/2016 12:00:00 AM        INV FEES      7110452443              19.6
 02/09/2016   2/8/2016 12:00:00 AM        PRINCIPAL     7110452443              97.3
 02/09/2016   2/8/2016 12:00:00 AM        INTEREST      7110452443          352.7
 03/12/2016   3/11/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 03/12/2016   3/11/2016 12:00:00 AM       PRE SUSPN     7110452443          486.0
 03/12/2016   3/11/2016 12:00:00 AM       PMT SUSPN     7110452443          486.0
 03/12/2016   3/11/2016 12:00:00 AM       PRE SUSPN     7110452443         -486.0
 03/12/2016   3/11/2016 12:00:00 AM       BK SUSPN      7110452443          486.0
 03/12/2016   3/11/2016 12:00:00 AM       PMT SUSPN     7110452443         -486.0
 03/12/2016   3/11/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 03/12/2016   3/11/2016 12:00:00 AM       INV FEES      7110452443              19.6
 03/12/2016   3/11/2016 12:00:00 AM       PRINCIPAL     7110452443              98.0
 03/12/2016   3/11/2016 12:00:00 AM       INTEREST      7110452443          351.9
 04/13/2016   4/12/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 04/13/2016   4/12/2016 12:00:00 AM       PMT SUSPN     7110452443          486.0
 04/14/2016   4/13/2016 12:00:00 AM       ESCROW        7110452443         -592.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002387


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 40 of 127 PageID #:
                                    3733
 04/14/2016   4/13/2016 12:00:00 AM       ESCROW        7110452443          -56.4
 04/14/2016   4/13/2016 12:00:00 AM       ESCROW ADV    7110452443          -56.4
 04/14/2016   4/13/2016 12:00:00 AM       ESCROW ADV    7110452443         -592.0
 05/11/2016   5/10/2016 12:00:00 AM       INV FEES      7110452443              19.5
 05/11/2016   5/10/2016 12:00:00 AM       ESCROW        7110452443              59.4
 05/11/2016   5/10/2016 12:00:00 AM       ESCROW ADV    7110452443              59.4
 05/11/2016   5/10/2016 12:00:00 AM       ESCROW        7110452443              97.5
 05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 05/11/2016   5/10/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 05/11/2016   5/10/2016 12:00:00 AM       INTEREST      7110452443          350.5
 05/11/2016   5/10/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
 05/11/2016   5/10/2016 12:00:00 AM       INV FEES      7110452443              19.5
 05/11/2016   5/10/2016 12:00:00 AM       PMT SUSPN     7110452443         -547.5
 05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 05/11/2016   5/10/2016 12:00:00 AM       PRINCIPAL     7110452443              98.7
 05/11/2016   5/10/2016 12:00:00 AM       INTEREST      7110452443          351.2
 05/11/2016   5/10/2016 12:00:00 AM       PMT SUSPN     7110452443          -23.3
 05/11/2016   5/10/2016 12:00:00 AM       PRINCIPAL     7110452443              99.5
 05/13/2016   5/12/2016 12:00:00 AM       INTEREST      7110452443          349.7
 05/13/2016   5/12/2016 12:00:00 AM       INV FEES      7110452443              19.5
 05/13/2016   5/12/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 05/13/2016   5/12/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 05/13/2016   5/12/2016 12:00:00 AM       PMT SUSPN     7110452443              26.5
 05/13/2016   5/12/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 05/13/2016   5/12/2016 12:00:00 AM       PMT AMOUNT    7110452443          574.0
 05/13/2016   5/12/2016 12:00:00 AM       ESCROW        7110452443              97.5
 05/13/2016   5/12/2016 12:00:00 AM       PRINCIPAL     7110452443          100.2
 06/07/2016   6/6/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 06/07/2016   6/6/2016 12:00:00 AM        PMT SUSPN     7110452443              52.5
 06/07/2016   6/6/2016 12:00:00 AM        ESCROW        7110452443              97.5
 06/07/2016   6/6/2016 12:00:00 AM        PRINCIPAL     7110452443          101.0
 06/07/2016   6/6/2016 12:00:00 AM        INV FEES      7110452443              19.4
 06/07/2016   6/6/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 06/07/2016   6/6/2016 12:00:00 AM        INTEREST      7110452443          349.0
 06/07/2016   6/6/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 06/07/2016   6/6/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 06/18/2016   6/17/2016 12:00:00 AM       MISC AMT      7110452443          -50.0
 06/24/2016   6/23/2016 12:00:00 AM       MISC AMT      7110452443         -110.0
 07/09/2016   7/8/2016 12:00:00 AM        FB SUSPN      7110452443         -600.0
 07/09/2016   7/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
 07/09/2016   7/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -547.5
 07/09/2016   7/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 07/09/2016   7/8/2016 12:00:00 AM        PRINCIPAL     7110452443          101.7
 07/09/2016   7/8/2016 12:00:00 AM        INV FEES      7110452443              19.4
 07/09/2016   7/8/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 07/09/2016   7/8/2016 12:00:00 AM        FB SUSPN      7110452443          600.0
 07/09/2016   7/8/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
 07/09/2016   7/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 07/09/2016   7/8/2016 12:00:00 AM        INTEREST      7110452443          348.2
 07/09/2016   7/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 07/13/2016   7/12/2016 12:00:00 AM       ESCROW ADV    7110452443         -695.0
 07/13/2016   7/12/2016 12:00:00 AM       ESCROW        7110452443         -695.0



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002388


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 41 of 127 PageID #:
                                    3734
 07/16/2016   7/15/2016 12:00:00 AM       MISC AMT      7110452443           -10.0
 07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443         -600.0
 07/19/2016   7/18/2016 12:00:00 AM       INV FEES      7110452443              19.4
 07/19/2016   7/18/2016 12:00:00 AM       FB SUSPN      7110452443         -600.0
 07/19/2016   7/18/2016 12:00:00 AM       PRINCIPAL     7110452443          101.7
 07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 07/19/2016   7/18/2016 12:00:00 AM       INV FEES      7110452443           -19.4
 07/19/2016   7/18/2016 12:00:00 AM       ESCROW ADV    7110452443           -97.5
 07/19/2016   7/18/2016 12:00:00 AM       PRINCIPAL     7110452443         -101.7
 07/19/2016   7/18/2016 12:00:00 AM       ESCROW        7110452443           -97.5
 07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443          547.5
 07/19/2016   7/18/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 07/19/2016   7/18/2016 12:00:00 AM       INTEREST      7110452443          348.2
 07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 07/19/2016   7/18/2016 12:00:00 AM       FB SUSPN      7110452443          600.0
 07/19/2016   7/18/2016 12:00:00 AM       ESCROW        7110452443              97.5
 07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443              52.5
 07/19/2016   7/18/2016 12:00:00 AM       INTEREST      7110452443         -348.2
 07/28/2016   7/27/2016 12:00:00 AM       Misc Amt      7110452443              50.0
 07/30/2016   7/29/2016 12:00:00 AM       Misc Amt      7110452443          110.0
 08/02/2016   8/1/2016 12:00:00 AM        ESCROW ADV    7110452443         1,438.8
 08/02/2016   8/1/2016 12:00:00 AM        ESCROW        7110452443         1,438.8
 08/05/2016   8/4/2016 12:00:00 AM        PMT SUSPN     7110452443         -131.6
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443         -654.6
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              74.3
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              74.8
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        OTHER ADV     7110452443         -150.0
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          377.3
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              72.1
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          377.9
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              72.6
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              73.2
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          376.2
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              71.0
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              70.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002389


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 42 of 127 PageID #:
                                    3735
 08/05/2016   8/4/2016 12:00:00 AM        PRE SUSPN     7110452443         -106.5
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              70.0
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          379.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          380.0
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.8
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              71.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          378.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          378.4
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443        -4,343.4
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443         -654.6
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -437.8
 08/05/2016   8/4/2016 12:00:00 AM        OTHER ADV     7110452443         -198.4
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          375.7
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          375.1
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              75.4
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          374.6
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
 08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          376.8
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002390


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 43 of 127 PageID #:
                                    3736
 08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              73.7
 08/06/2016   8/5/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 08/09/2016   8/8/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
 08/11/2016   8/10/2016 12:00:00 AM       ESCROW        7110452443              97.5
 08/11/2016   8/10/2016 12:00:00 AM       PMT SUSPN     7110452443         -547.5
 08/11/2016   8/10/2016 12:00:00 AM       PRINCIPAL     7110452443              75.9
 08/11/2016   8/10/2016 12:00:00 AM       INTEREST      7110452443          374.0
 08/11/2016   8/10/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 08/11/2016   8/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 08/11/2016   8/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 08/11/2016   8/10/2016 12:00:00 AM       INV FEES      7110452443              20.8
 08/16/2016   8/15/2016 12:00:00 AM       MISC AMT      7110452443          -13.3
 08/30/2016   8/29/2016 12:00:00 AM       Misc Amt      7110452443              10.0
 08/31/2016   8/30/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
 08/31/2016   8/30/2016 12:00:00 AM       PRINCIPAL     7110452443              76.5
 08/31/2016   8/30/2016 12:00:00 AM       INV FEES      7110452443              20.8
 08/31/2016   8/30/2016 12:00:00 AM       INTEREST      7110452443          373.4
 08/31/2016   8/30/2016 12:00:00 AM       OTHER ADV     7110452443          198.4
 08/31/2016   8/30/2016 12:00:00 AM       ESCROW        7110452443              97.5
 08/31/2016   8/30/2016 12:00:00 AM       PMT SUSPN     7110452443          107.1
 08/31/2016   8/30/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
 08/31/2016   8/30/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
 08/31/2016   8/30/2016 12:00:00 AM       OTHER ADV     7110452443          150.0
 09/03/2016   9/2/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 09/08/2016   9/7/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
 09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443          -76.5
 09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443         -373.4
 09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443          -20.8
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443          -97.5
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443              76.5
 09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443              20.7
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
 09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443          372.9
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -107.1
 09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -600.0
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443          -97.5
 09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443          373.4
 09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443              20.8
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
 09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443              52.5
 09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443          107.1
 09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
 09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
 09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443              77.1
 09/30/2016   9/29/2016 12:00:00 AM       Misc Amt      7110452443              13.3
 10/08/2016   10/7/2016 12:00:00 AM       INTEREST      7110452443          372.3
 10/08/2016   10/7/2016 12:00:00 AM       INV FEES      7110452443              20.7
 10/08/2016   10/7/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002391


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 44 of 127 PageID #:
                                    3737
 10/08/2016   10/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 10/08/2016   10/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 10/08/2016   10/7/2016 12:00:00 AM    PRINCIPAL     7110452443              63.2
 10/08/2016   10/7/2016 12:00:00 AM    ESCROW        7110452443              97.5
 10/08/2016   10/7/2016 12:00:00 AM    PMT SUSPN     7110452443              67.0
 10/08/2016   10/7/2016 12:00:00 AM    PMT AMOUNT    7110452443          600.0
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          370.8
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              66.1
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              65.6
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443              97.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              65.2
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          157.6
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              66.6
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          367.9
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              67.1
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          210.8
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          371.8
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          369.4
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          369.9
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          371.3
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 10/12/2016   10/11/2016 12:00:00 AM   PMT SUSPN     7110452443         -279.1
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          368.9
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          368.4
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002392


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 45 of 127 PageID #:
                                    3738
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              67.6
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          370.4
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              64.2
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.7
 10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              64.7
 10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              63.7
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.7
 10/13/2016   10/12/2016 12:00:00 AM   PRE SUSPN     7110452443          -85.8
 10/13/2016   10/12/2016 12:00:00 AM   PRINCIPAL     7110452443              68.1
 10/13/2016   10/12/2016 12:00:00 AM   PMT SUSPN     7110452443              85.8
 10/13/2016   10/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
 10/13/2016   10/12/2016 12:00:00 AM   PMT SUSPN     7110452443              -1.8
 10/13/2016   10/12/2016 12:00:00 AM   INTEREST      7110452443          367.4
 10/13/2016   10/12/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
 10/13/2016   10/12/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
 10/13/2016   10/12/2016 12:00:00 AM   INV FEES      7110452443              20.4
 10/18/2016   10/17/2016 12:00:00 AM   ESCROW        7110452443          -56.4
 10/18/2016   10/17/2016 12:00:00 AM   ESCROW        7110452443         -592.0
 10/28/2016   10/27/2016 12:00:00 AM   PMT SUSPN     7110452443          -84.0
 10/28/2016   10/27/2016 12:00:00 AM   PRINCIPAL     7110452443              84.0
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -63.2
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          -52.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -374.6
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         -107.1
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -21.0
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          279.1
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -375.1
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -372.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          547.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -367.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -371.3
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -66.1
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -373.4
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          -67.0
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -72.1



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002393


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 46 of 127 PageID #:
                                    3739
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -378.4
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -70.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    PRE SUSPN     7110452443          106.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          654.6
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          437.8
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443         4,343.4
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443           -85.8
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -67.1
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -368.9
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -369.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -369.4
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -68.1
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -67.6
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -64.2
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -371.8
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -372.3
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -370.4
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.6
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -378.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -375.7
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -376.8
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.0
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          654.6
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER             Ocwen002394


                                                                                  Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 47 of 127 PageID #:
                                    3740
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          131.6
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -19.4
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -210.8
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -374.0
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -21.1
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         -600.0
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -348.2
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.6
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443              84.0
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.7
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -64.7
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -367.4
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -152.4
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443               1.8
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -65.2
 11/08/2016   11/7/2016 12:00:00 AM    PRE SUSPN     7110452443              85.8
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -368.4
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -65.6
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -84.0
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.4
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443         -101.7
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002395


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 48 of 127 PageID #:
                                    3741
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         1,502.4
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    INV SUSPN     7110452443         8,053.6
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -73.7
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -377.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -75.4
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -379.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -75.9
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -70.0
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.0
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -210.8
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -377.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -71.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -71.0
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -376.2
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -380.0
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -73.2
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
 11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443           -52.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -63.7
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.6
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -370.8
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -74.8
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -76.5
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -77.1
 11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -66.6
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER             Ocwen002396


                                                                                  Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 49 of 127 PageID #:
                                    3742
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -72.6
 11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -74.3
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
 11/09/2016   11/8/2016 12:00:00 AM    PMT SUSPN     7110452443          437.8
 11/09/2016   11/8/2016 12:00:00 AM    PRE SUSPN     7110452443         -192.3
 11/09/2016   11/8/2016 12:00:00 AM    BK SUSPN      7110452443         -437.8
 11/09/2016   11/8/2016 12:00:00 AM    PMT SUSPN     7110452443          192.3
 11/12/2016   11/11/2016 12:00:00 AM   OTHER ADV     7110452443              -6.5
 11/16/2016   11/15/2016 12:00:00 AM   PMT SUSPN     7110452443         8,053.6
 11/16/2016   11/15/2016 12:00:00 AM   INV SUSPN     7110452443        -8,053.6
 11/17/2016   11/16/2016 12:00:00 AM   PMT SUSPN     7110452443          600.0
 11/17/2016   11/16/2016 12:00:00 AM   PMT AMOUNT    7110452443          600.0
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          101.7
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          348.2
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          108.0
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          108.8
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          341.1
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          109.6
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.9
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          344.3
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.8
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.2
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.0
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          110.4
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          339.5
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.9
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.1
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          111.3
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.1
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          341.9
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          100.9
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          100.1
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          335.4
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002397


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 50 of 127 PageID #:
                                    3743
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          333.9
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.6
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          104.8
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          347.4
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          105.6
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          106.4
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          343.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          345.9
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          345.1
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.2
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          337.8
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          346.7
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          104.0
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          107.2
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          342.8
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          112.9
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          112.1
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.0
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          340.3
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          334.7
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          338.7
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          336.2
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.8
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
 12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          337.0
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443              99.4
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          101.6
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.6
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          103.3
 12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.3
 12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5



                                  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002398


                                                                                    Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 51 of 127 PageID #:
                                    3744
 12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.2
 12/13/2016   12/12/2016 12:00:00 AM      PMT SUSPN     7110452443       -10,591.8
 12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM      PRINCIPAL     7110452443          102.5
 12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.3
 12/13/2016   12/12/2016 12:00:00 AM      ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM      ESCROW        7110452443              97.5
 12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.4
 12/15/2016   12/14/2016 12:00:00 AM      MISC AMT      7110452443          600.0
 12/17/2016   12/15/2016 12:00:00 AM      MISC AMT      7110452443              -5.0
 12/17/2016   12/15/2016 12:00:00 AM      FEES          7110452443               5.0
 12/22/2016   12/21/2016 12:00:00 AM      OTHER ADV     7110452443              -6.5
 12/23/2016   12/22/2016 12:00:00 AM      OTHER ADV     7110452443           -13.3
 01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              17.5
 01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              85.5
 01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              27.0
 01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              35.0
 01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443         1,877.1
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.5
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          331.6
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          330.0
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          107.1
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          328.5
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          106.3
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          329.3
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.3
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443        -4,343.4
 01/05/2017   1/4/2017 12:00:00 AM        PMT SUSPN     7110452443         -254.4
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          333.1
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          103.1
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          105.5
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          332.4
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          102.4
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.5
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          103.9
 01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          151.3
 01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          104.7
 01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          330.8
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
 01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.3



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002399


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 52 of 127 PageID #:
                                    3745
 01/10/2017   1/8/2017 12:00:00 AM        OTHER ADV     7110452443              -6.5
 01/12/2017   1/11/2017 12:00:00 AM       ESCROW        7110452443          177.6
 01/12/2017   1/11/2017 12:00:00 AM       PRINCIPAL     7110452443              75.3
 01/12/2017   1/11/2017 12:00:00 AM       INTEREST      7110452443          360.2
 01/12/2017   1/11/2017 12:00:00 AM       INV FEES      7110452443              20.0
 01/12/2017   1/11/2017 12:00:00 AM       PMT SUSPN     7110452443           -13.1
 01/12/2017   1/11/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 01/13/2017   1/12/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
 01/20/2017   1/19/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443         1,272.5
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          578.9
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          121.0
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          721.8
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          900.3
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443               7.7
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443         1,172.5
 01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          944.8
 01/27/2017   1/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 01/27/2017   1/26/2017 12:00:00 AM       PMT SUSPN     7110452443          600.0
 01/27/2017   1/26/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 02/04/2017   2/3/2017 12:00:00 AM        PRINCIPAL     7110452443          128.5
 02/04/2017   2/3/2017 12:00:00 AM        INTEREST      7110452443          359.6
 02/04/2017   2/3/2017 12:00:00 AM        INV FEES      7110452443              20.0
 02/04/2017   2/3/2017 12:00:00 AM        ESCROW        7110452443          177.6
 02/04/2017   2/3/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 02/04/2017   2/3/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
 02/17/2017   2/16/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
 02/28/2017   2/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 03/09/2017   3/8/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
 03/09/2017   3/8/2017 12:00:00 AM        INV FEES      7110452443              20.0
 03/09/2017   3/8/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 03/09/2017   3/8/2017 12:00:00 AM        PRINCIPAL     7110452443          129.5
 03/09/2017   3/8/2017 12:00:00 AM        ESCROW        7110452443          177.6
 03/09/2017   3/8/2017 12:00:00 AM        INTEREST      7110452443          358.7
 03/21/2017   3/20/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
 03/30/2017   3/29/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 04/11/2017   4/10/2017 12:00:00 AM       PRINCIPAL     7110452443          130.5
 04/11/2017   4/10/2017 12:00:00 AM       INV FEES      7110452443              19.9
 04/11/2017   4/10/2017 12:00:00 AM       ESCROW        7110452443          177.6
 04/11/2017   4/10/2017 12:00:00 AM       PMT SUSPN     7110452443           -65.7
 04/11/2017   4/10/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 04/11/2017   4/10/2017 12:00:00 AM       INTEREST      7110452443          357.7
 04/21/2017   4/20/2017 12:00:00 AM       MISC AMT      7110452443              -1.3
 04/21/2017   4/20/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
 04/25/2017   4/24/2017 12:00:00 AM       ESCROW        7110452443           -56.1
 04/25/2017   4/24/2017 12:00:00 AM       ESCROW        7110452443         -578.8
 04/29/2017   4/28/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 05/10/2017   5/9/2017 12:00:00 AM        PRINCIPAL     7110452443          131.4
 05/10/2017   5/9/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 05/10/2017   5/9/2017 12:00:00 AM        INV FEES      7110452443              19.8
 05/10/2017   5/9/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
 05/10/2017   5/9/2017 12:00:00 AM        INTEREST      7110452443          356.7
 05/10/2017   5/9/2017 12:00:00 AM        ESCROW        7110452443          177.6
 05/26/2017   5/25/2017 12:00:00 AM       OTHER ADV     7110452443           -14.5



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002400


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 53 of 127 PageID #:
                                    3746
 05/27/2017   5/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 05/31/2017   5/30/2017 12:00:00 AM       Misc Amt      7110452443               1.3
 06/01/2017   5/31/2017 12:00:00 AM       ESCROW        7110452443         -215.8
 06/08/2017   6/7/2017 12:00:00 AM        PMT SUSPN     7110452443          -65.7
 06/08/2017   6/7/2017 12:00:00 AM        ESCROW        7110452443          177.6
 06/08/2017   6/7/2017 12:00:00 AM        INTEREST      7110452443          355.7
 06/08/2017   6/7/2017 12:00:00 AM        PRINCIPAL     7110452443          132.4
 06/08/2017   6/7/2017 12:00:00 AM        INV FEES      7110452443              19.8
 06/08/2017   6/7/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 06/22/2017   6/21/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
 06/30/2017   6/29/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 07/06/2017   7/5/2017 12:00:00 AM        INV FEES      7110452443              19.7
 07/06/2017   7/5/2017 12:00:00 AM        PMT SUSPN     7110452443          -65.7
 07/06/2017   7/5/2017 12:00:00 AM        INTEREST      7110452443          354.7
 07/06/2017   7/5/2017 12:00:00 AM        ESCROW        7110452443          177.6
 07/06/2017   7/5/2017 12:00:00 AM        PRINCIPAL     7110452443          133.4
 07/06/2017   7/5/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 07/07/2017   7/6/2017 12:00:00 AM        ESCROW        7110452443          -71.9
 07/07/2017   7/6/2017 12:00:00 AM        MISC AMT      7110452443              -5.0
 07/07/2017   7/6/2017 12:00:00 AM        FEES          7110452443               5.0
 07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          142.0
 07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          967.0
 07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          438.7
 07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          695.0
 07/11/2017   7/10/2017 12:00:00 AM       ESCROW        7110452443          215.8
 07/13/2017   7/12/2017 12:00:00 AM       ESCROW        7110452443              71.9
 07/27/2017   7/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
 07/29/2017   7/28/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
 08/10/2017   8/9/2017 12:00:00 AM        PMT SUSPN     7110452443          -56.2
 08/10/2017   8/9/2017 12:00:00 AM        INV FEES      7110452443              19.7
 08/10/2017   8/9/2017 12:00:00 AM        INTEREST      7110452443          353.7
 08/10/2017   8/9/2017 12:00:00 AM        PRINCIPAL     7110452443          124.9
 08/10/2017   8/9/2017 12:00:00 AM        ESCROW        7110452443          177.6
 08/10/2017   8/9/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 08/29/2017   8/28/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
 09/08/2017   9/7/2017 12:00:00 AM        PRINCIPAL     7110452443          125.8
 09/08/2017   9/7/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 09/08/2017   9/7/2017 12:00:00 AM        INTEREST      7110452443          352.8
 09/08/2017   9/7/2017 12:00:00 AM        ESCROW        7110452443          177.6
 09/08/2017   9/7/2017 12:00:00 AM        INV FEES      7110452443              19.6
 09/08/2017   9/7/2017 12:00:00 AM        PMT SUSPN     7110452443          -56.2
 09/26/2017   9/25/2017 12:00:00 AM       MISC AMT      7110452443              -5.0
 09/26/2017   9/25/2017 12:00:00 AM       FEES          7110452443               5.0
 09/29/2017   9/28/2017 12:00:00 AM       OTHER ADV     7110452443              -7.3
 10/03/2017   10/2/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
 10/12/2017   10/11/2017 12:00:00 AM      PMT SUSPN     7110452443          -57.5
 10/12/2017   10/11/2017 12:00:00 AM      PMT AMOUNT    7110452443          600.0
 10/12/2017   10/11/2017 12:00:00 AM      PRINCIPAL     7110452443          126.8
 10/12/2017   10/11/2017 12:00:00 AM      INV FEES      7110452443              19.6
 10/12/2017   10/11/2017 12:00:00 AM      ESCROW        7110452443          178.9
 10/12/2017   10/11/2017 12:00:00 AM      INTEREST      7110452443          351.9
 10/25/2017   10/24/2017 12:00:00 AM      ESCROW        7110452443          -56.1
 10/25/2017   10/24/2017 12:00:00 AM      ESCROW        7110452443         -578.8
 10/27/2017   10/26/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002401


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 54 of 127 PageID #:
                                    3747
 11/02/2017   11/1/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
 11/08/2017   11/7/2017 12:00:00 AM       PRINCIPAL     7110452443          127.7
 11/08/2017   11/7/2017 12:00:00 AM       ESCROW        7110452443          162.7
 11/08/2017   11/7/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 11/08/2017   11/7/2017 12:00:00 AM       PMT SUSPN     7110452443          -41.3
 11/08/2017   11/7/2017 12:00:00 AM       INTEREST      7110452443          350.9
 11/08/2017   11/7/2017 12:00:00 AM       INV FEES      7110452443              19.5
 11/11/2017   11/10/2017 12:00:00 AM      FEES          7110452443               5.0
 11/11/2017   11/10/2017 12:00:00 AM      MISC AMT      7110452443              -5.0
 12/01/2017   11/30/2017 12:00:00 AM      OTHER ADV     7110452443          -14.5
 12/01/2017   11/30/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3
 12/12/2017   12/11/2017 12:00:00 AM      PMT AMOUNT    7110452443          600.0
 12/12/2017   12/11/2017 12:00:00 AM      INV FEES      7110452443              19.5
 12/12/2017   12/11/2017 12:00:00 AM      PMT SUSPN     7110452443              -0.2
 12/12/2017   12/11/2017 12:00:00 AM      INTEREST      7110452443          350.0
 12/12/2017   12/11/2017 12:00:00 AM      PRINCIPAL     7110452443          128.7
 12/12/2017   12/11/2017 12:00:00 AM      ESCROW        7110452443          121.6
 12/21/2017   12/20/2017 12:00:00 AM      MISC AMT      7110452443          -40.0
 12/21/2017   12/20/2017 12:00:00 AM      MISC AMT      7110452443          -40.0
 12/29/2017   12/28/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3
 12/30/2017   12/29/2017 12:00:00 AM      Misc Amt      7110452443              40.0
 12/30/2017   12/29/2017 12:00:00 AM      Misc Amt      7110452443              40.0
 01/03/2018   1/2/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 01/12/2018   1/11/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 01/12/2018   1/11/2018 12:00:00 AM       INTEREST      7110452443          349.0
 01/12/2018   1/11/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
 01/12/2018   1/11/2018 12:00:00 AM       INV FEES      7110452443              19.4
 01/12/2018   1/11/2018 12:00:00 AM       ESCROW        7110452443          106.9
 01/12/2018   1/11/2018 12:00:00 AM       PRINCIPAL     7110452443          129.6
 01/26/2018   1/25/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
 02/01/2018   1/31/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
 02/08/2018   2/7/2018 12:00:00 AM        INTEREST      7110452443          348.0
 02/08/2018   2/7/2018 12:00:00 AM        INV FEES      7110452443              19.4
 02/08/2018   2/7/2018 12:00:00 AM        ESCROW        7110452443          106.9
 02/08/2018   2/7/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
 02/08/2018   2/7/2018 12:00:00 AM        PRINCIPAL     7110452443          130.6
 02/08/2018   2/7/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 03/01/2018   2/28/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
 03/06/2018   3/5/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 03/07/2018   3/6/2018 12:00:00 AM        ESCROW        7110452443          106.9
 03/07/2018   3/6/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
 03/07/2018   3/6/2018 12:00:00 AM        INTEREST      7110452443          347.0
 03/07/2018   3/6/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 03/07/2018   3/6/2018 12:00:00 AM        PRINCIPAL     7110452443          131.6
 03/07/2018   3/6/2018 12:00:00 AM        INV FEES      7110452443              19.3
 03/29/2018   3/28/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
 04/06/2018   4/5/2018 12:00:00 AM        OTHER ADV     7110452443         -110.0
 04/10/2018   4/9/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 04/11/2018   4/10/2018 12:00:00 AM       INV FEES      7110452443              19.3
 04/11/2018   4/10/2018 12:00:00 AM       ESCROW        7110452443          106.9
 04/11/2018   4/10/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
 04/11/2018   4/10/2018 12:00:00 AM       PRINCIPAL     7110452443          132.6
 04/11/2018   4/10/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 04/11/2018   4/10/2018 12:00:00 AM       INTEREST      7110452443          346.1



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002402


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 55 of 127 PageID #:
                                    3748
 04/25/2018   4/24/2018 12:00:00 AM       ESCROW        7110452443          -61.2
 04/25/2018   4/24/2018 12:00:00 AM       ESCROW        7110452443         -583.7
 04/27/2018   4/26/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
 05/02/2018   5/1/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 05/09/2018   5/8/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 05/09/2018   5/8/2018 12:00:00 AM        ESCROW        7110452443          106.9
 05/09/2018   5/8/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
 05/09/2018   5/8/2018 12:00:00 AM        PRINCIPAL     7110452443          133.6
 05/09/2018   5/8/2018 12:00:00 AM        INTEREST      7110452443          345.1
 05/09/2018   5/8/2018 12:00:00 AM        INV FEES      7110452443              19.2
 05/26/2018   5/25/2018 12:00:00 AM       MISC AMT      7110452443              -5.0
 05/26/2018   5/25/2018 12:00:00 AM       FEES          7110452443               5.0
 06/01/2018   5/31/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
 06/12/2018   6/11/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
 06/14/2018   6/13/2018 12:00:00 AM       ESCROW        7110452443          106.9
 06/14/2018   6/13/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
 06/14/2018   6/13/2018 12:00:00 AM       PRINCIPAL     7110452443          134.6
 06/14/2018   6/13/2018 12:00:00 AM       INTEREST      7110452443          344.1
 06/14/2018   6/13/2018 12:00:00 AM       INV FEES      7110452443              19.1
 06/14/2018   6/13/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 07/10/2018   7/9/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 07/10/2018   7/9/2018 12:00:00 AM        ESCROW        7110452443          106.9
 07/10/2018   7/9/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
 07/10/2018   7/9/2018 12:00:00 AM        PRINCIPAL     7110452443          135.6
 07/10/2018   7/9/2018 12:00:00 AM        INTEREST      7110452443          343.1
 07/10/2018   7/9/2018 12:00:00 AM        INV FEES      7110452443              19.1
 07/14/2018   7/13/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
 08/02/2018   8/1/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 08/08/2018   8/7/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
 08/08/2018   8/7/2018 12:00:00 AM        ESCROW        7110452443          106.9
 08/08/2018   8/7/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
 08/08/2018   8/7/2018 12:00:00 AM        PRINCIPAL     7110452443          136.6
 08/08/2018   8/7/2018 12:00:00 AM        INTEREST      7110452443          342.0
 08/08/2018   8/7/2018 12:00:00 AM        INV FEES      7110452443              19.0
 08/09/2018   8/8/2018 12:00:00 AM        MISC AMT      7110452443              -5.0
 08/09/2018   8/8/2018 12:00:00 AM        FEES          7110452443               5.0
 09/06/2018   9/5/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
 09/12/2018   9/11/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
 09/12/2018   9/11/2018 12:00:00 AM       PRINCIPAL     7110452443          137.6
 09/12/2018   9/11/2018 12:00:00 AM       INTEREST      7110452443          341.0
 09/12/2018   9/11/2018 12:00:00 AM       INV FEES      7110452443              19.0
 09/12/2018   9/11/2018 12:00:00 AM       ESCROW        7110452443          106.9
 09/12/2018   9/11/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 10/05/2018   10/4/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
 10/11/2018   10/10/2018 12:00:00 AM      ESCROW        7110452443          106.6
 10/11/2018   10/10/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
 10/11/2018   10/10/2018 12:00:00 AM      PRINCIPAL     7110452443          138.7
 10/11/2018   10/10/2018 12:00:00 AM      INTEREST      7110452443          340.0
 10/11/2018   10/10/2018 12:00:00 AM      INV FEES      7110452443              18.9
 10/11/2018   10/10/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
 10/24/2018   10/23/2018 12:00:00 AM      ESCROW        7110452443          -61.2
 10/24/2018   10/23/2018 12:00:00 AM      ESCROW        7110452443         -583.7
 11/14/2018   11/13/2018 12:00:00 AM      OTHER ADV     7110452443          -14.5
 11/15/2018   11/14/2018 12:00:00 AM      ESCROW        7110452443          106.6



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002403


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 56 of 127 PageID #:
                                    3749
 11/15/2018   11/14/2018 12:00:00 AM      INTEREST      7110452443          338.9
 11/15/2018   11/14/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
 11/15/2018   11/14/2018 12:00:00 AM      PRINCIPAL     7110452443          139.7
 11/15/2018   11/14/2018 12:00:00 AM      INV FEES      7110452443              18.9
 11/15/2018   11/14/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
 12/06/2018   12/5/2018 12:00:00 AM       MISC AMT      7110452443              -5.0
 12/06/2018   12/5/2018 12:00:00 AM       FEES          7110452443               5.0
 12/21/2018   12/20/2018 12:00:00 AM      ESCROW        7110452443          106.6
 12/21/2018   12/20/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
 12/21/2018   12/20/2018 12:00:00 AM      PRINCIPAL     7110452443          140.7
 12/21/2018   12/20/2018 12:00:00 AM      INTEREST      7110452443          337.9
 12/21/2018   12/20/2018 12:00:00 AM      INV FEES      7110452443              18.8
 12/21/2018   12/20/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
 12/29/2018   12/28/2018 12:00:00 AM      MISC AMT      7110452443              -5.0
 12/29/2018   12/28/2018 12:00:00 AM      FEES          7110452443               5.0
 01/04/2019   1/3/2019 12:00:00 AM        OTHER ADV     7110452443           -14.5
 01/17/2019   1/16/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 01/17/2019   1/16/2019 12:00:00 AM       INV FEES      7110452443              18.7
 01/17/2019   1/16/2019 12:00:00 AM       PRINCIPAL     7110452443          141.8
 01/17/2019   1/16/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
 01/17/2019   1/16/2019 12:00:00 AM       INTEREST      7110452443          336.8
 01/17/2019   1/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
 01/18/2019   1/17/2019 12:00:00 AM       OTHER ADV     7110452443              -7.3
 01/23/2019   1/22/2019 12:00:00 AM       OTHER ADV     7110452443           -14.5
 02/13/2019   2/12/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 02/13/2019   2/12/2019 12:00:00 AM       ESCROW        7110452443          106.6
 02/13/2019   2/12/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
 02/13/2019   2/12/2019 12:00:00 AM       PRINCIPAL     7110452443          142.9
 02/13/2019   2/12/2019 12:00:00 AM       INTEREST      7110452443          335.8
 02/13/2019   2/12/2019 12:00:00 AM       INV FEES      7110452443              18.7
 03/01/2019   2/28/2019 12:00:00 AM       OTHER ADV     7110452443           -14.5
 03/12/2019   3/11/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 03/12/2019   3/11/2019 12:00:00 AM       INV FEES      7110452443              18.6
 03/12/2019   3/11/2019 12:00:00 AM       PRINCIPAL     7110452443          143.9
 03/12/2019   3/11/2019 12:00:00 AM       ESCROW        7110452443          106.6
 03/12/2019   3/11/2019 12:00:00 AM       INTEREST      7110452443          334.7
 03/12/2019   3/11/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
 04/09/2019   4/8/2019 12:00:00 AM        MISC AMT      7110452443        -4,565.8
 04/11/2019   4/10/2019 12:00:00 AM       ESCROW        7110452443          106.6
 04/11/2019   4/10/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
 04/11/2019   4/10/2019 12:00:00 AM       PRINCIPAL     7110452443          145.0
 04/11/2019   4/10/2019 12:00:00 AM       INTEREST      7110452443          333.6
 04/11/2019   4/10/2019 12:00:00 AM       INV FEES      7110452443              18.6
 04/11/2019   4/10/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
 04/13/2019   4/12/2019 12:00:00 AM       ESCROW        7110452443           -60.6
 04/13/2019   4/12/2019 12:00:00 AM       ESCROW        7110452443         -572.0
 04/17/2019   4/16/2019 12:00:00 AM       PMT SUSPN     7110452443         -233.1
 04/17/2019   4/16/2019 12:00:00 AM       INTEREST      7110452443          332.6
 04/17/2019   4/16/2019 12:00:00 AM       INV FEES      7110452443              18.5
 04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          253.5
 04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          130.5
 04/17/2019   4/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
 04/17/2019   4/16/2019 12:00:00 AM       LATE CHGS     7110452443              28.7
 04/17/2019   4/16/2019 12:00:00 AM       PRINCIPAL     7110452443          147.2



                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002404


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 57 of 127 PageID #:
                                    3750
 04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          138.3
 04/17/2019   4/16/2019 12:00:00 AM       INTEREST      7110452443          331.5
 04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          110.0
 04/17/2019   4/16/2019 12:00:00 AM       INV FEES      7110452443              18.4
 04/17/2019   4/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
 04/17/2019   4/16/2019 12:00:00 AM       PRINCIPAL     7110452443          146.1
 04/18/2019   4/17/2019 12:00:00 AM       OTHER ADV     7110452443          -14.5
 04/18/2019   4/17/2019 12:00:00 AM       MISC AMT      7110452443         -110.0
 04/20/2019   4/19/2019 12:00:00 AM       MISC AMT      7110452443         -971.2
 05/02/2019   5/1/2019 12:00:00 AM        OTHER ADV     7110452443              14.5
 05/18/2019   5/17/2019 12:00:00 AM       MISC SUSPN    7110452443              14.5
 05/21/2019   5/20/2019 12:00:00 AM       MISC SUSPN    7110452443          -14.5




                                     CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER               Ocwen002405


                                                                                       Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 58 of 127 PageID #:
                                    3751




                               EXHIBIT “3”




                                                                Exhibit H
                               Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 59 of 127 PageID #:
                                                                   3752
LOANNUMBER   EFFECTIVE    RV   TRN           DESCRIPTION                      NXT DUE/REF               REVERSED   PRINCIPAL    ESCROW     AMOUNT    PRINCIPAL   INTEREST    ESCROW     SUSPENSE    OTHER

      2443   2/20/2012         EBS   Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment                 0           0          0          0           0          0           0          0

      2443   2/21/2012         NLD        Loan Disbursement            NL NewLoan Setup Balances                   56163.86       0       -58159.2   -56163.86      0          0         636.55    -2631.89

      2443   2/21/2012         ESA    Escrow Balance Adjustment        NL NewLoan Setup Balances                   56163.86    -4765.61   -4765.61      0           0       -4765.61       0          0

      2443   4/17/2012         ETD     Tax Escrow Disbursement                     31                              56163.86    -4825.96    -60.35       0           0        -60.35        0          0

      2443   4/17/2012         ETD     Tax Escrow Disbursement                     31                              56163.86    -5217.89   -391.93        0          0       -391.93        0          0

      2443    5/3/2012         SPR         Spread Payment                                                          56163.86    -5217.88    486.04       0           0         0.01         0       486.03

      2443    5/3/2012         R           Regular Payment                      2/1/2010                           56098.59    -5217.88      0        65.27       420.76       0           0       -486.03

      2443    5/3/2012         SPR         Spread Payment                                                          56098.59    -5217.87    486.04       0           0         0.01         0       486.03

      2443    5/3/2012         R           Regular Payment                      3/1/2010                           56032.83    -5217.87      0        65.76       420.27       0           0       -486.03

      2443    5/9/2012         PAP    Partial/Suspense Payment                                                     56032.83    -5217.87    85.57        0           0          0           0        85.57

      2443    7/5/2012         SPR         Spread Payment                                                          56032.83    -5217.86    486.04       0           0         0.01         0       486.03

      2443    7/5/2012         R           Regular Payment                      4/1/2010                           55966.58    -5217.86      0        66.25       419.78       0           0       -486.03

      2443    7/5/2012         SPR         Spread Payment                                                          55966.58    -5217.85    486.04       0           0         0.01         0       486.03

      2443    7/5/2012         R           Regular Payment                      5/1/2010                           55899.83    -5217.85      0        66.75       419.28       0           0       -486.03

      2443    7/5/2012         APR       Prepetition Payment                                                       55899.83    -5217.85    81.89        0           0          0         81.89        0

      2443   10/6/2012         LCW        Late Charge Waive                                                        55899.83    -5217.85     72.9        0           0          0           0        72.9

      2443   10/16/2012        ETD     Tax Escrow Disbursement                     31                              55899.83    -5278.2     -60.35       0           0        -60.35        0          0

      2443   10/16/2012        ETD     Tax Escrow Disbursement                     31                              55899.83    -5670.13   -391.93        0          0       -391.93        0          0

      2443   11/7/2012         APR       Prepetition Payment                                                       55899.83    -5670.13    2099.7       0           0          0         2099.7       0

      2443   11/7/2012         PAS   Altplan Suspense Adjustment                                                   55899.83    -5670.13      0          0           0          0        -2430.15   2430.15

      2443   11/7/2012         SPR         Spread Payment                                                          55899.83    -5670.13      0          0           0          0           0          0

      2443   11/7/2012         R           Regular Payment                      6/1/2010                           55832.58    -5670.13      0        67.25       418.78       0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55832.58    -5670.13      0          0           0          0           0          0

      2443   11/7/2012         R           Regular Payment                      7/1/2010                           55764.83    -5670.13      0        67.75       418.28       0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55764.83    -5670.13      0          0           0          0           0          0

      2443   11/7/2012         R           Regular Payment                      8/1/2010                           55696.57    -5670.13      0        68.26       417.77       0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55696.57    -5670.13      0          0           0          0           0          0

      2443   11/7/2012         R           Regular Payment                      9/1/2010                           55627.8     -5670.13      0        68.77       417.26       0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55627.8     -5670.13      0          0           0          0           0          0

      2443   11/7/2012         R           Regular Payment                     10/1/2010                           55558.51    -5670.13      0        69.29       416.74       0           0       -486.03

      2443   11/8/2012         SPR         Spread Payment                                                          55558.51    -5670.12    486.04       0           0         0.01         0       486.03

      2443   11/8/2012         R           Regular Payment                     11/1/2010                           55488.71    -5670.12      0         69.8       416.23       0           0       -486.03



                                                                                             CONFIDENTIAL                                                                              Ocwen000709

                                                                                                                                                                           Exhibit H
                   Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 60 of 127 PageID #:
                                                       3753
2443   11/8/2012   SPR         Spread Payment                                                  55488.71   -5670.11    486.04      0         0       0.01         0       486.03

2443   11/8/2012   R          Regular Payment                     12/1/2010                    55418.38   -5670.11      0       70.33     415.7       0          0       -486.03

2443   11/8/2012   SPR         Spread Payment                                                  55418.38   -5670.1     486.04      0         0       0.01         0       486.03

2443   11/8/2012   R          Regular Payment                      1/1/2011                    55347.53   -5670.1       0       70.85     415.18      0          0       -486.03

2443   11/8/2012   SPR         Spread Payment                                                  55347.53   -5670.09    486.04      0         0       0.01         0       486.03

2443   11/8/2012   R          Regular Payment                      2/1/2011                    55276.15   -5670.09      0       71.38     414.65      0          0       -486.03

2443   3/20/2013   EID      Insurance Escrow Disb      56 Lender placed Hazard Insurance       55276.15   -6503.09     -833       0         0       -833         0          0

2443   4/1/2013    SPR         Spread Payment                                                  55276.15   -6339.45   1066.31       0        0      163.64        0        902.67

2443   4/1/2013    R          Regular Payment                      3/1/2011                    55204.23   -6339.45      0       71.92     414.11      0          0       -486.03

2443   5/1/2013    ETD     Tax Escrow Disbursement                    31                       55204.23   -6399.85    -60.4       0         0       -60.4        0          0

2443   5/1/2013    ETD     Tax Escrow Disbursement                    31                       55204.23   -7249.8    -849.95      0         0      -849.95       0          0

2443   5/6/2013    SPR         Spread Payment                                                  55204.23   -7086.16    550.59      0         0      163.64        0        386.95

2443   5/6/2013    R          Regular Payment                      4/1/2011                    55131.77   -7086.16      0       72.46     413.57      0          0       -486.03

2443   5/6/2013    SPR         Spread Payment                                                  55131.77   -6922.52    649.67      0         0      163.64        0        486.03

2443   5/6/2013    R          Regular Payment                      5/1/2011                    55058.77   -6922.52      0         73      413.03      0          0       -486.03

2443   5/6/2013    SPR         Spread Payment                                                  55058.77   -6758.88    649.67      0         0      163.64        0        486.03

2443   5/6/2013    R          Regular Payment                      6/1/2011                    54985.22   -6758.88      0       73.55     412.48      0          0       -486.03

2443   5/6/2013    APR      Prepetition Payment                                                54985.22   -6157.9    5073.29      0         0      600.98     4472.31       0

2443   5/6/2013    PAS   Altplan Suspense Adjustment                                           54985.22   -6157.9       0         0         0        0        -4374.27   4374.27

2443   5/28/2013   EID      Insurance Escrow Disb      56 Lender placed Hazard Insurance       54985.22   -7124.9      -967       0         0       -967         0          0

2443   6/6/2013    SPR         Spread Payment                                                  54985.22   -6961.26   -3977.73     0         0      163.64        0       -4141.37

2443   6/6/2013    R          Regular Payment                      7/1/2011                    54911.12   -6961.26      0        74.1     411.93      0          0       -486.03

2443   6/6/2013    SPR         Spread Payment                                                  54911.12   -6797.62    649.67      0         0      163.64        0        486.03

2443   6/6/2013    R          Regular Payment                      8/1/2011                    54836.47   -6797.62      0       74.65     411.38      0          0       -486.03

2443   6/6/2013    SPR         Spread Payment                                                  54836.47   -6633.98    649.67      0         0      163.64        0        486.03

2443   6/6/2013    PRP       Principal Payment                                                 51672.04   -6633.98   3164.43    3164.43     0        0           0          0

2443   6/6/2013    R          Regular Payment                      9/1/2011                    51573.12   -6633.98      0       98.92     387.11      0          0       -486.03

2443   6/6/2013    APR      Prepetition Payment                                                51573.12   -6111.2     522.78      0         0      522.78        0          0

2443   7/5/2013    PAP    Partial/Suspense Payment                                             51573.12   -6111.2     486.04      0         0        0           0       486.04

2443   7/5/2013    APR      Prepetition Payment                                                51573.12   -5581.63    529.57      0         0      529.57        0          0

2443   8/5/2013    SPR         Spread Payment                                                  51573.12   -5417.99    486.04      0         0      163.64        0        322.4

2443   8/5/2013    R          Regular Payment                     10/1/2011                    51473.46   -5417.99      0       99.66     386.37      0          0       -486.03

2443   8/5/2013    APR      Prepetition Payment                                                51473.46   -4899.48    518.51      0         0      518.51        0          0

2443   9/6/2013    APR      Prepetition Payment                                                51473.46   -4370.22    529.26      0         0      529.26        0          0


                                                                                CONFIDENTIAL                                                                 Ocwen000710

                                                                                                                                                   Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 61 of 127 PageID #:
                                                        3754
2443    9/6/2013    SPR          Spread Payment                                                    51473.46   -4206.58   486.04      0        0       163.64       0       322.4

2443    9/6/2013    R            Regular Payment                      11/1/2011                    51373.05   -4206.58      0      100.41   385.62      0         0       -486.03

2443    9/6/2013    PAP     Partial/Suspense Payment                                               51373.05   -4206.58    33.95      0        0         0         0        33.95

2443   10/7/2013    SPR          Spread Payment                                                    51373.05   -4042.94   486.04      0        0       163.64       0       322.4

2443   10/7/2013    R            Regular Payment                      12/1/2011                    51271.89   -4042.94      0      101.16   384.87      0         0       -486.03

2443   10/7/2013    APR        Prepetition Payment                                                 51271.89   -3514.07   528.87      0        0       528.87       0        0

2443   10/25/2013   ETD      Tax Escrow Disbursement                      31                       51271.89   -3574.47    -60.4      0        0       -60.4        0        0

2443   10/25/2013   ETD      Tax Escrow Disbursement                      31                       51271.89   -4424.42   -849.95     0        0      -849.95       0        0

2443   12/12/2013   SPR          Spread Payment                                                    51271.89   -4260.78   972.08      0        0       163.64       0      808.44

2443   12/12/2013   R            Regular Payment                       1/1/2012                    51169.97   -4260.78      0      101.92   384.11      0         0       -486.03

2443   12/12/2013   APR        Prepetition Payment                                                 51169.97   -4193.51    67.27      0        0       67.27        0        0

2443   3/10/2014    SPR          Spread Payment                                                    51169.97   -4029.87   452.74      0        0       163.64       0       289.1

2443   3/10/2014    R            Regular Payment                       2/1/2012                    51067.29   -4029.87      0      102.68   383.35      0         0       -486.03

2443   3/10/2014    SPR          Spread Payment                                                    51067.29   -3866.23   613.57      0        0       163.64       0      449.93

2443    4/8/2014    PAR    Prepetition Suspense Adjust                                             51067.29   -3866.23   -242.06     0        0         0       -242.06      0

2443    4/8/2014    SPR          Spread Payment                                                    51067.29   -3702.59   877.85      0        0       163.64       0      714.21

2443    4/8/2014    R            Regular Payment                       3/1/2012                    50963.84   -3702.59      0      103.45   382.58      0         0       -486.03

2443    4/8/2014    APR        Prepetition Payment                                                 50963.84   -2234.22   2038.87     0        0      1468.37      150      420.5

2443    4/9/2014    ETD      Tax Escrow Disbursement                      31                       50963.84   -2293.04   -58.82      0        0       -58.82       0        0

2443    4/9/2014    ETD      Tax Escrow Disbursement                      31                       50963.84   -2848.23   -555.19     0        0      -555.19       0        0

2443   4/10/2014    PAA    Suspense Balance Adjustment                                             50963.84   -2848.23   242.06      0        0         0         0       242.06

2443    5/7/2014    EID       Insurance Escrow Disb        56 Lender placed Hazard Insurance       50963.84   -3830.23    -982       0        0        -982       0         0

2443    6/6/2014    SPR          Spread Payment                                                    50963.84   -3666.59   358.51      0        0       163.64       0      194.87

2443    6/6/2014    R            Regular Payment                       4/1/2012                    50859.61   -3666.59      0      104.23   381.8       0         0       -486.03

2443    6/6/2014    SPR          Spread Payment                                                    50859.61   -3502.95   613.57      0        0       163.64       0      449.93

2443    6/6/2014    R            Regular Payment                       5/1/2012                    50754.6    -3502.95     0       105.01   381.02      0         0       -486.03

2443    6/6/2014    APR        Prepetition Payment                                                 50754.6    -3502.95   1999.73     0        0         0         0       1999.73

2443    7/8/2014    SPR          Spread Payment                                                    50754.6    -3339.31   486.04      0        0       163.64       0       322.4

2443    7/8/2014    R            Regular Payment                       6/1/2012                    50648.81   -3339.31      0      105.79   380.24      0         0       -486.03

2443    7/8/2014    APR        Prepetition Payment                                                 50648.81   -3339.31   519.82      0        0         0         0       519.82

2443   8/22/2014    PBA   BK Suspense Balance Adjustment                                           50648.81   -3339.31   -305.53     0        0         0         0       -305.53

2443   8/22/2014    PAA    Suspense Balance Adjustment                                             50648.81   -3339.31   305.53      0        0         0         0       305.53

2443    9/8/2014    SPR          Spread Payment                                                    50648.81   -3175.67   358.51      0        0       163.64       0      194.87

2443    9/8/2014    SPR          Spread Payment                                                    50648.81   -3012.03   613.57      0        0       163.64       0      449.93


                                                                                    CONFIDENTIAL                                                               Ocwen000711

                                                                                                                                                     Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 62 of 127 PageID #:
                                                        3755
2443    9/8/2014    R            Regular Payment           7/1/2012                   50542.22   -3012.03      0      106.59   379.44      0          0       -486.03

2443    9/8/2014    APR        Prepetition Payment                                    50542.22   -3012.03    68.75      0        0        0           0        68.75

2443   9/15/2014    PAO    Postpetition Suspense Adjust                               50542.22   -3012.03   -242.06     0        0        0        -242.06       0

2443   9/15/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   242.06      0        0        0           0       242.06

2443   9/16/2014    PAR    Prepetition Suspense Adjust                                50542.22   -3012.03   -151.91     0        0        0        -151.91       0

2443   9/16/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   151.91      0        0        0           0       151.91

2443   9/17/2014    PBA   BK Suspense Balance Adjustment                              50542.22   -3012.03   -413.83     0        0        0           0       -413.83

2443   9/17/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   413.83      0        0        0           0       413.83

2443   9/26/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   -151.91     0        0        0           0       -151.91

2443   9/26/2014    PAR    Prepetition Suspense Adjust                                50542.22   -3012.03   151.91      0        0        0         151.91       0

2443   10/7/2014    SPR          Spread Payment                                       50542.22   -2848.39   -127.53     0        0      163.64        0       -291.17

2443   10/7/2014    SPR          Spread Payment                                       50542.22   -2684.75   613.57      0        0      163.64        0       449.93

2443   10/7/2014    R            Regular Payment           8/1/2012                   50434.84   -2684.75      0      107.38   378.65      0          0       -486.03

2443   10/7/2014    APR        Prepetition Payment                                    50434.84   -2684.75   519.95      0        0        0           0       519.95

2443   10/23/2014   ETD      Tax Escrow Disbursement          31                      50434.84   -2743.57   -58.82      0        0      -58.82        0         0

2443   10/23/2014   ETD      Tax Escrow Disbursement          31                      50434.84   -3298.76   -555.19     0        0      -555.19       0         0

2443   12/5/2014    SPR          Spread Payment                                       50434.84   -3135.12   369.98      0        0      163.64        0       206.34

2443   12/5/2014    R            Regular Payment           9/1/2012                   50326.65   -3135.12      0      108.19   377.84      0          0       -486.03

2443   12/5/2014    SPR          Spread Payment                                       50326.65   -2982.95    602.1      0        0      152.17        0       449.93

2443   12/5/2014    R            Regular Payment           10/1/2012                  50217.65   -2982.95      0       109     377.03      0          0       -486.03

2443   12/5/2014    APR        Prepetition Payment                                    50217.65   -2982.95   1036.25     0        0        0         984.05     52.2

2443   12/5/2014    PAS    Altplan Suspense Adjustment                                50217.65   -2982.95      0        0        0        0        -972.06    972.06

2443    1/9/2015    SPR          Spread Payment                                       50217.65   -2819.31   -127.53     0        0      163.64        0       -291.17

2443    1/9/2015    R            Regular Payment           11/1/2012                  50107.83   -2819.31      0      109.82   376.21      0          0       -486.03

2443    1/9/2015    SPR          Spread Payment                                       50107.83   -2655.67   613.57      0        0      163.64        0       449.93

2443    1/9/2015    R            Regular Payment           12/1/2012                  49997.19   -2655.67      0      110.64   375.39      0          0       -486.03

2443    1/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67   1469.93     0        0        0        1469.93       0

2443    1/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -1458.09   1458.09

2443    2/9/2015    PAP     Partial/Suspense Payment                                  49997.19   -2655.67   486.04      0        0        0           0       486.04

2443    2/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67    517.3      0        0        0         517.3       0

2443    2/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -486.03    486.03

2443    3/9/2015    PAP     Partial/Suspense Payment                                  49997.19   -2655.67   486.04      0        0        0           0       486.04

2443    3/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67   516.89      0        0        0         516.89       0

2443    3/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -486.03    486.03


                                                                       CONFIDENTIAL                                                               Ocwen000712

                                                                                                                                        Exhibit H
                              Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 63 of 127 PageID #:
                                                                  3756
2443   3/9/2015         SPR          Spread Payment                                      49997.19   -2655.67      0         0         0        0           0         0

2443   3/9/2015         R           Regular Payment          1/1/2013                    49885.72   -2655.67      0       111.47    374.56      0          0      -486.03

2443   4/7/2015         SPR          Spread Payment                                      49885.72   -2492.03   -2533.59     0         0      163.64        0      -2697.23

2443   4/7/2015         R           Regular Payment          2/1/2013                    49773.42   -2492.03      0       112.3     373.73      0          0      -486.03

2443   4/7/2015         SPR          Spread Payment                                      49773.42   -2328.39    613.57      0         0      163.64        0       449.93

2443   4/7/2015         R           Regular Payment          3/1/2013                    49660.28   -2328.39      0       113.14    372.89      0          0      -486.03

2443   4/7/2015         SPR          Spread Payment                                      49660.28   -2164.75    613.57      0         0      163.64        0       449.93

2443   4/7/2015         R           Regular Payment          4/1/2013                    49546.29   -2164.75      0       113.99    372.04      0          0      -486.03

2443   4/7/2015         SPR          Spread Payment                                      49546.29   -2001.11    613.57      0         0      163.64        0       449.93

2443   4/7/2015         R           Regular Payment          5/1/2013                    49431.44   -2001.11      0       114.85    371.18      0          0      -486.03

2443   4/7/2015         PRP        Principal Payment                                     48252.52   -2001.11   1178.92    1178.92     0        0           0         0

2443   4/7/2015         APR       Prepetition Payment                                    48252.52   -2001.11    516.48      0         0        0         516.48      0

2443   4/7/2015         PAS    Altplan Suspense Adjustment                               48252.52   -2001.11      0         0         0        0        -486.03   486.03

2443   4/7/2015         SPR          Spread Payment                                      48252.52   -2001.11      0         0         0        0           0         0

2443   4/7/2015         R           Regular Payment          6/1/2013                    48127.98   -2001.11      0       124.54    361.49      0          0      -486.03

2443   4/22/2015        ETD      Tax Escrow Disbursement       31                        48127.98   -2058.36    -57.25      0         0      -57.25        0         0

2443   4/22/2015        ETD      Tax Escrow Disbursement       31                        48127.98   -2647.92   -589.56       0        0      -589.56       0         0

2443   5/8/2015    **   APR       Prepetition Payment                         7/6/2015   48127.98   -2647.92    486.04      0         0        0         486.04      0
                                                                                                                                                                                  1
2443   5/8/2015    **   PAS    Altplan Suspense Adjustment                    7/6/2015   48127.98   -2647.92      0         0         0        0        -486.03   486.03
                                                                                                                                                                                  2
2443   5/8/2015    **   APR       Prepetition Payment                         7/6/2015   48127.98   -2647.92    516.06      0         0        0         516.06      0           3
2443   5/8/2015    **   PAS    Altplan Suspense Adjustment                    7/6/2015   48127.98   -2647.92      0         0         0        0        -486.03   486.03
                                                                                                                                                                                 4
2443   5/8/2015    **   SPR          Spread Payment                           7/6/2015   48127.98   -2647.92      0         0         0        0           0         0

2443   5/8/2015    **    R          Regular Payment          7/1/2013         7/6/2015   48002.51   -2647.92      0       125.47    360.56      0          0      -486.03
                                                                                                                                                                                 5
2443   5/8/2015    **   SPR          Spread Payment                           7/6/2015   48002.51   -2647.92      0         0         0        0           0         0

2443   5/8/2015    **    R          Regular Payment          8/1/2013         7/6/2015   47876.1    -2647.92      0       126.41    359.62      0          0      -486.03         6
2443   5/8/2015         PAP     Partial/Suspense Payment                                 48127.98   -2647.92    486.04      0         0        0           0      486.04

2443   5/8/2015         PAP     Partial/Suspense Payment                                 48127.98   -2647.92    516.06      0         0        0           0      516.06

2443   6/5/2015    **   APR       Prepetition Payment                         7/6/2015   47876.1    -2647.92    486.04      0         0        0         486.04      0
                                                                                                                                                                                 7
2443   6/5/2015    **   PAS    Altplan Suspense Adjustment                    7/6/2015   47876.1    -2647.92      0         0         0        0        -486.03   486.03
                                                                                                                                                                                 8
2443   6/5/2015    **   APR       Prepetition Payment                         7/6/2015   47876.1    -2647.92    489.29      0         0        0         489.29      0
                                                                                                                                                                             9
2443   6/5/2015    **   PAS    Altplan Suspense Adjustment                    7/6/2015   47876.1    -2647.92      0         0         0        0        -486.03   486.03         10
2443   6/5/2015    **   SPR          Spread Payment                           7/6/2015   47876.1    -2647.92      0         0         0        0           0         0

2443   6/5/2015    **    R          Regular Payment          9/1/2013         7/6/2015   47748.74   -2647.92      0       127.36    358.67      0          0      -486.03
                                                                                                                                                                                 11
2443   6/5/2015    **   SPR          Spread Payment                           7/6/2015   47748.74   -2647.92      0         0         0        0           0         0


                                                                        CONFIDENTIAL                                                                   Ocwen000713

                                                                                                                                               Exhibit H
                             Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 64 of 127 PageID #:
                                                                 3757
2443   6/5/2015   **    R          Regular Payment                     10/1/2013                7/6/2015    47620.43   -2647.92      0      128.31    357.72      0          0      -486.03   12
2443   6/5/2015        SPR          Spread Payment                                                          48127.98   -2484.28   -127.53      0        0       163.64       0      -291.17

2443   6/5/2015        R           Regular Payment                      7/1/2013                            48002.51   -2484.28      0      125.47    360.56      0          0      -486.03

2443   6/5/2015        SPR          Spread Payment                                                          48002.51   -2320.64   613.57      0         0       163.64       0      449.93

2443   6/5/2015        R           Regular Payment                      8/1/2013                            47876.1    -2320.64     0       126.41    359.62      0          0      -486.03

2443   6/5/2015        PAP     Partial/Suspense Payment                                                     47876.1    -2320.64   489.29      0         0         0          0      489.29

2443   6/5/2015        SPR          Spread Payment                                                          47876.1     -2157       0         0         0       163.64       0      -163.64

2443   6/5/2015        R           Regular Payment                      9/1/2013                            47748.74    -2157       0       127.36    358.67      0          0      -486.03

2443   7/6/2015   RV    R          Regular Payment                      9/1/2013                            47369.5     -2157       0       -128.31   -357.72     0          0      486.03

2443   7/6/2015   RV   SPR          Spread Payment                                                          47369.5     -2157       0         0         0         0          0        0

2443   7/6/2015   RV    R          Regular Payment                      8/1/2013                            47496.86    -2157       0       -127.36   -358.67     0          0      486.03

2443   7/6/2015   RV   SPR          Spread Payment                                                          47496.86    -2157       0         0         0         0          0        0

2443   7/6/2015   RV   PAS    Altplan Suspense Adjustment                                                   47496.86    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR       Prepetition Payment                                                        47496.86    -2157     -489.29      0        0         0       -489.29      0

2443   7/6/2015   RV   PAS    Altplan Suspense Adjustment                                                   47496.86    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR       Prepetition Payment                                                        47496.86    -2157     -486.04      0        0         0       -486.04      0

2443   7/6/2015   RV    R          Regular Payment                      7/1/2013                            47623.27    -2157       0       -126.41   -359.62     0          0      486.03

2443   7/6/2015   RV   SPR          Spread Payment                                                          47623.27    -2157       0         0         0         0          0        0

2443   7/6/2015   RV    R          Regular Payment                      6/1/2013                            47748.74    -2157       0       -125.47   -360.56     0          0      486.03

2443   7/6/2015   RV   SPR          Spread Payment                                                          47748.74    -2157       0         0         0         0          0        0

2443   7/6/2015   RV   PAS    Altplan Suspense Adjustment                                                   47748.74    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR       Prepetition Payment                                                        47748.74    -2157     -516.06      0        0         0       -516.06      0

2443   7/6/2015   RV   PAS    Altplan Suspense Adjustment                                                   47748.74    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR       Prepetition Payment                                                        47748.74    -2157     -486.04      0        0         0       -486.04      0

2443   7/7/2015        EID      Insurance Escrow Disb       56 Lender placed Hazard Insurance               47748.74    -2852      -695       0         0        -695        0        0

2443   7/8/2015   **   APR       Prepetition Payment                                            7/22/2015   47748.74    -2852     486.04      0         0         0        486.04      0
                                                                                                                                                                                            13
2443   7/8/2015   **   PAS    Altplan Suspense Adjustment                                       7/22/2015   47748.74    -2852       0         0         0         0       -486.03   486.03
                                                                                                                                                                                           14
2443   7/8/2015   **   APR       Prepetition Payment                                            7/22/2015   47748.74    -2852     409.98      0         0         0        409.98      0
                                                                                                                                                                                           15
2443   7/8/2015   **   PAS    Altplan Suspense Adjustment                                       7/22/2015   47748.74    -2852       0         0         0         0       -486.03   486.03
                                                                                                                                                                                           16
2443   7/8/2015   **   SPR          Spread Payment                                              7/22/2015   47748.74    -2852       0         0         0         0          0        0

2443   7/8/2015   **    R          Regular Payment                     10/1/2013                7/22/2015   47620.43    -2852       0       128.31    357.72      0          0      -486.03
                                                                                                                                                                                              17
2443   7/8/2015   **   SPR          Spread Payment                                              7/22/2015   47620.43    -2852       0         0         0         0          0        0

2443   7/8/2015   **    R          Regular Payment                     11/1/2013                7/22/2015   47491.16    -2852       0       129.27    356.76      0          0      -486.03
                                                                                                                                                                                              18
2443   7/8/2015        SPR          Spread Payment                                                          47748.74   -2688.36   486.04      0         0       163.64       0       322.4


                                                                                     CONFIDENTIAL                                                                        Ocwen000714

                                                                                                                                                                 Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 65 of 127 PageID #:
                                                              3758
2443    7/8/2015         APR       Prepetition Payment                                                47748.74   -2688.36   409.98      0         0         0         409.98      0

2443    7/8/2015         PAS   Altplan Suspense Adjustment                                            47748.74   -2688.36      0        0         0         0        -486.03   486.03

2443    7/8/2015         SPR         Spread Payment                                                   47748.74   -2688.36      0        0         0         0           0        0

2443    7/8/2015         R           Regular Payment                     10/1/2013                    47620.43   -2688.36      0      128.31    357.72       0          0      -486.03

2443   7/22/2015    RV    R          Regular Payment                     10/1/2013                    47492.12   -2688.36      0      -129.27   -356.76      0          0      486.03

2443   7/22/2015    RV   SPR         Spread Payment                                                   47492.12   -2688.36      0        0         0         0           0        0

2443   7/22/2015    RV    R          Regular Payment                      9/1/2013                    47620.43   -2688.36      0      -128.31   -357.72      0          0      486.03

2443   7/22/2015    RV   SPR         Spread Payment                                                   47620.43   -2688.36      0        0         0         0           0        0

2443   7/22/2015    RV   PAS   Altplan Suspense Adjustment                                            47620.43   -2688.36      0        0         0         0         486.03   -486.03

2443   7/22/2015    RV   APR       Prepetition Payment                                                47620.43   -2688.36   -409.98      0        0         0        -409.98      0

2443   7/22/2015    RV   PAS   Altplan Suspense Adjustment                                            47620.43   -2688.36      0        0         0         0         486.03   -486.03

2443   7/22/2015    RV   APR       Prepetition Payment                                                47620.43   -2688.36   -486.04      0        0         0        -486.04      0

2443    8/6/2015         EBS   Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment       47620.43   -2688.36      0        0         0         0           0        0

2443    8/7/2015         PAP    Partial/Suspense Payment                                              47620.43   -2688.36   486.04      0         0         0           0      486.04

2443    9/9/2015         SPR         Spread Payment                                                   47620.43   -2524.72   486.04      0         0       163.64        0       322.4

2443    9/9/2015         R           Regular Payment                     11/1/2013                    47491.16   -2524.72      0      129.27    356.76       0          0      -486.03

2443   10/6/2015         SPR         Spread Payment                                                   47491.16   -2361.08   486.04      0         0       163.64        0       322.4

2443   10/6/2015         R           Regular Payment                     12/1/2013                    47360.92   -2361.08      0      130.24    355.79       0          0      -486.03

2443   10/21/2015        ETD     Tax Escrow Disbursement                     31                       47360.92   -2418.33   -57.25      0         0       -57.25        0        0

2443   10/21/2015        ETD     Tax Escrow Disbursement                     31                       47360.92   -3007.89   -589.56      0        0       -589.56       0        0

2443   11/9/2015         SPR         Spread Payment                                                   47360.92   -2910.35   486.04      0         0        97.54        0       388.5

2443   11/9/2015         R           Regular Payment                      1/1/2014                    47265.8    -2910.35     0       95.12     354.81       0          0      -449.93

2443   11/19/2015        MIR   MIpremium Refund Susp Bucket                                           47265.8    -2910.35    2.82       0         0         0           0       2.82

2443   12/7/2015         APR       Prepetition Payment                                                47265.8    -2910.35   486.04      0         0         0         486.04      0

2443   12/7/2015         PAS   Altplan Suspense Adjustment                                            47265.8    -2910.35     0         0         0         0        -486.03   486.03

2443   12/7/2015         SPR         Spread Payment                                                   47265.8    -2910.35     0         0         0         0           0        0

2443   12/7/2015         R           Regular Payment                      2/1/2014                    47169.97   -2910.35      0      95.83     354.1        0          0      -449.93

2443   1/11/2016         SPR         Spread Payment                                                   47169.97   -2812.81   486.04      0         0        97.54        0       388.5

2443   1/11/2016         R           Regular Payment                      3/1/2014                    47073.42   -2812.81      0      96.55     353.38       0          0      -449.93

2443    2/5/2016         SPR         Spread Payment                                                   47073.42   -2715.27   486.04      0         0        97.54        0       388.5

2443    2/5/2016         R           Regular Payment                      4/1/2014                    46976.15   -2715.27      0      97.27     352.66       0          0      -449.93

2443    3/4/2016         APR       Prepetition Payment                                                46976.15   -2715.27   486.04      0         0         0         486.04      0

2443    3/4/2016         PAS   Altplan Suspense Adjustment                                            46976.15   -2715.27      0        0         0         0        -486.03   486.03

2443    3/4/2016         SPR         Spread Payment                                                   46976.15   -2715.27      0        0         0         0           0        0


                                                                                       CONFIDENTIAL                                                                 Ocwen000715

                                                                                                                                                          Exhibit H
                              Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 66 of 127 PageID #:
                                                                  3759
2443   3/4/2016         R            Regular Payment                       5/1/2014                            46878.15   -2715.27      0         98       351.93      0         0       -449.93

2443   4/11/2016        PAP     Partial/Suspense Payment                                                       46878.15   -2715.27   486.04        0         0        0          0       486.04

2443   4/11/2016        SPR          Spread Payment                                                            46878.15   -2617.73      0          0         0       97.54        0      -97.54

2443   4/11/2016        R            Regular Payment                       6/1/2014                            46779.42   -2617.73      0        98.73     351.2       0         0       -449.93

2443   4/13/2016        ETD      Tax Escrow Disbursement                      31                               46779.42   -2674.08   -56.35        0         0      -56.35        0        0

2443   4/13/2016        ETD      Tax Escrow Disbursement                      31                               46779.42   -3266.03   -591.95       0         0      -591.95       0        0

2443   5/9/2016         SPR          Spread Payment                                                            46779.42   -3206.63   486.04        0         0       59.4        0       426.64

2443   5/9/2016         R            Regular Payment                       7/1/2014                            46679.95   -3206.63      0        99.47     350.46      0         0       -449.93

2443   5/9/2016         SPR          Spread Payment                                                            46679.95   -3109.09     574         0         0       97.54        0      476.46

2443   5/9/2016         R            Regular Payment                       8/1/2014                            46579.73   -3109.09      0       100.22     349.71      0         0       -449.93

2443   5/29/2016        SPR          Spread Payment                                                            46579.73   -3011.55     600         0         0       97.54        0      502.46

2443   5/29/2016        R            Regular Payment                       9/1/2014                            46478.76   -3011.55      0       100.97     348.96      0         0       -449.93

2443   7/5/2016    **   AFB        Forbearance Payment                                             7/18/2016   46478.76   -3011.55     600         0         0        0          600       0
                                                                                                                                                                                                        19
2443   7/5/2016    **   PAS    Altplan Suspense Adjustment                                         7/18/2016   46478.76   -3011.55      0          0         0        0         -600       600
                                                                                                                                                                                                        20
2443   7/5/2016    **   SPR          Spread Payment                                                7/18/2016   46478.76   -2914.01      0          0         0       97.54        0      -97.54
                                                                                                                                                                                                        21
2443   7/5/2016    **    R           Regular Payment                      10/1/2014                7/18/2016   46377.03   -2914.01      0       101.73     348.2       0         0       -449.93
                                                                                                                                                                                                        22
2443   7/12/2016        EID       Insurance Escrow Disb        56 Lender placed Hazard Insurance               46478.76   -3706.55    -695         0         0       -695        0         0

2443   7/18/2016   RV    R           Regular Payment                       9/1/2014                            46478.76   -3609.01      0       -101.73    -348.2      0         0       449.93

2443   7/18/2016   RV   SPR          Spread Payment                                                            46478.76   -3706.55      0          0         0      -97.54        0       97.54

2443   7/18/2016   RV   PAS    Altplan Suspense Adjustment                                                     46478.76   -3706.55      0          0         0        0          600      -600

2443   7/18/2016   RV   AFB        Forbearance Payment                                                         46478.76   -3706.55    -600         0         0        0         -600       0

2443   7/18/2016   **   SPR          Spread Payment                                                11/7/2016   46478.76   -3609.01     600         0         0       97.54        0      502.46     23
                                                                                                                                                                                                    24
2443   7/18/2016   **    R           Regular Payment                      10/1/2014                11/7/2016   46377.03   -3609.01      0       101.73     348.2       0         0       -449.93

2443   8/1/2016         ESA     Escrow Balance Adjustment                                                      46478.76   -2267.75   1438.8        0         0      1438.8        0        0

2443   8/2/2016    **   PAP      Partial/Suspense Payment                                          11/7/2016   46377.03   -2170.21     600         0         0        0          0        600      25
2443   8/4/2016    **   PRA    Principal Balance Adjustment                                        11/7/2016   50822.11   -2267.75   -4343.35   -4343.35     0        0          0         0       26
2443   8/4/2016    **   ESA     Escrow Balance Adjustment                                          11/7/2016   46478.76   -2922.31   -654.56       0         0      -654.56       0        0       27
2443   8/4/2016    **   PBA   BK Suspense Balance Adjustment                                       11/7/2016   46478.76   -2267.75   -437.82       0         0        0          0       -437.82   28
2443   8/4/2016    **   PAA    Suspense Balance Adjustment                                         11/7/2016   50720.38   -2824.77   -131.59       0         0        0          0       -131.59   29
2443   8/4/2016    **   PAR    Prepetition Suspense Adjust                                         11/7/2016   50720.38   -2824.77   -106.46       0         0        0        -106.46      0      30
2443   8/4/2016    **   SPR          Spread Payment                                                11/7/2016   46478.76   -2170.21    547.47       0         0       97.54        0      449.93  31
2443   8/4/2016    **    R           Regular Payment                      11/1/2014                11/7/2016   50650.43   -2727.23      0        69.95     379.98      0         0       -449.93 32
2443   8/4/2016    **   SPR          Spread Payment                                                11/7/2016   46478.76   -2727.23    547.47       0         0       97.54        0      449.93 33

2443   8/4/2016    **    R           Regular Payment                      12/1/2014                11/7/2016   50579.96   -2629.69      0        70.47     379.46      0         0       -449.93 34


                                                                                        CONFIDENTIAL                                                                          Ocwen000716

                                                                                                                                                                      Exhibit H
                               Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 67 of 127 PageID #:
                                                                   3760
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2727.23   547.47     0        0       97.54       0     449.93    35
2443    8/4/2016    **    R          Regular Payment        1/1/2015          11/7/2016   50508.96   -2532.15      0       71     378.93      0         0     -449.93   36
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2532.15   547.47     0        0       97.54       0     449.93    37
2443    8/4/2016    **    R          Regular Payment        2/1/2015          11/7/2016   50437.43   -2434.61      0      71.53    378.4      0         0     -449.93   38
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2434.61   547.47     0        0       97.54       0     449.93    39
2443    8/4/2016    **    R          Regular Payment        3/1/2015          11/7/2016   50365.36   -2337.07      0      72.07   377.86      0         0     -449.93   40
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2337.07   547.47     0        0       97.54       0     449.93
                                                                                                                                                                      41
2443    8/4/2016    **    R          Regular Payment        4/1/2015          11/7/2016   50292.75   -2239.53      0      72.61   377.32      0         0     -449.93 42
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2239.53   547.47     0        0       97.54       0     449.93 43

2443    8/4/2016    **    R          Regular Payment        5/1/2015          11/7/2016   50219.6    -2141.99      0      73.15   376.78      0         0     -449.93 44

2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2239.53   547.47     0        0       97.54       0     449.93 45

2443    8/4/2016    **    R          Regular Payment        6/1/2015          11/7/2016   50145.9    -2044.45      0      73.7    376.23      0         0     -449.93 46

2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2141.99   547.47     0        0       97.54       0     449.93 47

2443    8/4/2016    **    R          Regular Payment        7/1/2015          11/7/2016   50071.65   -1946.91      0      74.25   375.68      0         0     -449.93
                                                                                                                                                                      48
2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -2044.45   547.47     0        0       97.54       0     449.93  49
2443    8/4/2016    **    R          Regular Payment        8/1/2015          11/7/2016   49996.84   -1849.37      0      74.81   375.12      0         0     -449.93 50

2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   46478.76   -1946.91   547.47     0        0       97.54       0     449.93 51

2443    8/4/2016    **    R          Regular Payment        9/1/2015          11/7/2016   49921.47   -1751.83      0      75.37   374.56      0         0     -449.93 52

2443    8/4/2016    **   SPR         Spread Payment                           11/7/2016   49921.47   -1654.29      0       0        0       97.54       0     -97.54   53
2443    8/4/2016    **    R          Regular Payment        10/1/2015         11/7/2016   49845.54   -1654.29      0      75.93     374       0         0     -449.93   54
2443   8/29/2016    **   PAP     Partial/Suspense Payment                     9/8/2016    49845.54   -1654.29     600      0        0         0         0      600   55
2443   8/29/2016    **   SPR         Spread Payment                           11/7/2016   49845.54   -1556.75     600      0        0       97.54       0     502.46 56

2443   8/29/2016    **    R          Regular Payment        11/1/2015         11/7/2016   49769.04   -1556.75      0      76.5    373.43      0         0     -449.93 57

2443   8/30/2016    **   SPR         Spread Payment                           9/8/2016    49845.54   -1556.75   654.56     0        0       97.54       0     557.02 58

2443   8/30/2016    **    R          Regular Payment        11/1/2015         9/8/2016    49769.04   -1556.75      0      76.5    373.43      0         0     -449.93           59
2443   8/30/2016         EXW          Expense Waive                                       46478.76   -2267.75   348.39     0        0         0         0     348.39

2443   8/30/2016    **   SPR         Spread Payment                           11/7/2016   49769.04   -1459.21   654.56     0        0       97.54       0     557.02
                                                                                                                                                                         60
2443   8/30/2016    **    R          Regular Payment        12/1/2015         11/7/2016   49691.96   -1459.21      0      77.08   372.85      0         0     -449.93    61
2443    9/8/2016    RV    R          Regular Payment        10/1/2015                     49845.54   -1556.75      0      -76.5   -373.43     0         0     449.93

2443    9/8/2016    RV   SPR         Spread Payment                                       49845.54   -1654.29   -654.56     0       0       -97.54      0     -557.02

2443    9/8/2016    RV   PAP     Partial/Suspense Payment                                 49845.54   -1654.29    -600      0        0         0         0      -600

2443   10/4/2016    **   SPR         Spread Payment                           11/7/2016   49691.96   -1361.67     600      0        0       97.54       0     502.46
                                                                                                                                                                           62
2443   10/4/2016    **    R          Regular Payment        1/1/2016          11/7/2016   49628.73   -1361.67      0      63.23   372.28      0         0     -435.51      63
2443   10/11/2016   **   SPR         Spread Payment                           11/7/2016   49628.73   -1264.13   253.95     0        0       97.54       0     156.41       64

                                                                        CONFIDENTIAL                                                                 Ocwen000717

                                                                                                                                              Exhibit H
                               Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 68 of 127 PageID #:
                                                                   3761
2443   10/11/2016   **    R           Regular Payment                      2/1/2016                11/7/2016   49565.02   -1264.13      0      63.71    371.8        0          0      -435.51   65
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -1628.06   656.82      0        0       221.31        0      435.51    66
2443   10/11/2016   **    R           Regular Payment                      3/1/2016                11/7/2016   49500.83   -1042.82      0      64.19    371.32       0          0      -435.51   67
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -1406.75   656.82      0        0       221.31        0      435.51    68
2443   10/11/2016   **    R           Regular Payment                      4/1/2016                11/7/2016   49436.16   -821.51       0      64.67    370.84       0          0      -435.51   69
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -1185.44   656.82      0        0       221.31        0      435.51    70
2443   10/11/2016   **    R           Regular Payment                      5/1/2016                11/7/2016   49371.01    -600.2       0      65.15    370.36       0          0      -435.51        71
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -964.13    656.82      0        0       221.31        0      435.51         72
2443   10/11/2016   **    R           Regular Payment                      6/1/2016                11/7/2016   49305.37   -378.89       0      65.64    369.87       0          0      -435.51        73
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -742.82    656.82      0        0       221.31        0      435.51    74
2443   10/11/2016   **    R           Regular Payment                      7/1/2016                11/7/2016   49239.24   -157.58       0      66.13    369.38       0          0      -435.51   75
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11   -521.51    656.82      0        0       221.31        0      435.51    76
2443   10/11/2016   **    R           Regular Payment                      8/1/2016                11/7/2016   49172.61    63.73       0       66.63    368.88       0          0      -435.51         77
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11    -300.2    656.82      0        0       221.31        0      435.51          78
2443   10/11/2016   **    R           Regular Payment                      9/1/2016                11/7/2016   49105.48    285.04       0      67.13    368.38       0          0      -435.51         79
2443   10/11/2016   **   SPR          Spread Payment                                               11/7/2016   50822.11    -89.38    646.33      0        0       210.82        0      435.51    80
2443   10/11/2016   **    R           Regular Payment                     10/1/2016                11/7/2016   49037.85    495.86       0      67.63    367.88       0          0      -435.51   81
2443   10/12/2016   **   PAR    Prepetition Suspense Adjust                                        11/7/2016   49037.85    495.86    -85.83      0        0         0         -85.83      0      82
2443   10/12/2016   **   PAP      Partial/Suspense Payment                                         11/7/2016   49037.85    495.86     85.83      0        0         0           0       85.83         83
2443   10/12/2016   **   SPR          Spread Payment                                               11/7/2016   49037.85    717.17      655       0        0       221.31        0      433.69         84
2443   10/12/2016   **    R           Regular Payment                     11/1/2016                11/7/2016   48969.72    717.17       0      68.13    367.38       0          0      -435.51        85
2443   10/12/2016   **   PAA    Suspense Balance Adjustment                                        11/7/2016   48969.72    717.17    -84.01      0        0         0           0      -84.01
                                                                                                                                                                                                 86
2443   10/12/2016   **   PRP         Principal Payment                                             11/7/2016   48885.71    717.17     84.01    84.01      0         0           0        0       87
2443   10/14/2016   **   EBS    Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment   11/7/2016   50822.11   -89.38       0         0        0         0           0        0       88
2443   10/14/2016   **   PAS    Altplan Suspense Adjustment                                        11/7/2016   50822.11    -89.38       0        0        0         0           0        0       89
2443   10/17/2016        ETD      Tax Escrow Disbursement                     31                               46478.76   -2324.1    -56.35      0        0       -56.35        0        0

2443   10/17/2016        ETD      Tax Escrow Disbursement                     31                               46478.76   -2916.05   -591.95     0        0       -591.95       0        0

2443   11/7/2016    RV   PRP         Principal Payment                                                         48969.72    68.87     -84.01    -84.01      0        0           0        0

2443   11/7/2016    RV   PAA    Suspense Balance Adjustment                                                    48969.72    68.87      84.01      0        0         0           0       84.01

2443   11/7/2016    RV    R           Regular Payment                     10/1/2016                            49037.85    68.87       0       -68.13   -367.38      0          0      435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                           49037.85   -152.44     -655       0        0       -221.31       0      -433.69

2443   11/7/2016    RV   PAP      Partial/Suspense Payment                                                     49037.85   -152.44    -85.83      0        0         0           0      -85.83

2443   11/7/2016    RV   PAR    Prepetition Suspense Adjust                                                    49037.85   -152.44     85.83      0        0         0         85.83      0

2443   11/7/2016    RV    R           Regular Payment                      9/1/2016                            49105.48   -152.44       0      -67.63   -367.88      0          0      435.51


                                                                                        CONFIDENTIAL                                                                        Ocwen000718

                                                                                                                                                                     Exhibit H
                       Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 69 of 127 PageID #:
                                                           3762
443   11/7/2016   RV    R         Regular Payment          8/1/2016                   49172.61   -152.44      0      -67.13    -368.38     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          7/1/2016                   49239.24   -152.44      0      -66.63    -368.88     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          6/1/2016                   49305.37   -152.44      0      -66.13    -369.38     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          5/1/2016                   49371.01   -152.44      0      -65.64    -369.87     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          4/1/2016                   49436.16   -152.44      0      -65.15    -370.36     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          3/1/2016                   49500.83   -152.44      0      -64.67    -370.84     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          2/1/2016                   49565.02   -152.44      0      -64.19    -371.32     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          1/1/2016                   49628.73   -152.44      0      -63.71    -371.8      0          0      435.51

443   11/7/2016   RV   SPR         Spread Payment                                     49628.73   -249.98   -253.95     0         0       -97.54       0      -156.41

443   11/7/2016   RV    R         Regular Payment          12/1/2015                  49691.96   -249.98      0      -63.23    -372.28     0          0      435.51

443   11/7/2016   RV   SPR         Spread Payment                                     49691.96   -347.52    -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV    R         Regular Payment          11/1/2015                  49769.04   -347.52      0      -77.08    -372.85     0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49769.04   -445.06   -654.56     0         0       -97.54       0      -557.02

443   11/7/2016   RV    R         Regular Payment          10/1/2015                  49845.54   -445.06      0      -76.5     -373.43     0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49845.54   -542.6     -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV    R         Regular Payment          9/1/2015                   49921.47   -542.6       0      -75.93     -374       0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49921.47   -640.14      0        0         0       -97.54       0      97.54

443   11/7/2016   RV    R         Regular Payment          8/1/2015                   49996.84   -640.14      0      -75.37    -374.56     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          7/1/2015                   50071.65   -640.14      0      -74.81    -375.12     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          6/1/2015                   50145.9    -640.14     0       -74.25    -375.68     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          5/1/2015                   50219.6    -640.14     0       -73.7     -376.23     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          4/1/2015                   50292.75   -640.14      0      -73.15    -376.78     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          3/1/2015                   50365.36   -640.14      0      -72.61    -377.32     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          2/1/2015                   50437.43   -640.14      0      -72.07    -377.86     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          1/1/2015                   50508.96   -640.14      0      -71.53    -378.4      0          0      449.93

443   11/7/2016   RV    R         Regular Payment          12/1/2014                  50579.96   -640.14      0       -71      -378.93     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          11/1/2014                  50650.43   -640.14      0      -70.47    -379.46     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          10/1/2014                  50720.38   -640.14      0      -69.95    -379.98     0          0      449.93

443   11/7/2016   RV   PAR   Prepetition Suspense Adjust                              50720.38   -640.14   106.46      0         0         0        106.46     0

443   11/7/2016   RV   PAA   Suspense Balance Adjustment                              50720.38   -640.14   131.59      0         0         0          0      131.59

443   11/7/2016   RV   PAP    Partial/Suspense Payment                                50720.38   -640.14    -600       0         0         0          0       -600

443   11/7/2016   RV    R         Regular Payment          9/1/2014                   50822.11   -640.14      0      -101.73   -348.2      0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     50822.11   -737.68    -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV   PAS   Altplan Suspense Adjustment                              50822.11   -737.68      0        0         0         0          0        0


                                                                       CONFIDENTIAL                                                               Ocwen000719

                                                                                                                                         Exhibit H
                         Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 70 of 127 PageID #:
                                                             3763
2443   11/7/2016    RV   EBS    Bankruptcy Escrow Adjustment    99 POC Escrow Shortage Adjustment       50822.11   -737.68        0         0         0        0          0          0

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11    -948.5     -646.33      0         0      -210.82       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1169.81    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1391.12    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1612.43    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1833.74    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2055.05    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2276.36    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2497.67    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   PRA    Principal Balance Adjustment                                            46478.76   -2497.67    4343.35    4343.35     0        0          0          0

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2595.21    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2692.75    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2790.29    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2887.83    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2985.37    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3082.91    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3180.45    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3277.99    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3375.53    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3473.07    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   ESA     Escrow Balance Adjustment                                              46478.76   -2818.51    654.56       0         0      654.56        0         0

2443   11/7/2016    RV   PBA   BK Suspense Balance Adjustment                                           46478.76   -2818.51    437.82       0         0        0          0        437.82

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2916.05    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016         PAP     Partial/Suspense Payment                                               46478.76   -2916.05    1502.37       0        0        0          0       1502.37

2443   11/7/2016         IVS         Investor Suspense                                                  46478.76   -2916.05    8053.6       0         0        0          0        8053.6

2443   11/8/2016         PAR    Prepetition Suspense Adjust                                             46478.76   -2916.05    -192.29       0        0        0        -192.29      0

2443   11/8/2016         PAA    Suspense Balance Adjustment                                             46478.76   -2916.05    192.29       0         0        0          0        192.29

2443   11/8/2016         PBA   BK Suspense Balance Adjustment                                           46478.76   -2916.05    -437.82       0        0        0          0       -437.82

2443   11/8/2016         PAA    Suspense Balance Adjustment                                             46478.76   -2916.05    437.82       0         0        0          0        437.82

2443   11/8/2016         PAP     Partial/Suspense Payment                                               46478.76   -2916.05      600        0         0        0          0         600

2443   11/15/2016        IVA    Investor Suspense Adjustment                                            46478.76   -2916.05    -8053.6       0        0        0          0       -8053.6

2443   11/15/2016        PAP      Partial/Suspense Payment                                              46478.76   -2916.05    8053.6       0         0        0          0        8053.6

2443   11/15/2016        RMS   Regular Multiple/Spread Paymen              10/1/2014                    46377.03   -2818.51   -10044.32   101.73    348.2     97.54        0      -10591.79

2443   11/15/2016        RMS   Regular Multiple/Spread Paymen              11/1/2014                    46274.54   -2720.97    547.47     102.49    347.44    97.54        0         0


                                                                                         CONFIDENTIAL                                                                  Ocwen000720

                                                                                                                                                             Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 71 of 127 PageID #:
                                                        3764
2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   12/1/2014                  46171.28   -2623.43    547.47     103.26    346.67    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   1/1/2015                   46067.25   -2525.89    547.47     104.03    345.9     97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   2/1/2015                   45962.44   -2428.35    547.47     104.81    345.12    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   3/1/2015                   45856.85   -2330.81    547.47     105.59    344.34    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   4/1/2015                   45750.46   -2233.27    547.47     106.39    343.54    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   5/1/2015                   45643.28   -2135.73    547.47     107.18    342.75    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   6/1/2015                   45535.29   -2038.19    547.47     107.99    341.94    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   7/1/2015                   45426.5    -1940.65   547.47     108.79     341.14    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   8/1/2015                   45316.89   -1843.11    547.47     109.61    340.32    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   9/1/2015                   45206.46   -1745.57    547.47     110.43    339.5     97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   10/1/2015                  45095.2    -1648.03   547.47     111.26     338.67    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   11/1/2015                  44983.11   -1550.49    547.47     112.09    337.84    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   12/1/2015                  44870.18   -1452.95    547.47     112.93     337      97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   1/1/2016                   44770.82   -1355.41    533.05     99.36     336.15    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   2/1/2016                   44670.72   -1257.87    533.05     100.1     335.41    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   3/1/2016                   44569.87   -1036.56    656.82     100.85    334.66   221.31       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   4/1/2016                   44468.26   -815.25     656.82    101.61     333.9    221.31       0       0

2443   12/14/2016   RET         Payment Returned           4/1/2016                   44468.26   -815.25      600         0         0        0          0      600

2443   12/15/2016   FEW             Fee Waive                                         44468.26   -815.25       5          0         0        0          0       5

2443    1/4/2017    PRA    Principal Balance Adjustment                               48811.61   -815.25    -4343.35   -4343.35     0        0          0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   5/1/2016                   48709.24   -593.94     402.43    102.37     333.14   221.31       0     -254.39

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   6/1/2016                   48606.1    -372.63    656.82     103.14     332.37   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   7/1/2016                   48502.19   -151.32     656.82    103.91     331.6    221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   8/1/2016                   48397.5     69.99     656.82     104.69     330.82   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   9/1/2016                   48292.03    291.3     656.82     105.47     330.04   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   10/1/2016                  48185.77    512.61     656.82    106.26     329.25   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   11/1/2016                  48078.71    733.92     656.82    107.06     328.45   221.31       0       0

2443    1/9/2017    RSP          Regular/Spread            12/1/2016                  48003.39    911.51      600       75.32     360.19   177.59       0     -13.1

2443   1/24/2017    PAP     Partial/Suspense Payment                                  48003.39    911.51      600         0         0        0          0      600

2443    2/2/2017    RSP          Regular/Spread            1/1/2017                   47874.87    1089.1      600      128.52     359.63   177.59       0     -65.74

2443    3/6/2017    RSP          Regular/Spread            2/1/2017                   47745.38   1266.69      600      129.49     358.66   177.59       0     -65.74

2443    4/8/2017    RSP          Regular/Spread            3/1/2017                   47614.92   1444.28      600      130.46     357.69   177.59       0     -65.74

2443   4/24/2017    ETD      Tax Escrow Disbursement          31                      47614.92   1388.23     -56.05       0         0      -56.05       0       0

2443   4/24/2017    ETD      Tax Escrow Disbursement          31                      47614.92    809.41    -578.82       0         0      -578.82      0       0


                                                                       CONFIDENTIAL                                                                  Ocwen000721

                                                                                                                                           Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 72 of 127 PageID #:
                                                        3765
2443    5/6/2017    RSP       Regular/Spread                    4/1/2017                    47483.49    987       600      131.43   356.72   177.59       0     -65.74

2443   5/31/2017    EID    Insurance Escrow Disb    56 Lender placed Hazard Insurance       47483.49   771.24    -215.76     0        0      -215.76      0       0

2443    6/6/2017    RSP       Regular/Spread                    5/1/2017                    47351.07   948.83      600     132.42   355.73   177.59       0     -65.74

2443    7/3/2017    RSP       Regular/Spread                    6/1/2017                    47217.66   1126.42     600     133.41   354.74   177.59       0     -65.74

2443    7/6/2017    EID    Insurance Escrow Disb    56 Lender placed Hazard Insurance       47217.66   1054.5    -71.92      0        0      -71.92       0       0

2443    7/6/2017    FEW         Fee Waive                                                   47217.66   1054.5       5        0        0        0          0       5

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   1196.5      142       0        0        142        0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   2163.5      967       0        0        967        0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   2602.15   438.65      0        0      438.65       0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3297.15     695       0        0        695        0       0

2443   7/10/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3512.91   215.76      0        0      215.76       0       0

2443   7/12/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3584.83    71.92      0        0       71.92       0       0

2443    8/7/2017    RSP       Regular/Spread                    7/1/2017                    47092.77   3762.42     600     124.89   353.74   177.59       0     -56.22

2443    9/5/2017    RSP       Regular/Spread                    8/1/2017                    46966.94   3940.01     600     125.83   352.8    177.59       0     -56.22

2443   9/25/2017    FEW         Fee Waive                                                   46966.94   3940.01      5        0        0        0          0       5

2443   10/9/2017    RSP       Regular/Spread                    9/1/2017                    46840.17   4118.86     600     126.77   351.86   178.85       0     -57.48

2443   10/24/2017   ETD   Tax Escrow Disbursement                  31                       46840.17   4062.81   -56.05      0        0      -56.05       0       0

2443   10/24/2017   ETD   Tax Escrow Disbursement                  31                       46840.17   3483.99   -578.82     0        0      -578.82      0       0

2443   11/6/2017    RSP       Regular/Spread                   10/1/2017                    46712.45   3646.67     600     127.72   350.91   162.68       0     -41.31

2443   11/10/2017   FEW         Fee Waive                                                   46712.45   3646.67      5        0        0        0          0       5

2443   12/8/2017    RSP       Regular/Spread                   11/1/2017                    46583.77   3768.23     600     128.68   349.95   121.56       0     -0.19

2443    1/9/2018    RSP       Regular/Spread                   12/1/2017                    46454.13   3875.16     600     129.64   348.99   106.93       0     14.44

2443    2/6/2018    RSP       Regular/Spread                    1/1/2018                    46323.52   3982.09     600     130.61   348.02   106.93       0     14.44

2443    3/5/2018    RSP       Regular/Spread                    2/1/2018                    46191.93   4089.02     600     131.59   347.04   106.93       0     14.44

2443    4/8/2018    RSP       Regular/Spread                    3/1/2018                    46059.35   4195.95     600     132.58   346.05   106.93       0     14.44

2443   4/24/2018    ETD   Tax Escrow Disbursement                  31                       46059.35   4134.73   -61.22      0        0      -61.22       0       0

2443   4/24/2018    ETD   Tax Escrow Disbursement                  31                       46059.35   3551.07   -583.66     0        0      -583.66      0       0

2443    5/6/2018    RSP       Regular/Spread                    4/1/2018                    45925.78    3658      600      133.57   345.06   106.93       0     14.44

2443   5/25/2018    FEW         Fee Waive                                                   45925.78    3658       5         0        0        0          0       5

2443   6/12/2018    RSP       Regular/Spread                    5/1/2018                    45791.21   3764.93     600     134.57   344.06   106.93       0     14.44

2443    7/6/2018    RSP       Regular/Spread                    6/1/2018                    45655.63   3871.86     600     135.58   343.05   106.93       0     14.44

2443    8/6/2018    RSP       Regular/Spread                    7/1/2018                    45519.04   3978.79     600     136.59   342.04   106.93       0     14.44

2443    8/8/2018    FEW         Fee Waive                                                   45519.04   3978.79      5        0        0        0          0       5

2443    9/9/2018    RSP       Regular/Spread                    8/1/2018                    45381.42   4085.72     600     137.62   341.01   106.93       0     14.44


                                                                             CONFIDENTIAL                                                              Ocwen000722

                                                                                                                                             Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 73 of 127 PageID #:
                                                        3766
2443   10/9/2018    RSP       Regular/Spread        9/1/2018                   45242.77   4192.36     600     138.65   339.98    106.64      0     14.73

2443   10/23/2018   ETD   Tax Escrow Disbursement      31                      45242.77   4131.14   -61.22      0        0       -61.22      0      0

2443   10/23/2018   ETD   Tax Escrow Disbursement      31                      45242.77   3547.48   -583.66     0        0      -583.66      0      0

2443   11/12/2018   RSP       Regular/Spread        10/1/2018                  45103.08   3654.12     600     139.69   338.94    106.64      0     14.73

2443   12/5/2018    FEW         Fee Waive                                      45103.08   3654.12      5        0        0         0         0      5

2443   12/19/2018   RSP       Regular/Spread        11/1/2018                  44962.35   3760.76     600     140.73   337.9     106.64      0     14.73

2443   12/28/2018   FEW         Fee Waive                                      44962.35   3760.76      5        0        0         0         0      5

2443   1/15/2019    RSP       Regular/Spread        12/1/2018                  44820.56   3867.4      600     141.79   336.84    106.64      0     14.73

2443   2/11/2019    RSP       Regular/Spread        1/1/2019                   44677.71   3974.04     600     142.85   335.78    106.64      0     14.73

2443    3/8/2019    RSP       Regular/Spread        2/1/2019                   44533.79   4080.68     600     143.92   334.71    106.64      0     14.73




                                                                CONFIDENTIAL                                                              Ocwen000723

                                                                                                                                Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 74 of 127 PageID #:
                                    3767




                               EXHIBIT “4”




                                                                Exhibit H
                                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 75 of 127 PageID #:
                                                                        3768
     OCWEN                                                                     Detail Transaction History                                                                                                          Page
0
     MSX-SHSC                                                                                                                                                                                              --Run
Date/Time--
                                                                                                                                                                                                           03/14/2019
11:31

      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       LOAN#:        443     INVESTOR#:   3806       POOL#: 1              NEXT DUE DT:02/01/2019             INTEREST RATE:   8.99000                     PRIN BAL:      44,533.79
       BORR1: Roger D Todd                                                                                                                                  ESC BAL:       4,080.68
       BORR2:
       PROP: 8800 E Washboard Rd                                            MAIL: 1599 W Bloomfield Rd
              Solsberry IN 47459                                                  Bloomington IN 47403
      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       ---TRANSACTION ---                                                                                        - AFTER TRANS. BALANCES-         TOTAL       ------------------------------ APPLIED ------------------
---------------
       EFFECTIVE   TIME    RV TRN DESCRIPTION                    NXT DUE/REF                        REVERSED      PRINCIPAL        ESCROW         AMTOUNT       PRINCIPAL       INTEREST        ESCROW       SUSPENSE
OTHER
      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       02/20/12   23:59:01    EBS Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment                0                0              0             0               0               0            0
0
       02/21/12   23:59:01    NLD Loan Disbursement              NL NewLoan Setup Balances                        56163.86         0              -58159.2      -56163.86       0               0            636.55
-2631.89
       02/21/12   23:59:04    ESA Escrow Balance Adjustment      NL NewLoan Setup Balances                        56163.86         -4765.61       -4765.61      0               0               -4765.61     0
0
       04/17/12   11:18:40    ETD Tax Escrow Disbursement        31                                               56163.86         -4825.96       -60.35        0               0               -60.35       0
0
       04/17/12   11:18:43    ETD Tax Escrow Disbursement        31                                               56163.86         -5217.89       -391.93       0               0               -391.93      0
0
       05/03/12   23:59:01    SPR Spread Payment                                                                  56163.86         -5217.88       486.04        0               0               .01          0
486.03
       05/03/12   23:59:04    R   Regular Payment                02/01/2010                                       56098.59         -5217.88       0             65.27           420.76          0            0
-486.03
       05/03/12   23:59:07    SPR Spread Payment                                                                  56098.59         -5217.87       486.04        0               0               .01          0
486.03
       05/03/12   23:59:10    R   Regular Payment                03/01/2010                                       56032.83         -5217.87       0             65.76           420.27          0            0
-486.03
       05/09/12   21:24:05    PAP Partial/Suspense Payment                                                        56032.83         -5217.87       85.57         0               0               0            0
85.57
       07/05/12   23:59:01    SPR Spread Payment                                                                  56032.83         -5217.86       486.04        0               0               .01          0
486.03
       07/05/12   23:59:04    R   Regular Payment                04/01/2010                                       55966.58         -5217.86       0             66.25           419.78          0            0
-486.03
       07/05/12   23:59:07    SPR Spread Payment                                                                  55966.58         -5217.85       486.04        0               0               .01          0
486.03
       07/05/12   23:59:10    R   Regular Payment                05/01/2010                                       55899.83         -5217.85       0             66.75           419.28          0            0
-486.03
       07/05/12   23:59:13    APR Prepetition Payment                                                             55899.83         -5217.85       81.89         0               0               0            81.89
0
       10/06/12   07:22:40    LCW Late Charge Waive                                                               55899.83         -5217.85       72.9          0               0               0            0
72.9
       10/16/12   10:31:37    ETD Tax Escrow Disbursement        31                                               55899.83         -5278.2        -60.35        0               0               -60.35       0
0
       10/16/12   10:31:40    ETD Tax Escrow Disbursement        31                                               55899.83         -5670.13       -391.93       0               0               -391.93      0
0
       11/07/12   19:20:27    APR Prepetition Payment                                                             55899.83         -5670.13       2099.7        0               0               0            2099.7
0
       11/07/12   19:20:30    PAS Altplan Suspense Adjustment                                                     55899.83         -5670.13       0             0               0               0            -2430.15
2430.15
       11/07/12   19:20:34    SPR Spread Payment                                                                  55899.83         -5670.13       0             0               0               0            0
0
       11/07/12   19:20:37    R   Regular Payment                06/01/2010                                       55832.58         -5670.13       0             67.25           418.78          0            0
-486.03
       11/07/12   19:20:40    SPR Spread Payment                                                                  55832.58         -5670.13       0             0               0               0            0
0
       11/07/12   19:20:43    R   Regular Payment                07/01/2010                                       55764.83         -5670.13       0             67.75           418.28          0            0
-486.03
       11/07/12   19:20:46    SPR Spread Payment                                                                  55764.83         -5670.13       0             0               0               0            0
0
       11/07/12   19:20:49    R   Regular Payment                08/01/2010                                       55696.57         -5670.13       0             68.26           417.77          0            0
-486.03
       11/07/12   19:20:52    SPR Spread Payment                                                                  55696.57         -5670.13       0             0               0               0            0
0
                                                                                                 CONFIDENTIAL                                                                              Ocwen000043

                                                                                                                                                                                     Exhibit H
                                  Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 76 of 127 PageID #:
                                                                      3769
       11/07/12   19:20:55   R   Regular Payment               09/01/2010                               55627.8    -5670.13   0          68.77     417.26      0         0
-486.03
       11/07/12   19:20:58   SPR Spread Payment                                                         55627.8    -5670.13   0          0         0           0         0
0
       11/07/12   19:21:01   R   Regular Payment               10/01/2010                               55558.51   -5670.13   0          69.29     416.74      0         0
-486.03
       11/08/12   14:25:03   SPR Spread Payment                                                         55558.51   -5670.12   486.04     0         0           .01       0
486.03
       11/08/12   14:25:06   R   Regular Payment               11/01/2010                               55488.71   -5670.12   0          69.8      416.23      0         0
-486.03
       11/08/12   14:25:09   SPR Spread Payment                                                         55488.71   -5670.11   486.04     0         0           .01       0
486.03
       11/08/12   14:25:12   R   Regular Payment               12/01/2010                               55418.38   -5670.11   0          70.33     415.7       0         0
-486.03
       11/08/12   14:25:15   SPR Spread Payment                                                         55418.38   -5670.1    486.04     0         0           .01       0
486.03
       11/08/12   14:25:18   R   Regular Payment               01/01/2011                               55347.53   -5670.1    0          70.85     415.18      0         0
-486.03
       11/08/12   14:25:21   SPR Spread Payment                                                         55347.53   -5670.09   486.04     0         0           .01       0
486.03
       11/08/12   14:25:24   R   Regular Payment               02/01/2011                               55276.15   -5670.09   0          71.38     414.65      0         0
-486.03
       03/20/13   15:25:12   EID Insurance Escrow Disb         56 Lender placed Hazard Insurance        55276.15   -6503.09   -833       0         0           -833      0
0
       04/01/13   19:05:32   SPR Spread Payment                                                         55276.15   -6339.45   1066.31    0         0           163.64    0
902.67
       04/01/13   19:05:35   R   Regular Payment               03/01/2011                               55204.23   -6339.45   0          71.92     414.11      0         0
-486.03
       05/01/13   09:55:39   ETD Tax Escrow Disbursement       31                                       55204.23   -6399.85   -60.4      0         0           -60.4     0
0
       05/01/13   09:55:42   ETD Tax Escrow Disbursement       31                                       55204.23   -7249.8    -849.95    0         0           -849.95   0
0
       05/06/13   23:59:01   SPR Spread Payment                                                         55204.23   -7086.16   550.59     0         0           163.64    0
386.95
       05/06/13   23:59:04   R   Regular Payment               04/01/2011                               55131.77   -7086.16   0          72.46     413.57      0         0
-486.03
       05/06/13   23:59:07   SPR Spread Payment                                                         55131.77   -6922.52   649.67     0         0           163.64    0
486.03
       05/06/13   23:59:10   R   Regular Payment               05/01/2011                               55058.77   -6922.52   0          73        413.03      0         0
-486.03
       05/06/13   23:59:13   SPR Spread Payment                                                         55058.77   -6758.88   649.67     0         0           163.64    0
486.03
       05/06/13   23:59:16   R   Regular Payment               06/01/2011                               54985.22   -6758.88   0          73.55     412.48      0         0
-486.03
       05/06/13   23:59:19   APR Prepetition Payment                                                    54985.22   -6157.9    5073.29    0         0           600.98    4472.31
0
       05/06/13   23:59:22   PAS Altplan Suspense Adjustment                                            54985.22   -6157.9    0          0         0           0         -4374.27
4374.27
       05/28/13   09:57:12   EID Insurance Escrow Disb         56 Lender placed Hazard Insurance        54985.22   -7124.9    -967       0         0           -967      0
0
       06/06/13   23:55:34   SPR Spread Payment                                                         54985.22   -6961.26   -3977.73   0         0           163.64    0
-4141.37
       06/06/13   23:55:37   R   Regular Payment               07/01/2011                               54911.12   -6961.26   0          74.1      411.93      0         0
-486.03
       06/06/13   23:55:40   SPR Spread Payment                                                         54911.12   -6797.62   649.67     0         0           163.64    0
486.03
       06/06/13   23:55:43   R   Regular Payment               08/01/2011                               54836.47   -6797.62   0          74.65     411.38      0         0
-486.03
       06/06/13   23:55:46   SPR Spread Payment                                                         54836.47   -6633.98   649.67     0         0           163.64    0
486.03
       06/06/13   23:55:49   PRP Principal Payment                                                      51672.04   -6633.98   3164.43    3164.43   0           0         0
0
       06/06/13   23:55:52   R   Regular Payment               09/01/2011                               51573.12   -6633.98   0          98.92     387.11      0         0
-486.03
       06/06/13   23:56:55   APR Prepetition Payment                                                    51573.12   -6111.2    522.78     0         0           522.78    0
0
       07/05/13   19:54:10   PAP Partial/Suspense Payment                                               51573.12   -6111.2    486.04     0         0           0         0
486.04
       07/05/13   19:54:36   APR Prepetition Payment                                                    51573.12   -5581.63   529.57     0         0           529.57    0
0
       08/05/13   20:41:37   SPR Spread Payment                                                         51573.12   -5417.99   486.04     0         0           163.64    0
322.4
       08/05/13   20:41:40   R   Regular Payment               10/01/2011                               51473.46   -5417.99   0          99.66     386.37      0         0
-486.03
       08/05/13   20:42:56   APR Prepetition Payment                                                    51473.46   -4899.48   518.51     0         0           518.51    0
0

                                                                                               CONFIDENTIAL                                                  Ocwen000044

                                                                                                                                                           Exhibit H
                                   Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 77 of 127 PageID #:
                                                                       3770
        09/06/13   16:24:25   APR Prepetition Payment                                                       51473.46   -4370.22   529.26    0        0           529.26    0
0
        09/06/13   23:59:01   SPR Spread Payment                                                            51473.46   -4206.58   486.04    0        0           163.64    0
322.4
       09/06/13    23:59:04   R   Regular Payment                  11/01/2011                               51373.05   -4206.58   0         100.41   385.62      0         0
-486.03
       09/06/13    23:59:07   PAP Partial/Suspense Payment                                                  51373.05   -4206.58   33.95     0        0           0         0
33.95
       10/07/13    23:59:01   SPR Spread Payment                                                            51373.05   -4042.94   486.04    0        0           163.64    0
322.4
       10/07/13    23:59:04   R   Regular Payment                  12/01/2011                               51271.89   -4042.94   0         101.16   384.87      0         0
-486.03
       10/07/13    23:59:07   APR Prepetition Payment                                                       51271.89   -3514.07   528.87    0        0           528.87    0
0
       10/25/13    08:28:34   ETD Tax Escrow Disbursement          31                                       51271.89   -3574.47   -60.4     0        0           -60.4     0
0
       10/25/13    08:28:37   ETD Tax Escrow Disbursement          31                                       51271.89   -4424.42   -849.95   0        0           -849.95   0
0
       12/12/13    23:59:01   SPR Spread Payment                                                            51271.89   -4260.78   972.08    0        0           163.64    0
808.44
       12/12/13    23:59:04   R   Regular Payment                  01/01/2012                               51169.97   -4260.78   0         101.92   384.11      0         0
-486.03
       12/12/13    23:59:07   APR Prepetition Payment                                                       51169.97   -4193.51   67.27     0        0           67.27     0
0
       03/10/14    23:59:01   SPR Spread Payment                                                            51169.97   -4029.87   452.74    0        0           163.64    0
289.1
       03/10/14    23:59:04   R   Regular Payment                  02/01/2012                               51067.29   -4029.87   0         102.68   383.35      0         0
-486.03
       03/10/14    23:59:07   SPR Spread Payment                                                            51067.29   -3866.23   613.57    0        0           163.64    0
449.93
       04/08/14    19:52:15   PAR Prepetition Suspense Adjust                                               51067.29   -3866.23   -242.06   0        0           0         -242.06
0
       04/08/14    23:59:01   SPR Spread Payment                                                            51067.29   -3702.59   877.85    0        0           163.64    0
714.21
       04/08/14    23:59:04   R   Regular Payment                  03/01/2012                               50963.84   -3702.59   0         103.45   382.58      0         0
-486.03
       04/08/14    23:59:07   APR Prepetition Payment                                                       50963.84   -2234.22   2038.87   0        0           1468.37   150
420.5
       04/09/14    09:47:49   ETD Tax Escrow Disbursement          31                                       50963.84   -2293.04   -58.82    0        0           -58.82    0
0
       04/09/14    09:47:52   ETD Tax Escrow Disbursement          31                                       50963.84   -2848.23   -555.19   0        0           -555.19   0
0
       04/10/14    11:27:27   PAA Suspense Balance Adjustment                                               50963.84   -2848.23   242.06    0        0           0         0
242.06
       05/07/14    16:47:44   EID Insurance Escrow Disb            56 Lender placed Hazard Insurance        50963.84   -3830.23   -982      0        0           -982      0
0
       06/06/14    23:59:01   SPR Spread Payment                                                            50963.84   -3666.59   358.51    0        0           163.64    0
194.87
       06/06/14    23:59:04   R   Regular Payment                  04/01/2012                               50859.61   -3666.59   0         104.23   381.8       0         0
-486.03
       06/06/14    23:59:07   SPR Spread Payment                                                            50859.61   -3502.95   613.57    0        0           163.64    0
449.93
       06/06/14    23:59:10   R   Regular Payment                  05/01/2012                               50754.6    -3502.95   0         105.01   381.02      0         0
-486.03
       06/06/14    23:59:13   APR Prepetition Payment                                                       50754.6    -3502.95   1999.73   0        0           0         0
1999.73
       07/08/14    23:59:01   SPR Spread Payment                                                            50754.6    -3339.31   486.04    0        0           163.64    0
322.4
       07/08/14    23:59:04   R   Regular Payment                  06/01/2012                               50648.81   -3339.31   0         105.79   380.24      0         0
-486.03
       07/08/14    23:59:07   APR Prepetition Payment                                                       50648.81   -3339.31   519.82    0        0           0         0
519.82
       08/22/14    15:45:26   PBA BK Suspense Balance Adjustment                                            50648.81   -3339.31   -305.53   0        0           0         0
-305.53
       08/22/14    16:04:23   PAA Suspense Balance Adjustment                                               50648.81   -3339.31   305.53    0        0           0         0
305.53
       09/08/14    23:59:01   SPR Spread Payment                                                            50648.81   -3175.67   358.51    0        0           163.64    0
194.87
       09/08/14    23:59:04   SPR Spread Payment                                                            50648.81   -3012.03   613.57    0        0           163.64    0
449.93
       09/08/14    23:59:07   R   Regular Payment                  07/01/2012                               50542.22   -3012.03   0         106.59   379.44      0         0
-486.03
       09/08/14    23:59:10   APR Prepetition Payment                                                       50542.22   -3012.03   68.75     0        0           0         0
68.75
       09/15/14    16:36:24   PAO Postpetition Suspense Adjust                                              50542.22   -3012.03   -242.06   0        0           0         -242.06
0

                                                                                                   CONFIDENTIAL                                                Ocwen000045

                                                                                                                                                             Exhibit H
                                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 78 of 127 PageID #:
                                                                        3771
         09/15/14   16:37:03   PAA Suspense Balance Adjustment                            50542.22   -3012.03   242.06     0        0          0         0
242.06
      09/16/14      19:36:51   PAR Prepetition Suspense Adjust                            50542.22   -3012.03   -151.91    0        0          0         -151.91
0
      09/16/14      19:40:32   PAA Suspense Balance Adjustment                            50542.22   -3012.03   151.91     0        0          0         0
151.91
       09/17/14     16:21:51   PBA BK Suspense Balance Adjustment                         50542.22   -3012.03   -413.83    0        0          0         0
-413.83
       09/17/14     16:21:54   PAA Suspense Balance Adjustment                            50542.22   -3012.03   413.83     0        0          0         0
413.83
       09/26/14     18:25:15   PAA Suspense Balance Adjustment                            50542.22   -3012.03   -151.91    0        0          0         0
-151.91
       09/26/14     18:33:14   PAR Prepetition Suspense Adjust                            50542.22   -3012.03   151.91     0        0          0         151.91
0
       10/07/14     23:59:01   SPR Spread Payment                                         50542.22   -2848.39   -127.53    0        0          163.64    0
-291.17
       10/07/14     23:59:04   SPR Spread Payment                                         50542.22   -2684.75   613.57     0        0          163.64    0
449.93
       10/07/14     23:59:07   R   Regular Payment                  08/01/2012            50434.84   -2684.75   0          107.38   378.65     0         0
-486.03
       10/07/14     23:59:10   APR Prepetition Payment                                    50434.84   -2684.75   519.95     0        0          0         0
519.95
       10/23/14     08:51:16   ETD Tax Escrow Disbursement          31                    50434.84   -2743.57   -58.82     0        0          -58.82    0
0
       10/23/14     08:51:19   ETD Tax Escrow Disbursement          31                    50434.84   -3298.76   -555.19    0        0          -555.19   0
0
       12/05/14     23:59:01   SPR Spread Payment                                         50434.84   -3135.12   369.98     0        0          163.64    0
206.34
       12/05/14     23:59:04   R   Regular Payment                  09/01/2012            50326.65   -3135.12   0          108.19   377.84     0         0
-486.03
       12/05/14     23:59:07   SPR Spread Payment                                         50326.65   -2982.95   602.1      0        0          152.17    0
449.93
       12/05/14     23:59:10   R   Regular Payment                  10/01/2012            50217.65   -2982.95   0          109      377.03     0         0
-486.03
       12/05/14     23:59:13   APR Prepetition Payment                                    50217.65   -2982.95   1036.25    0        0          0         984.05
52.2
       12/05/14     23:59:16   PAS Altplan Suspense Adjustment                            50217.65   -2982.95   0          0        0          0         -972.06
972.06
       01/09/15     23:59:01   SPR Spread Payment                                         50217.65   -2819.31   -127.53    0        0          163.64    0
-291.17
       01/09/15     23:59:04   R   Regular Payment                  11/01/2012            50107.83   -2819.31   0          109.82   376.21     0         0
-486.03
       01/09/15     23:59:07   SPR Spread Payment                                         50107.83   -2655.67   613.57     0        0          163.64    0
449.93
       01/09/15     23:59:10   R   Regular Payment                  12/01/2012            49997.19   -2655.67   0          110.64   375.39     0         0
-486.03
       01/09/15     23:59:13   APR Prepetition Payment                                    49997.19   -2655.67   1469.93    0        0          0         1469.93
0
       01/09/15     23:59:16   PAS Altplan Suspense Adjustment                            49997.19   -2655.67   0          0        0          0         -1458.09
1458.09
       02/09/15     23:59:01   PAP Partial/Suspense Payment                               49997.19   -2655.67   486.04     0        0          0         0
486.04
       02/09/15     23:59:04   APR Prepetition Payment                                    49997.19   -2655.67   517.3      0        0          0         517.3
0
       02/09/15     23:59:07   PAS Altplan Suspense Adjustment                            49997.19   -2655.67   0          0        0          0         -486.03
486.03
       03/09/15     19:07:30   PAP Partial/Suspense Payment                               49997.19   -2655.67   486.04     0        0          0         0
486.04
       03/09/15     19:07:49   APR Prepetition Payment                                    49997.19   -2655.67   516.89     0        0          0         516.89
0
       03/09/15     19:07:52   PAS Altplan Suspense Adjustment                            49997.19   -2655.67   0          0        0          0         -486.03
486.03
       03/09/15     19:07:59   SPR Spread Payment                                         49997.19   -2655.67   0          0        0          0         0
0
       03/09/15     19:08:03   R   Regular Payment                  01/01/2013            49885.72   -2655.67   0          111.47   374.56     0         0
-486.03
       04/07/15     23:59:01   SPR Spread Payment                                         49885.72   -2492.03   -2533.59   0        0          163.64    0
-2697.23
       04/07/15     23:59:04   R   Regular Payment                  02/01/2013            49773.42   -2492.03   0          112.3    373.73     0         0
-486.03
       04/07/15     23:59:07   SPR Spread Payment                                         49773.42   -2328.39   613.57     0        0          163.64    0
449.93
       04/07/15     23:59:10   R   Regular Payment                  03/01/2013            49660.28   -2328.39   0          113.14   372.89     0         0
-486.03
       04/07/15     23:59:13   SPR Spread Payment                                         49660.28   -2164.75   613.57     0        0          163.64    0
449.93

                                                                                 CONFIDENTIAL                                                Ocwen000046

                                                                                                                                         Exhibit H
                                   Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 79 of 127 PageID #:
                                                                       3772
       04/07/15   23:59:16    R   Regular Payment               04/01/2013              49546.29   -2164.75   0         113.99    372.04      0         0
-486.03
       04/07/15   23:59:19    SPR Spread Payment                                        49546.29   -2001.11   613.57    0         0           163.64    0
449.93
       04/07/15   23:59:22    R   Regular Payment               05/01/2013              49431.44   -2001.11   0         114.85    371.18      0         0
-486.03
       04/07/15   23:59:25    PRP Principal Payment                                     48252.52   -2001.11   1178.92   1178.92   0           0         0
0
       04/07/15   23:59:28    APR Prepetition Payment                                   48252.52   -2001.11   516.48    0         0           0         516.48
0
       04/07/15   23:59:31    PAS Altplan Suspense Adjustment                           48252.52   -2001.11   0         0         0           0         -486.03
486.03
       04/07/15   23:59:34    SPR Spread Payment                                        48252.52   -2001.11   0         0         0           0         0
0
       04/07/15   23:59:37    R   Regular Payment               06/01/2013              48127.98   -2001.11   0         124.54    361.49      0         0
-486.03
       04/22/15   08:23:28    ETD Tax Escrow Disbursement       31                      48127.98   -2058.36   -57.25    0         0           -57.25    0
0
       04/22/15   08:23:31    ETD Tax Escrow Disbursement       31                      48127.98   -2647.92   -589.56   0         0           -589.56   0
0
       05/08/15   23:59:01 ** APR Prepetition Payment                        07/06/15   48127.98   -2647.92   486.04    0         0           0         486.04
0
       05/08/15   23:59:04 ** PAS Altplan Suspense Adjustment                07/06/15   48127.98   -2647.92   0         0         0           0         -486.03
486.03
       05/08/15   23:59:07 ** APR Prepetition Payment                        07/06/15   48127.98   -2647.92   516.06    0         0           0         516.06
0
       05/08/15   23:59:10 ** PAS Altplan Suspense Adjustment                07/06/15   48127.98   -2647.92   0         0         0           0         -486.03
486.03
       05/08/15   23:59:13 ** SPR Spread Payment                             07/06/15   48127.98   -2647.92   0         0         0           0         0
0
       05/08/15   23:59:16 ** R   Regular Payment               07/01/2013   07/06/15   48002.51   -2647.92   0         125.47    360.56      0         0
-486.03
       05/08/15   23:59:19 ** SPR Spread Payment                             07/06/15   48002.51   -2647.92   0         0         0           0         0
0
       05/08/15   23:59:22 ** R   Regular Payment               08/01/2013   07/06/15   47876.1    -2647.92   0         126.41    359.62      0         0
-486.03
       05/08/15   23:59:25    PAP Partial/Suspense Payment                              48127.98   -2647.92   486.04    0         0           0         0
486.04
       05/08/15   23:59:28    PAP Partial/Suspense Payment                              48127.98   -2647.92   516.06    0         0           0         0
516.06
       06/05/15   23:59:01 ** APR Prepetition Payment                        07/06/15   47876.1    -2647.92   486.04    0         0           0         486.04
0
       06/05/15   23:59:04 ** PAS Altplan Suspense Adjustment                07/06/15   47876.1    -2647.92   0         0         0           0         -486.03
486.03
       06/05/15   23:59:07 ** APR Prepetition Payment                        07/06/15   47876.1    -2647.92   489.29    0         0           0         489.29
0
       06/05/15   23:59:10 ** PAS Altplan Suspense Adjustment                07/06/15   47876.1    -2647.92   0         0         0           0         -486.03
486.03
       06/05/15   23:59:13 ** SPR Spread Payment                             07/06/15   47876.1    -2647.92   0         0         0           0         0
0
       06/05/15   23:59:16 ** R   Regular Payment               09/01/2013   07/06/15   47748.74   -2647.92   0         127.36    358.67      0         0
-486.03
       06/05/15   23:59:19 ** SPR Spread Payment                             07/06/15   47748.74   -2647.92   0         0         0           0         0
0
       06/05/15   23:59:22 ** R   Regular Payment               10/01/2013   07/06/15   47620.43   -2647.92   0         128.31    357.72      0         0
-486.03
       06/05/15   23:59:25    SPR Spread Payment                                        48127.98   -2484.28   -127.53   0         0           163.64    0
-291.17
       06/05/15   23:59:28    R   Regular Payment               07/01/2013              48002.51   -2484.28   0         125.47    360.56      0         0
-486.03
       06/05/15   23:59:31    SPR Spread Payment                                        48002.51   -2320.64   613.57    0         0           163.64    0
449.93
       06/05/15   23:59:34    R   Regular Payment               08/01/2013              47876.1    -2320.64   0         126.41    359.62      0         0
-486.03
       06/05/15   23:59:37    PAP Partial/Suspense Payment                              47876.1    -2320.64   489.29    0         0           0         0
489.29
       06/05/15   23:59:40    SPR Spread Payment                                        47876.1    -2157      0         0         0           163.64    0
-163.64
       06/05/15   23:59:43    R   Regular Payment               09/01/2013              47748.74   -2157      0         127.36    358.67      0         0
-486.03
       07/06/15   14:38:09 RV R   Regular Payment               09/01/2013              47369.5    -2157      0         -128.31   -357.72     0         0
486.03
       07/06/15   14:38:21 RV SPR Spread Payment                                        47369.5    -2157      0         0         0           0         0
0
       07/06/15   14:38:31 RV R   Regular Payment               08/01/2013              47496.86   -2157      0         -127.36   -358.67     0         0
486.03

                                                                             CONFIDENTIAL                                                   Ocwen000047

                                                                                                                                       Exhibit H
                                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 80 of 127 PageID #:
                                                                         3773
        07/06/15   14:38:34 RV SPR Spread Payment                                                                47496.86         -2157          0            0               0               0            0
0
       07/06/15    14:38:37 RV PAS Altplan Suspense Adjustment                                                   47496.86         -2157          0            0               0               0            486.03
-486.03
       07/06/15    14:38:40 RV APR Prepetition Payment                                                           47496.86         -2157          -489.29      0               0               0            -489.29
0
       07/06/15    14:38:43 RV PAS Altplan Suspense Adjustment                                                   47496.86         -2157          0            0               0               0            486.03
-486.03
       07/06/15    14:38:46 RV APR Prepetition Payment                                                           47496.86         -2157          -486.04      0               0               0            -486.04
0
       07/06/15    14:38:49 RV R   Regular Payment               07/01/2013                                      47623.27         -2157          0            -126.41         -359.62         0            0
486.03
       07/06/15    14:38:52 RV SPR Spread Payment                                                                47623.27         -2157          0            0               0               0            0
0
       07/06/15    14:38:55 RV R   Regular Payment               06/01/2013                                      47748.74         -2157          0            -125.47         -360.56         0            0
486.03
       07/06/15    14:38:58 RV SPR Spread Payment                                                                47748.74         -2157          0            0               0               0            0
0
       07/06/15    14:39:01 RV PAS Altplan Suspense Adjustment                                                   47748.74         -2157          0            0               0               0            486.03
-486.03
       07/06/15    14:39:04 RV APR Prepetition Payment                                                           47748.74         -2157          -516.06      0               0               0            -516.06
0
       07/06/15    14:39:07 RV PAS Altplan Suspense Adjustment                                                   47748.74         -2157          0            0               0               0            486.03
-486.03
       07/06/15    14:39:10 RV APR Prepetition Payment                                                           47748.74         -2157          -486.04      0               0               0            -486.04
0
       07/07/15    13:34:44    EID Insurance Escrow Disb         56 Lender placed Hazard Insurance               47748.74         -2852          -695         0               0               -695         0
0
       07/08/15    23:59:01 ** APR Prepetition Payment                                               07/22/15    47748.74         -2852          486.04       0               0               0            486.04
0
       07/08/15    23:59:04 ** PAS Altplan Suspense Adjustment                                       07/22/15    47748.74         -2852          0            0               0               0            -486.03
486.03
       07/08/15    23:59:07 ** APR Prepetition Payment                                               07/22/15    47748.74         -2852          409.98       0               0               0            409.98
0
       07/08/15    23:59:10 ** PAS Altplan Suspense Adjustment                                       07/22/15    47748.74         -2852          0            0               0               0            -486.03
486.03
     OCWEN                                                                      Detail Transaction History                                                                                                        Page
0
     MSX-SHSC                                                                                                                                                                                             --Run
Date/Time--
                                                                                                                                                                                                          03/14/2019
11:32

      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       LOAN#:        443     INVESTOR#:   3806       POOL#: 1              NEXT DUE DT:02/01/2019             INTEREST RATE:   8.99000                    PRIN BAL:      44,533.79
       BORR1: Roger D Todd                                                                                                                                 ESC BAL:       4,080.68
       BORR2:
       PROP: 8800 E Washboard Rd                                            MAIL: 1599 W Bloomfield Rd
              Solsberry IN 47459                                                  Bloomington IN 47403
      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       ---TRANSACTION ---                                                                                        - AFTER TRANS. BALANCES-         TOTAL      ------------------------------ APPLIED ------------------
---------------
       EFFECTIVE   TIME    RV TRN DESCRIPTION                    NXT DUE/REF                        REVERSED      PRINCIPAL        ESCROW         AMTOUNT      PRINCIPAL       INTEREST        ESCROW       SUSPENSE
OTHER
      ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------
       04/08/17   23:59:01    RSP Regular/Spread                 03/01/2017                                       47614.92         1444.28        600          130.46          357.69          177.59       0
-65.74
       04/24/17   11:15:02    ETD Tax Escrow Disbursement        31                                               47614.92         1388.23        -56.05       0               0               -56.05       0
0
       04/24/17   11:15:05    ETD Tax Escrow Disbursement        31                                               47614.92         809.41         -578.82      0               0               -578.82      0
0
       05/06/17   23:59:01    RSP Regular/Spread                 04/01/2017                                       47483.49         987            600          131.43          356.72          177.59       0
-65.74
       05/31/17   12:09:44    EID Insurance Escrow Disb          56 Lender placed Hazard Insurance                47483.49         771.24         -215.76      0               0               -215.76      0
0
       06/06/17   23:59:01    RSP Regular/Spread                 05/01/2017                                       47351.07         948.83         600          132.42          355.73          177.59       0
-65.74
       07/03/17   23:59:01    RSP Regular/Spread                 06/01/2017                                       47217.66         1126.42        600          133.41          354.74          177.59       0
-65.74
       07/06/17   13:21:05    EID Insurance Escrow Disb          56 Lender placed Hazard Insurance                47217.66         1054.5         -71.92       0               0               -71.92       0
0
       07/06/17   14:07:57    FEW Fee Waive                                                                       47217.66         1054.5         5            0               0               0            0
5

                                                                                                 CONFIDENTIAL                                                                             Ocwen000048

                                                                                                                                                                                     Exhibit H
                              Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 81 of 127 PageID #:
                                                                  3774
      07/07/17   12:10:41   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   1196.5    142       0        0          142       0
0
     07/07/17    12:10:44   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   2163.5    967       0        0          967       0
0
     07/07/17    12:59:20   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   2602.15   438.65    0        0          438.65    0
0
     07/07/17    12:59:22   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   3297.15   695       0        0          695       0
0
     07/10/17    14:29:38   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   3512.91   215.76    0        0          215.76    0
0
     07/12/17    11:59:41   EIC Insurance Escrow Credit   56 Lender placed Hazard Insurance        47217.66   3584.83   71.92     0        0          71.92     0
0
      08/07/17   23:59:01   RSP Regular/Spread            07/01/2017                               47092.77   3762.42   600       124.89   353.74     177.59    0
-56.22
      09/05/17   23:59:01   RSP Regular/Spread            08/01/2017                               46966.94   3940.01   600       125.83   352.8      177.59    0
-56.22
      09/25/17   04:43:09   FEW Fee Waive                                                          46966.94   3940.01   5         0        0          0         0
5
      10/09/17   23:59:01   RSP Regular/Spread            09/01/2017                               46840.17   4118.86   600       126.77   351.86     178.85    0
-57.48
      10/24/17   10:48:38   ETD Tax Escrow Disbursement   31                                       46840.17   4062.81   -56.05    0        0          -56.05    0
0
      10/24/17   10:48:41   ETD Tax Escrow Disbursement   31                                       46840.17   3483.99   -578.82   0        0          -578.82   0
0
      11/06/17   23:59:01   RSP Regular/Spread            10/01/2017                               46712.45   3646.67   600       127.72   350.91     162.68    0
-41.31
      11/10/17   11:23:34   FEW Fee Waive                                                          46712.45   3646.67   5         0        0          0         0
5
      12/08/17   23:59:01   RSP Regular/Spread            11/01/2017                               46583.77   3768.23   600       128.68   349.95     121.56    0
-.19
      01/09/18   23:59:01   RSP Regular/Spread            12/01/2017                               46454.13   3875.16   600       129.64   348.99     106.93    0
14.44
      02/06/18   23:59:01   RSP Regular/Spread            01/01/2018                               46323.52   3982.09   600       130.61   348.02     106.93    0
14.44
      03/05/18   23:59:01   RSP Regular/Spread            02/01/2018                               46191.93   4089.02   600       131.59   347.04     106.93    0
14.44
      04/08/18   23:59:01   RSP Regular/Spread            03/01/2018                               46059.35   4195.95   600       132.58   346.05     106.93    0
14.44
      04/24/18   10:56:42   ETD Tax Escrow Disbursement   31                                       46059.35   4134.73   -61.22    0        0          -61.22    0
0
      04/24/18   10:56:45   ETD Tax Escrow Disbursement   31                                       46059.35   3551.07   -583.66   0        0          -583.66   0
0
      05/06/18   23:59:01   RSP Regular/Spread            04/01/2018                               45925.78   3658      600       133.57   345.06     106.93    0
14.44
      05/25/18   09:34:19   FEW Fee Waive                                                          45925.78   3658      5         0        0          0         0
5
      06/12/18   23:59:01   RSP Regular/Spread            05/01/2018                               45791.21   3764.93   600       134.57   344.06     106.93    0
14.44
      07/06/18   23:59:01   RSP Regular/Spread            06/01/2018                               45655.63   3871.86   600       135.58   343.05     106.93    0
14.44
      08/06/18   23:59:01   RSP Regular/Spread            07/01/2018                               45519.04   3978.79   600       136.59   342.04     106.93    0
14.44
      08/08/18   16:55:27   FEW Fee Waive                                                          45519.04   3978.79   5         0        0          0         0
5
      09/09/18   23:59:01   RSP Regular/Spread            08/01/2018                               45381.42   4085.72   600       137.62   341.01     106.93    0
14.44
      10/09/18   23:59:01   RSP Regular/Spread            09/01/2018                               45242.77   4192.36   600       138.65   339.98     106.64    0
14.73
      10/23/18   11:04:09   ETD Tax Escrow Disbursement   31                                       45242.77   4131.14   -61.22    0        0          -61.22    0
0
      10/23/18   11:04:12   ETD Tax Escrow Disbursement   31                                       45242.77   3547.48   -583.66   0        0          -583.66   0
0
      11/12/18   23:59:01   RSP Regular/Spread            10/01/2018                               45103.08   3654.12   600       139.69   338.94     106.64    0
14.73
      12/05/18   00:41:03   FEW Fee Waive                                                          45103.08   3654.12   5         0        0          0         0
5
      12/19/18   23:59:01   RSP Regular/Spread            11/01/2018                               44962.35   3760.76   600       140.73   337.9      106.64    0
14.73
      12/28/18   16:23:01   FEW Fee Waive                                                          44962.35   3760.76   5         0        0          0         0
5
      01/15/19   23:59:01   RSP Regular/Spread            12/01/2018                               44820.56   3867.4    600       141.79   336.84     106.64    0
14.73
      02/11/19   23:59:01   RSP Regular/Spread            01/01/2019                               44677.71   3974.04   600       142.85   335.78     106.64    0
14.73
      03/08/19   23:59:01   RSP Regular/Spread            02/01/2019                               44533.79   4080.68   600       143.92   334.71     106.64    0
14.73

                                                                                          CONFIDENTIAL                                              Ocwen000049

                                                                                                                                               Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 82 of 127 PageID #:
                                    3775




                               EXHIBIT “5”




                                                                Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 83 of 127 PageID #:
                                                              3776
                                                                                      AUDIT WORKSHEET


Audit                                                                                                                                                    Audit     Audit
Ref                                                  HISTORY #1 ‐ OCWEN 2375‐2405                                      HISTORY #2‐OCWEN 709‐723          Metric #1 Metric #2 Audit Metric #3
                                                                                                                                                          Last Chg    Tran
                                                                                                                                                          Date/Reve   DateN/Eff
                                                                                                              Source                                      rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field           Loan Number Amount        Ref #2 Reversal Date    Eff Date on History Match?      Match?    History #2?
         1          4/10/2012   4/6/2012 12:00:00 AM            PRE SUSPN               7110452443      394.5                                                                   No
         2          4/10/2012   4/6/2012 12:00:00 AM            POST SUSPN              7110452443      242.1                                                                   No
         3          4/10/2012   4/6/2012 12:00:00 AM            OTHER ADV               7110452443    ‐2631.9
         4          4/10/2012   4/6/2012 12:00:00 AM            PRINCIPAL               7110452443   ‐56163.9
         5          4/10/2012   4/6/2012 12:00:00 AM            ESCROW                 7110452443     ‐4765.6
         6          4/10/2012   4/6/2012 12:00:00 AM            ESCROW ADV             7110452443     ‐4765.6
         7          4/18/2012   4/17/2012 12:00:00 AM           ESCROW                 7110452443      ‐391.9
         8          4/18/2012   4/17/2012 12:00:00 AM           ESCROW                 7110452443       ‐60.4
         9          4/18/2012   4/17/2012 12:00:00 AM           ESCROW ADV             7110452443       ‐60.4
        10          4/18/2012   4/17/2012 12:00:00 AM           ESCROW ADV             7110452443      ‐391.9
        11          5/10/2012   5/9/2012 12:00:00 AM            PMT AMOUNT              7110452443       85.6
        12          5/10/2012   5/9/2012 12:00:00 AM            PMT SUSPN              7110452443        85.6
        13          5/11/2012   5/10/2012 12:00:00 AM           PMT AMOUNT              7110452443      972.1                                                                   NO
        14          5/11/2012   5/10/2012 12:00:00 AM           BK SUSPN                7110452443        486
        15          5/11/2012   5/10/2012 12:00:00 AM           ESCROW                 7110452443           0
        16          5/11/2012   5/10/2012 12:00:00 AM           BK SUSPN                7110452443       ‐486
        17          5/11/2012   5/10/2012 12:00:00 AM           INTEREST               7110452443       420.8
        18          5/11/2012   5/10/2012 12:00:00 AM           PRINCIPAL              7110452443        65.3
        19          5/11/2012   5/10/2012 12:00:00 AM           INV FEES               7110452443        23.4                                                                   NO
        20          5/11/2012   5/10/2012 12:00:00 AM           ESCROW ADV             7110452443           0
        21          5/11/2012   5/10/2012 12:00:00 AM           BK SUSPN                7110452443        486
        22          5/11/2012   5/10/2012 12:00:00 AM           ESCROW ADV             7110452443           0
        23          5/11/2012   5/10/2012 12:00:00 AM           BK SUSPN                7110452443       ‐486
        24          5/11/2012   5/10/2012 12:00:00 AM           ESCROW                 7110452443           0
        25          5/11/2012   5/10/2012 12:00:00 AM           PRINCIPAL               7110452443       65.8
        26          5/11/2012   5/10/2012 12:00:00 AM           INTEREST                7110452443      420.3
        27          5/11/2012   5/10/2012 12:00:00 AM           INV FEES               7110452443        23.4                                                                   NO
        28          7/12/2012   7/11/2012 12:00:00 AM           ESCROW                 7110452443           0
        29          7/12/2012   7/11/2012 12:00:00 AM           PRE SUSPN              7110452443        81.9
        30          7/12/2012   7/11/2012 12:00:00 AM           ESCROW ADV             7110452443           0
        31          7/12/2012   7/11/2012 12:00:00 AM           PRINCIPAL              7110452443        66.8
        32          7/12/2012   7/11/2012 12:00:00 AM           INTEREST                7110452443      419.3
        33          7/12/2012   7/11/2012 12:00:00 AM           BK SUSPN               7110452443         486
        34          7/12/2012   7/11/2012 12:00:00 AM           BK SUSPN               7110452443        ‐486
        35          7/12/2012   7/11/2012 12:00:00 AM           INV FEES               7110452443        23.3                                                                   NO
        36          7/12/2012   7/11/2012 12:00:00 AM           ESCROW ADV             7110452443           0
        37          7/12/2012   7/11/2012 12:00:00 AM           BK SUSPN               7110452443         486
        38          7/12/2012   7/11/2012 12:00:00 AM           BK SUSPN               7110452443        ‐486
        39          7/12/2012   7/11/2012 12:00:00 AM           PRINCIPAL              7110452443        66.3
        40          7/12/2012   7/11/2012 12:00:00 AM           INTEREST                7110452443      419.8
        41          7/12/2012   7/11/2012 12:00:00 AM           INV FEES               7110452443        23.4                                                                   NO
        42          7/12/2012   7/11/2012 12:00:00 AM           ESCROW                 7110452443           0
        43          7/12/2012   7/11/2012 12:00:00 AM           PMT AMOUNT             7110452443       972.1
        44          7/12/2012   7/11/2012 12:00:00 AM           PMT AMOUNT             7110452443        81.9
        45         10/17/2012   10/16/2012 12:00:00 AM          ESCROW                 7110452443       ‐60.4



                                                                                                    1


                                                                                                                                                                      Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 84 of 127 PageID #:
                                                              3777
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
        46         10/17/2012   10/16/2012 12:00:00 AM          ESCROW ADV       7110452443        ‐60.4
        47         10/17/2012   10/16/2012 12:00:00 AM          ESCROW ADV       7110452443       ‐391.9
        48         10/17/2012   10/16/2012 12:00:00 AM          ESCROW           7110452443       ‐391.9
        49          11/8/2012   11/7/2012 12:00:00 AM           PMT AMOUNT       7110452443       2099.7
        50          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443       2430.2
        51          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
        52          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443          486
        53          11/8/2012   11/7/2012 12:00:00 AM           PRE SUSPN        7110452443      ‐2430.2
       112   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002375
       115          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       116          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443          486
       117          11/8/2012   11/7/2012 12:00:00 AM           INV FEES        7110452443          23.3                                                                  NO
       118          11/8/2012   11/7/2012 12:00:00 AM           PRINCIPAL        7110452443         67.8
       119          11/8/2012   11/7/2012 12:00:00 AM           INTEREST         7110452443        418.3
       120          11/8/2012   11/7/2012 12:00:00 AM           PRINCIPAL        7110452443         68.8
       121          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443         ‐486
       122          11/8/2012   11/7/2012 12:00:00 AM           INTEREST         7110452443        417.3
       123          11/8/2012   11/7/2012 12:00:00 AM           INV FEES         7110452443         23.2                                                                  NO
       124          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       125          11/8/2012   11/7/2012 12:00:00 AM           PRINCIPAL        7110452443         67.3
       126          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443         ‐486
       127          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443         ‐486
       128          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443          486
       129          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443          486
       130          11/8/2012   11/7/2012 12:00:00 AM           INTEREST         7110452443        418.8
       131          11/8/2012   11/7/2012 12:00:00 AM           INV FEES        7110452443          23.3                                                                  NO
       132          11/8/2012   11/7/2012 12:00:00 AM           PRINCIPAL        7110452443         68.3
       133          11/8/2012   11/7/2012 12:00:00 AM           PRINCIPAL        7110452443         69.3
       134          11/8/2012   11/7/2012 12:00:00 AM           INTEREST         7110452443        416.7
       135          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       136          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       137          11/8/2012   11/7/2012 12:00:00 AM           PRE SUSPN        7110452443       2099.7
       138          11/8/2012   11/7/2012 12:00:00 AM           INTEREST         7110452443        417.8
       139          11/8/2012   11/7/2012 12:00:00 AM           INV FEES         7110452443         23.2                                                                  NO
       140          11/8/2012   11/7/2012 12:00:00 AM           INV FEES         7110452443         23.2                                                                  NO
       141          11/8/2012   11/7/2012 12:00:00 AM           BK SUSPN         7110452443          486
       142          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443         ‐486
       143          11/8/2012   11/7/2012 12:00:00 AM           PMT SUSPN        7110452443         ‐486
       144          11/9/2012   11/8/2012 12:00:00 AM           ESCROW ADV       7110452443            0
       145          11/9/2012   11/8/2012 12:00:00 AM           ESCROW ADV       7110452443            0
       146          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443          486
       147          11/9/2012   11/8/2012 12:00:00 AM           ESCROW ADV       7110452443            0
       148          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       149          11/9/2012   11/8/2012 12:00:00 AM           PRINCIPAL        7110452443         71.4
       150          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443          486
       151          11/9/2012   11/8/2012 12:00:00 AM           PRINCIPAL        7110452443         70.9
       152          11/9/2012   11/8/2012 12:00:00 AM           INTEREST         7110452443        414.7
       153          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       154          11/9/2012   11/8/2012 12:00:00 AM           ESCROW           7110452443            0
       155          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443          486



                                                                                              2


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 85 of 127 PageID #:
                                                              3778
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       156          11/9/2012   11/8/2012 12:00:00 AM           PMT AMOUNT       7110452443       1944.2
       157          11/9/2012   11/8/2012 12:00:00 AM           INTEREST         7110452443        415.2
       158          11/9/2012   11/8/2012 12:00:00 AM           INV FEES        7110452443          23.1                                                                  NO
       159          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       160          11/9/2012   11/8/2012 12:00:00 AM           PRINCIPAL        7110452443         70.3
       161          11/9/2012   11/8/2012 12:00:00 AM           INV FEES         7110452443         23.1                                                                  NO
       162          11/9/2012   11/8/2012 12:00:00 AM           INTEREST         7110452443        415.7
       163          11/9/2012   11/8/2012 12:00:00 AM           INV FEES         7110452443         23.1                                                                  NO
       164          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443          486
       165          11/9/2012   11/8/2012 12:00:00 AM           BK SUSPN         7110452443         ‐486
       166          11/9/2012   11/8/2012 12:00:00 AM           ESCROW           7110452443            0
       167          11/9/2012   11/8/2012 12:00:00 AM           ESCROW ADV       7110452443            0
       168          11/9/2012   11/8/2012 12:00:00 AM           PRINCIPAL        7110452443         69.8
       227   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002376
       230          11/9/2012   11/8/2012 12:00:00 AM           INV FEES         7110452443         23.2                                                                  NO
       231          11/9/2012   11/8/2012 12:00:00 AM           INTEREST         7110452443        416.2
       232          11/9/2012   11/8/2012 12:00:00 AM           ESCROW           7110452443            0
       233          11/9/2012   11/8/2012 12:00:00 AM           ESCROW           7110452443            0
       234          3/16/2013   3/15/2013 12:00:00 AM           OTHER ADV        7110452443         ‐150                                                                  No
       235          3/21/2013   3/20/2013 12:00:00 AM           ESCROW ADV       7110452443         ‐833
       236          3/21/2013   3/20/2013 12:00:00 AM           ESCROW           7110452443         ‐833
       237           4/2/2013   4/1/2013 12:00:00 AM            PMT AMOUNT       7110452443       1066.3
       238           4/2/2013   4/1/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       239           4/2/2013   4/1/2013 12:00:00 AM            ESCROW           7110452443        163.6
       240           4/2/2013   4/1/2013 12:00:00 AM            BK SUSPN         7110452443          486
       241           4/2/2013   4/1/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       242           4/2/2013   4/1/2013 12:00:00 AM            PRINCIPAL        7110452443         71.9
       243           4/2/2013   4/1/2013 12:00:00 AM            INTEREST         7110452443        414.1
       244           4/2/2013   4/1/2013 12:00:00 AM            INV FEES         7110452443           23                                                                  NO
       245           4/2/2013   4/1/2013 12:00:00 AM            PMT SUSPN        7110452443        416.6
       246           5/2/2013   5/1/2013 12:00:00 AM            ESCROW ADV       7110452443        ‐60.4
       247           5/2/2013   5/1/2013 12:00:00 AM            ESCROW           7110452443         ‐850
       248           5/2/2013   5/1/2013 12:00:00 AM            ESCROW ADV       7110452443         ‐850
       249           5/2/2013   5/1/2013 12:00:00 AM            ESCROW           7110452443        ‐60.4
       250           5/8/2013   5/7/2013 12:00:00 AM            ESCROW           7110452443        163.6
       251           5/8/2013   5/7/2013 12:00:00 AM            ESCROW           7110452443          601
       252           5/8/2013   5/7/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       253           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443          486
       254           5/8/2013   5/7/2013 12:00:00 AM            PMT SUSPN        7110452443        ‐99.1
       255           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       256           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443          486
       257           5/8/2013   5/7/2013 12:00:00 AM            PRINCIPAL        7110452443         73.6
       258           5/8/2013   5/7/2013 12:00:00 AM            INTEREST         7110452443        412.5
       259           5/8/2013   5/7/2013 12:00:00 AM            INV FEES         7110452443         22.9                                                                  NO
       260           5/8/2013   5/7/2013 12:00:00 AM            ESCROW           7110452443        163.6
       261           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443          486
       262           5/8/2013   5/7/2013 12:00:00 AM            PMT SUSPN        7110452443       4374.3
       263           5/8/2013   5/7/2013 12:00:00 AM            PRE SUSPN        7110452443      ‐4374.3
       264           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       265           5/8/2013   5/7/2013 12:00:00 AM            PRINCIPAL        7110452443           73



                                                                                              3


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 86 of 127 PageID #:
                                                              3779
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       266           5/8/2013   5/7/2013 12:00:00 AM            INTEREST         7110452443          413
       267           5/8/2013   5/7/2013 12:00:00 AM            ESCROW          7110452443         163.6
       268           5/8/2013   5/7/2013 12:00:00 AM            ESCROW ADV      7110452443         163.6
       269           5/8/2013   5/7/2013 12:00:00 AM            INV FEES        7110452443            23                                                                  NO
       270           5/8/2013   5/7/2013 12:00:00 AM            PRE SUSPN       7110452443        4472.3
       271           5/8/2013   5/7/2013 12:00:00 AM            INV FEES        7110452443            23                                                                  NO
       272           5/8/2013   5/7/2013 12:00:00 AM            ESCROW ADV      7110452443         163.6
       273           5/8/2013   5/7/2013 12:00:00 AM            PMT AMOUNT       7110452443       1849.9
       274           5/8/2013   5/7/2013 12:00:00 AM            PMT AMOUNT       7110452443       5073.3
       275           5/8/2013   5/7/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       276           5/8/2013   5/7/2013 12:00:00 AM            ESCROW ADV       7110452443          601
       277           5/8/2013   5/7/2013 12:00:00 AM            PRINCIPAL        7110452443         72.5
       278           5/8/2013   5/7/2013 12:00:00 AM            INTEREST         7110452443        413.6
       279          5/22/2013   5/21/2013 12:00:00 AM           MISC AMT         7110452443        ‐17.5                                                                  NO
       280          5/22/2013   5/21/2013 12:00:00 AM           MISC AMT         7110452443          ‐27                                                                  NO
       281          5/22/2013   5/21/2013 12:00:00 AM           MISC AMT         7110452443          ‐35                                                                  NO
       282          5/22/2013   5/21/2013 12:00:00 AM           MISC AMT         7110452443        ‐85.5                                                                  NO
       283          5/29/2013   5/28/2013 12:00:00 AM           ESCROW ADV       7110452443         ‐967
       343   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002377
       346          5/29/2013   5/28/2013 12:00:00 AM           ESCROW           7110452443         ‐967
       347           6/7/2013   6/6/2013 12:00:00 AM            INV FEES         7110452443         21.5                                                                  NO
       348           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443          486
       349           6/7/2013   6/6/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       350           6/7/2013   6/6/2013 12:00:00 AM            INTEREST         7110452443        387.1
       351           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443          486
       352           6/7/2013   6/6/2013 12:00:00 AM            ESCROW ADV       7110452443        522.8
       353           6/7/2013   6/6/2013 12:00:00 AM            ESCROW           7110452443        163.6
       354           6/7/2013   6/6/2013 12:00:00 AM            ESCROW           7110452443        163.6
       355           6/7/2013   6/6/2013 12:00:00 AM            OTHER ADV        7110452443          150                                                                  NO
       356           6/7/2013   6/6/2013 12:00:00 AM            INTEREST         7110452443        411.9
       357           6/7/2013   6/6/2013 12:00:00 AM            ESCROW           7110452443        163.6
       358           6/7/2013   6/6/2013 12:00:00 AM            PRINCIPAL        7110452443       3164.4
       359           6/7/2013   6/6/2013 12:00:00 AM            INV FEES         7110452443         22.9                                                                  NO
       360           6/7/2013   6/6/2013 12:00:00 AM            INTEREST         7110452443        411.4
       361           6/7/2013   6/6/2013 12:00:00 AM            PRINCIPAL        7110452443         98.9
       362           6/7/2013   6/6/2013 12:00:00 AM            PRINCIPAL        7110452443         74.7
       363           6/7/2013   6/6/2013 12:00:00 AM            PMT AMOUNT       7110452443          486
       364           6/7/2013   6/6/2013 12:00:00 AM            ESCROW           7110452443        522.8
       365           6/7/2013   6/6/2013 12:00:00 AM            PRINCIPAL        7110452443         74.1
       366           6/7/2013   6/6/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       367           6/7/2013   6/6/2013 12:00:00 AM            PMT SUSPN        7110452443      ‐4777.4
       368           6/7/2013   6/6/2013 12:00:00 AM            PMT AMOUNT       7110452443        522.8
       369           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443          486
       370           6/7/2013   6/6/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       371           6/7/2013   6/6/2013 12:00:00 AM            INV FEES         7110452443         22.9                                                                  NO
       372           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       373           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       374           6/7/2013   6/6/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       375           7/6/2013   7/5/2013 12:00:00 AM            PMT SUSPN        7110452443          486
       376           7/6/2013   7/5/2013 12:00:00 AM            PMT AMOUNT       7110452443        529.6



                                                                                              4


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 87 of 127 PageID #:
                                                              3780
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       377           7/6/2013   7/5/2013 12:00:00 AM            ESCROW ADV       7110452443        529.6
       378           7/6/2013   7/5/2013 12:00:00 AM            ESCROW           7110452443        529.6
       379           7/6/2013   7/5/2013 12:00:00 AM            PMT AMOUNT       7110452443          486
       380           8/6/2013   8/5/2013 12:00:00 AM            ESCROW           7110452443        163.6
       381           8/6/2013   8/5/2013 12:00:00 AM            PMT AMOUNT       7110452443          486
       382           8/6/2013   8/5/2013 12:00:00 AM            PMT SUSPN        7110452443       ‐163.6
       383           8/6/2013   8/5/2013 12:00:00 AM            PRINCIPAL        7110452443         99.7
       384           8/6/2013   8/5/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       385           8/6/2013   8/5/2013 12:00:00 AM            BK SUSPN         7110452443          486
       386           8/6/2013   8/5/2013 12:00:00 AM            PMT AMOUNT       7110452443        518.5
       387           8/6/2013   8/5/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       388           8/6/2013   8/5/2013 12:00:00 AM            INV FEES         7110452443         21.5                                                                  NO
       389           8/6/2013   8/5/2013 12:00:00 AM            ESCROW ADV       7110452443        518.5
       390           8/6/2013   8/5/2013 12:00:00 AM            INTEREST         7110452443        386.4
       391           8/6/2013   8/5/2013 12:00:00 AM            ESCROW           7110452443        518.5
       392           9/7/2013   9/6/2013 12:00:00 AM            PMT AMOUNT       7110452443        529.3
       393           9/7/2013   9/6/2013 12:00:00 AM            ESCROW ADV       7110452443        529.3
       394           9/7/2013   9/6/2013 12:00:00 AM            ESCROW           7110452443        529.3
       395          9/10/2013   9/9/2013 12:00:00 AM            ESCROW ADV       7110452443        163.6
       396          9/10/2013   9/9/2013 12:00:00 AM            BK SUSPN         7110452443         ‐486
       397          9/10/2013   9/9/2013 12:00:00 AM            ESCROW           7110452443        163.6
       398          9/10/2013   9/9/2013 12:00:00 AM            PMT SUSPN        7110452443           34
       399          9/10/2013   9/9/2013 12:00:00 AM            PMT AMOUNT       7110452443          486
       458   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002378
       461          9/10/2013   9/9/2013 12:00:00 AM            PMT SUSPN        7110452443       ‐163.6
       462          9/10/2013   9/9/2013 12:00:00 AM            PRINCIPAL        7110452443        100.4
       463          9/10/2013   9/9/2013 12:00:00 AM            PMT AMOUNT       7110452443           34
       464          9/10/2013   9/9/2013 12:00:00 AM            INTEREST         7110452443        385.6
       465          9/10/2013   9/9/2013 12:00:00 AM            BK SUSPN         7110452443          486
       466          9/10/2013   9/9/2013 12:00:00 AM            INV FEES         7110452443         21.5                                                                  NO
       467          9/21/2013   9/20/2013 12:00:00 AM           MISC AMT         7110452443      ‐1877.1                                                                  NO
       468          10/9/2013   10/8/2013 12:00:00 AM           ESCROW ADV       7110452443        163.6
       469          10/9/2013   10/8/2013 12:00:00 AM           PMT SUSPN        7110452443       ‐163.6
       470          10/9/2013   10/8/2013 12:00:00 AM           INV FEES         7110452443         21.4                                                                  NO
       471          10/9/2013   10/8/2013 12:00:00 AM           ESCROW           7110452443        163.6
       472          10/9/2013   10/8/2013 12:00:00 AM           ESCROW           7110452443        528.9
       473          10/9/2013   10/8/2013 12:00:00 AM           PMT AMOUNT       7110452443        528.9
       474          10/9/2013   10/8/2013 12:00:00 AM           BK SUSPN         7110452443         ‐486
       475          10/9/2013   10/8/2013 12:00:00 AM           PRINCIPAL        7110452443        101.2
       476          10/9/2013   10/8/2013 12:00:00 AM           INTEREST         7110452443        384.9
       477          10/9/2013   10/8/2013 12:00:00 AM           ESCROW ADV       7110452443        528.9
       478          10/9/2013   10/8/2013 12:00:00 AM           BK SUSPN         7110452443          486
       479          10/9/2013   10/8/2013 12:00:00 AM           PMT AMOUNT       7110452443          486
       480         10/26/2013   10/25/2013 12:00:00 AM          ESCROW           7110452443        ‐60.4
       481         10/26/2013   10/25/2013 12:00:00 AM          ESCROW ADV       7110452443        ‐60.4
       482         10/26/2013   10/25/2013 12:00:00 AM          ESCROW           7110452443         ‐850
       483         10/26/2013   10/25/2013 12:00:00 AM          ESCROW ADV       7110452443         ‐850
       484         12/14/2013   12/13/2013 12:00:00 AM          INV FEES         7110452443         21.4                                                                  NO
       485         12/14/2013   12/13/2013 12:00:00 AM          PRINCIPAL        7110452443        101.9
       486         12/14/2013   12/13/2013 12:00:00 AM          ESCROW ADV       7110452443         67.3



                                                                                              5


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 88 of 127 PageID #:
                                                              3781
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       487         12/14/2013   12/13/2013 12:00:00 AM          PMT SUSPN        7110452443        322.4
       488         12/14/2013   12/13/2013 12:00:00 AM          BK SUSPN         7110452443          486
       489         12/14/2013   12/13/2013 12:00:00 AM          BK SUSPN         7110452443         ‐486
       490         12/14/2013   12/13/2013 12:00:00 AM          ESCROW           7110452443         67.3
       491         12/14/2013   12/13/2013 12:00:00 AM          ESCROW           7110452443        163.6
       492         12/14/2013   12/13/2013 12:00:00 AM          ESCROW ADV       7110452443        163.6
       493         12/14/2013   12/13/2013 12:00:00 AM          PMT AMOUNT       7110452443        972.1
       494         12/14/2013   12/13/2013 12:00:00 AM          PMT AMOUNT       7110452443         67.3
       495         12/14/2013   12/13/2013 12:00:00 AM          INTEREST         7110452443        384.1
       496          3/12/2014   3/11/2014 12:00:00 AM           PMT AMOUNT       7110452443       1066.3                                                                  NO
       497          3/12/2014   3/11/2014 12:00:00 AM           BK SUSPN         7110452443          486
       498          3/12/2014   3/11/2014 12:00:00 AM           PMT SUSPN        7110452443       ‐196.9                                                                  NO
       499          3/12/2014   3/11/2014 12:00:00 AM           ESCROW ADV       7110452443        163.6
       500          3/12/2014   3/11/2014 12:00:00 AM           ESCROW           7110452443        163.6
       501          3/12/2014   3/11/2014 12:00:00 AM           INTEREST         7110452443        383.4
       502          3/12/2014   3/11/2014 12:00:00 AM           PRINCIPAL        7110452443        102.7
       503          3/12/2014   3/11/2014 12:00:00 AM           BK SUSPN         7110452443        449.9
       504          3/12/2014   3/11/2014 12:00:00 AM           ESCROW ADV       7110452443        163.6
       505          3/12/2014   3/11/2014 12:00:00 AM           ESCROW           7110452443        163.6
       506          3/12/2014   3/11/2014 12:00:00 AM           INV FEES         7110452443         21.3                                                                  NO
       507          3/12/2014   3/11/2014 12:00:00 AM           BK SUSPN         7110452443         ‐486
       508           4/9/2014   4/8/2014 12:00:00 AM            PRE SUSPN        7110452443       ‐242.1
       509          4/10/2014   4/9/2014 12:00:00 AM            ESCROW ADV       7110452443        ‐58.8
       510          4/10/2014   4/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       511          4/10/2014   4/9/2014 12:00:00 AM            ESCROW           7110452443       1468.4
       512          4/10/2014   4/9/2014 12:00:00 AM            PMT SUSPN        7110452443        264.3
       513          4/10/2014   4/9/2014 12:00:00 AM            PRE SUSPN        7110452443          150
       514          4/10/2014   4/9/2014 12:00:00 AM            PRINCIPAL        7110452443        103.5
       574   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002379
       577          4/10/2014   4/9/2014 12:00:00 AM            ESCROW           7110452443       ‐555.2
       578          4/10/2014   4/9/2014 12:00:00 AM            ESCROW ADV       7110452443       ‐555.2
       579          4/10/2014   4/9/2014 12:00:00 AM            PMT AMOUNT       7110452443        877.9
       580          4/10/2014   4/9/2014 12:00:00 AM            INTEREST         7110452443        382.6
       581          4/10/2014   4/9/2014 12:00:00 AM            LATE CHGS        7110452443        420.5
       582          4/10/2014   4/9/2014 12:00:00 AM            ESCROW ADV       7110452443       1468.4
       583          4/10/2014   4/9/2014 12:00:00 AM            BK SUSPN         7110452443         ‐486
       584          4/10/2014   4/9/2014 12:00:00 AM            ESCROW           7110452443        ‐58.8
       585          4/10/2014   4/9/2014 12:00:00 AM            PMT AMOUNT       7110452443       2038.9
       586          4/10/2014   4/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       587          4/10/2014   4/9/2014 12:00:00 AM            INV FEES         7110452443         21.3                                                                  NO
       588          4/10/2014   4/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       589          4/11/2014   4/10/2014 12:00:00 AM           PMT SUSPN        7110452443        242.1
       590           5/8/2014   5/7/2014 12:00:00 AM            ESCROW           7110452443         ‐982
       591           5/8/2014   5/7/2014 12:00:00 AM            MISC AMT         7110452443      ‐1172.5                                                                  NO
       592           5/8/2014   5/7/2014 12:00:00 AM            ESCROW ADV       7110452443         ‐982
       593          6/10/2014   6/9/2014 12:00:00 AM            INTEREST         7110452443        381.8
       594          6/10/2014   6/9/2014 12:00:00 AM            PMT SUSPN        7110452443       ‐255.1
       595          6/10/2014   6/9/2014 12:00:00 AM            PMT AMOUNT       7110452443        972.1                                                                  NO
       596          6/10/2014   6/9/2014 12:00:00 AM            BK SUSPN         7110452443         ‐486
       597          6/10/2014   6/9/2014 12:00:00 AM            OTHER ADV        7110452443       1471.2                                                                  NO



                                                                                              6


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 89 of 127 PageID #:
                                                              3782
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       598          6/10/2014   6/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       599          6/10/2014   6/9/2014 12:00:00 AM            INV FEES         7110452443         21.2                                                                  NO
       600          6/10/2014   6/9/2014 12:00:00 AM            INV FEES         7110452443         21.2                                                                  NO
       601          6/10/2014   6/9/2014 12:00:00 AM            LATE CHGS        7110452443        528.6                                                                  NO
       602          6/10/2014   6/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       603          6/10/2014   6/9/2014 12:00:00 AM            PMT AMOUNT       7110452443       1999.7
       604          6/10/2014   6/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       605          6/10/2014   6/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       606          6/10/2014   6/9/2014 12:00:00 AM            PRINCIPAL        7110452443          105
       607          6/10/2014   6/9/2014 12:00:00 AM            INTEREST         7110452443          381
       608          6/10/2014   6/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       609          6/10/2014   6/9/2014 12:00:00 AM            BK SUSPN         7110452443         ‐486
       610          6/10/2014   6/9/2014 12:00:00 AM            PRINCIPAL        7110452443        104.2
       611          6/10/2014   6/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       612          7/10/2014   7/9/2014 12:00:00 AM            OTHER ADV        7110452443        519.8
       613          7/10/2014   7/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       614          7/10/2014   7/9/2014 12:00:00 AM            PMT AMOUNT       7110452443        519.8
       615          7/10/2014   7/9/2014 12:00:00 AM            PMT AMOUNT       7110452443          486
       616          7/10/2014   7/9/2014 12:00:00 AM            BK SUSPN         7110452443         ‐486
       617          7/10/2014   7/9/2014 12:00:00 AM            INTEREST         7110452443        380.2
       618          7/10/2014   7/9/2014 12:00:00 AM            PMT SUSPN        7110452443       ‐127.5
       619          7/10/2014   7/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       620          7/10/2014   7/9/2014 12:00:00 AM            PRINCIPAL        7110452443        105.8
       621          7/10/2014   7/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       622          7/10/2014   7/9/2014 12:00:00 AM            INV FEES         7110452443         21.2                                                                  NO
       623           8/2/2014   8/1/2014 12:00:00 AM            MISC AMT         7110452443      ‐1272.5                                                                  NO
       624          8/23/2014   8/22/2014 12:00:00 AM           PMT SUSPN        7110452443        305.5
       625          8/23/2014   8/22/2014 12:00:00 AM           BK SUSPN         7110452443       ‐305.5
       626           9/9/2014   9/9/2014 12:00:00 AM            PMT AMOUNT       7110452443         68.8
       627           9/9/2014   9/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       628           9/9/2014   9/9/2014 12:00:00 AM            ESCROW           7110452443        163.6
       629           9/9/2014   9/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       630           9/9/2014   9/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       690   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002380
       693           9/9/2014   9/9/2014 12:00:00 AM            ESCROW ADV       7110452443        163.6
       694           9/9/2014   9/9/2014 12:00:00 AM            PMT AMOUNT       7110452443        972.1                                                                  NO
       695           9/9/2014   9/9/2014 12:00:00 AM            PMT SUSPN        7110452443       ‐255.1
       696           9/9/2014   9/9/2014 12:00:00 AM            BK SUSPN         7110452443        449.9
       697           9/9/2014   9/9/2014 12:00:00 AM            BK SUSPN         7110452443         ‐486
       698           9/9/2014   9/9/2014 12:00:00 AM            OTHER ADV        7110452443         68.8
       699           9/9/2014   9/9/2014 12:00:00 AM            PRINCIPAL        7110452443        106.6
       700           9/9/2014   9/9/2014 12:00:00 AM            INTEREST         7110452443        379.4
       701           9/9/2014   9/9/2014 12:00:00 AM            INV FEES         7110452443         21.1                                                                  NO
       702          9/16/2014   9/15/2014 12:00:00 AM           POST SUSPN       7110452443       ‐242.1
       703          9/16/2014   9/15/2014 12:00:00 AM           PMT SUSPN        7110452443        242.1
       704          9/17/2014   9/16/2014 12:00:00 AM           PRE SUSPN        7110452443       ‐151.9
       705          9/17/2014   9/16/2014 12:00:00 AM           PMT SUSPN        7110452443        151.9
       706          9/18/2014   9/17/2014 12:00:00 AM           PMT SUSPN        7110452443        413.8
       707          9/18/2014   9/17/2014 12:00:00 AM           BK SUSPN         7110452443       ‐413.8
       708          9/27/2014   9/26/2014 12:00:00 AM           PMT SUSPN        7110452443       ‐151.9



                                                                                              7


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 90 of 127 PageID #:
                                                              3783
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       709          9/27/2014   9/26/2014 12:00:00 AM           PRE SUSPN        7110452443        151.9
       710         10/17/2014   10/16/2014 12:00:00 AM          BK SUSPN         7110452443        449.9
       711         10/17/2014   10/16/2014 12:00:00 AM          BK SUSPN         7110452443         ‐486
       712         10/17/2014   10/16/2014 12:00:00 AM          INV FEES         7110452443         21.1                                                                  NO
       713         10/17/2014   10/16/2014 12:00:00 AM          PMT AMOUNT       7110452443          520
       714         10/17/2014   10/16/2014 12:00:00 AM          PMT SUSPN        7110452443       ‐741.1                                                                  NO
       715         10/17/2014   10/16/2014 12:00:00 AM          PMT AMOUNT       7110452443          486
       716         10/17/2014   10/16/2014 12:00:00 AM          BK SUSPN         7110452443        449.9
       717         10/17/2014   10/16/2014 12:00:00 AM          INTEREST         7110452443        378.7
       718         10/17/2014   10/16/2014 12:00:00 AM          ESCROW          7110452443         163.6
       719         10/17/2014   10/16/2014 12:00:00 AM          PRINCIPAL       7110452443         107.4
       720         10/17/2014   10/16/2014 12:00:00 AM          ESCROW ADV      7110452443         163.6
       721         10/17/2014   10/16/2014 12:00:00 AM          ESCROW          7110452443         163.6
       722         10/17/2014   10/16/2014 12:00:00 AM          ESCROW ADV      7110452443         163.6
       723         10/17/2014   10/16/2014 12:00:00 AM          OTHER ADV        7110452443          520
       724         10/18/2014   10/17/2014 12:00:00 AM          MISC AMT         7110452443       ‐578.9                                                                  NO
       725         10/23/2014   10/23/2014 12:00:00 AM          ESCROW ADV      7110452443         ‐58.8
       726         10/23/2014   10/23/2014 12:00:00 AM          ESCROW ADV      7110452443        ‐555.2
       727         10/23/2014   10/23/2014 12:00:00 AM          ESCROW          7110452443         ‐58.8
       728         10/23/2014   10/23/2014 12:00:00 AM          ESCROW          7110452443        ‐555.2
       729         10/29/2014   10/29/2014 12:00:00 AM          MISC AMT        7110452443          ‐121                                                                  NO
       730          12/9/2014   12/9/2014 12:00:00 AM           BK SUSPN         7110452443        449.9
       731          12/9/2014   12/9/2014 12:00:00 AM           BK SUSPN         7110452443        449.9
       732          12/9/2014   12/9/2014 12:00:00 AM           INV FEES        7110452443            21                                                                  NO
       733          12/9/2014   12/9/2014 12:00:00 AM           PRE SUSPN        7110452443        984.1
       734          12/9/2014   12/9/2014 12:00:00 AM           PMT SUSPN        7110452443        972.1
       735          12/9/2014   12/9/2014 12:00:00 AM           PRE SUSPN        7110452443       ‐972.1
       736          12/9/2014   12/9/2014 12:00:00 AM           BK SUSPN         7110452443         ‐486
       737          12/9/2014   12/9/2014 12:00:00 AM           ESCROW           7110452443        152.2
       738          12/9/2014   12/9/2014 12:00:00 AM           PRINCIPAL        7110452443          109
       739          12/9/2014   12/9/2014 12:00:00 AM           OTHER ADV        7110452443         52.2
       740          12/9/2014   12/9/2014 12:00:00 AM           INV FEES         7110452443           21                                                                  NO
       741          12/9/2014   12/9/2014 12:00:00 AM           PRINCIPAL        7110452443        108.2
       742          12/9/2014   12/9/2014 12:00:00 AM           ESCROW           7110452443        163.6
       743          12/9/2014   12/9/2014 12:00:00 AM           PMT SUSPN        7110452443       ‐243.6
       744          12/9/2014   12/9/2014 12:00:00 AM           BK SUSPN         7110452443         ‐486
       745          12/9/2014   12/9/2014 12:00:00 AM           INTEREST         7110452443          377
       746         12/10/2014   12/9/2014 12:00:00 AM           PMT AMOUNT       7110452443        972.1
       805   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002381
       808         12/10/2014   12/9/2014 12:00:00 AM           PMT AMOUNT       7110452443      1036.3
       809          12/9/2014   12/9/2014 12:00:00 AM           INTEREST         7110452443        377.8
       810          12/9/2014   12/9/2014 12:00:00 AM           ESCROW ADV       7110452443        163.6
       811          12/9/2014   12/9/2014 12:00:00 AM           ESCROW ADV       7110452443        152.2
       812         12/16/2014   12/15/2014 12:00:00 AM          MISC AMT         7110452443       ‐721.8                                                                  NO
       813          1/14/2015   1/13/2015 12:00:00 AM           INTEREST         7110452443        376.2
       814          1/14/2015   1/13/2015 12:00:00 AM           ESCROW           7110452443        163.6
       815          1/14/2015   1/13/2015 12:00:00 AM           INV FEES         7110452443         20.9                                                                  NO
       816          1/14/2015   1/13/2015 12:00:00 AM           PMT AMOUNT       7110452443          486
       817          1/14/2015   1/13/2015 12:00:00 AM           ESCROW           7110452443        163.6
       818          1/14/2015   1/13/2015 12:00:00 AM           PRE SUSPN        7110452443      1469.9



                                                                                              8


                                                                                                                                                            Exhibit H
                          Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 91 of 127 PageID #:
                                                              3784
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                         Source                                     rsal Date   Date      Present on
Line         Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
       819          1/14/2015   1/13/2015 12:00:00 AM           BK SUSPN         7110452443        449.9
       820          1/14/2015   1/13/2015 12:00:00 AM           PMT AMOUNT       7110452443       1469.9
       821          1/14/2015   1/13/2015 12:00:00 AM           PMT SUSPN        7110452443       ‐741.1
       822          1/14/2015   1/13/2015 12:00:00 AM           PRINCIPAL        7110452443        110.6
       823          1/14/2015   1/13/2015 12:00:00 AM           PRE SUSPN        7110452443      ‐1458.1
       824          1/14/2015   1/13/2015 12:00:00 AM           INTEREST         7110452443        375.4
       825          1/14/2015   1/13/2015 12:00:00 AM           INV FEES         7110452443         20.9                                                                  NO
       826          1/14/2015   1/13/2015 12:00:00 AM           ESCROW ADV       7110452443        163.6
       827          1/14/2015   1/13/2015 12:00:00 AM           BK SUSPN         7110452443        449.9
       828          1/14/2015   1/13/2015 12:00:00 AM           ESCROW ADV       7110452443        163.6
       829          1/14/2015   1/13/2015 12:00:00 AM           PRINCIPAL        7110452443        109.8
       830          1/14/2015   1/13/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486
       831          1/14/2015   1/13/2015 12:00:00 AM           PMT SUSPN        7110452443       1458.1
       832          1/14/2015   1/13/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486
       833          2/19/2015   2/18/2015 12:00:00 AM           MISC AMT         7110452443       ‐944.8                                                                  NO
       834          2/24/2015   2/24/2015 12:00:00 AM           PMT AMOUNT       7110452443          486
       835          2/24/2015   2/24/2015 12:00:00 AM           PMT SUSPN        7110452443          486
       836          2/24/2015   2/24/2015 12:00:00 AM           PMT SUSPN        7110452443          486
       837          2/24/2015   2/24/2015 12:00:00 AM           PRE SUSPN        7110452443        517.3
       838          2/24/2015   2/24/2015 12:00:00 AM           PMT AMOUNT       7110452443        517.3
       839          2/24/2015   2/24/2015 12:00:00 AM           PRE SUSPN        7110452443         ‐486
       840           3/9/2015   3/9/2015 12:00:00 AM            PMT AMOUNT       7110452443        516.9
       841           3/9/2015   3/9/2015 12:00:00 AM            INTEREST         7110452443        374.6
       842           3/9/2015   3/9/2015 12:00:00 AM            PRE SUSPN        7110452443         ‐486
       843           3/9/2015   3/9/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
       844           3/9/2015   3/9/2015 12:00:00 AM            PMT SUSPN        7110452443          486
       845           3/9/2015   3/9/2015 12:00:00 AM            PRE SUSPN        7110452443        516.9
       846           3/9/2015   3/9/2015 12:00:00 AM            PMT AMOUNT       7110452443          486
       847           3/9/2015   3/9/2015 12:00:00 AM            BK SUSPN         7110452443          486
       848           3/9/2015   3/9/2015 12:00:00 AM            PRINCIPAL        7110452443        111.5
       849           3/9/2015   3/9/2015 12:00:00 AM            PMT SUSPN        7110452443          486
       850           3/9/2015   3/9/2015 12:00:00 AM            PMT SUSPN        7110452443         ‐486
       851           3/9/2015   3/9/2015 12:00:00 AM            INV FEES         7110452443         20.8                                                                  NO
       852           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443       1178.9
       853           4/9/2015   4/8/2015 12:00:00 AM            ESCROW           7110452443        163.6
       854           4/9/2015   4/8/2015 12:00:00 AM            PRE SUSPN        7110452443        516.5
       855           4/9/2015   4/8/2015 12:00:00 AM            ESCROW ADV       7110452443        163.6
       856           4/9/2015   4/8/2015 12:00:00 AM            PRE SUSPN        7110452443         ‐486
       857           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443        449.9
       858           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
       859           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443          486
       860           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443        113.1
       861           4/9/2015   4/8/2015 12:00:00 AM            INV FEES         7110452443         20.1                                                                  NO
       921   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002382
       924           4/9/2015   4/8/2015 12:00:00 AM            INV FEES         7110452443         20.7
       925           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
       926           4/9/2015   4/8/2015 12:00:00 AM            INV FEES         7110452443         20.7
       927           4/9/2015   4/8/2015 12:00:00 AM            ESCROW ADV       7110452443        163.6
       928           4/9/2015   4/8/2015 12:00:00 AM            INV FEES         7110452443         20.6
       929           4/9/2015   4/8/2015 12:00:00 AM            INTEREST         7110452443        361.5



                                                                                              9


                                                                                                                                                            Exhibit H
                       Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 92 of 127 PageID #:
                                                           3785
                                                                                                                                                     Last Chg    Tran
                                                                                                                                                     Date/Reve   DateN/Eff
                                                                                                      Source                                         rsal Date   Date      Present on
Line      Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date       Eff Date on History Match?      Match?    History #2?
    930           4/9/2015   4/8/2015 12:00:00 AM            PMT AMOUNT       7110452443          486
    931           4/9/2015   4/8/2015 12:00:00 AM            PMT AMOUNT       7110452443        516.5
    932           4/9/2015   4/8/2015 12:00:00 AM            ESCROW           7110452443        163.6
    933           4/9/2015   4/8/2015 12:00:00 AM            INTEREST         7110452443          372
    934           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443        449.9
    935           4/9/2015   4/8/2015 12:00:00 AM            INTEREST         7110452443        371.2
    936           4/9/2015   4/8/2015 12:00:00 AM            PMT SUSPN       7110452443           486
    937           4/9/2015   4/8/2015 12:00:00 AM            PMT SUSPN       7110452443          ‐486
    938           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
    939           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443        124.5
    940           4/9/2015   4/8/2015 12:00:00 AM            PMT SUSPN        7110452443      ‐3147.2                                                                      NO
    941           4/9/2015   4/8/2015 12:00:00 AM            INV FEES         7110452443         20.8                                                                      NO
    942           4/9/2015   4/8/2015 12:00:00 AM            ESCROW ADV       7110452443        163.6
    943           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443        449.9
    944           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443          114
    945           4/9/2015   4/8/2015 12:00:00 AM            ESCROW           7110452443        163.6
    946           4/9/2015   4/8/2015 12:00:00 AM            ESCROW ADV       7110452443        163.6
    947           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
    948           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443        449.9
    949           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443        114.9
    950           4/9/2015   4/8/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
    951           4/9/2015   4/8/2015 12:00:00 AM            INTEREST         7110452443        373.7
    952           4/9/2015   4/8/2015 12:00:00 AM            ESCROW           7110452443        163.6
    953           4/9/2015   4/8/2015 12:00:00 AM            INTEREST         7110452443        372.9
    954           4/9/2015   4/8/2015 12:00:00 AM            PRINCIPAL        7110452443        112.3
    955          4/14/2015   4/13/2015 12:00:00 AM           MISC AMT         7110452443       ‐900.3
    956          4/23/2015   4/22/2015 12:00:00 AM           ESCROW           7110452443        ‐57.3
    957          4/23/2015   4/22/2015 12:00:00 AM           ESCROW           7110452443       ‐589.6
    958          4/23/2015   4/22/2015 12:00:00 AM           ESCROW ADV       7110452443       ‐589.6
    959          4/23/2015   4/22/2015 12:00:00 AM           ESCROW ADV       7110452443        ‐57.3
    960          5/12/2015   5/11/2015 12:00:00 AM           PMT SUSPN        7110452443          486       4         7/6/2015             5/8/2015 NO           NO
    961          5/12/2015   5/11/2015 12:00:00 AM           PMT SUSPN        7110452443         ‐486       6         7/6/2015             5/8/2015 NO           NO
    962          5/12/2015   5/11/2015 12:00:00 AM           INV FEES         7110452443           20                                                                      NO
    963          5/12/2015   5/11/2015 12:00:00 AM           PMT AMOUNT       7110452443          486       1         7/6/2015             5/8/2015 NO           NO
    964          5/12/2015   5/11/2015 12:00:00 AM           PRE SUSPN        7110452443         ‐486       2         7/6/2015             5/8/2015 NO           NO
    965          5/12/2015   5/11/2015 12:00:00 AM           INV FEES         7110452443         20.1                                                                      NO
    966          5/12/2015   5/11/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486
    967          5/12/2015   5/11/2015 12:00:00 AM           BK SUSPN         7110452443          486
    968          5/12/2015   5/11/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486       4         7/6/2015             5/8/2015   NO         NO
    969          5/12/2015   5/11/2015 12:00:00 AM           PRE SUSPN        7110452443        516.1       3         7/6/2015             5/8/2015   NO         NO
    970          5/12/2015   5/11/2015 12:00:00 AM           PMT SUSPN        7110452443          486       2         7/6/2015             5/8/2015   NO         NO
    971          5/12/2015   5/11/2015 12:00:00 AM           INTEREST         7110452443        360.6       5         7/6/2015             5/8/2015   NO         NO
    972          5/12/2015   5/11/2015 12:00:00 AM           BK SUSPN         7110452443          486
    973          5/12/2015   5/11/2015 12:00:00 AM           PMT SUSPN        7110452443         ‐486       5         7/6/2015             5/8/2015 NO           NO
    974          5/12/2015   5/11/2015 12:00:00 AM           INTEREST         7110452443        359.6       6         7/6/2015             5/8/2015 NO           NO
    975          5/12/2015   5/11/2015 12:00:00 AM           PRE SUSPN        7110452443         ‐486
    976          5/12/2015   5/11/2015 12:00:00 AM           PMT AMOUNT       7110452443        516.1       3         7/6/2015             5/8/2015 NO           NO
    977          5/12/2015   5/11/2015 12:00:00 AM           PRE SUSPN        7110452443          486       1         7/6/2015             5/8/2015 NO           NO
   1037   CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002383
   1040          5/12/2015   5/11/2015 12:00:00 AM           PRINCIPAL        7110452443        125.5       5         7/6/2015             5/8/2015 NO           NO



                                                                                          10


                                                                                                                                                             Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 93 of 127 PageID #:
                                                          3786
                                                                                                                                           Last Chg    Tran
                                                                                                                                           Date/Reve   DateN/Eff
                                                                                            Source                                         rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                  Field    Loan Number Amount         Ref #2 Reversal Date       Eff Date on History Match?      Match?    History #2?
    1041        5/12/2015   5/11/2015 12:00:00 AM   PRINCIPAL        7110452443      126.4        6         7/6/2015             5/8/2015 NO           NO
    1042        5/21/2015   5/20/2015 12:00:00 AM   MISC AMT         7110452443        ‐7.7                                                                      NO
    1043         6/9/2015   6/8/2015 12:00:00 AM    PMT AMOUNT       7110452443      489.3        9         7/6/2015             6/5/2015 NO           NO
    1044         6/9/2015   6/8/2015 12:00:00 AM    PMT AMOUNT       7110452443        486        7         7/6/2015             6/5/2015 NO           NO
    1045         6/9/2015   6/8/2015 12:00:00 AM    PRE SUSPN        7110452443       ‐486        8         7/6/2015             6/5/2015 NO           NO
    1046         6/9/2015   6/8/2015 12:00:00 AM    BK SUSPN         7110452443        486
    1047         6/9/2015   6/8/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1048         6/9/2015   6/8/2015 12:00:00 AM    PRE SUSPN        7110452443       ‐486       10         7/6/2015             6/5/2015   NO         NO
    1049         6/9/2015   6/8/2015 12:00:00 AM    PRINCIPAL        7110452443      127.4       11         7/6/2015             6/5/2015   NO         NO
    1050         6/9/2015   6/8/2015 12:00:00 AM    PRINCIPAL        7110452443      128.3       12         7/6/2015             6/5/2015   NO         NO
    1051         6/9/2015   6/8/2015 12:00:00 AM    PMT SUSPN        7110452443       ‐486       11         7/6/2015             6/5/2015   NO         NO
    1052         6/9/2015   6/8/2015 12:00:00 AM    PRE SUSPN        7110452443      489.3        9         7/6/2015             6/5/2015   NO         NO
    1053         6/9/2015   6/8/2015 12:00:00 AM    PMT SUSPN        7110452443        486        8         7/6/2015             6/5/2015   NO         NO
    1054         6/9/2015   6/8/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1055         6/9/2015   6/8/2015 12:00:00 AM    INTEREST         7110452443      358.7       11         7/6/2015             6/5/2015 NO           NO
    1056         6/9/2015   6/8/2015 12:00:00 AM    PMT SUSPN        7110452443       ‐486       12         7/6/2015             6/5/2015 NO           NO
    1057         6/9/2015   6/8/2015 12:00:00 AM    BK SUSPN         7110452443        486
    1058         6/9/2015   6/8/2015 12:00:00 AM    INV FEES        7110452443        19.9                                                                       NO
    1059         6/9/2015   6/8/2015 12:00:00 AM    PMT SUSPN        7110452443        486       10         7/6/2015             6/5/2015 NO           NO
    1060         6/9/2015   6/8/2015 12:00:00 AM    INTEREST         7110452443      357.7       12         7/6/2015             6/5/2015 NO           NO
    1061         6/9/2015   6/8/2015 12:00:00 AM    INV FEES        7110452443           20
    1062         6/9/2015   6/8/2015 12:00:00 AM    PRE SUSPN        7110452443        486        7         7/6/2015             6/5/2015 NO           NO
    1063         7/7/2015   7/6/2015 12:00:00 AM    PRINCIPAL        7110452443      125.5
    1064         7/7/2015   7/6/2015 12:00:00 AM    INV FEES        7110452443           20                                                                      NO
    1065         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1066         7/7/2015   7/6/2015 12:00:00 AM    PMT SUSPN        7110452443        486
    1067         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443      449.9
    1068         7/7/2015   7/6/2015 12:00:00 AM    ESCROW ADV       7110452443      163.6
    1069         7/7/2015   7/6/2015 12:00:00 AM    PMT SUSPN        7110452443        486
    1070         7/7/2015   7/6/2015 12:00:00 AM    PRINCIPAL        7110452443      126.4
    1071         7/7/2015   7/6/2015 12:00:00 AM    PRE SUSPN        7110452443        486
    1072         7/7/2015   7/6/2015 12:00:00 AM    ESCROW           7110452443      163.6
    1073         7/7/2015   7/6/2015 12:00:00 AM    INV FEES        7110452443          ‐20                                                                      NO
    1074         7/7/2015   7/6/2015 12:00:00 AM    PRINCIPAL        7110452443     ‐125.5
    1075         7/7/2015   7/6/2015 12:00:00 AM    PRE SUSPN        7110452443        486
    1076         7/7/2015   7/6/2015 12:00:00 AM    INTEREST         7110452443     ‐358.7
    1077         7/7/2015   7/6/2015 12:00:00 AM    INTEREST         7110452443     ‐359.6
    1078         7/7/2015   7/6/2015 12:00:00 AM    ESCROW ADV      7110452443       163.6
    1079         7/7/2015   7/6/2015 12:00:00 AM    ESCROW          7110452443       163.6
    1080         7/7/2015   7/6/2015 12:00:00 AM    PRINCIPAL        7110452443     ‐128.3
    1081         7/7/2015   7/6/2015 12:00:00 AM    PRE SUSPN        7110452443     ‐516.1
    1082         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443      449.9
    1083         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1084         7/7/2015   7/6/2015 12:00:00 AM    INTEREST        7110452443       360.6
    1085         7/7/2015   7/6/2015 12:00:00 AM    PMT SUSPN       7110452443         486
    1086         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1087         7/7/2015   7/6/2015 12:00:00 AM    PMT SUSPN        7110452443       ‐486
    1088         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486
    1089         7/7/2015   7/6/2015 12:00:00 AM    PRINCIPAL        7110452443     ‐126.4
    1090         7/7/2015   7/6/2015 12:00:00 AM    BK SUSPN         7110452443       ‐486



                                                                                 11


                                                                                                                                                   Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 94 of 127 PageID #:
                                                          3787
                                                                                                                                                   Last Chg    Tran
                                                                                                                                                   Date/Reve   DateN/Eff
                                                                                                     Source                                        rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    1091         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN        7110452443         ‐486
    1092         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN        7110452443          486
    1093         7/7/2015   7/6/2015 12:00:00 AM            BK SUSPN         7110452443          486
    1153 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002384
    1156         7/7/2015   7/6/2015 12:00:00 AM            INV FEES        7110452443           ‐20                                                                     NO
    1157         7/7/2015   7/6/2015 12:00:00 AM            PRE SUSPN        7110452443       ‐489.3
    1158         7/7/2015   7/6/2015 12:00:00 AM            PRE SUSPN        7110452443         ‐486
    1159         7/7/2015   7/6/2015 12:00:00 AM            INV FEES        7110452443          20.1                                                                     NO
    1160         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN        7110452443        489.3
    1161         7/7/2015   7/6/2015 12:00:00 AM            INV FEES        7110452443         ‐19.9                                                                     NO
    1162         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN       7110452443           486
    1163         7/7/2015   7/6/2015 12:00:00 AM            PRE SUSPN       7110452443           486
    1164         7/7/2015   7/6/2015 12:00:00 AM            PRE SUSPN       7110452443           486
    1165         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN       7110452443         516.1
    1166         7/7/2015   7/6/2015 12:00:00 AM            PRE SUSPN       7110452443          ‐486
    1167         7/7/2015   7/6/2015 12:00:00 AM            BK SUSPN         7110452443          486
    1168         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN       7110452443        ‐741.1                                                                     NO
    1169         7/7/2015   7/6/2015 12:00:00 AM            INTEREST         7110452443       ‐360.6
    1170         7/7/2015   7/6/2015 12:00:00 AM            PRINCIPAL        7110452443       ‐127.4
    1171         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN       7110452443          ‐486
    1172         7/7/2015   7/6/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
    1173         7/7/2015   7/6/2015 12:00:00 AM            INV FEES        7110452443         ‐20.1                                                                     NO
    1174         7/7/2015   7/6/2015 12:00:00 AM            INTEREST         7110452443        359.6
    1175         7/7/2015   7/6/2015 12:00:00 AM            BK SUSPN        7110452443           486
    1176         7/7/2015   7/6/2015 12:00:00 AM            INTEREST        7110452443        ‐357.7
    1177         7/7/2015   7/6/2015 12:00:00 AM            BK SUSPN        7110452443           486
    1178         7/7/2015   7/6/2015 12:00:00 AM            PMT SUSPN       7110452443          ‐486
    1179         7/8/2015   7/7/2015 12:00:00 AM            ESCROW ADV      7110452443          ‐695
    1180         7/8/2015   7/7/2015 12:00:00 AM            ESCROW          7110452443          ‐695
    1181         7/9/2015   7/8/2015 12:00:00 AM            BK SUSPN        7110452443         449.9
    1182         7/9/2015   7/8/2015 12:00:00 AM            ESCROW          7110452443         163.6
    1183         7/9/2015   7/8/2015 12:00:00 AM            BK SUSPN        7110452443          ‐486
    1184         7/9/2015   7/8/2015 12:00:00 AM            ESCROW ADV      7110452443         163.6
    1185         7/9/2015   7/8/2015 12:00:00 AM            INV FEES        7110452443            20                                                                     NO
    1186         7/9/2015   7/8/2015 12:00:00 AM            PMT SUSPN       7110452443        ‐613.6                                                                     NO
    1187         7/9/2015   7/8/2015 12:00:00 AM            PRINCIPAL       7110452443         127.4
    1188         7/9/2015   7/8/2015 12:00:00 AM            INTEREST         7110452443        358.7
    1189        7/11/2015   7/10/2015 12:00:00 AM           PRE SUSPN       7110452443          ‐486
    1190        7/11/2015   7/10/2015 12:00:00 AM           PRE SUSPN       7110452443           486      13       7/22/2015             7/8/2015   NO         NO
    1191        7/11/2015   7/10/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486      16       7/22/2015             7/8/2015   NO         NO
    1192        7/11/2015   7/10/2015 12:00:00 AM           PMT SUSPN       7110452443          ‐486      17       7/22/2015             7/8/2015   NO         NO
    1193        7/11/2015   7/10/2015 12:00:00 AM           PRE SUSPN       7110452443          ‐486      14       7/22/2015             7/8/2015   NO         NO
    1194        7/11/2015   7/10/2015 12:00:00 AM           INTEREST        7110452443         356.8      18       7/22/2015             7/8/2015   NO         NO
    1195        7/11/2015   7/10/2015 12:00:00 AM           PRINCIPAL        7110452443        128.3      17       7/22/2015             7/8/2015   NO         NO
    1196        7/11/2015   7/10/2015 12:00:00 AM           BK SUSPN        7110452443           486
    1197        7/11/2015   7/10/2015 12:00:00 AM           BK SUSPN        7110452443          ‐486
    1198        7/11/2015   7/10/2015 12:00:00 AM           PMT SUSPN       7110452443           486      14       7/22/2015             7/8/2015 NO           NO
    1199        7/11/2015   7/10/2015 12:00:00 AM           PRINCIPAL        7110452443        129.3      18       7/22/2015             7/8/2015 NO           NO
    1200        7/11/2015   7/10/2015 12:00:00 AM           INTEREST        7110452443         357.7      17       7/22/2015             7/8/2015 NO           NO
    1201        7/11/2015   7/10/2015 12:00:00 AM           INV FEES        7110452443          19.9                                                                     NO



                                                                                         12


                                                                                                                                                           Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 95 of 127 PageID #:
                                                          3788
                                                                                                                                                   Last Chg    Tran
                                                                                                                                                   Date/Reve   DateN/Eff
                                                                                                     Source                                        rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    1202        7/11/2015   7/10/2015 12:00:00 AM           INV FEES        7110452443          19.8                                                                     NO
    1203        7/11/2015   7/10/2015 12:00:00 AM           PMT AMOUNT       7110452443          486      13       7/22/2015             7/8/2015   NO         NO
    1204        7/11/2015   7/10/2015 12:00:00 AM           PMT AMOUNT       7110452443          410      15       7/22/2015             7/8/2015   NO         NO
    1205        7/11/2015   7/10/2015 12:00:00 AM           PRE SUSPN       7110452443           410      15       7/22/2015             7/8/2015   NO         NO
    1206        7/11/2015   7/10/2015 12:00:00 AM           PMT SUSPN       7110452443           486      16       7/22/2015             7/8/2015   NO         NO
    1207        7/11/2015   7/10/2015 12:00:00 AM           PMT SUSPN       7110452443          ‐486      18       7/22/2015             7/8/2015   NO         NO
    1208        7/11/2015   7/10/2015 12:00:00 AM           BK SUSPN        7110452443           486
    1209        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443          ‐486
    1268 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002385
    1271        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443          ‐486
    1272        7/23/2015   7/22/2015 12:00:00 AM           INTEREST         7110452443        357.7
    1273        7/23/2015   7/22/2015 12:00:00 AM           INV FEES        7110452443         ‐19.8                                                                     NO
    1274        7/23/2015   7/22/2015 12:00:00 AM           INTEREST         7110452443       ‐356.8
    1275        7/23/2015   7/22/2015 12:00:00 AM           INV FEES        7110452443         ‐19.9                                                                     NO
    1276        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443           486
    1277        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443          ‐486
    1278        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443           486
    1279        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443          ‐486
    1280        7/23/2015   7/22/2015 12:00:00 AM           INV FEES        7110452443          19.9                                                                     NO
    1281        7/23/2015   7/22/2015 12:00:00 AM           ESCROW ADV      7110452443         163.6
    1282        7/23/2015   7/22/2015 12:00:00 AM           ESCROW          7110452443         163.6
    1283        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443         449.9
    1284        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443          ‐486
    1285        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443          ‐486
    1286        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443           486
    1287        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443           486
    1288        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443           486
    1289        7/23/2015   7/22/2015 12:00:00 AM           PRINCIPAL        7110452443       ‐129.3
    1290        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443          ‐486
    1291        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443           486
    1292        7/23/2015   7/22/2015 12:00:00 AM           PRINCIPAL        7110452443       ‐128.3
    1293        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443          ‐410
    1294        7/23/2015   7/22/2015 12:00:00 AM           PRINCIPAL        7110452443        128.3
    1295        7/23/2015   7/22/2015 12:00:00 AM           PMT SUSPN       7110452443        ‐127.5
    1296        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443           486
    1297        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443           486
    1298        7/23/2015   7/22/2015 12:00:00 AM           PRE SUSPN       7110452443           410
    1299        7/23/2015   7/22/2015 12:00:00 AM           BK SUSPN        7110452443          ‐486
    1300        7/23/2015   7/22/2015 12:00:00 AM           INTEREST        7110452443        ‐357.7
    1301         8/8/2015   8/7/2015 12:00:00 AM            PMT AMOUNT       7110452443          486
    1302         8/8/2015   8/7/2015 12:00:00 AM            PMT SUSPN       7110452443           486
    1303        9/10/2015   9/9/2015 12:00:00 AM            INTEREST         7110452443        356.8
    1304        9/10/2015   9/9/2015 12:00:00 AM            ESCROW          7110452443         163.6
    1305        9/10/2015   9/9/2015 12:00:00 AM            ESCROW ADV      7110452443         163.6
    1306        9/10/2015   9/9/2015 12:00:00 AM            BK SUSPN        7110452443         449.9
    1307        9/10/2015   9/9/2015 12:00:00 AM            INV FEES        7110452443          19.8                                                                     NO
    1308        9/10/2015   9/9/2015 12:00:00 AM            PMT AMOUNT       7110452443          486
    1309        9/10/2015   9/9/2015 12:00:00 AM            BK SUSPN         7110452443         ‐486
    1310        9/10/2015   9/9/2015 12:00:00 AM            PRINCIPAL        7110452443        129.3
    1311        9/10/2015   9/9/2015 12:00:00 AM            PMT SUSPN        7110452443       ‐127.5



                                                                                         13


                                                                                                                                                           Exhibit H
                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 96 of 127 PageID #:
                                                         3789
                                                                                                                                              Last Chg    Tran
                                                                                                                                              Date/Reve   DateN/Eff
                                                                                                   Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    1312        10/9/2015 10/8/2015 12:00:00 AM           PRINCIPAL        7110452443        130.2
    1313        10/9/2015 10/8/2015 12:00:00 AM           ESCROW ADV       7110452443        163.6
    1314        10/9/2015 10/8/2015 12:00:00 AM           BK SUSPN         7110452443        449.9
    1315        10/9/2015 10/8/2015 12:00:00 AM           ESCROW           7110452443        163.6
    1316        10/9/2015 10/8/2015 12:00:00 AM           INTEREST         7110452443        355.8
    1317        10/9/2015 10/8/2015 12:00:00 AM           BK SUSPN         7110452443         ‐486
    1318        10/9/2015 10/8/2015 12:00:00 AM           INV FEES        7110452443          19.8                                                                  NO
    1319        10/9/2015 10/8/2015 12:00:00 AM           PMT SUSPN        7110452443       ‐127.5
    1320        10/9/2015 10/8/2015 12:00:00 AM           PMT AMOUNT       7110452443          486
    1321       10/22/2015 10/21/2015 12:00:00 AM          ESCROW ADV      7110452443         ‐57.3
    1322       10/22/2015 10/21/2015 12:00:00 AM          ESCROW          7110452443        ‐589.6
    1323       10/22/2015 10/21/2015 12:00:00 AM          ESCROW          7110452443         ‐57.3
    1324       10/22/2015 10/21/2015 12:00:00 AM          ESCROW ADV      7110452443        ‐589.6
    1384 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002386
    1387        11/7/2015 11/6/2015 12:00:00 AM           MISC AMT        7110452443           ‐25                                                                  NO
    1388       11/12/2015 11/11/2015 12:00:00 AM          PMT AMOUNT      7110452443           486
    1389       11/12/2015 11/11/2015 12:00:00 AM          ESCROW ADV      7110452443          97.5
    1390       11/12/2015 11/11/2015 12:00:00 AM          BK SUSPN        7110452443         449.9
    1391       11/12/2015 11/11/2015 12:00:00 AM          INV FEES        7110452443          19.7                                                                  NO
    1392       11/12/2015 11/11/2015 12:00:00 AM          PRINCIPAL        7110452443         95.1
    1393       11/12/2015 11/11/2015 12:00:00 AM          PMT SUSPN       7110452443         ‐61.4
    1394       11/12/2015 11/11/2015 12:00:00 AM          BK SUSPN        7110452443        ‐449.9
    1395       11/12/2015 11/11/2015 12:00:00 AM          INTEREST        7110452443         354.8
    1396       11/12/2015 11/11/2015 12:00:00 AM          ESCROW          7110452443          97.5
    1397       11/24/2015 11/23/2015 12:00:00 AM          MIR SUSPN        7110452443          2.8
    1398       11/24/2015 11/23/2015 12:00:00 AM          PMT AMOUNT       7110452443          2.8
    1399       11/25/2015 11/24/2015 12:00:00 AM          MISC AMT        7110452443          ‐110                                                                  NO
    1400       12/12/2015 12/11/2015 12:00:00 AM          PMT SUSPN       7110452443          ‐486
    1401       12/12/2015 12/11/2015 12:00:00 AM          BK SUSPN        7110452443           486
    1402       12/12/2015 12/11/2015 12:00:00 AM          BK SUSPN        7110452443        ‐449.9
    1403       12/12/2015 12/11/2015 12:00:00 AM          INTEREST        7110452443         354.1
    1404       12/12/2015 12/11/2015 12:00:00 AM          INV FEES        7110452443          19.7                                                                  NO
    1405       12/12/2015 12/11/2015 12:00:00 AM          PMT AMOUNT       7110452443          486
    1406       12/12/2015 12/11/2015 12:00:00 AM          PMT SUSPN       7110452443           486
    1407       12/12/2015 12/11/2015 12:00:00 AM          PRE SUSPN       7110452443          ‐486
    1408       12/12/2015 12/11/2015 12:00:00 AM          PRE SUSPN       7110452443           486
    1409       12/12/2015 12/11/2015 12:00:00 AM          PRINCIPAL        7110452443         95.8
    1410        1/15/2016 1/14/2016 12:00:00 AM           INTEREST         7110452443        353.4
    1411        1/15/2016 1/14/2016 12:00:00 AM           PMT SUSPN       7110452443           ‐47                                                                  NO
    1412        1/15/2016 1/14/2016 12:00:00 AM           PRINCIPAL       7110452443          96.6
    1413        1/15/2016 1/14/2016 12:00:00 AM           INV FEES        7110452443          19.7                                                                  NO
    1414        1/15/2016 1/14/2016 12:00:00 AM           ESCROW ADV      7110452443          97.5
    1415        1/15/2016 1/14/2016 12:00:00 AM           PMT AMOUNT      7110452443           486
    1416        1/15/2016 1/14/2016 12:00:00 AM           BK SUSPN        7110452443         435.5                                                                  NO
    1417        1/15/2016 1/14/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1418        1/15/2016 1/14/2016 12:00:00 AM           ESCROW          7110452443          97.5
    1419         2/9/2016 2/8/2016 12:00:00 AM            ESCROW          7110452443          97.5
    1420         2/9/2016 2/8/2016 12:00:00 AM            BK SUSPN        7110452443         435.5                                                                  NO
    1421         2/9/2016 2/8/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9
    1422         2/9/2016 2/8/2016 12:00:00 AM            ESCROW ADV      7110452443          97.5



                                                                                       14


                                                                                                                                                      Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 97 of 127 PageID #:
                                                          3790
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    1423         2/9/2016   2/8/2016 12:00:00 AM            PMT SUSPN        7110452443          ‐47                                                                  NO
    1424         2/9/2016   2/8/2016 12:00:00 AM            PMT AMOUNT       7110452443          486
    1425         2/9/2016   2/8/2016 12:00:00 AM            INV FEES        7110452443          19.6                                                                  NO
    1426         2/9/2016   2/8/2016 12:00:00 AM            PRINCIPAL        7110452443         97.3
    1427         2/9/2016   2/8/2016 12:00:00 AM            INTEREST         7110452443        352.7
    1428        3/12/2016   3/11/2016 12:00:00 AM           PMT AMOUNT      7110452443           486
    1429        3/12/2016   3/11/2016 12:00:00 AM           PRE SUSPN       7110452443           486
    1430        3/12/2016   3/11/2016 12:00:00 AM           PMT SUSPN       7110452443           486
    1431        3/12/2016   3/11/2016 12:00:00 AM           PRE SUSPN       7110452443          ‐486
    1432        3/12/2016   3/11/2016 12:00:00 AM           BK SUSPN        7110452443           486
    1433        3/12/2016   3/11/2016 12:00:00 AM           PMT SUSPN       7110452443          ‐486
    1434        3/12/2016   3/11/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1435        3/12/2016   3/11/2016 12:00:00 AM           INV FEES        7110452443          19.6                                                                  NO
    1436        3/12/2016   3/11/2016 12:00:00 AM           PRINCIPAL       7110452443            98
    1437        3/12/2016   3/11/2016 12:00:00 AM           INTEREST         7110452443        351.9
    1438        4/13/2016   4/12/2016 12:00:00 AM           PMT AMOUNT      7110452443           486
    1439        4/13/2016   4/12/2016 12:00:00 AM           PMT SUSPN       7110452443           486
    1440        4/14/2016   4/13/2016 12:00:00 AM           ESCROW          7110452443          ‐592
    1499 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002387
    1502        4/14/2016   4/13/2016 12:00:00 AM           ESCROW          7110452443         ‐56.4
    1503        4/14/2016   4/13/2016 12:00:00 AM           ESCROW ADV      7110452443         ‐56.4
    1504        4/14/2016   4/13/2016 12:00:00 AM           ESCROW ADV      7110452443          ‐592
    1505        5/11/2016   5/10/2016 12:00:00 AM           INV FEES        7110452443          19.5                                                                  NO
    1506        5/11/2016   5/10/2016 12:00:00 AM           ESCROW          7110452443          59.4
    1507        5/11/2016   5/10/2016 12:00:00 AM           ESCROW ADV      7110452443          59.4
    1508        5/11/2016   5/10/2016 12:00:00 AM           ESCROW          7110452443          97.5
    1509        5/11/2016   5/10/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1510        5/11/2016   5/10/2016 12:00:00 AM           ESCROW ADV      7110452443          97.5
    1511        5/11/2016   5/10/2016 12:00:00 AM           BK SUSPN        7110452443         449.9
    1512        5/11/2016   5/10/2016 12:00:00 AM           BK SUSPN        7110452443         449.9
    1513        5/11/2016   5/10/2016 12:00:00 AM           INTEREST        7110452443         350.5
    1514        5/11/2016   5/10/2016 12:00:00 AM           PMT AMOUNT      7110452443           486
    1515        5/11/2016   5/10/2016 12:00:00 AM           INV FEES        7110452443          19.5                                                                  NO
    1516        5/11/2016   5/10/2016 12:00:00 AM           PMT SUSPN       7110452443        ‐547.5                                                                  NO
    1517        5/11/2016   5/10/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1518        5/11/2016   5/10/2016 12:00:00 AM           PRINCIPAL       7110452443          98.7
    1519        5/11/2016   5/10/2016 12:00:00 AM           INTEREST         7110452443        351.2
    1520        5/11/2016   5/10/2016 12:00:00 AM           PMT SUSPN       7110452443         ‐23.3                                                                  NO
    1521        5/11/2016   5/10/2016 12:00:00 AM           PRINCIPAL       7110452443          99.5
    1522        5/13/2016   5/12/2016 12:00:00 AM           INTEREST         7110452443        349.7
    1523        5/13/2016   5/12/2016 12:00:00 AM           INV FEES        7110452443          19.5                                                                  NO
    1524        5/13/2016   5/12/2016 12:00:00 AM           ESCROW ADV      7110452443          97.5
    1525        5/13/2016   5/12/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1526        5/13/2016   5/12/2016 12:00:00 AM           PMT SUSPN       7110452443          26.5                                                                  NO
    1527        5/13/2016   5/12/2016 12:00:00 AM           BK SUSPN        7110452443         449.9
    1528        5/13/2016   5/12/2016 12:00:00 AM           PMT AMOUNT      7110452443           574
    1529        5/13/2016   5/12/2016 12:00:00 AM           ESCROW          7110452443          97.5
    1530        5/13/2016   5/12/2016 12:00:00 AM           PRINCIPAL       7110452443         100.2
    1531         6/7/2016   6/6/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9
    1532         6/7/2016   6/6/2016 12:00:00 AM            PMT SUSPN       7110452443          52.5                                                                  NO



                                                                                         15


                                                                                                                                                        Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 98 of 127 PageID #:
                                                          3791
                                                                                                                                                   Last Chg    Tran
                                                                                                                                                   Date/Reve   DateN/Eff
                                                                                                     Source                                        rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    1533         6/7/2016   6/6/2016 12:00:00 AM            ESCROW           7110452443         97.5
    1534         6/7/2016   6/6/2016 12:00:00 AM            PRINCIPAL        7110452443          101
    1535         6/7/2016   6/6/2016 12:00:00 AM            INV FEES        7110452443          19.4                                                                     NO
    1536         6/7/2016   6/6/2016 12:00:00 AM            BK SUSPN         7110452443        449.9
    1537         6/7/2016   6/6/2016 12:00:00 AM            INTEREST         7110452443          349
    1538         6/7/2016   6/6/2016 12:00:00 AM            PMT AMOUNT       7110452443          600
    1539         6/7/2016   6/6/2016 12:00:00 AM            ESCROW ADV      7110452443          97.5
    1540        6/18/2016   6/17/2016 12:00:00 AM           MISC AMT        7110452443           ‐50                                                                     NO
    1541        6/24/2016   6/23/2016 12:00:00 AM           MISC AMT        7110452443          ‐110                                                                     NO
    1542         7/9/2016   7/8/2016 12:00:00 AM            FB SUSPN        7110452443          ‐600      20       7/18/2016             7/5/2016 NO           NO
    1543         7/9/2016   7/8/2016 12:00:00 AM            ESCROW          7110452443          97.5      21       7/18/2016             7/5/2016 NO           NO
    1544         7/9/2016   7/8/2016 12:00:00 AM            PMT SUSPN       7110452443        ‐547.5                                                                     NO
    1545         7/9/2016   7/8/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9
    1546         7/9/2016   7/8/2016 12:00:00 AM            PRINCIPAL       7110452443         101.7      22       7/18/2016             7/5/2016 NO           NO
    1547         7/9/2016   7/8/2016 12:00:00 AM            INV FEES        7110452443          19.4                                                                     NO
    1548         7/9/2016   7/8/2016 12:00:00 AM            PMT AMOUNT       7110452443          600      19       7/18/2016             7/5/2016   NO         NO
    1549         7/9/2016   7/8/2016 12:00:00 AM            FB SUSPN        7110452443           600      20       7/18/2016             7/5/2016   NO         NO
    1550         7/9/2016   7/8/2016 12:00:00 AM            PMT SUSPN       7110452443           600      19       7/18/2016             7/5/2016   NO         NO
    1551         7/9/2016   7/8/2016 12:00:00 AM            BK SUSPN        7110452443         449.9      22       7/18/2016             7/5/2016   NO         NO
    1552         7/9/2016   7/8/2016 12:00:00 AM            INTEREST        7110452443         348.2      22       7/18/2016             7/5/2016   NO         NO
    1553         7/9/2016   7/8/2016 12:00:00 AM            ESCROW ADV      7110452443          97.5      21       7/18/2016             7/5/2016   NO         NO
    1554        7/13/2016   7/12/2016 12:00:00 AM           ESCROW ADV      7110452443          ‐695
    1555        7/13/2016   7/12/2016 12:00:00 AM           ESCROW          7110452443          ‐695
    1615 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002388
    1618        7/16/2016   7/15/2016 12:00:00 AM           MISC AMT        7110452443           ‐10                                                                     NO
    1619        7/19/2016   7/18/2016 12:00:00 AM           PMT SUSPN       7110452443          ‐600
    1620        7/19/2016   7/18/2016 12:00:00 AM           INV FEES        7110452443          19.4                                                                     NO
    1621        7/19/2016   7/18/2016 12:00:00 AM           FB SUSPN        7110452443          ‐600
    1622        7/19/2016   7/18/2016 12:00:00 AM           PRINCIPAL       7110452443         101.7      24       11/7/2016            7/12/2016 NO
    1623        7/19/2016   7/18/2016 12:00:00 AM           BK SUSPN        7110452443         449.9
    1624        7/19/2016   7/18/2016 12:00:00 AM           INV FEES        7110452443         ‐19.4                                                                     NO
    1625        7/19/2016   7/18/2016 12:00:00 AM           ESCROW ADV      7110452443         ‐97.5
    1626        7/19/2016   7/18/2016 12:00:00 AM           PRINCIPAL       7110452443        ‐101.7
    1627        7/19/2016   7/18/2016 12:00:00 AM           ESCROW          7110452443         ‐97.5
    1628        7/19/2016   7/18/2016 12:00:00 AM           PMT SUSPN       7110452443         547.5                                                                     NO
    1629        7/19/2016   7/18/2016 12:00:00 AM           ESCROW ADV      7110452443          97.5
    1630        7/19/2016   7/18/2016 12:00:00 AM           BK SUSPN        7110452443         449.9
    1631        7/19/2016   7/18/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9      24       11/7/2016            7/12/2016 NO
    1632        7/19/2016   7/18/2016 12:00:00 AM           INTEREST        7110452443         348.2      24       11/7/2016            7/12/2016 NO
    1633        7/19/2016   7/18/2016 12:00:00 AM           BK SUSPN        7110452443        ‐449.9
    1634        7/19/2016   7/18/2016 12:00:00 AM           FB SUSPN        7110452443           600      23       11/7/2016            7/12/2016 NO
    1635        7/19/2016   7/18/2016 12:00:00 AM           ESCROW          7110452443          97.5      23       11/7/2016            7/12/2016 NO
    1636        7/19/2016   7/18/2016 12:00:00 AM           PMT SUSPN       7110452443          52.5                                                                     NO
    1637        7/19/2016   7/18/2016 12:00:00 AM           INTEREST         7110452443       ‐348.2
    1638        7/28/2016   7/27/2016 12:00:00 AM           Misc Amt        7110452443            50                                                                     NO
    1639        7/30/2016   7/29/2016 12:00:00 AM           Misc Amt        7110452443           110                                                                     NO
    1640         8/2/2016   8/1/2016 12:00:00 AM            ESCROW ADV      7110452443       1438.8
    1641         8/2/2016   8/1/2016 12:00:00 AM            ESCROW          7110452443       1438.8
    1642         8/5/2016   8/4/2016 12:00:00 AM            PMT SUSPN       7110452443        ‐131.6      29       11/7/2016             8/4/2016 NO
    1643         8/5/2016   8/4/2016 12:00:00 AM            ESCROW          7110452443          97.5      37       11/7/2016             8/4/2016 NO



                                                                                         16


                                                                                                                                                           Exhibit H
                      Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 99 of 127 PageID #:
                                                          3792
                                                                                                                                                   Last Chg    Tran
                                                                                                                                                   Date/Reve   DateN/Eff
                                                                                                     Source                                        rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    1644         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1645         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443       ‐654.6
    1646         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9
    1647         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         74.3      48       11/7/2016             8/4/2016 NO
    1648         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      37       11/7/2016             8/4/2016 NO
    1649         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         74.8      50       11/7/2016             8/4/2016 NO
    1650         8/5/2016   8/4/2016 12:00:00 AM            INV FEES        7110452443          20.9                                                                     NO
    1651         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      36       11/7/2016             8/4/2016 NO
    1652         8/5/2016   8/4/2016 12:00:00 AM            OTHER ADV        7110452443         ‐150                                                                     NO
    1653         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      38       11/7/2016             8/4/2016   NO
    1654         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        377.3      42       11/7/2016             8/4/2016   NO
    1655         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      39       11/7/2016             8/4/2016   NO
    1656         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         72.1      40       11/7/2016             8/4/2016   NO
    1657         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        377.9      40       11/7/2016             8/4/2016   NO
    1658         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      41       11/7/2016             8/4/2016   NO
    1659         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         72.6      42       11/7/2016             8/4/2016   NO
    1660         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5      37       11/7/2016             8/4/2016   NO
    1661         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443           21                                                                     NO
    1662         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         73.2      44       11/7/2016             8/4/2016   NO
    1663         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      39       11/7/2016             8/4/2016   NO
    1664         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        376.2      46       11/7/2016             8/4/2016   NO
    1665         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443           71      36       11/7/2016             8/4/2016   NO
    1666         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         70.5      34       11/7/2016             8/4/2016   NO
    1667         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443         21.1                                                                     NO
    1668         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1669         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      40       11/7/2016             8/4/2016 NO
    1670         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      41       11/7/2016             8/4/2016 NO
    1671         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      43       11/7/2016             8/4/2016 NO
    1730 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002389
    1733         8/5/2016   8/4/2016 12:00:00 AM            PRE SUSPN        7110452443       ‐106.5      30       11/7/2016             8/4/2016   NO
    1734         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443           70      32       11/7/2016             8/4/2016   NO
    1735         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      33       11/7/2016             8/4/2016   NO
    1736         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      33       11/7/2016             8/4/2016   NO
    1737         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        379.5      34       11/7/2016             8/4/2016   NO
    1738         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1739         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      43       11/7/2016             8/4/2016 NO
    1740         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      32       11/7/2016             8/4/2016 NO
    1741         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443          380      32       11/7/2016             8/4/2016 NO
    1742         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1743         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      35       11/7/2016             8/4/2016 NO
    1744         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443         21.1                                                                     NO
    1745         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443         20.8                                                                     NO
    1746         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      34       11/7/2016             8/4/2016 NO
    1747         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      42       11/7/2016             8/4/2016 NO
    1748         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443         21.1                                                                     NO
    1749         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      45       11/7/2016             8/4/2016 NO
    1750         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         71.5      38       11/7/2016             8/4/2016 NO
    1751         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443         21.1                                                                     NO
    1752         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        378.9      36       11/7/2016             8/4/2016 NO
    1753         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      35       11/7/2016             8/4/2016 NO



                                                                                         17


                                                                                                                                                           Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 100 of 127 PageID #:
                                                         3793
                                                                                                                                                    Last Chg    Tran
                                                                                                                                                    Date/Reve   DateN/Eff
                                                                                                     Source                                         rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date       Eff Date on History Match?      Match?    History #2?
    1754         8/5/2016   8/4/2016 12:00:00 AM            INV FEES        7110452443            21                                                                      NO
    1755         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        378.4      38       11/7/2016              8/4/2016   NO
    1756         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443      ‐4343.4      26       11/7/2016              8/4/2016   NO
    1757         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443       ‐654.6      27       11/7/2016              8/4/2016   NO
    1758         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐437.8      28       11/7/2016              8/4/2016   NO
    1759         8/5/2016   8/4/2016 12:00:00 AM            OTHER ADV        7110452443       ‐198.4                                                                      NO
    1760         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      44       11/7/2016              8/4/2016 NO
    1761         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      45       11/7/2016              8/4/2016 NO
    1762         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5                                      8/4/2016
    1763         8/5/2016   8/4/2016 12:00:00 AM            INV FEES        7110452443          20.9                                                                      NO
    1764         8/5/2016   8/4/2016 12:00:00 AM            INV FEES        7110452443          20.9                                                                      NO
    1765         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      46       11/7/2016              8/4/2016 NO
    1766         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        375.7      48       11/7/2016              8/4/2016 NO
    1767         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      47       11/7/2016              8/4/2016 NO
    1768         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1769         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      48       11/7/2016              8/4/2016 NO
    1770         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        375.1      50       11/7/2016              8/4/2016 NO
    1771         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      31       11/7/2016              8/4/2016 NO
    1772         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1773         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      31       11/7/2016              8/4/2016 NO
    1774         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         75.4      52       11/7/2016              8/4/2016 NO
    1775         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        374.6      52       11/7/2016              8/4/2016 NO
    1776         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1777         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      47       11/7/2016              8/4/2016   NO
    1778         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5      56       11/7/2016              8/4/2016   NO         NO
    1779         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      50       11/7/2016              8/4/2016   NO
    1780         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      49       11/7/2016              8/4/2016   NO
    1781         8/5/2016   8/4/2016 12:00:00 AM            ESCROW           7110452443         97.5      51       11/7/2016              8/4/2016   NO
    1782         8/5/2016   8/4/2016 12:00:00 AM            INV FEES         7110452443           21                                                                      NO
    1783         8/5/2016   8/4/2016 12:00:00 AM            INTEREST         7110452443        376.8      44       11/7/2016              8/4/2016 NO
    1784         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443       ‐449.9      52       11/7/2016              8/4/2016 NO
    1785         8/5/2016   8/4/2016 12:00:00 AM            ESCROW ADV       7110452443         97.5
    1786         8/5/2016   8/4/2016 12:00:00 AM            BK SUSPN         7110452443        449.9      49       11/7/2016              8/4/2016 NO
    1846 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002390
    1849         8/5/2016   8/4/2016 12:00:00 AM            PRINCIPAL        7110452443         73.7      46       11/7/2016              8/4/2016   NO
    1850         8/6/2016   8/5/2016 12:00:00 AM            PMT AMOUNT       7110452443          600      25       11/7/2016              8/2/2006   NO         NO
    1851         8/9/2016   8/8/2016 12:00:00 AM            PMT SUSPN        7110452443          600      25       11/7/2016              8/2/2016   NO         NO
    1852        8/11/2016   8/10/2016 12:00:00 AM           ESCROW           7110452443         97.5      53       11/7/2016              8/4/2016   NO         NO
    1853        8/11/2016   8/10/2016 12:00:00 AM           PMT SUSPN        7110452443       ‐547.5
    1854        8/11/2016   8/10/2016 12:00:00 AM           PRINCIPAL        7110452443         75.9      54       11/7/2016              8/4/2016 NO           NO
    1855        8/11/2016   8/10/2016 12:00:00 AM           INTEREST         7110452443          374      54       11/7/2016              8/4/2016 NO           NO
    1856        8/11/2016   8/10/2016 12:00:00 AM           ESCROW ADV       7110452443         97.5
    1857        8/11/2016   8/10/2016 12:00:00 AM           BK SUSPN         7110452443        449.9      51       11/7/2016              8/4/2016 NO
    1858        8/11/2016   8/10/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9      54       11/7/2016              8/4/2016 NO           NO
    1859        8/11/2016   8/10/2016 12:00:00 AM           INV FEES         7110452443         20.8                                                                      NO
    1860        8/16/2016   8/15/2016 12:00:00 AM           MISC AMT         7110452443        ‐13.3                                                                      NO
    1861        8/30/2016   8/29/2016 12:00:00 AM           Misc Amt         7110452443           10                                                                      NO
    1862        8/31/2016   8/30/2016 12:00:00 AM           ESCROW ADV       7110452443         97.5      58         9/8/2016            8/30/2016 NO
    1863        8/31/2016   8/30/2016 12:00:00 AM           PRINCIPAL        7110452443         76.5      57       11/7/2016             8/29/2016 NO           NO
    1864        8/31/2016   8/30/2016 12:00:00 AM           INV FEES         7110452443         20.8                                                                      NO



                                                                                         18


                                                                                                                                                            Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 101 of 127 PageID #:
                                                         3794
                                                                                                                                                  Last Chg    Tran
                                                                                                                                                  Date/Reve   DateN/Eff
                                                                                                   Source                                         rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date       Eff Date on History Match?      Match?    History #2?
    1865        8/31/2016 8/30/2016 12:00:00 AM           INTEREST         7110452443        373.4      57       11/7/2016             8/29/2016 NO           NO
    1866        8/31/2016 8/30/2016 12:00:00 AM           OTHER ADV        7110452443        198.4                                                                      NO
    1867        8/31/2016 8/30/2016 12:00:00 AM           ESCROW           7110452443         97.5      60                             8/29/2016 NO
    1868        8/31/2016 8/30/2016 12:00:00 AM           PMT SUSPN        7110452443        107.1                                                                      NO
    1869        8/31/2016 8/30/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    1870        8/31/2016 8/30/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    1871        8/31/2016 8/30/2016 12:00:00 AM           OTHER ADV        7110452443          150
    1872         9/3/2016 9/2/2016 12:00:00 AM            PMT AMOUNT       7110452443          600      55       11/7/2016             8/29/2016   NO         NO
    1873         9/8/2016 9/7/2016 12:00:00 AM            PMT SUSPN       7110452443           600      55       11/7/2016             8/29/2016   NO         NO
    1874         9/9/2016 9/8/2016 12:00:00 AM            PRINCIPAL        7110452443        ‐76.5      59         9/8/2016            8/30/2016   NO         NO
    1875         9/9/2016 9/8/2016 12:00:00 AM            INTEREST        7110452443        ‐373.4      59         9/8/2016            8/30/2016   NO         NO
    1876         9/9/2016 9/8/2016 12:00:00 AM            INV FEES        7110452443         ‐20.8                                                                      NO
    1877         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9      59         9/8/2016            8/30/2016 NO           NO
    1878         9/9/2016 9/8/2016 12:00:00 AM            ESCROW ADV      7110452443         ‐97.5
    1879         9/9/2016 9/8/2016 12:00:00 AM            ESCROW ADV      7110452443          97.5
    1880         9/9/2016 9/8/2016 12:00:00 AM            ESCROW          7110452443          97.5               11/7/2016             8/30/2016
    1881         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443         449.9
    1882         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9      61                             8/30/2016 NO           NO
    1883         9/9/2016 9/8/2016 12:00:00 AM            PRINCIPAL       7110452443          76.5
    1884         9/9/2016 9/8/2016 12:00:00 AM            INV FEES        7110452443          20.7                                                                      NO
    1885         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443        ‐449.9
    1886         9/9/2016 9/8/2016 12:00:00 AM            INTEREST        7110452443         372.9      61       11/7/2016             8/30/2016 NO           NO
    1887         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443         449.9
    1888         9/9/2016 9/8/2016 12:00:00 AM            PMT SUSPN       7110452443        ‐107.1                                                                      NO
    1889         9/9/2016 9/8/2016 12:00:00 AM            PMT SUSPN       7110452443          ‐600
    1890         9/9/2016 9/8/2016 12:00:00 AM            ESCROW          7110452443         ‐97.5
    1891         9/9/2016 9/8/2016 12:00:00 AM            INTEREST         7110452443        373.4
    1892         9/9/2016 9/8/2016 12:00:00 AM            INV FEES        7110452443          20.8                                                                      NO
    1893         9/9/2016 9/8/2016 12:00:00 AM            ESCROW          7110452443          97.5
    1894         9/9/2016 9/8/2016 12:00:00 AM            PMT SUSPN       7110452443          52.5                                                                      NO
    1895         9/9/2016 9/8/2016 12:00:00 AM            PMT SUSPN       7110452443         107.1                                                                      NO
    1896         9/9/2016 9/8/2016 12:00:00 AM            BK SUSPN        7110452443         449.9
    1897         9/9/2016 9/8/2016 12:00:00 AM            ESCROW ADV      7110452443          97.5
    1898         9/9/2016 9/8/2016 12:00:00 AM            PRINCIPAL       7110452443          77.1      61       11/7/2016             8/30/2016 NO           NO
    1899        9/30/2016 9/29/2016 12:00:00 AM           Misc Amt        7110452443          13.3                                                                      NO
    1900        10/8/2016 10/7/2016 12:00:00 AM           INTEREST         7110452443        372.3      63       11/7/2016             10/4/2016 NO           NO
    1901        10/8/2016 10/7/2016 12:00:00 AM           INV FEES        7110452443          20.7                                                                      NO
    1902        10/8/2016 10/7/2016 12:00:00 AM           ESCROW ADV      7110452443          97.5
    1961 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002391
    1964        10/8/2016 10/7/2016 12:00:00 AM           BK SUSPN        7110452443         435.5
    1965        10/8/2016 10/7/2016 12:00:00 AM           BK SUSPN        7110452443        ‐435.5
    1966        10/8/2016 10/7/2016 12:00:00 AM           PRINCIPAL       7110452443          63.2      63       11/7/2016             10/4/2016 NO           NO
    1967        10/8/2016 10/7/2016 12:00:00 AM           ESCROW          7110452443          97.5      62       11/7/2016             10/4/2016 NO           NO
    1968        10/8/2016 10/7/2016 12:00:00 AM           PMT SUSPN       7110452443            67                                                                      NO
    1969        10/8/2016 10/7/2016 12:00:00 AM           PMT AMOUNT      7110452443           600      62       11/7/2016             10/4/2016 NO           NO
    1970       10/12/2016 10/11/2016 12:00:00 AM          INTEREST        7110452443         370.8      69       11/7/2016            10/11/2016 NO
    1971       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         66.1      75       11/7/2016            10/11/2016 NO
    1972       10/12/2016 10/11/2016 12:00:00 AM          INV FEES        7110452443          20.5                                                                      NO
    1973       10/12/2016 10/11/2016 12:00:00 AM          ESCROW          7110452443         221.3      66       11/7/2016            10/11/2016 NO
    1974       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5



                                                                                       19


                                                                                                                                                          Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 102 of 127 PageID #:
                                                         3795
                                                                                                                                                 Last Chg    Tran
                                                                                                                                                 Date/Reve   DateN/Eff
                                                                                                   Source                                        rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    1975       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    1976       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         65.6      73       11/7/2016           10/11/2016 NO
    1977       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      68       11/7/2016           10/11/2016 NO
    1978       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443         97.5      64       11/7/2016           10/11/2016 NO
    1979       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    1980       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    1981       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    1982       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    1983       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         65.2      71       11/7/2016           10/11/2016 NO
    1984       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.6                                                                     NO
    1985       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        157.6
    1986       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    1987       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         66.6      77       11/7/2016           10/11/2016 NO
    1988       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    1989       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.6                                                                     NO
    1990       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        367.9      81       11/7/2016           10/11/2016 NO
    1991       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        221.3
    1992       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    1993       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      70       11/7/2016           10/11/2016 NO
    1994       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        221.3
    1995       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      72       11/7/2016           10/11/2016 NO
    1996       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      74       11/7/2016           10/11/2016 NO
    1997       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        221.3
    1998       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.5                                                                     NO
    1999       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         67.1      79       11/7/2016           10/11/2016   NO
    2000       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        210.8      80       11/7/2016           10/11/2016   NO
    2001       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5      80       11/7/2016           10/11/2016   NO
    2002       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        371.8      65       11/7/2016           10/11/2016   NO
    2003       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        369.4      75       11/7/2016           10/11/2016   NO
    2004       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        369.9      73       11/7/2016           10/11/2016   NO
    2005       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        371.3      67       11/7/2016           10/11/2016   NO
    2006       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    2007       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2008       10/12/2016 10/11/2016 12:00:00 AM          PMT SUSPN        7110452443       ‐279.1
    2009       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        368.9      77       11/7/2016           10/11/2016 NO
    2010       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5      79       11/7/2016           10/11/2016 NO
    2011       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.5                                                                     NO
    2012       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      76       11/7/2016           10/11/2016 NO
    2013       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.6                                                                     NO
    2014       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        368.4      79       11/7/2016           10/11/2016 NO
    2015       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.5                                                                     NO
    2016       10/12/2016 10/11/2016 12:00:00 AM          ESCROW           7110452443        221.3      78       11/7/2016           10/11/2016 NO
    2017       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        221.3
    2077 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002392
    2080       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    2081       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         67.6      81       11/7/2016           10/11/2016 NO
    2082       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5      81       11/7/2016           10/11/2016 NO
    2083       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    2084       10/12/2016 10/11/2016 12:00:00 AM          INTEREST         7110452443        370.4      71       11/7/2016           10/11/2016 NO
    2085       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         64.2      67       11/7/2016           10/11/2016 NO



                                                                                       20


                                                                                                                                                         Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 103 of 127 PageID #:
                                                         3796
                                                                                                                                                  Last Chg    Tran
                                                                                                                                                  Date/Reve   DateN/Eff
                                                                                                    Source                                        rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount           Ref #2 Reversal Date      Eff Date on History Match?      Match?    History #2?
    2086       10/12/2016 10/11/2016 12:00:00 AM          INV FEES        7110452443          20.7                                                                      NO
    2087       10/12/2016 10/11/2016 12:00:00 AM          ESCROW ADV       7110452443        221.3
    2088       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    2089       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         64.7       69       11/7/2016           10/11/2016 NO
    2090       10/12/2016 10/11/2016 12:00:00 AM          PRINCIPAL        7110452443         63.7       65       11/7/2016           10/11/2016 NO
    2091       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    2092       10/12/2016 10/11/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    2093       10/12/2016 10/11/2016 12:00:00 AM          INV FEES         7110452443         20.7                                                                      NO
    2094       10/13/2016 10/12/2016 12:00:00 AM          PRE SUSPN        7110452443        ‐85.8       82       11/7/2016           10/12/2016   NO
    2095       10/13/2016 10/12/2016 12:00:00 AM          PRINCIPAL        7110452443         68.1       85       11/7/2016           10/12/2016   NO
    2096       10/13/2016 10/12/2016 12:00:00 AM          PMT SUSPN        7110452443         85.8       82       11/7/2016           10/12/2016   NO
    2097       10/13/2016 10/12/2016 12:00:00 AM          ESCROW           7110452443        221.3       84       11/7/2016           10/12/2016   NO
    2098       10/13/2016 10/12/2016 12:00:00 AM          PMT SUSPN        7110452443          ‐1.8                                                                     NO
    2099       10/13/2016 10/12/2016 12:00:00 AM          INTEREST         7110452443        367.4       85       11/7/2016           10/12/2016 NO
    2100       10/13/2016 10/12/2016 12:00:00 AM          BK SUSPN         7110452443        435.5
    2101       10/13/2016 10/12/2016 12:00:00 AM          BK SUSPN         7110452443       ‐435.5
    2102       10/13/2016 10/12/2016 12:00:00 AM          INV FEES         7110452443         20.4                                                                      NO
    2103       10/18/2016 10/17/2016 12:00:00 AM          ESCROW           7110452443        ‐56.4
    2104       10/18/2016 10/17/2016 12:00:00 AM          ESCROW           7110452443         ‐592
    2105       10/28/2016 10/27/2016 12:00:00 AM          PMT SUSPN        7110452443           ‐84      86       11/7/2016           10/12/2016 NO           NO
    2106       10/28/2016 10/27/2016 12:00:00 AM          PRINCIPAL        7110452443            84      87       11/7/2016           10/12/2016 NO           NO
    2107        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐63.2
    2108        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2109        11/8/2016 11/7/2016 12:00:00 AM           PMT SUSPN        7110452443        ‐52.5                                                                      NO
    2110        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2111        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐374.6
    2112        11/8/2016 11/7/2016 12:00:00 AM           PMT SUSPN        7110452443       ‐107.1                                                                      NO
    2113        11/8/2016 11/7/2016 12:00:00 AM           INV FEES         7110452443           ‐21                                                                     NO
    2114        11/8/2016 11/7/2016 12:00:00 AM           PMT SUSPN        7110452443        279.1                                                                      NO
    2115        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2116        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐375.1
    2117        11/8/2016 11/7/2016 12:00:00 AM           INV FEES         7110452443        ‐20.9                                                                      NO
    2118        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐372.9
    2119        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2120        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2121        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2122        11/8/2016 11/7/2016 12:00:00 AM           PMT SUSPN        7110452443        547.5
    2123        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2124        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐367.9
    2125        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐371.3
    2126        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2127        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2128        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2129        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐66.1                                                                      NO
    2130        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐373.4
    2131        11/8/2016 11/7/2016 12:00:00 AM           PMT SUSPN        7110452443           ‐67                                                                     NO
    2132        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2133        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐72.1
    2193 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002393
    2196        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443       ‐221.3



                                                                                       21


                                                                                                                                                          Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 104 of 127 PageID #:
                                                         3797
                                                                                                                                      Last Chg    Tran
                                                                                                                                      Date/Reve   DateN/Eff
                                                                                           Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                  Field    Loan Number Amount        Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2197        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443     ‐221.3
    2198        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443      449.9
    2199        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐378.4
    2200        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL       7110452443       ‐70.5
    2201        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐435.5
    2202        11/8/2016   11/7/2016 12:00:00 AM   INV FEES        7110452443       ‐21.1                                                                  NO
    2203        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      ‐97.5
    2204        11/8/2016   11/7/2016 12:00:00 AM   PRE SUSPN        7110452443      106.5
    2205        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443     ‐221.3
    2206        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐449.9
    2207        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐449.9
    2208        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      654.6
    2209        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443      437.8
    2210        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐449.9
    2211        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL        7110452443     4343.4
    2212        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443     ‐221.3
    2213        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443     ‐221.3
    2214        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐449.9
    2215        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443      ‐97.5
    2216        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443     ‐435.5
    2217        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      ‐97.5
    2218        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      ‐97.5
    2219        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      ‐97.5
    2220        11/8/2016   11/7/2016 12:00:00 AM   PMT SUSPN        7110452443      ‐85.8
    2221        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL        7110452443      ‐67.1
    2222        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐368.9
    2223        11/8/2016   11/7/2016 12:00:00 AM   INV FEES        7110452443       ‐20.5                                                                  NO
    2224        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐369.9
    2225        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443      435.5
    2226        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐369.4
    2227        11/8/2016   11/7/2016 12:00:00 AM   INV FEES        7110452443       ‐20.5                                                                  NO
    2228        11/8/2016   11/7/2016 12:00:00 AM   BK SUSPN         7110452443      435.5
    2229        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL        7110452443      ‐68.1
    2230        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL        7110452443      ‐67.6
    2231        11/8/2016   11/7/2016 12:00:00 AM   PRINCIPAL        7110452443      ‐64.2
    2232        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐371.8
    2233        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐372.3
    2234        11/8/2016   11/7/2016 12:00:00 AM   INV FEES         7110452443      ‐20.7                                                                  NO
    2235        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐370.4
    2236        11/8/2016   11/7/2016 12:00:00 AM   INV FEES         7110452443      ‐20.6                                                                  NO
    2237        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443      ‐97.5
    2238        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐378.9
    2239        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐375.7
    2240        11/8/2016   11/7/2016 12:00:00 AM   INV FEES         7110452443      ‐20.9                                                                  NO
    2241        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443     ‐221.3
    2242        11/8/2016   11/7/2016 12:00:00 AM   INV FEES         7110452443      ‐21.1                                                                  NO
    2243        11/8/2016   11/7/2016 12:00:00 AM   ESCROW           7110452443     ‐221.3
    2244        11/8/2016   11/7/2016 12:00:00 AM   INTEREST         7110452443     ‐376.8
    2245        11/8/2016   11/7/2016 12:00:00 AM   INV FEES         7110452443        ‐21                                                                  NO
    2246        11/8/2016   11/7/2016 12:00:00 AM   ESCROW ADV       7110452443     ‐221.3



                                                                                 22


                                                                                                                                              Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 105 of 127 PageID #:
                                                         3798
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2247        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2248        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        654.6
    2249        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2309 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002394
    2312        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2313        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443       ‐221.3
    2314        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN        7110452443        131.6
    2315        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐19.4                                                                  NO
    2316        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443       ‐221.3
    2317        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2318        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443       ‐210.8
    2319        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2320        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443         ‐374
    2321        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2322        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2323        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2324        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443       ‐221.3
    2325        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐21.1                                                                  NO
    2326        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2327        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN        7110452443         ‐600
    2328        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2329        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2330        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐348.2
    2331        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2332        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2333        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2334        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2335        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2336        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443       ‐221.3
    2337        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2338        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2339        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.6                                                                  NO
    2340        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN        7110452443           84
    2341        11/8/2016   11/7/2016 12:00:00 AM           INV FEES         7110452443        ‐20.7                                                                  NO
    2342        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2343        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2344        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐64.7
    2345        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐367.4
    2346        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443       ‐152.4
    2347        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN        7110452443          1.8                                                                  NO
    2348        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2349        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐65.2
    2350        11/8/2016   11/7/2016 12:00:00 AM           PRE SUSPN        7110452443         85.8
    2351        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2352        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐368.4
    2353        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2354        11/8/2016   11/7/2016 12:00:00 AM           INV FEES         7110452443        ‐20.5                                                                  NO
    2355        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐65.6
    2356        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2357        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443          ‐84



                                                                                         23


                                                                                                                                                        Exhibit H
                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 106 of 127 PageID #:
                                                          3799
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2358        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.4                                                                  NO
    2359        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443       ‐221.3
    2360        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443       ‐101.7
    2361        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2362        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2363        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2364        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2365        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2425 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002395
    2428        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2429        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN        7110452443      1502.4
    2430        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2431        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2432        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2433        11/8/2016   11/7/2016 12:00:00 AM           INV SUSPN        7110452443      8053.6
    2434        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2435        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2436        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐73.7
    2437        11/8/2016   11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2438        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐377.3
    2439        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2440        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2441        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐75.4
    2442        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐379.5
    2443        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐75.9
    2444        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.8                                                                  NO
    2445        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443          ‐70
    2446        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443           ‐21                                                                  NO
    2447        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.8                                                                  NO
    2448        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV      7110452443        ‐210.8
    2449        11/8/2016   11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐377.9
    2450        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐71.5
    2451        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443          ‐71
    2452        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2453        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2454        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2455        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐21.1                                                                  NO
    2456        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2457        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2458        11/8/2016   11/7/2016 12:00:00 AM           ESCROW          7110452443        ‐221.3
    2459        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐435.5
    2460        11/8/2016   11/7/2016 12:00:00 AM           INTEREST        7110452443        ‐376.2
    2461        11/8/2016   11/7/2016 12:00:00 AM           INTEREST        7110452443          ‐380
    2462        11/8/2016   11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.9                                                                  NO
    2463        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL       7110452443         ‐73.2
    2464        11/8/2016   11/7/2016 12:00:00 AM           ESCROW ADV      7110452443        ‐221.3
    2465        11/8/2016   11/7/2016 12:00:00 AM           PMT SUSPN       7110452443         ‐52.5                                                                  NO
    2466        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2467        11/8/2016   11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2468        11/8/2016   11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐63.7



                                                                                         24


                                                                                                                                                        Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 107 of 127 PageID #:
                                                         3800
                                                                                                                                              Last Chg    Tran
                                                                                                                                              Date/Reve   DateN/Eff
                                                                                                   Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2469        11/8/2016 11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.7                                                                  NO
    2470        11/8/2016 11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.8                                                                  NO
    2471        11/8/2016 11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.6                                                                  NO
    2472        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2473        11/8/2016 11/7/2016 12:00:00 AM           INTEREST         7110452443       ‐370.8
    2474        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        435.5
    2475        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐74.8
    2476        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐76.5
    2477        11/8/2016 11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.5                                                                  NO
    2478        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐77.1
    2479        11/8/2016 11/7/2016 12:00:00 AM           INV FEES        7110452443         ‐20.7                                                                  NO
    2480        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐66.6
    2481        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2541 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002396
    2544        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2545        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2546        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2547        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443        449.9
    2548        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐72.6
    2549        11/8/2016 11/7/2016 12:00:00 AM           PRINCIPAL        7110452443        ‐74.3
    2550        11/8/2016 11/7/2016 12:00:00 AM           ESCROW ADV       7110452443        ‐97.5
    2551        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2552        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2553        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2554        11/8/2016 11/7/2016 12:00:00 AM           BK SUSPN         7110452443       ‐449.9
    2555        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2556        11/8/2016 11/7/2016 12:00:00 AM           ESCROW           7110452443        ‐97.5
    2557        11/9/2016 11/8/2016 12:00:00 AM           PMT SUSPN        7110452443        437.8
    2558        11/9/2016 11/8/2016 12:00:00 AM           PRE SUSPN        7110452443       ‐192.3
    2559        11/9/2016 11/8/2016 12:00:00 AM           BK SUSPN         7110452443       ‐437.8
    2560        11/9/2016 11/8/2016 12:00:00 AM           PMT SUSPN        7110452443        192.3
    2561       11/12/2016 11/11/2016 12:00:00 AM          OTHER ADV        7110452443         ‐6.5                                                                  NO
    2562       11/16/2016 11/15/2016 12:00:00 AM          PMT SUSPN        7110452443       8053.6
    2563       11/16/2016 11/15/2016 12:00:00 AM          INV SUSPN        7110452443      ‐8053.6
    2564       11/17/2016 11/16/2016 12:00:00 AM          PMT SUSPN        7110452443          600
    2565       11/17/2016 11/16/2016 12:00:00 AM          PMT AMOUNT       7110452443          600
    2566       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        101.7
    2567       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2568       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        348.2
    2569       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443          108
    2570       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2571       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        108.8
    2572       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        341.1
    2573       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2574       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        109.6
    2575       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.9                                                                  NO
    2576       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        344.3
    2577       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2578       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.8                                                                  NO
    2579       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5



                                                                                       25


                                                                                                                                                      Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 108 of 127 PageID #:
                                                         3801
                                                                                                                                             Last Chg    Tran
                                                                                                                                             Date/Reve   DateN/Eff
                                                                                                  Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount         Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2580       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2581       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         19.2                                                                  NO
    2582       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443           19                                                                  NO
    2583       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2584       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       110.4
    2585       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       339.5
    2586       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         18.9                                                                  NO
    2587       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         19.1                                                                  NO
    2588       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2589       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       111.3
    2590       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         19.1                                                                  NO
    2591       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2592       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       341.9
    2593       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       100.9
    2594       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       100.1
    2595       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       335.4
    2596       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         18.7                                                                  NO
    2597       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443       221.3
    2657 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002397
    2660       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443       221.3
    2661       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       333.9
    2662       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         18.6                                                                  NO
    2663       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       104.8
    2664       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       347.4
    2665       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       105.6
    2666       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2667       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       106.4
    2668       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       343.5
    2669       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2670       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2671       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       345.9
    2672       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2673       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       345.1
    2674       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2675       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2676       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443         19.2                                                                  NO
    2677       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       337.8
    2678       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       346.7
    2679       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2680       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443         104
    2681       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       107.2
    2682       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       342.8
    2683       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2684       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2685       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       112.9
    2686       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443       112.1
    2687       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443           19                                                                  NO
    2688       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        97.5
    2689       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443        97.5
    2690       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443       340.3



                                                                                       26


                                                                                                                                                     Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 109 of 127 PageID #:
                                                         3802
                                                                                                                                              Last Chg    Tran
                                                                                                                                              Date/Reve   DateN/Eff
                                                                                                   Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2691       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2692       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        334.7
    2693       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2694       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        221.3
    2695       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2696       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2697       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2698       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        338.7
    2699       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443        336.2
    2700       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2701       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.8                                                                  NO
    2702       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443        221.3
    2703       12/13/2016 12/12/2016 12:00:00 AM          INTEREST         7110452443          337
    2704       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.7                                                                  NO
    2705       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443         99.4
    2706       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        101.6
    2707       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.6                                                                  NO
    2708       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          18.7                                                                  NO
    2709       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2710       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2711       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        103.3
    2712       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          19.3                                                                  NO
    2713       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2772 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002398
    2775       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          19.2                                                                  NO
    2776       12/13/2016 12/12/2016 12:00:00 AM          PMT SUSPN        7110452443     ‐10591.8
    2777       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2778       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2779       12/13/2016 12/12/2016 12:00:00 AM          PRINCIPAL        7110452443        102.5
    2780       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          19.3                                                                  NO
    2781       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2782       12/13/2016 12/12/2016 12:00:00 AM          ESCROW ADV       7110452443         97.5
    2783       12/13/2016 12/12/2016 12:00:00 AM          ESCROW           7110452443         97.5
    2784       12/13/2016 12/12/2016 12:00:00 AM          INV FEES        7110452443          19.4                                                                  NO
    2785       12/15/2016 12/14/2016 12:00:00 AM          MISC AMT         7110452443          600
    2786       12/17/2016 12/15/2016 12:00:00 AM          MISC AMT         7110452443           ‐5
    2787       12/17/2016 12/15/2016 12:00:00 AM          FEES            7110452443             5
    2788       12/22/2016 12/21/2016 12:00:00 AM          OTHER ADV        7110452443         ‐6.5                                                                  NO
    2789       12/23/2016 12/22/2016 12:00:00 AM          OTHER ADV        7110452443        ‐13.3                                                                  NO
    2790         1/3/2017 1/2/2017 12:00:00 AM            OTHER ADV        7110452443         17.5                                                                  NO
    2791         1/3/2017 1/2/2017 12:00:00 AM            OTHER ADV        7110452443         85.5                                                                  NO
    2792         1/3/2017 1/2/2017 12:00:00 AM            OTHER ADV        7110452443           27                                                                  NO
    2793         1/3/2017 1/2/2017 12:00:00 AM            OTHER ADV        7110452443           35                                                                  NO
    2794         1/3/2017 1/2/2017 12:00:00 AM            OTHER ADV        7110452443       1877.1                                                                  NO
    2795         1/5/2017 1/4/2017 12:00:00 AM            INV FEES         7110452443         18.5                                                                  NO
    2796         1/5/2017 1/4/2017 12:00:00 AM            INTEREST         7110452443        331.6
    2797         1/5/2017 1/4/2017 12:00:00 AM            INV FEES         7110452443         18.4                                                                  NO
    2798         1/5/2017 1/4/2017 12:00:00 AM            INTEREST         7110452443          330
    2799         1/5/2017 1/4/2017 12:00:00 AM            ESCROW           7110452443        221.3
    2800         1/5/2017 1/4/2017 12:00:00 AM            PRINCIPAL        7110452443        107.1



                                                                                       27


                                                                                                                                                      Exhibit H
                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 110 of 127 PageID #:
                                                          3803
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2801         1/5/2017   1/4/2017 12:00:00 AM            INTEREST         7110452443        328.5
    2802         1/5/2017   1/4/2017 12:00:00 AM            INV FEES        7110452443          18.4                                                                  NO
    2803         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2804         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         106.3
    2805         1/5/2017   1/4/2017 12:00:00 AM            INTEREST         7110452443        329.3
    2806         1/5/2017   1/4/2017 12:00:00 AM            INV FEES        7110452443          18.3                                                                  NO
    2807         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2808         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443       ‐4343.4
    2809         1/5/2017   1/4/2017 12:00:00 AM            PMT SUSPN       7110452443        ‐254.4
    2810         1/5/2017   1/4/2017 12:00:00 AM            INTEREST         7110452443        333.1
    2811         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2812         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         103.1
    2813         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2814         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         105.5
    2815         1/5/2017   1/4/2017 12:00:00 AM            ESCROW ADV      7110452443         221.3
    2816         1/5/2017   1/4/2017 12:00:00 AM            INTEREST        7110452443         332.4
    2817         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2818         1/5/2017   1/4/2017 12:00:00 AM            ESCROW ADV      7110452443         221.3
    2819         1/5/2017   1/4/2017 12:00:00 AM            ESCROW          7110452443         221.3
    2820         1/5/2017   1/4/2017 12:00:00 AM            ESCROW ADV      7110452443         221.3
    2821         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         102.4
    2822         1/5/2017   1/4/2017 12:00:00 AM            INV FEES        7110452443          18.5                                                                  NO
    2823         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         103.9
    2824         1/5/2017   1/4/2017 12:00:00 AM            ESCROW ADV      7110452443         151.3
    2825         1/5/2017   1/4/2017 12:00:00 AM            PRINCIPAL       7110452443         104.7
    2826         1/5/2017   1/4/2017 12:00:00 AM            INTEREST        7110452443         330.8
    2827         1/5/2017   1/4/2017 12:00:00 AM            INV FEES        7110452443          18.4                                                                  NO
    2828         1/5/2017   1/4/2017 12:00:00 AM            INV FEES        7110452443          18.3                                                                  NO
    2888 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002399
    2891        1/10/2017   1/8/2017 12:00:00 AM            OTHER ADV        7110452443         ‐6.5                                                                  NO
    2892        1/12/2017   1/11/2017 12:00:00 AM           ESCROW           7110452443        177.6
    2893        1/12/2017   1/11/2017 12:00:00 AM           PRINCIPAL        7110452443         75.3
    2894        1/12/2017   1/11/2017 12:00:00 AM           INTEREST         7110452443        360.2
    2895        1/12/2017   1/11/2017 12:00:00 AM           INV FEES        7110452443            20                                                                  NO
    2896        1/12/2017   1/11/2017 12:00:00 AM           PMT SUSPN        7110452443        ‐13.1
    2897        1/12/2017   1/11/2017 12:00:00 AM           PMT AMOUNT       7110452443          600
    2898        1/13/2017   1/12/2017 12:00:00 AM           OTHER ADV        7110452443        ‐13.3                                                                  NO
    2899        1/20/2017   1/19/2017 12:00:00 AM           OTHER ADV        7110452443        ‐13.3                                                                  NO
    2900        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443       1272.5                                                                  NO
    2901        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443        578.9                                                                  NO
    2902        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443          121                                                                  NO
    2903        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443        721.8                                                                  NO
    2904        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443        900.3                                                                  NO
    2905        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443          7.7                                                                  NO
    2906        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443       1172.5                                                                  NO
    2907        1/24/2017   1/23/2017 12:00:00 AM           OTHER ADV        7110452443        944.8                                                                  NO
    2908        1/27/2017   1/26/2017 12:00:00 AM           OTHER ADV        7110452443         ‐6.5                                                                  NO
    2909        1/27/2017   1/26/2017 12:00:00 AM           PMT SUSPN        7110452443          600
    2910        1/27/2017   1/26/2017 12:00:00 AM           PMT AMOUNT       7110452443          600
    2911         2/4/2017   2/3/2017 12:00:00 AM            PRINCIPAL        7110452443        128.5



                                                                                         28


                                                                                                                                                        Exhibit H
                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 111 of 127 PageID #:
                                                          3804
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    2912         2/4/2017   2/3/2017 12:00:00 AM            INTEREST         7110452443        359.6
    2913         2/4/2017   2/3/2017 12:00:00 AM            INV FEES        7110452443            20                                                                  NO
    2914         2/4/2017   2/3/2017 12:00:00 AM            ESCROW          7110452443         177.6
    2915         2/4/2017   2/3/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    2916         2/4/2017   2/3/2017 12:00:00 AM            PMT SUSPN        7110452443        ‐65.7
    2917        2/17/2017   2/16/2017 12:00:00 AM           OTHER ADV       7110452443         ‐13.3                                                                  NO
    2918        2/28/2017   2/26/2017 12:00:00 AM           OTHER ADV       7110452443          ‐6.5                                                                  NO
    2919         3/9/2017   3/8/2017 12:00:00 AM            PMT SUSPN        7110452443        ‐65.7
    2920         3/9/2017   3/8/2017 12:00:00 AM            INV FEES        7110452443            20                                                                  NO
    2921         3/9/2017   3/8/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    2922         3/9/2017   3/8/2017 12:00:00 AM            PRINCIPAL        7110452443        129.5
    2923         3/9/2017   3/8/2017 12:00:00 AM            ESCROW          7110452443         177.6
    2924         3/9/2017   3/8/2017 12:00:00 AM            INTEREST         7110452443        358.7
    2925        3/21/2017   3/20/2017 12:00:00 AM           OTHER ADV       7110452443         ‐13.3                                                                  NO
    2926        3/30/2017   3/29/2017 12:00:00 AM           OTHER ADV       7110452443          ‐6.5                                                                  NO
    2927        4/11/2017   4/10/2017 12:00:00 AM           PRINCIPAL        7110452443        130.5
    2928        4/11/2017   4/10/2017 12:00:00 AM           INV FEES        7110452443          19.9                                                                  NO
    2929        4/11/2017   4/10/2017 12:00:00 AM           ESCROW          7110452443         177.6
    2930        4/11/2017   4/10/2017 12:00:00 AM           PMT SUSPN       7110452443         ‐65.7
    2931        4/11/2017   4/10/2017 12:00:00 AM           PMT AMOUNT      7110452443           600
    2932        4/11/2017   4/10/2017 12:00:00 AM           INTEREST        7110452443         357.7
    2933        4/21/2017   4/20/2017 12:00:00 AM           MISC AMT        7110452443          ‐1.3                                                                  NO
    2934        4/21/2017   4/20/2017 12:00:00 AM           OTHER ADV       7110452443         ‐13.3                                                                  NO
    2935        4/25/2017   4/24/2017 12:00:00 AM           ESCROW          7110452443         ‐56.1
    2936        4/25/2017   4/24/2017 12:00:00 AM           ESCROW          7110452443        ‐578.8
    2937        4/29/2017   4/28/2017 12:00:00 AM           OTHER ADV       7110452443          ‐6.5                                                                  NO
    2938        5/10/2017   5/9/2017 12:00:00 AM            PRINCIPAL        7110452443        131.4
    2939        5/10/2017   5/9/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    2940        5/10/2017   5/9/2017 12:00:00 AM            INV FEES        7110452443          19.8                                                                  NO
    2941        5/10/2017   5/9/2017 12:00:00 AM            PMT SUSPN       7110452443         ‐65.7
    2942        5/10/2017   5/9/2017 12:00:00 AM            INTEREST         7110452443        356.7
    2943        5/10/2017   5/9/2017 12:00:00 AM            ESCROW          7110452443         177.6
    2944        5/26/2017   5/25/2017 12:00:00 AM           OTHER ADV       7110452443         ‐14.5                                                                  NO
    3003 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002400
    3006        5/27/2017   5/26/2017 12:00:00 AM           OTHER ADV       7110452443          ‐6.5                                                                  NO
    3007        5/31/2017   5/30/2017 12:00:00 AM           Misc Amt        7110452443           1.3                                                                  NO
    3008         6/1/2017   5/31/2017 12:00:00 AM           ESCROW          7110452443        ‐215.8
    3009         6/8/2017   6/7/2017 12:00:00 AM            PMT SUSPN       7110452443         ‐65.7
    3010         6/8/2017   6/7/2017 12:00:00 AM            ESCROW          7110452443         177.6
    3011         6/8/2017   6/7/2017 12:00:00 AM            INTEREST         7110452443        355.7
    3012         6/8/2017   6/7/2017 12:00:00 AM            PRINCIPAL        7110452443        132.4
    3013         6/8/2017   6/7/2017 12:00:00 AM            INV FEES        7110452443          19.8                                                                  NO
    3014         6/8/2017   6/7/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    3015        6/22/2017   6/21/2017 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                  NO
    3016        6/30/2017   6/29/2017 12:00:00 AM           OTHER ADV        7110452443         ‐6.5                                                                  NO
    3017         7/6/2017   7/5/2017 12:00:00 AM            INV FEES        7110452443          19.7                                                                  NO
    3018         7/6/2017   7/5/2017 12:00:00 AM            PMT SUSPN       7110452443         ‐65.7
    3019         7/6/2017   7/5/2017 12:00:00 AM            INTEREST         7110452443        354.7
    3020         7/6/2017   7/5/2017 12:00:00 AM            ESCROW          7110452443         177.6
    3021         7/6/2017   7/5/2017 12:00:00 AM            PRINCIPAL        7110452443        133.4



                                                                                         29


                                                                                                                                                        Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 112 of 127 PageID #:
                                                         3805
                                                                                                                                              Last Chg    Tran
                                                                                                                                              Date/Reve   DateN/Eff
                                                                                                   Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    3022         7/6/2017 7/5/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    3023         7/7/2017 7/6/2017 12:00:00 AM            ESCROW          7110452443         ‐71.9
    3024         7/7/2017 7/6/2017 12:00:00 AM            MISC AMT        7110452443            ‐5
    3025         7/7/2017 7/6/2017 12:00:00 AM            FEES            7110452443             5
    3026         7/8/2017 7/7/2017 12:00:00 AM            ESCROW          7110452443           142
    3027         7/8/2017 7/7/2017 12:00:00 AM            ESCROW          7110452443           967
    3028         7/8/2017 7/7/2017 12:00:00 AM            ESCROW          7110452443         438.7
    3029         7/8/2017 7/7/2017 12:00:00 AM            ESCROW          7110452443           695
    3030        7/11/2017 7/10/2017 12:00:00 AM           ESCROW          7110452443         215.8
    3031        7/13/2017 7/12/2017 12:00:00 AM           ESCROW          7110452443          71.9
    3032        7/27/2017 7/26/2017 12:00:00 AM           OTHER ADV       7110452443          ‐6.5                                                                  NO
    3033        7/29/2017 7/28/2017 12:00:00 AM           OTHER ADV       7110452443         ‐14.5                                                                  NO
    3034        8/10/2017 8/9/2017 12:00:00 AM            PMT SUSPN        7110452443        ‐56.2
    3035        8/10/2017 8/9/2017 12:00:00 AM            INV FEES        7110452443          19.7                                                                  NO
    3036        8/10/2017 8/9/2017 12:00:00 AM            INTEREST         7110452443        353.7
    3037        8/10/2017 8/9/2017 12:00:00 AM            PRINCIPAL        7110452443        124.9
    3038        8/10/2017 8/9/2017 12:00:00 AM            ESCROW          7110452443         177.6
    3039        8/10/2017 8/9/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    3040        8/29/2017 8/28/2017 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                  NO
    3041         9/8/2017 9/7/2017 12:00:00 AM            PRINCIPAL        7110452443        125.8
    3042         9/8/2017 9/7/2017 12:00:00 AM            PMT AMOUNT       7110452443          600
    3043         9/8/2017 9/7/2017 12:00:00 AM            INTEREST        7110452443         352.8
    3044         9/8/2017 9/7/2017 12:00:00 AM            ESCROW          7110452443         177.6
    3045         9/8/2017 9/7/2017 12:00:00 AM            INV FEES        7110452443          19.6                                                                  NO
    3046         9/8/2017 9/7/2017 12:00:00 AM            PMT SUSPN       7110452443         ‐56.2
    3047        9/26/2017 9/25/2017 12:00:00 AM           MISC AMT        7110452443            ‐5
    3048        9/26/2017 9/25/2017 12:00:00 AM           FEES            7110452443             5
    3049        9/29/2017 9/28/2017 12:00:00 AM           OTHER ADV       7110452443          ‐7.3                                                                  NO
    3050        10/3/2017 10/2/2017 12:00:00 AM           OTHER ADV       7110452443         ‐14.5                                                                  NO
    3051       10/12/2017 10/11/2017 12:00:00 AM          PMT SUSPN        7110452443        ‐57.5
    3052       10/12/2017 10/11/2017 12:00:00 AM          PMT AMOUNT       7110452443          600
    3053       10/12/2017 10/11/2017 12:00:00 AM          PRINCIPAL        7110452443        126.8
    3054       10/12/2017 10/11/2017 12:00:00 AM          INV FEES        7110452443          19.6                                                                  NO
    3055       10/12/2017 10/11/2017 12:00:00 AM          ESCROW          7110452443         178.9
    3056       10/12/2017 10/11/2017 12:00:00 AM          INTEREST         7110452443        351.9
    3057       10/25/2017 10/24/2017 12:00:00 AM          ESCROW          7110452443         ‐56.1
    3058       10/25/2017 10/24/2017 12:00:00 AM          ESCROW          7110452443        ‐578.8
    3059       10/27/2017 10/26/2017 12:00:00 AM          OTHER ADV       7110452443          ‐7.3                                                                  NO
    3119 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002401
    3122        11/2/2017 11/1/2017 12:00:00 AM           OTHER ADV       7110452443         ‐14.5                                                                  NO
    3123        11/8/2017 11/7/2017 12:00:00 AM           PRINCIPAL        7110452443        127.7
    3124        11/8/2017 11/7/2017 12:00:00 AM           ESCROW          7110452443         162.7
    3125        11/8/2017 11/7/2017 12:00:00 AM           PMT AMOUNT       7110452443          600
    3126        11/8/2017 11/7/2017 12:00:00 AM           PMT SUSPN       7110452443         ‐41.3
    3127        11/8/2017 11/7/2017 12:00:00 AM           INTEREST         7110452443        350.9
    3128        11/8/2017 11/7/2017 12:00:00 AM           INV FEES        7110452443          19.5                                                                  NO
    3129       11/11/2017 11/10/2017 12:00:00 AM          FEES            7110452443             5
    3130       11/11/2017 11/10/2017 12:00:00 AM          MISC AMT        7110452443            ‐5
    3131        12/1/2017 11/30/2017 12:00:00 AM          OTHER ADV       7110452443         ‐14.5                                                                  NO
    3132        12/1/2017 11/30/2017 12:00:00 AM          OTHER ADV       7110452443          ‐7.3                                                                  NO



                                                                                       30


                                                                                                                                                      Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 113 of 127 PageID #:
                                                         3806
                                                                                                                                               Last Chg    Tran
                                                                                                                                               Date/Reve   DateN/Eff
                                                                                                    Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount           Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    3133       12/12/2017 12/11/2017 12:00:00 AM          PMT AMOUNT       7110452443          600
    3134       12/12/2017 12/11/2017 12:00:00 AM          INV FEES        7110452443          19.5                                                                   NO
    3135       12/12/2017 12/11/2017 12:00:00 AM          PMT SUSPN        7110452443          ‐0.2
    3136       12/12/2017 12/11/2017 12:00:00 AM          INTEREST         7110452443          350
    3137       12/12/2017 12/11/2017 12:00:00 AM          PRINCIPAL        7110452443        128.7
    3138       12/12/2017 12/11/2017 12:00:00 AM          ESCROW           7110452443        121.6
    3139       12/21/2017 12/20/2017 12:00:00 AM          MISC AMT         7110452443           ‐40                                                                  NO
    3140       12/21/2017 12/20/2017 12:00:00 AM          MISC AMT        7110452443            ‐40                                                                  NO
    3141       12/29/2017 12/28/2017 12:00:00 AM          OTHER ADV       7110452443           ‐7.3
    3142       12/30/2017 12/29/2017 12:00:00 AM          Misc Amt         7110452443            40
    3143       12/30/2017 12/29/2017 12:00:00 AM          Misc Amt         7110452443            40
    3144         1/3/2018 1/2/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                   NO
    3145        1/12/2018 1/11/2018 12:00:00 AM           PMT AMOUNT      7110452443           600
    3146        1/12/2018 1/11/2018 12:00:00 AM           INTEREST         7110452443          349
    3147        1/12/2018 1/11/2018 12:00:00 AM           PMT SUSPN       7110452443          14.4
    3148        1/12/2018 1/11/2018 12:00:00 AM           INV FEES        7110452443          19.4                                                                   NO
    3149        1/12/2018 1/11/2018 12:00:00 AM           ESCROW          7110452443         106.9
    3150        1/12/2018 1/11/2018 12:00:00 AM           PRINCIPAL        7110452443        129.6
    3151        1/26/2018 1/25/2018 12:00:00 AM           OTHER ADV        7110452443          ‐7.3                                                                  NO
    3152         2/1/2018 1/31/2018 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                   NO
    3153         2/8/2018 2/7/2018 12:00:00 AM            INTEREST         7110452443          348
    3154         2/8/2018 2/7/2018 12:00:00 AM            INV FEES        7110452443          19.4                                                                   NO
    3155         2/8/2018 2/7/2018 12:00:00 AM            ESCROW          7110452443         106.9
    3156         2/8/2018 2/7/2018 12:00:00 AM            PMT SUSPN       7110452443          14.4
    3157         2/8/2018 2/7/2018 12:00:00 AM            PRINCIPAL        7110452443        130.6
    3158         2/8/2018 2/7/2018 12:00:00 AM            PMT AMOUNT       7110452443          600
    3159         3/1/2018 2/28/2018 12:00:00 AM           OTHER ADV        7110452443          ‐7.3                                                                  NO
    3160         3/6/2018 3/5/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                   NO
    3161         3/7/2018 3/6/2018 12:00:00 AM            ESCROW           7110452443        106.9
    3162         3/7/2018 3/6/2018 12:00:00 AM            PMT SUSPN        7110452443         14.4
    3163         3/7/2018 3/6/2018 12:00:00 AM            INTEREST         7110452443          347
    3164         3/7/2018 3/6/2018 12:00:00 AM            PMT AMOUNT       7110452443          600
    3165         3/7/2018 3/6/2018 12:00:00 AM            PRINCIPAL        7110452443        131.6
    3166         3/7/2018 3/6/2018 12:00:00 AM            INV FEES        7110452443          19.3                                                                   NO
    3167        3/29/2018 3/28/2018 12:00:00 AM           OTHER ADV       7110452443           ‐7.3                                                                  NO
    3168         4/6/2018 4/5/2018 12:00:00 AM            OTHER ADV        7110452443         ‐110                                                                   NO
    3169        4/10/2018 4/9/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                   NO
    3170        4/11/2018 4/10/2018 12:00:00 AM           INV FEES        7110452443          19.3                                                                   NO
    3171        4/11/2018 4/10/2018 12:00:00 AM           ESCROW           7110452443        106.9
    3172        4/11/2018 4/10/2018 12:00:00 AM           PMT SUSPN        7110452443         14.4
    3173        4/11/2018 4/10/2018 12:00:00 AM           PRINCIPAL        7110452443        132.6
    3174        4/11/2018 4/10/2018 12:00:00 AM           PMT AMOUNT       7110452443          600
    3175        4/11/2018 4/10/2018 12:00:00 AM           INTEREST        7110452443         346.1
    3234 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002402
    3237        4/25/2018 4/24/2018 12:00:00 AM           ESCROW          7110452443         ‐61.2
    3238        4/25/2018 4/24/2018 12:00:00 AM           ESCROW          7110452443        ‐583.7
    3239        4/27/2018 4/26/2018 12:00:00 AM           OTHER ADV       7110452443           ‐7.3                                                                  NO
    3240         5/2/2018 5/1/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                   NO
    3241         5/9/2018 5/8/2018 12:00:00 AM            PMT AMOUNT      7110452443           600
    3242         5/9/2018 5/8/2018 12:00:00 AM            ESCROW          7110452443         106.9



                                                                                        31


                                                                                                                                                       Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 114 of 127 PageID #:
                                                         3807
                                                                                                                                              Last Chg    Tran
                                                                                                                                              Date/Reve   DateN/Eff
                                                                                                   Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                          Field    Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    3243         5/9/2018 5/8/2018 12:00:00 AM            PMT SUSPN        7110452443         14.4
    3244         5/9/2018 5/8/2018 12:00:00 AM            PRINCIPAL        7110452443        133.6
    3245         5/9/2018 5/8/2018 12:00:00 AM            INTEREST         7110452443        345.1
    3246         5/9/2018 5/8/2018 12:00:00 AM            INV FEES        7110452443          19.2                                                                  NO
    3247        5/26/2018 5/25/2018 12:00:00 AM           MISC AMT         7110452443           ‐5
    3248        5/26/2018 5/25/2018 12:00:00 AM           FEES            7110452443             5
    3249         6/1/2018 5/31/2018 12:00:00 AM           OTHER ADV        7110452443         ‐7.3                                                                  NO
    3250        6/12/2018 6/11/2018 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                  NO
    3251        6/14/2018 6/13/2018 12:00:00 AM           ESCROW           7110452443        106.9
    3252        6/14/2018 6/13/2018 12:00:00 AM           PMT SUSPN        7110452443         14.4
    3253        6/14/2018 6/13/2018 12:00:00 AM           PRINCIPAL        7110452443        134.6
    3254        6/14/2018 6/13/2018 12:00:00 AM           INTEREST         7110452443        344.1
    3255        6/14/2018 6/13/2018 12:00:00 AM           INV FEES         7110452443         19.1                                                                  NO
    3256        6/14/2018 6/13/2018 12:00:00 AM           PMT AMOUNT       7110452443          600
    3257        7/10/2018 7/9/2018 12:00:00 AM            PMT AMOUNT       7110452443          600
    3258        7/10/2018 7/9/2018 12:00:00 AM            ESCROW           7110452443        106.9
    3259        7/10/2018 7/9/2018 12:00:00 AM            PMT SUSPN        7110452443         14.4
    3260        7/10/2018 7/9/2018 12:00:00 AM            PRINCIPAL        7110452443        135.6
    3261        7/10/2018 7/9/2018 12:00:00 AM            INTEREST         7110452443        343.1
    3262        7/10/2018 7/9/2018 12:00:00 AM            INV FEES        7110452443          19.1                                                                  NO
    3263        7/14/2018 7/13/2018 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                  NO
    3264         8/2/2018 8/1/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                  NO
    3265         8/8/2018 8/7/2018 12:00:00 AM            PMT AMOUNT      7110452443           600
    3266         8/8/2018 8/7/2018 12:00:00 AM            ESCROW           7110452443        106.9
    3267         8/8/2018 8/7/2018 12:00:00 AM            PMT SUSPN        7110452443         14.4
    3268         8/8/2018 8/7/2018 12:00:00 AM            PRINCIPAL        7110452443        136.6
    3269         8/8/2018 8/7/2018 12:00:00 AM            INTEREST         7110452443          342
    3270         8/8/2018 8/7/2018 12:00:00 AM            INV FEES        7110452443            19                                                                  NO
    3271         8/9/2018 8/8/2018 12:00:00 AM            MISC AMT         7110452443           ‐5
    3272         8/9/2018 8/8/2018 12:00:00 AM            FEES            7110452443             5
    3273         9/6/2018 9/5/2018 12:00:00 AM            OTHER ADV        7110452443        ‐14.5                                                                  NO
    3274        9/12/2018 9/11/2018 12:00:00 AM           PMT SUSPN        7110452443         14.4
    3275        9/12/2018 9/11/2018 12:00:00 AM           PRINCIPAL        7110452443        137.6
    3276        9/12/2018 9/11/2018 12:00:00 AM           INTEREST         7110452443          341
    3277        9/12/2018 9/11/2018 12:00:00 AM           INV FEES         7110452443           19                                                                  NO
    3278        9/12/2018 9/11/2018 12:00:00 AM           ESCROW           7110452443        106.9
    3279        9/12/2018 9/11/2018 12:00:00 AM           PMT AMOUNT       7110452443          600
    3280        10/5/2018 10/4/2018 12:00:00 AM           OTHER ADV        7110452443        ‐14.5                                                                  NO
    3281       10/11/2018 10/10/2018 12:00:00 AM          ESCROW           7110452443        106.6
    3282       10/11/2018 10/10/2018 12:00:00 AM          PMT SUSPN        7110452443         14.7
    3283       10/11/2018 10/10/2018 12:00:00 AM          PRINCIPAL        7110452443        138.7
    3284       10/11/2018 10/10/2018 12:00:00 AM          INTEREST         7110452443          340
    3285       10/11/2018 10/10/2018 12:00:00 AM          INV FEES        7110452443          18.9                                                                  NO
    3286       10/11/2018 10/10/2018 12:00:00 AM          PMT AMOUNT       7110452443          600
    3287       10/24/2018 10/23/2018 12:00:00 AM          ESCROW          7110452443         ‐61.2
    3288       10/24/2018 10/23/2018 12:00:00 AM          ESCROW          7110452443        ‐583.7
    3289       11/14/2018 11/13/2018 12:00:00 AM          OTHER ADV       7110452443         ‐14.5                                                                  NO
    3290       11/15/2018 11/14/2018 12:00:00 AM          ESCROW           7110452443        106.6
    3350 CONFIDENTIA      L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002403
    3353       11/15/2018 11/14/2018 12:00:00 AM          INTEREST         7110452443        338.9



                                                                                       32


                                                                                                                                                      Exhibit H
                    Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 115 of 127 PageID #:
                                                         3808
                                                                                                                                      Last Chg    Tran
                                                                                                                                      Date/Reve   DateN/Eff
                                                                                           Source                                     rsal Date   Date      Present on
Line     Last Chg Date    Tran DateN                   Field    Loan Number Amount         Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    3354       11/15/2018 11/14/2018 12:00:00 AM   PMT SUSPN        7110452443       14.7
    3355       11/15/2018 11/14/2018 12:00:00 AM   PRINCIPAL        7110452443      139.7
    3356       11/15/2018 11/14/2018 12:00:00 AM   INV FEES        7110452443        18.9                                                                   NO
    3357       11/15/2018 11/14/2018 12:00:00 AM   PMT AMOUNT       7110452443        600
    3358        12/6/2018 12/5/2018 12:00:00 AM    MISC AMT        7110452443           ‐5
    3359        12/6/2018 12/5/2018 12:00:00 AM    FEES            7110452443            5
    3360       12/21/2018 12/20/2018 12:00:00 AM   ESCROW          7110452443       106.6
    3361       12/21/2018 12/20/2018 12:00:00 AM   PMT SUSPN        7110452443       14.7
    3362       12/21/2018 12/20/2018 12:00:00 AM   PRINCIPAL        7110452443      140.7
    3363       12/21/2018 12/20/2018 12:00:00 AM   INTEREST         7110452443      337.9
    3364       12/21/2018 12/20/2018 12:00:00 AM   INV FEES        7110452443        18.8                                                                   NO
    3365       12/21/2018 12/20/2018 12:00:00 AM   PMT AMOUNT       7110452443        600
    3366       12/29/2018 12/28/2018 12:00:00 AM   MISC AMT        7110452443           ‐5
    3367       12/29/2018 12/28/2018 12:00:00 AM   FEES            7110452443            5
    3368         1/4/2019 1/3/2019 12:00:00 AM     OTHER ADV       7110452443       ‐14.5                                                                   NO
    3369        1/17/2019 1/16/2019 12:00:00 AM    PMT AMOUNT      7110452443         600
    3370        1/17/2019 1/16/2019 12:00:00 AM    INV FEES        7110452443        18.7                                                                   NO
    3371        1/17/2019 1/16/2019 12:00:00 AM    PRINCIPAL        7110452443      141.8
    3372        1/17/2019 1/16/2019 12:00:00 AM    PMT SUSPN       7110452443        14.7
    3373        1/17/2019 1/16/2019 12:00:00 AM    INTEREST         7110452443      336.8
    3374        1/17/2019 1/16/2019 12:00:00 AM    ESCROW          7110452443       106.6
    3375        1/18/2019 1/17/2019 12:00:00 AM    OTHER ADV       7110452443         ‐7.3                                                                  NO
    3376        1/23/2019 1/22/2019 12:00:00 AM    OTHER ADV       7110452443       ‐14.5                                                                   NO
    3377        2/13/2019 2/12/2019 12:00:00 AM    PMT AMOUNT      7110452443         600
    3378        2/13/2019 2/12/2019 12:00:00 AM    ESCROW          7110452443       106.6
    3379        2/13/2019 2/12/2019 12:00:00 AM    PMT SUSPN       7110452443        14.7
    3380        2/13/2019 2/12/2019 12:00:00 AM    PRINCIPAL       7110452443       142.9
    3381        2/13/2019 2/12/2019 12:00:00 AM    INTEREST         7110452443      335.8
    3382        2/13/2019 2/12/2019 12:00:00 AM    INV FEES        7110452443        18.7                                                                   NO
    3383         3/1/2019 2/28/2019 12:00:00 AM    OTHER ADV       7110452443       ‐14.5                                                                   NO
    3384        3/12/2019 3/11/2019 12:00:00 AM    PMT AMOUNT      7110452443         600
    3385        3/12/2019 3/11/2019 12:00:00 AM    INV FEES        7110452443        18.6
    3386        3/12/2019 3/11/2019 12:00:00 AM    PRINCIPAL       7110452443       143.9
    3387        3/12/2019 3/11/2019 12:00:00 AM    ESCROW          7110452443       106.6
    3388        3/12/2019 3/11/2019 12:00:00 AM    INTEREST         7110452443      334.7
    3389        3/12/2019 3/11/2019 12:00:00 AM    PMT SUSPN       7110452443        14.7
    3390         4/9/2019 4/8/2019 12:00:00 AM     MISC AMT        7110452443     ‐4565.8
    3391        4/11/2019 4/10/2019 12:00:00 AM    ESCROW          7110452443       106.6
    3392        4/11/2019 4/10/2019 12:00:00 AM    PMT SUSPN       7110452443        14.7
    3393        4/11/2019 4/10/2019 12:00:00 AM    PRINCIPAL       7110452443         145
    3394        4/11/2019 4/10/2019 12:00:00 AM    INTEREST         7110452443      333.6
    3395        4/11/2019 4/10/2019 12:00:00 AM    INV FEES        7110452443        18.6
    3396        4/11/2019 4/10/2019 12:00:00 AM    PMT AMOUNT      7110452443         600
    3397        4/13/2019 4/12/2019 12:00:00 AM    ESCROW          7110452443       ‐60.6
    3398        4/13/2019 4/12/2019 12:00:00 AM    ESCROW          7110452443        ‐572
    3399        4/17/2019 4/16/2019 12:00:00 AM    PMT SUSPN       7110452443      ‐233.1
    3400        4/17/2019 4/16/2019 12:00:00 AM    INTEREST         7110452443      332.6
    3401        4/17/2019 4/16/2019 12:00:00 AM    INV FEES        7110452443        18.5
    3402        4/17/2019 4/16/2019 12:00:00 AM    OTHER ADV       7110452443       253.5
    3403        4/17/2019 4/16/2019 12:00:00 AM    OTHER ADV       7110452443       130.5



                                                                                33


                                                                                                                                              Exhibit H
                     Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 116 of 127 PageID #:
                                                          3809
                                                                                                                                                Last Chg    Tran
                                                                                                                                                Date/Reve   DateN/Eff
                                                                                                     Source                                     rsal Date   Date      Present on
Line     Last Chg Date      Tran DateN                         Field     Loan Number Amount          Ref #2 Reversal Date   Eff Date on History Match?      Match?    History #2?
    3404        4/17/2019   4/16/2019 12:00:00 AM           ESCROW           7110452443        106.6
    3405        4/17/2019   4/16/2019 12:00:00 AM           LATE CHGS       7110452443          28.7
    3406        4/17/2019   4/16/2019 12:00:00 AM           PRINCIPAL        7110452443        147.2
    3465 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002404
    3467        4/17/2019   4/16/2019 12:00:00 AM           OTHER ADV        7110452443        138.3
    3468        4/17/2019   4/16/2019 12:00:00 AM           INTEREST         7110452443        331.5
    3469        4/17/2019   4/16/2019 12:00:00 AM           OTHER ADV        7110452443          110
    3470        4/17/2019   4/16/2019 12:00:00 AM           INV FEES        7110452443          18.4
    3471        4/17/2019   4/16/2019 12:00:00 AM           ESCROW           7110452443        106.6
    3472        4/17/2019   4/16/2019 12:00:00 AM           PRINCIPAL        7110452443        146.1
    3473        4/18/2019   4/17/2019 12:00:00 AM           OTHER ADV        7110452443        ‐14.5
    3474        4/18/2019   4/17/2019 12:00:00 AM           MISC AMT         7110452443         ‐110
    3475        4/20/2019   4/19/2019 12:00:00 AM           MISC AMT         7110452443       ‐971.2
    3476         5/2/2019   5/1/2019 12:00:00 AM            OTHER ADV        7110452443         14.5
    3477        5/18/2019   5/17/2019 12:00:00 AM           MISC SUSPN      7110452443          14.5
    3478        5/21/2019   5/20/2019 12:00:00 AM           MISC SUSPN      7110452443         ‐14.5
    3479 CONFIDENTIA        L‐SUBJECT TO PROTECTIVE ORDER                               Ocwen002405




                                                                                         34


                                                                                                                                                        Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 117 of 127 PageID #:
                                     3810




                               EXHIBIT “6”




                                                                Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 118 of 127 PageID #:
                                     3811
                                                 AUDIT SUMMARY
                                                 METRICS #1 and #2
                       HISTORY #1                      HISTORY #2                         Variance Metrics
Field 1         Field 2        Field 3         Field 4            Field 5
                                                                                  Metric #1‐Last Chg
                                                                                                     Metric #2‐Tran
                                                                                   Date/Reversed
 Trans #       Tran Date   Last Chg Date    Eff/Trans Date       Reversed Date                        date match?
                                                                                    Date Match?
                                                                                                         2 = 4?
                                                                                        3 = 5?
           1   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           2   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           3   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           4   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           5   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           6   5/11/2015        5/12/2015         5/8/2015             7/6/2015   NO                NO
           7    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
           8    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
           9    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
          10    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
          11    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
          12    6/8/2015         6/9/2015         6/5/2015             7/6/2015   NO                NO
          13   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          14   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          15   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          16   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          17   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          18   7/10/2015        7/11/2015         7/8/2015            7/22/2015   NO                NO
          19    7/8/2016         7/9/2016         7/5/2016            7/18/2016   NO                NO
          20    7/8/2016         7/9/2016         7/5/2016            7/18/2016   NO                NO
          21    7/8/2016         7/9/2016         7/5/2016            7/18/2016   NO                NO
          22    7/8/2016         7/9/2016         7/5/2016            7/18/2016   NO                NO
          23   7/18/2016        7/19/2016        7/18/2016            11/7/2016   NO
          24   7/18/2016        7/19/2016        7/18/2016            11/7/2016   NO
          25    8/5/2016         8/6/2016         8/2/2016            11/7/2016   NO                NO
          26    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          27    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          28    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          29    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          30    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          31    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          32    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          33    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          34    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          35    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          36    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          37    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          38    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          39    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          40    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          41    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          42    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          43    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          44    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          45    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          46    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO
          47    8/4/2016         8/5/2016         8/4/2016            11/7/2016   NO



                                                             1

                                                                                            Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 119 of 127 PageID #:
                                     3812
                       HISTORY #1                        HISTORY #2                         Variance Metrics
Field 1         Field 2        Field 3         Field 4                Field 5
                                                                                    Metric #1‐Last Chg
                                                                                                       Metric #2‐Tran
                                                                                     Date/Reversed
 Trans #       Tran Date    Last Chg Date   Eff/Trans Date       Reversed Date                          date match?
                                                                                      Date Match?
                                                                                                           2 = 4?
                                                                                          3 = 5?
          48     8/4/2016        8/5/2016         8/4/2016              11/7/2016   NO
          49     8/4/2016        8/5/2016         8/4/2016              11/7/2016   NO
          50     8/4/2016        8/5/2016         8/4/2016              11/7/2016   NO
          51     8/4/2016        8/5/2016         8/4/2016              11/7/2016   NO
          52     8/4/2016        8/5/2016         8/4/2016              11/7/2016   NO
          53    8/10/2016       8/11/2016         8/4/2016              11/7/2016   NO                  NO
          54    8/10/2016       8/11/2016         8/4/2016              11/7/2016   NO                  NO
          55     9/2/2016        9/3/2016        8/29/2016               9/8/2016   NO                  NO
          56     8/4/2016        8/5/2016        8/29/2016              11/7/2016   NO                  NO
          57    8/30/2016       8/31/2016        8/29/2016              11/7/2016   NO                  NO
          58    8/30/2016       8/31/2016        8/30/2016               9/8/2016   NO
          59     9/8/2016        9/9/2016        8/30/2016               9/8/2016   NO                  NO
          60    8/30/2016       8/31/2016        8/30/2016              11/7/2016   NO
          61     9/8/2016        9/9/2016        8/30/2016              11/7/2016   NO                  NO
          62    10/7/2016       10/8/2016        10/4/2016              11/7/2016   NO                  NO
          63    10/7/2016       10/8/2016        10/4/2016              11/7/2016   NO                  NO
          64   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          65   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          66   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          67   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          68   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          69   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          70   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          71   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          72   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          73   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          74   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          75   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          76   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          77   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          78   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          79   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          80   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          81   10/11/2016      10/12/2016       10/11/2016              11/7/2016   NO
          82   10/12/2016      10/13/2016       10/12/2016              11/7/2016   NO
          83   10/12/2016      10/13/2016       10/12/2016              11/7/2016   NO
          84   10/12/2016      10/13/2016       10/12/2016              11/7/2016   NO
          85   10/12/2016      10/13/2016       10/12/2016              11/7/2016   NO
          86   10/27/2016      10/28/2016       10/12/2016              11/7/2016   NO                  NO
          87   10/27/2016      10/28/2016       10/12/2016              11/7/2016   NO                  NO
                                                                                                   87              34




                                                             2

                                                                                              Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 120 of 127 PageID #:
                                     3813




                               EXHIBIT “7”




                                                                Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 121 of 127 PageID #:
                                     3814
                                                 AUDIT SUMMARY
                             METRIC #3 ‐ History #1 transactions present on History #2?
                                                                                                             Present
 Line     Last Chg Date         Tran DateN                     Field            Loan Number      Amount
                                                                                                            on History
      1      4/10/2012    4/6/2012 12:00:00 AM     PRE SUSPN                        7110452443      394.5   No
      2      4/10/2012    4/6/2012 12:00:00 AM     POST SUSPN                       7110452443      242.1   No
     13      5/11/2012    5/10/2012 12:00:00 AM    PMT AMOUNT                       7110452443      972.1   NO
     19      5/11/2012    5/10/2012 12:00:00 AM    INV FEES                         7110452443       23.4   NO
     27      5/11/2012    5/10/2012 12:00:00 AM    INV FEES                         7110452443       23.4   NO
     35      7/12/2012    7/11/2012 12:00:00 AM    INV FEES                         7110452443       23.3   NO
     41      7/12/2012    7/11/2012 12:00:00 AM    INV FEES                         7110452443       23.4   NO
    117      11/8/2012    11/7/2012 12:00:00 AM    INV FEES                         7110452443       23.3   NO
    123      11/8/2012    11/7/2012 12:00:00 AM    INV FEES                         7110452443       23.2   NO
    131      11/8/2012    11/7/2012 12:00:00 AM    INV FEES                         7110452443       23.3   NO
    139      11/8/2012    11/7/2012 12:00:00 AM    INV FEES                         7110452443       23.2   NO
    140      11/8/2012    11/7/2012 12:00:00 AM    INV FEES                         7110452443       23.2   NO
    158      11/9/2012    11/8/2012 12:00:00 AM    INV FEES                         7110452443       23.1   NO
    161      11/9/2012    11/8/2012 12:00:00 AM    INV FEES                         7110452443       23.1   NO
    163      11/9/2012    11/8/2012 12:00:00 AM    INV FEES                         7110452443       23.1   NO
    230      11/9/2012    11/8/2012 12:00:00 AM    INV FEES                         7110452443       23.2   NO
    234      3/16/2013    3/15/2013 12:00:00 AM    OTHER ADV                        7110452443       ‐150   No
    244       4/2/2013    4/1/2013 12:00:00 AM     INV FEES                         7110452443         23   NO
    259       5/8/2013    5/7/2013 12:00:00 AM     INV FEES                         7110452443       22.9   NO
    269       5/8/2013    5/7/2013 12:00:00 AM     INV FEES                         7110452443         23   NO
    271       5/8/2013    5/7/2013 12:00:00 AM     INV FEES                         7110452443         23   NO
    279      5/22/2013    5/21/2013 12:00:00 AM    MISC AMT                         7110452443      ‐17.5   NO
    280      5/22/2013    5/21/2013 12:00:00 AM    MISC AMT                         7110452443        ‐27   NO
    281      5/22/2013    5/21/2013 12:00:00 AM    MISC AMT                         7110452443        ‐35   NO
    282      5/22/2013    5/21/2013 12:00:00 AM    MISC AMT                         7110452443      ‐85.5   NO
    347       6/7/2013    6/6/2013 12:00:00 AM     INV FEES                         7110452443       21.5   NO
    355       6/7/2013    6/6/2013 12:00:00 AM     OTHER ADV                        7110452443        150   NO
    359       6/7/2013    6/6/2013 12:00:00 AM     INV FEES                         7110452443       22.9   NO
    371       6/7/2013    6/6/2013 12:00:00 AM     INV FEES                         7110452443       22.9   NO
    388       8/6/2013    8/5/2013 12:00:00 AM     INV FEES                         7110452443       21.5   NO
    466      9/10/2013    9/9/2013 12:00:00 AM     INV FEES                         7110452443       21.5   NO
    467      9/21/2013    9/20/2013 12:00:00 AM    MISC AMT                         7110452443    ‐1877.1   NO
    470      10/9/2013    10/8/2013 12:00:00 AM    INV FEES                         7110452443       21.4   NO
    484     12/14/2013    12/13/2013 12:00:00 AM   INV FEES                         7110452443       21.4   NO
    496      3/12/2014    3/11/2014 12:00:00 AM    PMT AMOUNT                       7110452443     1066.3   NO
    498      3/12/2014    3/11/2014 12:00:00 AM    PMT SUSPN                        7110452443     ‐196.9   NO
    506      3/12/2014    3/11/2014 12:00:00 AM    INV FEES                         7110452443       21.3   NO
    587      4/10/2014    4/9/2014 12:00:00 AM     INV FEES                         7110452443       21.3   NO
    591       5/8/2014    5/7/2014 12:00:00 AM     MISC AMT                         7110452443    ‐1172.5   NO
    595      6/10/2014    6/9/2014 12:00:00 AM     PMT AMOUNT                       7110452443      972.1   NO
    597      6/10/2014    6/9/2014 12:00:00 AM     OTHER ADV                        7110452443     1471.2   NO
    599      6/10/2014    6/9/2014 12:00:00 AM     INV FEES                         7110452443       21.2   NO
    600      6/10/2014    6/9/2014 12:00:00 AM     INV FEES                         7110452443       21.2   NO
    601      6/10/2014    6/9/2014 12:00:00 AM     LATE CHGS                        7110452443      528.6   NO
    622      7/10/2014    7/9/2014 12:00:00 AM     INV FEES                         7110452443       21.2   NO
    623       8/2/2014    8/1/2014 12:00:00 AM     MISC AMT                         7110452443    ‐1272.5   NO
    694       9/9/2014    9/9/2014 12:00:00 AM     PMT AMOUNT                       7110452443      972.1   NO
    701       9/9/2014    9/9/2014 12:00:00 AM     INV FEES                         7110452443       21.1   NO



                                                         1

                                                                                           Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 122 of 127 PageID #:
                                     3815
                                                                                                   Present
 Line     Last Chg Date         Tran DateN                     Field   Loan Number    Amount
                                                                                                  on History
    712     10/17/2014    10/16/2014 12:00:00 AM   INV FEES              7110452443       21.1    NO
    714     10/17/2014    10/16/2014 12:00:00 AM   PMT SUSPN             7110452443     ‐741.1    NO
    724     10/18/2014    10/17/2014 12:00:00 AM   MISC AMT              7110452443     ‐578.9    NO
    729     10/29/2014    10/29/2014 12:00:00 AM   MISC AMT              7110452443       ‐121    NO
    732      12/9/2014    12/9/2014 12:00:00 AM    INV FEES              7110452443          21   NO
    740      12/9/2014    12/9/2014 12:00:00 AM    INV FEES              7110452443          21   NO
    812     12/16/2014    12/15/2014 12:00:00 AM   MISC AMT              7110452443     ‐721.8    NO
    815      1/14/2015    1/13/2015 12:00:00 AM    INV FEES              7110452443       20.9    NO
    825      1/14/2015    1/13/2015 12:00:00 AM    INV FEES              7110452443       20.9    NO
    833      2/19/2015    2/18/2015 12:00:00 AM    MISC AMT              7110452443     ‐944.8    NO
    851       3/9/2015    3/9/2015 12:00:00 AM     INV FEES              7110452443       20.8    NO
    861       4/9/2015    4/8/2015 12:00:00 AM     INV FEES              7110452443       20.1    NO
    940       4/9/2015    4/8/2015 12:00:00 AM     PMT SUSPN             7110452443    ‐3147.2    NO
    941       4/9/2015    4/8/2015 12:00:00 AM     INV FEES              7110452443       20.8    NO
    962      5/12/2015    5/11/2015 12:00:00 AM    INV FEES              7110452443          20   NO
    965      5/12/2015    5/11/2015 12:00:00 AM    INV FEES              7110452443       20.1    NO
   1042      5/21/2015    5/20/2015 12:00:00 AM    MISC AMT              7110452443        ‐7.7   NO
   1058       6/9/2015    6/8/2015 12:00:00 AM     INV FEES              7110452443       19.9    NO
   1064       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443          20   NO
   1073       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443         ‐20   NO
   1156       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443         ‐20   NO
   1159       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443       20.1    NO
   1161       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443      ‐19.9    NO
   1168       7/7/2015    7/6/2015 12:00:00 AM     PMT SUSPN             7110452443     ‐741.1    NO
   1173       7/7/2015    7/6/2015 12:00:00 AM     INV FEES              7110452443      ‐20.1    NO
   1185       7/9/2015    7/8/2015 12:00:00 AM     INV FEES              7110452443          20   NO
   1186       7/9/2015    7/8/2015 12:00:00 AM     PMT SUSPN             7110452443     ‐613.6    NO
   1201      7/11/2015    7/10/2015 12:00:00 AM    INV FEES              7110452443       19.9    NO
   1202      7/11/2015    7/10/2015 12:00:00 AM    INV FEES              7110452443       19.8    NO
   1273      7/23/2015    7/22/2015 12:00:00 AM    INV FEES              7110452443      ‐19.8    NO
   1275      7/23/2015    7/22/2015 12:00:00 AM    INV FEES              7110452443      ‐19.9    NO
   1280      7/23/2015    7/22/2015 12:00:00 AM    INV FEES              7110452443       19.9    NO
   1307      9/10/2015    9/9/2015 12:00:00 AM     INV FEES              7110452443       19.8    NO
   1318      10/9/2015    10/8/2015 12:00:00 AM    INV FEES              7110452443       19.8    NO
   1387      11/7/2015    11/6/2015 12:00:00 AM    MISC AMT              7110452443         ‐25   NO
   1391     11/12/2015    11/11/2015 12:00:00 AM   INV FEES              7110452443       19.7    NO
   1399     11/25/2015    11/24/2015 12:00:00 AM   MISC AMT              7110452443       ‐110    NO
   1404     12/12/2015    12/11/2015 12:00:00 AM   INV FEES              7110452443       19.7    NO
   1411      1/15/2016    1/14/2016 12:00:00 AM    PMT SUSPN             7110452443         ‐47   NO
   1413      1/15/2016    1/14/2016 12:00:00 AM    INV FEES              7110452443       19.7    NO
   1416      1/15/2016    1/14/2016 12:00:00 AM    BK SUSPN              7110452443      435.5    NO
   1420       2/9/2016    2/8/2016 12:00:00 AM     BK SUSPN              7110452443      435.5    NO
   1423       2/9/2016    2/8/2016 12:00:00 AM     PMT SUSPN             7110452443         ‐47   NO
   1425       2/9/2016    2/8/2016 12:00:00 AM     INV FEES              7110452443       19.6    NO
   1435      3/12/2016    3/11/2016 12:00:00 AM    INV FEES              7110452443       19.6    NO
   1505      5/11/2016    5/10/2016 12:00:00 AM    INV FEES              7110452443       19.5    NO
   1515      5/11/2016    5/10/2016 12:00:00 AM    INV FEES              7110452443       19.5    NO
   1516      5/11/2016    5/10/2016 12:00:00 AM    PMT SUSPN             7110452443     ‐547.5    NO
   1520      5/11/2016    5/10/2016 12:00:00 AM    PMT SUSPN             7110452443      ‐23.3    NO
   1523      5/13/2016    5/12/2016 12:00:00 AM    INV FEES              7110452443       19.5    NO



                                                        2

                                                                                 Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 123 of 127 PageID #:
                                     3816
                                                                                                  Present
 Line     Last Chg Date         Tran DateN                     Field   Loan Number    Amount
                                                                                                 on History
   1526      5/13/2016    5/12/2016 12:00:00 AM    PMT SUSPN             7110452443       26.5   NO
   1532       6/7/2016    6/6/2016 12:00:00 AM     PMT SUSPN             7110452443       52.5   NO
   1535       6/7/2016    6/6/2016 12:00:00 AM     INV FEES              7110452443       19.4   NO
   1540      6/18/2016    6/17/2016 12:00:00 AM    MISC AMT              7110452443        ‐50   NO
   1541      6/24/2016    6/23/2016 12:00:00 AM    MISC AMT              7110452443       ‐110   NO
   1544       7/9/2016    7/8/2016 12:00:00 AM     PMT SUSPN             7110452443     ‐547.5   NO
   1547       7/9/2016    7/8/2016 12:00:00 AM     INV FEES              7110452443       19.4   NO
   1618      7/16/2016    7/15/2016 12:00:00 AM    MISC AMT              7110452443        ‐10   NO
   1620      7/19/2016    7/18/2016 12:00:00 AM    INV FEES              7110452443       19.4   NO
   1624      7/19/2016    7/18/2016 12:00:00 AM    INV FEES              7110452443      ‐19.4   NO
   1628      7/19/2016    7/18/2016 12:00:00 AM    PMT SUSPN             7110452443      547.5   NO
   1636      7/19/2016    7/18/2016 12:00:00 AM    PMT SUSPN             7110452443       52.5   NO
   1638      7/28/2016    7/27/2016 12:00:00 AM    Misc Amt              7110452443         50   NO
   1639      7/30/2016    7/29/2016 12:00:00 AM    Misc Amt              7110452443        110   NO
   1650       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       20.9   NO
   1652       8/5/2016    8/4/2016 12:00:00 AM     OTHER ADV             7110452443       ‐150   NO
   1661       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443         21   NO
   1667       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       21.1   NO
   1744       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       21.1   NO
   1745       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       20.8   NO
   1748       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       21.1   NO
   1751       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       21.1   NO
   1754       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443         21   NO
   1759       8/5/2016    8/4/2016 12:00:00 AM     OTHER ADV             7110452443     ‐198.4   NO
   1763       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       20.9   NO
   1764       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443       20.9   NO
   1782       8/5/2016    8/4/2016 12:00:00 AM     INV FEES              7110452443         21   NO
   1859      8/11/2016    8/10/2016 12:00:00 AM    INV FEES              7110452443       20.8   NO
   1860      8/16/2016    8/15/2016 12:00:00 AM    MISC AMT              7110452443      ‐13.3   NO
   1861      8/30/2016    8/29/2016 12:00:00 AM    Misc Amt              7110452443         10   NO
   1864      8/31/2016    8/30/2016 12:00:00 AM    INV FEES              7110452443       20.8   NO
   1866      8/31/2016    8/30/2016 12:00:00 AM    OTHER ADV             7110452443      198.4   NO
   1868      8/31/2016    8/30/2016 12:00:00 AM    PMT SUSPN             7110452443      107.1   NO
   1876       9/9/2016    9/8/2016 12:00:00 AM     INV FEES              7110452443      ‐20.8   NO
   1884       9/9/2016    9/8/2016 12:00:00 AM     INV FEES              7110452443       20.7   NO
   1888       9/9/2016    9/8/2016 12:00:00 AM     PMT SUSPN             7110452443     ‐107.1   NO
   1892       9/9/2016    9/8/2016 12:00:00 AM     INV FEES              7110452443       20.8   NO
   1894       9/9/2016    9/8/2016 12:00:00 AM     PMT SUSPN             7110452443       52.5   NO
   1895       9/9/2016    9/8/2016 12:00:00 AM     PMT SUSPN             7110452443      107.1   NO
   1899      9/30/2016    9/29/2016 12:00:00 AM    Misc Amt              7110452443       13.3   NO
   1901      10/8/2016    10/7/2016 12:00:00 AM    INV FEES              7110452443       20.7   NO
   1968      10/8/2016    10/7/2016 12:00:00 AM    PMT SUSPN             7110452443         67   NO
   1972     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.5   NO
   1984     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.6   NO
   1989     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.6   NO
   1998     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.5   NO
   2011     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.5   NO
   2013     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.6   NO
   2015     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.5   NO
   2086     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.7   NO



                                                        3

                                                                                 Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 124 of 127 PageID #:
                                     3817
                                                                                                  Present
 Line     Last Chg Date         Tran DateN                     Field   Loan Number    Amount
                                                                                                 on History
   2093     10/12/2016    10/11/2016 12:00:00 AM   INV FEES              7110452443       20.7   NO
   2098     10/13/2016    10/12/2016 12:00:00 AM   PMT SUSPN             7110452443       ‐1.8   NO
   2102     10/13/2016    10/12/2016 12:00:00 AM   INV FEES              7110452443       20.4   NO
   2109      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443      ‐52.5   NO
   2112      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443     ‐107.1   NO
   2113      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443        ‐21   NO
   2114      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443      279.1   NO
   2117      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.9   NO
   2129      11/8/2016    11/7/2016 12:00:00 AM    PRINCIPAL             7110452443      ‐66.1   NO
   2131      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443        ‐67   NO
   2202      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐21.1   NO
   2223      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.5   NO
   2227      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.5   NO
   2234      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.7   NO
   2236      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.6   NO
   2240      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.9   NO
   2242      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐21.1   NO
   2245      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443        ‐21   NO
   2315      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐19.4   NO
   2325      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐21.1   NO
   2339      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.6   NO
   2341      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.7   NO
   2347      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443        1.8   NO
   2354      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.5   NO
   2358      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.4   NO
   2444      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.8   NO
   2446      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443        ‐21   NO
   2447      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.8   NO
   2455      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐21.1   NO
   2462      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.9   NO
   2465      11/8/2016    11/7/2016 12:00:00 AM    PMT SUSPN             7110452443      ‐52.5   NO
   2469      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.7   NO
   2470      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.8   NO
   2471      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.6   NO
   2477      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.5   NO
   2479      11/8/2016    11/7/2016 12:00:00 AM    INV FEES              7110452443      ‐20.7   NO
   2561     11/12/2016    11/11/2016 12:00:00 AM   OTHER ADV             7110452443       ‐6.5   NO
   2575     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.9   NO
   2578     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.8   NO
   2581     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       19.2   NO
   2582     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443         19   NO
   2586     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.9   NO
   2587     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       19.1   NO
   2590     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       19.1   NO
   2596     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.7   NO
   2662     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.6   NO
   2676     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       19.2   NO
   2687     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443         19   NO
   2701     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.8   NO
   2704     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443       18.7   NO



                                                        4

                                                                                 Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 125 of 127 PageID #:
                                     3818
                                                                                                  Present
 Line     Last Chg Date         Tran DateN                     Field   Loan Number    Amount
                                                                                                 on History
   2707     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      18.6    NO
   2708     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      18.7    NO
   2712     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      19.3    NO
   2775     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      19.2    NO
   2780     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      19.3    NO
   2784     12/13/2016    12/12/2016 12:00:00 AM   INV FEES              7110452443      19.4    NO
   2788     12/22/2016    12/21/2016 12:00:00 AM   OTHER ADV             7110452443      ‐6.5    NO
   2789     12/23/2016    12/22/2016 12:00:00 AM   OTHER ADV             7110452443     ‐13.3    NO
   2790       1/3/2017    1/2/2017 12:00:00 AM     OTHER ADV             7110452443      17.5    NO
   2791       1/3/2017    1/2/2017 12:00:00 AM     OTHER ADV             7110452443      85.5    NO
   2792       1/3/2017    1/2/2017 12:00:00 AM     OTHER ADV             7110452443        27    NO
   2793       1/3/2017    1/2/2017 12:00:00 AM     OTHER ADV             7110452443        35    NO
   2794       1/3/2017    1/2/2017 12:00:00 AM     OTHER ADV             7110452443    1877.1    NO
   2795       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.5    NO
   2797       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.4    NO
   2802       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.4    NO
   2806       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.3    NO
   2822       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.5    NO
   2827       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.4    NO
   2828       1/5/2017    1/4/2017 12:00:00 AM     INV FEES              7110452443      18.3    NO
   2891      1/10/2017    1/8/2017 12:00:00 AM     OTHER ADV             7110452443      ‐6.5    NO
   2895      1/12/2017    1/11/2017 12:00:00 AM    INV FEES              7110452443        20    NO
   2898      1/13/2017    1/12/2017 12:00:00 AM    OTHER ADV             7110452443     ‐13.3    NO
   2899      1/20/2017    1/19/2017 12:00:00 AM    OTHER ADV             7110452443     ‐13.3    NO
   2900      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443    1272.5    NO
   2901      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443     578.9    NO
   2902      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443       121    NO
   2903      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443     721.8    NO
   2904      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443     900.3    NO
   2905      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443        7.7   NO
   2906      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443    1172.5    NO
   2907      1/24/2017    1/23/2017 12:00:00 AM    OTHER ADV             7110452443     944.8    NO
   2908      1/27/2017    1/26/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO
   2913       2/4/2017    2/3/2017 12:00:00 AM     INV FEES              7110452443        20    NO
   2917      2/17/2017    2/16/2017 12:00:00 AM    OTHER ADV             7110452443     ‐13.3    NO
   2918      2/28/2017    2/26/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO
   2920       3/9/2017    3/8/2017 12:00:00 AM     INV FEES              7110452443        20    NO
   2925      3/21/2017    3/20/2017 12:00:00 AM    OTHER ADV             7110452443     ‐13.3    NO
   2926      3/30/2017    3/29/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO
   2928      4/11/2017    4/10/2017 12:00:00 AM    INV FEES              7110452443      19.9    NO
   2933      4/21/2017    4/20/2017 12:00:00 AM    MISC AMT              7110452443      ‐1.3    NO
   2934      4/21/2017    4/20/2017 12:00:00 AM    OTHER ADV             7110452443     ‐13.3    NO
   2937      4/29/2017    4/28/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO
   2940      5/10/2017    5/9/2017 12:00:00 AM     INV FEES              7110452443      19.8    NO
   2944      5/26/2017    5/25/2017 12:00:00 AM    OTHER ADV             7110452443     ‐14.5    NO
   3006      5/27/2017    5/26/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO
   3007      5/31/2017    5/30/2017 12:00:00 AM    Misc Amt              7110452443        1.3   NO
   3013       6/8/2017    6/7/2017 12:00:00 AM     INV FEES              7110452443      19.8    NO
   3015      6/22/2017    6/21/2017 12:00:00 AM    OTHER ADV             7110452443     ‐14.5    NO
   3016      6/30/2017    6/29/2017 12:00:00 AM    OTHER ADV             7110452443      ‐6.5    NO



                                                        5

                                                                                 Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 126 of 127 PageID #:
                                     3819
                                                                                                   Present
 Line     Last Chg Date         Tran DateN                     Field   Loan Number    Amount
                                                                                                  on History
   3017       7/6/2017    7/5/2017 12:00:00 AM     INV FEES              7110452443       19.7    NO
   3032      7/27/2017    7/26/2017 12:00:00 AM    OTHER ADV             7110452443        ‐6.5   NO
   3033      7/29/2017    7/28/2017 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3035      8/10/2017    8/9/2017 12:00:00 AM     INV FEES              7110452443       19.7    NO
   3040      8/29/2017    8/28/2017 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3045       9/8/2017    9/7/2017 12:00:00 AM     INV FEES              7110452443       19.6    NO
   3049      9/29/2017    9/28/2017 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3050      10/3/2017    10/2/2017 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3054     10/12/2017    10/11/2017 12:00:00 AM   INV FEES              7110452443       19.6    NO
   3059     10/27/2017    10/26/2017 12:00:00 AM   OTHER ADV             7110452443        ‐7.3   NO
   3122      11/2/2017    11/1/2017 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3128      11/8/2017    11/7/2017 12:00:00 AM    INV FEES              7110452443       19.5    NO
   3131      12/1/2017    11/30/2017 12:00:00 AM   OTHER ADV             7110452443      ‐14.5    NO
   3132      12/1/2017    11/30/2017 12:00:00 AM   OTHER ADV             7110452443        ‐7.3   NO
   3134     12/12/2017    12/11/2017 12:00:00 AM   INV FEES              7110452443       19.5    NO
   3139     12/21/2017    12/20/2017 12:00:00 AM   MISC AMT              7110452443         ‐40   NO
   3140     12/21/2017    12/20/2017 12:00:00 AM   MISC AMT              7110452443         ‐40   NO
   3144       1/3/2018    1/2/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3148      1/12/2018    1/11/2018 12:00:00 AM    INV FEES              7110452443       19.4    NO
   3151      1/26/2018    1/25/2018 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3152       2/1/2018    1/31/2018 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3154       2/8/2018    2/7/2018 12:00:00 AM     INV FEES              7110452443       19.4    NO
   3159       3/1/2018    2/28/2018 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3160       3/6/2018    3/5/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3166       3/7/2018    3/6/2018 12:00:00 AM     INV FEES              7110452443       19.3    NO
   3167      3/29/2018    3/28/2018 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3168       4/6/2018    4/5/2018 12:00:00 AM     OTHER ADV             7110452443       ‐110    NO
   3169      4/10/2018    4/9/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3170      4/11/2018    4/10/2018 12:00:00 AM    INV FEES              7110452443       19.3    NO
   3239      4/27/2018    4/26/2018 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3240       5/2/2018    5/1/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3246       5/9/2018    5/8/2018 12:00:00 AM     INV FEES              7110452443       19.2    NO
   3249       6/1/2018    5/31/2018 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3250      6/12/2018    6/11/2018 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3255      6/14/2018    6/13/2018 12:00:00 AM    INV FEES              7110452443       19.1    NO
   3262      7/10/2018    7/9/2018 12:00:00 AM     INV FEES              7110452443       19.1    NO
   3263      7/14/2018    7/13/2018 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3264       8/2/2018    8/1/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3270       8/8/2018    8/7/2018 12:00:00 AM     INV FEES              7110452443          19   NO
   3273       9/6/2018    9/5/2018 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3277      9/12/2018    9/11/2018 12:00:00 AM    INV FEES              7110452443          19   NO
   3280      10/5/2018    10/4/2018 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO
   3285     10/11/2018    10/10/2018 12:00:00 AM   INV FEES              7110452443       18.9    NO
   3289     11/14/2018    11/13/2018 12:00:00 AM   OTHER ADV             7110452443      ‐14.5    NO
   3356     11/15/2018    11/14/2018 12:00:00 AM   INV FEES              7110452443       18.9    NO
   3364     12/21/2018    12/20/2018 12:00:00 AM   INV FEES              7110452443       18.8    NO
   3368       1/4/2019    1/3/2019 12:00:00 AM     OTHER ADV             7110452443      ‐14.5    NO
   3370      1/17/2019    1/16/2019 12:00:00 AM    INV FEES              7110452443       18.7    NO
   3375      1/18/2019    1/17/2019 12:00:00 AM    OTHER ADV             7110452443        ‐7.3   NO
   3376      1/23/2019    1/22/2019 12:00:00 AM    OTHER ADV             7110452443      ‐14.5    NO



                                                        6

                                                                                 Exhibit H
Case 2:19-cv-00085-JMS-DLP Document 142-8 Filed 03/09/20 Page 127 of 127 PageID #:
                                     3820
                                                                                              Present
 Line     Last Chg Date       Tran DateN                    Field   Loan Number     Amount
                                                                                             on History
   3382       2/13/2019 2/12/2019 12:00:00 AM   INV FEES              7110452443        18.7 NO
   3383        3/1/2019 2/28/2019 12:00:00 AM   OTHER ADV             7110452443       ‐14.5 NO

                                                BK SUSPN                        2
                                                INV FEES                      172
                                                LATE CHGS                       1
                                                MISC AMT                       26
                                                OTHER ADV                      66
                                                PMT AMOUNT                      4
                                                PMT SUSPN                      26
                                                POST SUSPN                      1
                                                PRE SUSPN                       1
                                                PRINCIPAL                       1
                                                TOTAL                         300




                                                     7

                                                                              Exhibit H
